Exhibit 10.1
 
 
CUSIP Number: 74340YAA7
GLOBAL SENIOR CREDIT AGREEMENT
Dated as of June 3, 2011
among
PROLOGIS, L.P. (f/k/a AMB Property, L.P.),
as a Borrower and a Guarantor,
CERTAIN AFFILIATE BORROWERS, as Borrowers,
PROLOGIS, INC. (f/k/a AMB Property Corporation), as a Guarantor,
BANK OF AMERICA, N.A.,
as Global Administrative Agent, U.S. Funding Agent, U.S. Swing Line Lender and a
U.S. L/C
Issuer,
THE ROYAL BANK OF SCOTLAND plc,
as Euro Funding Agent,
THE ROYAL BANK OF SCOTLAND N.V.,
as Euro Swing Line Lender and a Euro L/C Issuer,
SUMITOMO MITSUI BANKING CORPORATION,
as Yen Funding Agent and a Yen L/C Issuer,
and
The Other Lenders Party Hereto
J.P. MORGAN CHASE BANK, N.A.,
THE ROYAL BANK OF SCOTLAND plc
and
SUMITOMO MITSUI BANKING CORPORATION,
as Global Co-Syndication Agents,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC
and
RBS SECURITIES INC.,
as Global Lead Arrangers and Global Book Runners
for the U.S. Tranche and the Euro Tranche
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC,
RBS SECURITIES INC.
and
SUMITOMO MITSUI BANKING CORPORATION,
as Global Lead Arrangers and Global Book Runners
for the Yen Tranche
 
 
Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND INTERPRETATION
    1  
Section 1.1 Defined Terms
    1  
Section 1.2 Other Interpretive Provisions
    48  
Section 1.3 Accounting Terms
    49  
Section 1.4 Exchange Rates; Currency Equivalents
    50  
Section 1.5 Change of Currency
    50  
Section 1.6 Times of Day
    51  
Section 1.7 Determination of Letter of Credit Amounts and Whether a Letter of
Credit is Outstanding
    51  
 
       
ARTICLE II U.S. COMMITMENTS AND U.S. CREDIT EXTENSIONS
    51  
Section 2.1 U.S. Committed Loans
    51  
Section 2.2 U.S. Fronting Loans
    52  
Section 2.3 U.S. Committed Borrowings, Conversions and Continuations of U.S.
Committed Loans
    55  
Section 2.4 U.S. Letters of Credit
    57  
Section 2.5 U.S. Swing Line Loans
    57  
Section 2.6 U.S. Prepayments
    60  
 
       
ARTICLE III EURO COMMITMENTS AND EURO CREDIT EXTENSIONS
    61  
Section 3.1 Euro Committed Loans
    61  
Section 3.2 Euro Fronting Loans
    62  
Section 3.3 Euro Committed Borrowings, Conversions and Continuations of Euro
Committed Loans
    65  
Section 3.4 Euro Letters of Credit
    66  
Section 3.5 Euro Swing Line Loans
    67  
Section 3.6 Euro Prepayments.
    70  
 
       
ARTICLE IV YEN COMMITMENTS AND YEN CREDIT EXTENSION
    71  
Section 4.1 Yen Committed Loans
    71  
Section 4.2 Yen Fronting Loans
    72  
Section 4.3 Yen Committed Borrowings, Conversions and Continuations of Yen
Committed Loans
    74  
Section 4.4 Yen Letters of Credit
    76  
Section 4.5 Yen Prepayments
    77  
 
       
ARTICLE V GENERAL PROVISIONS APPLICABLE TO LETTERS OF CREDIT
    78  
Section 5.1 Limitations on Obligations to Issue Letters of Credit
    78  
Section 5.2 Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit
    79  
Section 5.3 Drawings and Reimbursements; Funding of Participations
    81  
Section 5.4 Repayment of Participations
    83  
Section 5.5 Borrower Obligations Absolute
    84  
Section 5.6 Role of L/C Issuer
    84  

-i-



--------------------------------------------------------------------------------



 



              Page  
Section 5.7 Cash Collateral
    85  
Section 5.8 Applicability of ISP
    86  
Section 5.9 Letter of Credit Fees
    86  
Section 5.10 Fronting Fee and Documentary and Processing Charges Payable to each
L/C Issuer
    86  
Section 5.11 Conflict with Issuer Documents
    87  
Section 5.12 Letters of Credit Issued for Eligible Affiliate
    87  
Section 5.13 U.S. Bond L/Cs
    87  
Section 5.14 Reduction and Reinstatement of U.S. Bond L/Cs
    88  
 
       
ARTICLE VI GENERAL PROVISIONS APPLICABLE TO LOANS
    89  
Section 6.1 Minimum Amounts for Committed Borrowings, Conversions or
Continuations and Prepayments
    89  
Section 6.2 Termination or Reduction of Commitments and Removal of a Borrower
    90  
Section 6.3 Repayment of Loans
    91  
Section 6.4 Interest
    91  
Section 6.5 Fees
    93  
Section 6.6 Computation of Interest and Fees
    93  
Section 6.7 Evidence of Debt and Promissory Note
    94  
Section 6.8 Payments Generally; Global Administrative Agent’s Clawback
    94  
Section 6.9 Sharing of Payments
    98  
Section 6.10 Extension of Maturity Date
    100  
Section 6.11 Additional Affiliate Borrowers
    100  
Section 6.12 Reallocation of Commitments
    102  
Section 6.13 Increase in Commitments
    104  
Section 6.14 Establishment of Supplemental Tranche
    105  
Section 6.15 Defaulting Lenders
    106  
 
       
ARTICLE VII TAXES, YIELD PROTECTION AND ILLEGALITY
    108  
Section 7.1 Taxes
    108  
Section 7.2 Illegality
    111  
Section 7.3 Inability to Determine Rates
    112  
Section 7.4 Increased Costs Generally
    113  
Section 7.5 Compensation for Losses
    114  
Section 7.6 Mitigation Obligations; Replacement of Lenders
    116  
Section 7.7 Qualified Lender Status
    116  
Section 7.8 Survival
    117  
 
       
ARTICLE VIII CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    117  
Section 8.1 Conditions of Initial Credit Extension
    117  
Section 8.2 Conditions to all Credit Extensions
    118  

-ii-



--------------------------------------------------------------------------------



 



              Page  
ARTICLE IX REPRESENTATIONS AND WARRANTIES
    119  
Section 9.1 Existence, Qualification and Power; Compliance with Laws
    119  
Section 9.2 Authorization; No Contravention
    120  
Section 9.3 Governmental Authorization; Other Consents
    120  
Section 9.4 Binding Effect
    120  
Section 9.5 Financial Statements
    120  
Section 9.6 Litigation
    121  
Section 9.7 No Default
    121  
Section 9.8 Ownership of Property
    121  
Section 9.9 Environmental Compliance
    121  
Section 9.10 Taxes
    121  
Section 9.11 Pension Law Compliance
    121  
Section 9.12 Margin Regulations; Investment Company Act
    122  
Section 9.13 Disclosure
    122  
Section 9.14 Compliance with Laws
    123  
Section 9.15 Dutch Banking Act
    123  
Section 9.16 Solvency
    123  
Section 9.17 Plan Assets
    123  
Section 9.18 REIT Status
    123  
 
       
ARTICLE X AFFIRMATIVE COVENANTS
    123  
Section 10.1 Financial Statements
    123  
Section 10.2 Certificates; Other Information
    124  
Section 10.3 Notices
    125  
Section 10.4 Payment of Obligations
    126  
Section 10.5 Preservation of Existence, Etc
    126  
Section 10.6 Maintenance of Properties
    126  
Section 10.7 Maintenance of Insurance
    126  
Section 10.8 Compliance with Laws
    126  
Section 10.9 Books and Records
    127  
Section 10.10 Inspection Rights
    127  
Section 10.11 Use of Proceeds
    127  
Section 10.12 REIT Status
    127  
Section 10.13 Guaranties
    127  
Section 10.14 Claims Pari Passu
    127  
 
       
ARTICLE XI NEGATIVE COVENANTS
    127  
Section 11.1 Secured Indebtedness
    128  
Section 11.2 Fundamental Changes
    128  
Section 11.3 Restricted Payments
    128  
Section 11.4 Change in Nature of Business
    129  
Section 11.5 Transactions with Affiliates
    129  
Section 11.6 Negative Pledge Agreements; Burdensome Agreements
    129  

-iii-



--------------------------------------------------------------------------------



 



              Page  
Section 11.7 Use of Proceeds
    130  
Section 11.8 Financial Covenants
    130  
 
       
ARTICLE XII EVENTS OF DEFAULT AND REMEDIES
    130  
Section 12.1 Events of Default
    130  
Section 12.2 Remedies Upon Event of Default
    133  
 
       
ARTICLE XIII AGENTS
    134  
Section 13.1 Appointment and Authority
    134  
Section 13.2 Rights as a Lender
    134  
Section 13.3 Exculpatory Provisions
    135  
Section 13.4 Reliance by Agents
    135  
Section 13.5 Delegation of Duties
    136  
Section 13.6 Resignation of Global Administrative Agent
    136  
Section 13.7 Resignation of Funding Agents
    137  
Section 13.8 Non-Reliance on Agents and Other Lenders
    138  
Section 13.9 No Other Duties, Etc.
    138  
Section 13.10 Global Administrative Agent May File Proofs of Claim
    138  
Section 13.11 Security Agency Agreement
    139  
Section 13.12 Release of Old Prologis Guaranty
    139  
 
       
ARTICLE XIV MISCELLANEOUS
    140  
Section 14.1 Amendments, Etc.
    140  
Section 14.2 Notices; Effectiveness; Electronic Communication
    142  
Section 14.3 No Waiver; Cumulative Remedies
    144  
Section 14.4 Expenses; Indemnity; Damage Waiver
    145  
Section 14.5 Payments Set Aside
    147  
Section 14.6 Successors and Assigns
    147  
Section 14.7 Treatment of Certain Information; Confidentiality
    151  
Section 14.8 Right of Setoff
    152  
Section 14.9 Interest Rate Limitation
    152  
Section 14.10 Counterparts; Integration; Effectiveness
    152  
Section 14.11 Severability
    153  
Section 14.12 Replacement of Lenders
    153  
Section 14.13 Additional Fronting Lenders; Change in Fronting Commitments
    153  
Section 14.14 GOVERNING LAW; JURISDICTION; ETC
    154  
Section 14.15 Waiver of Jury Trial
    155  
Section 14.16 USA Patriot Act Notice
    155  
Section 14.17 Know Your Customers
    155  
Section 14.18 TMK Representation
    156  
Section 14.19 Time of the Essence
    156  
Section 14.20 Judgment Currency
    156  

-iv-



--------------------------------------------------------------------------------



 



              Page  
Section 14.21 Acknowledgment of Borrowers
    157  
Section 14.22 ENTIRE AGREEMENT
    157  
Section 14.23 Termination of Existing Credit Agreements and Security Agency
Agreement
    157  
Section 14.24 No Fiduciary Duty
    158  
 
       
ARTICLE XV GUARANTIES
    159  
Section 15.1 The Guaranties
    159  
Section 15.2 Insolvency
    159  
Section 15.3 Absolute and Unconditional Guaranty
    159  
Section 15.4 Independent Obligation
    160  
Section 15.5 Authorization
    160  
Section 15.6 Reliance
    161  
Section 15.7 Subordination
    161  
Section 15.8 Waivers
    162  
Section 15.9 Nature of Liability
    162  

-v-



--------------------------------------------------------------------------------



 



SCHEDULES

  1.1   Mandatory Cost Formulae     2.1   Commitments, Applicable Global
Percentages and Applicable Tranche Percentages

  (a)   U.S. Lenders     (b)   Euro Lenders     (c)   Yen Lenders

  2.2   Fronting Lender Commitments     2.3   Initial Borrowers

  (a)   Initial U.S. Borrowers     (b)   Initial Euro Borrowers     (c)  
Initial Yen Borrowers

  2.4   Existing Letters of Credit

  (a)   U.S. Existing Letters of Credit     (b)   Euro Existing Letters of
Credit     (c)   Yen Existing Letters of Credit

  6.12   Pre-Approved Reallocations     8.1   Opinions     9.6   Litigation    
9.9   Environmental Matters     14.2   Global Administrative Agent’s Office;
Certain Addresses for Notices

-vi-



--------------------------------------------------------------------------------



 



EXHIBITS

      Form of    
A-1
  U. S. Committed Loan Notice
A-2
  Euro Committed Loan Notice
A-3
  Yen Committed Loan Notice
B-1
  U.S. Swing Line Loan Notice
B-2
  Euro Swing Line Notice
C
  Compliance Certificate
D
  Assignment and Assumption
E
  Old Prologis Guaranty
F
  Supplemental Addendum
G
  Borrower’s Accession Agreement
H
  Joinder Agreement
I
  Increase Certificate

-vii-



--------------------------------------------------------------------------------



 



GLOBAL SENIOR CREDIT AGREEMENT
     This GLOBAL SENIOR CREDIT AGREEMENT is entered into as of June 3, 2011,
among PROLOGIS, L.P. (f/k/a AMB Property, L.P.), a Delaware limited partnership
(“Prologis”), Initial Affiliate Borrowers, each Eligible Affiliate that becomes
a borrower hereunder pursuant to Section 6.11 (individually, an “Additional
Affiliate Borrower” and collectively, “Additional Affiliate Borrowers”),
PROLOGIS, INC. (f/k/a AMB Property Corporation), as a guarantor, Lenders
(defined below), BANK OF AMERICA, N.A., as Global Administrative Agent, U.S.
Funding Agent, U.S. Swing Line Lender and a U.S. L/C Issuer, THE ROYAL BANK OF
SCOTLAND plc, as Euro Funding Agent, THE ROYAL BANK OF SCOTLAND N.V., as Euro
Swing Line Lender and a Euro L/C Issuer, and SUMITOMO MITSUI BANKING
CORPORATION, as Yen Funding Agent and a Yen L/C Issuer.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
     Section 1.1 Defined Terms.
     As used in this Agreement, the following terms shall have the meanings set
forth below:
     “ABR Rate” means the greater of (a) the Japanese Prime Rate and (b) the
Daily Floating Yen Eurocurrency Rate. If at any time any rate described above is
not available, then the applicable ABR Rate shall be determined by reference to
the rate or rates, as applicable, that are available.
     “ABR Rate Loan” means a Yen Committed Loan denominated in Yen bearing
interest at the ABR Rate.
     “Additional Affiliate Borrower” has the meaning specified in the
introductory paragraph hereto.
     “Additional Tranche” has the meaning specified in Section 6.11.2.
     “Adjusted EBITDA” means, for the Companies on a consolidated basis, net
earnings before Preferred Dividends, plus amounts that have been deducted, and
minus amounts that have been added, for the following (without duplication):
     (a) Non-recurring losses (gains) from Dispositions of assets (excluding
Dispositions to any Property Fund and Dispositions to third parties in
connection with the Companies’ development business);
     (b) Losses (gains) resulting from foreign currency exchange effects of
settlement of Indebtedness and mark-to-market adjustments associated with
(i) intercompany Indebtedness between Prologis and any of its Consolidated
Subsidiaries and Unconsolidated Affiliates, (ii) third party Indebtedness of
Prologis and its

1



--------------------------------------------------------------------------------



 



Consolidated Subsidiaries and (iii) Swap Contracts (other than those entered
into for purely speculative purposes);
     (c) Arrangement fees, amendment fees and costs incurred in connection with
the negotiation, documentation and/or closing of this Agreement and any
amendment, supplement or other modification hereto;
     (d) Losses and charges from extraordinary, non-recurring and other unusual
items (including, without limitation, fees and costs incurred in connection with
the negotiation, documentation and/or closing of each capital market offering,
debt financing or amendments thereto, redemption or exchange of Indebtedness,
business combination, acquisition, merger, disposition, recapitalization and
consent solicitation);
     (e) Losses (gains) from early extinguishment of Indebtedness; and
     (f) Losses (earnings) attributable to Unconsolidated Affiliates;
plus Allowed Unconsolidated Affiliate Earnings, plus all amounts deducted in
calculating net earnings for Interest Expense (including cash and non-cash
amounts), minority interests, provisions for taxes based on income (including
deferred income taxes), provisions for unrealized gains and losses, depreciation
and amortization and the effect of any other non-cash item. Notwithstanding the
above, non-cash losses (gains) and any non-cash impairment of Investments,
intangible assets, including goodwill, or other assets shall be added back to
(in the case of write-downs, impairment charges and losses) or deducted from (in
the case of gains) Adjusted EBITDA to the extent deducted (added) in the
calculation of net earnings or Adjusted EBITDA (but without duplication).
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by Global Administrative Agent or the applicable Funding Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Affiliate Borrowers” means, collectively, each Initial Affiliate Borrower
and each Additional Affiliate Borrower; and “Affiliate Borrower” means any of
the Affiliate Borrowers.
     “Agent Indemnitee” has the meaning specified in Section 14.4.4.
     “Agents” means, collectively, Global Administrative Agent, the Funding
Agents and, prior to the Security Agency Agreement Release Date, Collateral
Agent; and “Agent” means any of the Agents.
     “Aggregate Tranche Commitments” means, collectively, the U.S. Aggregate
Commitments, the Euro Aggregate Commitments, the Yen Aggregate Commitments and
each Supplemental Aggregate Commitment; and “Aggregate Tranche Commitment” means
any of the Aggregate Tranche Commitments.

2



--------------------------------------------------------------------------------



 



     “Agreement” means this Global Senior Credit Agreement.
     “Allocating Lender” has the meaning specified in Section 6.12.1.
     “Allowed Unconsolidated Affiliate Earnings” means distributions (excluding
extraordinary or non-recurring distributions) received in cash from
Unconsolidated Affiliates.
     “Alternative Currencies” means (a) for the U.S. Tranche, each of Euro,
Sterling, Yen and Canadian Dollars, (b) for the Euro Tranche, each of Dollars,
Sterling and Yen, (c) for the Yen Tranche, each of Dollars, Euro and Sterling,
and (d) for each Supplemental Tranche, each alternative currency set forth in
the Supplemental Addendum.
     “Applicable Global Percentage” means with respect to any Lender at any
time, the percentage (carried out to the ninth decimal place) of the Dollar
Equivalent of the total Aggregate Tranche Commitments represented by the Dollar
Equivalent of such Lender’s Commitments at such time. If the commitment of each
Lender to make Loans and the obligation of each L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 12.2 or if the Aggregate
Tranche Commitments have expired, then the Applicable Global Percentage of such
Lender shall be the percentage (carried out to the ninth decimal place) of the
Dollar Equivalent of the Total Global Outstandings held by such Lender (with the
aggregate amount of such Lender’s risk participation and funded participation in
L/C Obligations, Fronting Loans and Swing Line Loans being deemed “held” by such
Lender for purposes of this definition).
     “Applicable Margin” means (a) at any time prior to the earlier of
(x) October 3, 2011, and (y) the date on which Prologis has a long term
unsecured senior debt rating from at least two of S&P, Moody’s and Fitch, a
percentage per annum equal to (i) with respect to the Facility Fee, 0.300%,
(ii) with respect to Eurocurrency Rate Loans, Substitute Rate Loans and the
Letter of Credit Fee, 1.400% and (iii) with respect to Base Rate Loans, ABR Rate
Loans and Money Market Rate Loans, 0.400% and (b) at any time thereafter, with
respect to the applicable Borrowings, the applicable percentage per annum set
forth in the table below opposite the applicable ratings of Prologis, determined
in accordance with the following: If Prologis has all three of such ratings,
then the Applicable Margin will be based on the higher of the S&P Rating and the
Moody’s Rating. If Prologis has only two of such ratings, then the Applicable
Margin will be based upon the higher of such ratings. If Prologis has only one
or none of such ratings, then the highest Applicable Margin will apply.

                                              Base Rate                    
Loans/ ABR   Eurocurrency                 Rate Loans/   Rate Loans/            
    Money   Substitute Rate     Moody’s   S&P   Fitch   Market Rate   Loans/
Letter of   Facility Rating   Rating   Rating   Loans   Credit Fees   Fee
Less than Baa3 or not rated
  Less than BBB- or not rated   Less than BBB- or not rated     1.05 %     2.05
%     0.450 %
Baa3
  BBB-   BBB-     0.650 %     1.650 %     0.350 %

3



--------------------------------------------------------------------------------



 



                                              Base Rate                    
Loans/ ABR   Eurocurrency                 Rate Loans/   Rate Loans/            
    Money   Substitute Rate     Moody’s   S&P   Fitch   Market Rate   Loans/
Letter of   Facility Rating   Rating   Rating   Loans   Credit Fees   Fee
Baa2
  BBB   BBB     0.400 %     1.400 %     0.300 %
Baa1
  BBB+   BBB+     0.250 %     1.250 %     0.250 %
A3 or better
  A- or better   A- or better     0.175 %     1.175 %     0.225 %

Each change in the Applicable Margin shall be effective commencing on the fifth
Business Day following the earlier to occur of (A) Global Administrative Agent’s
receipt of notice from General Partner or Prologis, as required by
Section 10.3(e), of an applicable change in the Moody’s Rating, the S&P Rating
or the Fitch Rating and (B) Global Administrative Agent’s actual knowledge of an
applicable change in the Moody’s Rating, the S&P Rating or the Fitch Rating.
     “Applicable Time” means, with respect to any borrowings and payments in any
currency, the local time in the place of settlement for such currency as may be
determined by Global Administrative Agent, the applicable Funding Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.
     “Applicable Tranche Lender” means, with respect to any Tranche, a Lender
under such Tranche.
     “Applicable Tranche Percentage” means:
     (a) with respect to any U.S. Lender at any time, the percentage (carried
out to the ninth decimal place) of the U.S. Aggregate Commitments represented by
such U.S. Lender’s U.S. Commitment at such time. If the commitment of each U.S.
Lender to make U.S. Loans and the obligation of each U.S. L/C Issuer to make
U.S. L/C Credit Extensions have been terminated pursuant to Section 6.2.1 or
12.2 or if the U.S. Aggregate Commitments have expired, then the Applicable
Tranche Percentage of such U.S. Lender shall be the percentage (carried out to
the ninth decimal place) of the U.S. Total Outstandings represented by such U.S.
Lender’s U.S. Credit Exposure. The Applicable Tranche Percentage of each U.S.
Lender as of the Closing Date is set forth opposite the name of such U.S. Lender
on Schedule 2.1.
     (b) with respect to any Euro Lender at any time, the percentage (carried
out to the ninth decimal place) of the Euro Aggregate Commitments represented by
such Euro Lender’s Euro Commitment at such time. If the commitment of each Euro
Lender to make Euro Loans and the obligation of each Euro L/C Issuer to make
Euro L/C Credit

4



--------------------------------------------------------------------------------



 



Extensions have been terminated pursuant to Section 6.2.1 or 12.2 or if the Euro
Aggregate Commitments have expired, then the Applicable Tranche Percentage of
such Euro Lender shall be the percentage (carried out to the ninth decimal
place) of the Euro Total Outstandings represented by such Euro Lender’s Euro
Credit Exposure. The Applicable Tranche Percentage of each Euro Lender as of the
Closing Date is set forth opposite the name of such Euro Lender on Schedule 2.1.
     (c) with respect to any Yen Lender at any time, the percentage (carried out
to the ninth decimal place) of the Yen Aggregate Commitments represented by such
Yen Lender’s Yen Commitment at such time. If the commitment of each Yen Lender
to make Yen Committed Loans and the obligation of each Yen L/C Issuer to make
Yen L/C Credit Extensions have been terminated pursuant to Section 6.2.1 or 12.2
or if the Yen Aggregate Commitments have expired, then the Applicable Tranche
Percentage of such Yen Lender shall be the percentage (carried out to the ninth
decimal place) of the Yen Total Outstandings represented by such Yen Lender’s
Yen Credit Exposure. The Applicable Tranche Percentage of each Yen Lender as of
the Closing Date is set forth opposite the name of such Yen Lender on
Schedule 2.1.
     (d) with respect to each Supplemental Tranche, the percentage set forth in
the applicable Supplemental Addendum, as adjusted from time to time in
accordance with this Agreement.
     “Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, RBS Securities Inc., J.P. Morgan Securities LLC and Sumitomo
Mitsui Banking Corporation, each in its capacity as a global lead arranger and a
global book runner under the Loan Documents.
     “Assignee Group” means two or more Qualified Institutions that are
Affiliates of one another.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and a Qualified Institution (with the consent of any party whose
consent is required by Section 14.6.2), and accepted by Global Administrative
Agent and the applicable Funding Agent, in substantially the form of Exhibit D
or any other form approved by Global Administrative Agent and the applicable
Funding Agent.
     “Auto-Extension Letter of Credit” has the meaning set forth in
Section 5.2.3.
     “Availability Period” means the period from the Closing Date to the
earliest of (a) for purposes of all Tranches, the Maturity Date, (b) for
purposes of all Tranches, the date of termination of all the Aggregate Tranche
Commitments pursuant to Section 6.2.1, (c) for purposes of any Tranche, the date
of termination of the Aggregate Tranche Commitments for such Tranche pursuant to
Section 6.2.1, and (d) for purposes of all Tranches, the date of termination of
the commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 12.2.

5



--------------------------------------------------------------------------------



 



     “Available Tranches” means, collectively, the U.S. Tranche, the Euro
Tranche, the Yen Tranche and each Supplemental Tranche; and “Available Tranche”
means any of the Available Tranches.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means, with respect to Committed Loans denominated in Dollars
for any day, a fluctuating rate per annum equal to the highest of (a) the
Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect for such
day as publicly announced from time to time by U.S. Funding Agent as its “prime
rate” and (c) the Daily Floating Eurocurrency Rate. If at any time any rate
described above is not available, then the Base Rate shall be determined by
reference to the rate or rates, as applicable, that are available. The “prime
rate” is a rate set by U.S. Funding Agent based upon various factors including
U.S. Funding Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such announced rate. Any change in such rate
announced by U.S. Funding Agent shall take effect at the opening of business on
the day specified in the public announcement of such change.
     “Base Rate Committed Loan” means any Committed Loan that is a Base Rate
Loan.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
All Base Rate Loans shall be denominated in Dollars.
     “Bond Documents” means (a) when used in connection with any U.S. Bond L/C,
the Bonds or other evidences of indebtedness with respect to which such U.S.
Bond L/C has been issued as credit support, together with any remarketing
agreement, trust indenture, purchase agreement, purchased bond custody
agreement, funding agreement, pledge agreement, loan agreement and other
documents executed pursuant to or in connection with such bonds or other
evidences of indebtedness, and (b) in all other cases, collectively, all Bond
Documents as defined in the preceding clause (a) relating to U.S. Bond L/Cs then
outstanding.
     “Bond Purchase Drawing” has the meaning specified in Section 5.14.
     “Bond Rights” has the meaning specified in Section 5.14.2.
     “Bonds” means revenue bonds issued by any Person for the purpose of
financing, directly or indirectly, the development, operation, construction or
maintenance of infrastructure and housing projects involving any Company, or
which projects are related to any Company’s business activities in the region in
which the projects are being developed, and for which any Company has obtained
credit support in the form of a U.S. Bond L/C for such revenue bonds.
     “Borrowers” means, collectively, Prologis and Affiliate Borrowers; and
“Borrower” means any one of the Borrowers.
     “Borrower Accession Agreement” means a Borrower Accession Agreement
substantially in the form of Exhibit G.
     “Borrower Materials” has the meaning specified in Section 10.2.

6



--------------------------------------------------------------------------------



 



     “Borrowing” means any Committed Borrowing or any Swing Line Borrowing, as
the context may require.
     “Business Day” means:
     (a) any day other than (i) a Saturday or Sunday, (ii) with respect to any
Tranche, a day on which commercial banks are authorized to close under the Laws
of, or are in fact closed in, the jurisdiction where the Funding Agent’s Office
for such Tranche is located or (iii) with respect to the Yen Tranche, a day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City, New York; and
     (b) (i) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, any such day on which
dealings in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market;
     (ii) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, a TARGET Day;
     (iii) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro, any
such day on which dealings in deposits in the relevant currency are conducted by
and between banks in the London, Tokyo or other applicable offshore interbank
market for such currency; and
     (iv) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
     “Canadian Dollars” and the symbol “Cdn$” mean the lawful currency of
Canada.
     “Capital Expenditures” means, for any period, an amount equal to $0.10 per
square foot on (a) after the date following the Merger on which Prologis or
General Partner has filed a Form 10-Q or 10-K with the SEC, the portfolio square
footage as most recently reported on a Form 10-Q or 10-K of Prologis or General
Partner and (b) prior to the date specified in (a) above, the aggregate of the
portfolio square footage most recently reported on a Form 10-Q or 10-K filed
with the SEC by or on behalf of each of Old Prologis and Prologis.

7



--------------------------------------------------------------------------------



 



     “Capital Lease” means any capital lease or sublease that has been (or under
GAAP should be) capitalized on the balance sheet of the lessee.
     “Capitalization Rate” means the percentage rates set forth below:
     (a) 6.0% with respect to all Properties located in Japan; and
     (b) 7.25% with respect to all Properties not located in Japan.
     “Cash Collateralize” means, with respect to each Tranche that has a Letter
of Credit subfacility, to pledge and deposit with or deliver to the applicable
Funding Agent, for the benefit of the L/C Issuers of such Tranche and Lenders of
such Tranche, as collateral for the L/C Obligations of such Tranche, cash or
deposit account balances in the applicable currency of the applicable Letter of
Credit pursuant to documentation in form and substance satisfactory to the
applicable Funding Agent (which documents are hereby consented to by such
Lenders). Derivatives of such term have corresponding meanings.
     “Cash Equivalents” means (a) direct obligations of the United States of
America or any agency thereof, or obligations fully guaranteed by the United
States of America or any agency thereof; provided that such obligations mature
within one year of the date of acquisition thereof, (b) commercial paper rated
“A-1” (or higher) according to S&P or “P-1” (or higher) according to Moody’s
and, in each case, maturing not more than 180 days from the date of acquisition
thereof, (c) time deposits with, and certificates of deposit and bankers’
acceptances issued by, any Lender or any other United States bank having capital
surplus and undivided profits aggregating at least $1,000,000,000, and
(d) mutual funds whose investments are substantially limited to the foregoing.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, in each case shall
be deemed to be a “Change in Law,” regardless of the date enacted, adopted,
promulgated or issued.
     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option

8



--------------------------------------------------------------------------------



 



right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 25% or more of the equity securities of
General Partner entitled to vote for members of the board of directors or
equivalent governing body of General Partner on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right);
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of General Partner
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);
     (c) any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise the power to exercise, directly or indirectly, a
controlling influence over the management or policies of General Partner, or
control over the equity securities of General Partner entitled to vote for
members of the board of directors or equivalent governing body of General
Partner on a fully-diluted basis (and taking into account all such securities
that such Person or group has the right to acquire pursuant to any option right)
representing 25% or more of the combined voting power of such securities; or
     (d) General Partner shall cease to (i) be the sole general partner of
Prologis, or (ii) own, directly or indirectly, more than 50% of the Equity
Interests of Prologis.
     “Closing Date” means the first date all the conditions precedent in Section
8.1 are satisfied or waived in accordance with Section 14.1.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral Agent” means Bank of America, in its capacity as Collateral
Agent under the Security Agency Agreement and any related document, or any
successor in such capacity.
     “Commitment” means a Lender’s commitment under any Tranche.
     “Committed Borrowings” means, collectively, U.S. Committed Borrowings, Euro
Committed Borrowings, Yen Committed Borrowings and each Supplemental Committed
Borrowing; and “Committed Borrowing” means any one of the foregoing.

9



--------------------------------------------------------------------------------



 



     “Committed Loan Notices” means, collectively, the U.S. Committed Loan
Notice, the Euro Committed Loan Notice, the Yen Committed Loan Notice and each
Supplemental Committed Loan Notice; and “Committed Loan Notice” means any one of
the Committed Loan Notices.
     “Committed Loans” means, collectively, the U.S. Committed Loans, the Euro
Committed Loans, the Yen Committed Loans and each Supplemental Committed Loan;
and “Committed Loan” means any one of the Committed Loans.
     “Companies” means General Partner and its Consolidated Subsidiaries;
provided that for purposes of Sections 9.2, 9.6, 9.7, 9.14, 9.17 and 12.1,
“Companies” shall also include each Borrower that is not a Consolidated
Subsidiary; and “Company” means any one of the Companies.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
     “Consolidated Leverage Ratio” means, as of any date, the ratio of (a) all
Indebtedness of the Companies, on a consolidated basis, to (b) Total Asset
Value; provided that for purposes of calculating the Consolidated Leverage
Ratio, (i) total Indebtedness of the Companies shall be adjusted by deducting
therefrom an amount equal to the lesser of (A) total Indebtedness that by its
terms is scheduled to mature on or before the date that is 24 months from the
date of calculation and (B) Unrestricted Cash of the Companies and (ii) Total
Asset Value shall be adjusted by deducting therefrom the amount by which total
Indebtedness is adjusted under clause (i).
     “Consolidated Subsidiary” means, with respect to any Person (a “Parent”),
any other Person in which such Parent directly or indirectly holds an Equity
Interest and that would be consolidated in the preparation of consolidated
financial statements of such Parent in accordance with GAAP. Any reference
herein or in any other Loan Document to a “Consolidated Subsidiary” shall,
unless otherwise specified, be a reference to a Consolidated Subsidiary of
General Partner.
     “Consolidated Tangible Net Worth” means, for the Companies, on a
consolidated basis, as of any date, (a) Total Assets (excluding intangible
assets of the Companies), minus (b) all Liabilities.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Extension” means the making of a Borrowing (but not a continuation
or conversion thereof) or an L/C Credit Extension.

10



--------------------------------------------------------------------------------



 



     “Credit Parties” means, collectively, each Agent, each Lender, each L/C
Issuer, each Swing Line Lender and each Fronting Lender.
     “Customary Recourse Exceptions” means, with respect to any Non-Recourse
Debt, exclusions from the exculpation provisions with respect to such
Non-Recourse Debt for fraud, misapplication of cash, environmental claims,
breach of representations or warranties, failure to pay taxes and insurance, and
other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.
     “Daily Floating Eurocurrency Rate” means, as of any date of determination,
the per annum rate of interest equal to BBA LIBOR (as defined in clause (a) of
the definition of “Eurocurrency Rate”), as published by Reuters (or another
commercially available source providing quotations of BBA LIBOR as reasonably
selected by Global Administrative Agent from time to time) at approximately
11:00 a.m. London time on the date of determination (or, if such day is not a
Business Day, on the immediately preceding Business Day) for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing on that day.
     “Daily Floating Yen Eurocurrency Rate” means, as of any date of
determination, the Eurocurrency Rate applicable to Eurocurrency Rate Loans
denominated in Yen under the Yen Tranche with a term of one month commencing on
the date of determination (or, if such day is not a Business Day, on the
immediately preceding Business Day).
     “Debt Service” means, for any Person for any period, the sum of the cash
portion of Interest Expense (excluding, to the extent included therein,
amortized fees previously paid in cash) plus any regularly scheduled principal
payments on Indebtedness; provided that Debt Service shall not include Excluded
Debt Service.
     “Debtor Relief Laws” means Title 11 of the United States Code and all other
applicable state or federal liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time or both, would be an
Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate or ABR Rate,
as applicable, plus (ii) the Applicable Margin, if any, applicable to Base Rate
Loans and ABR Rate Loans, plus (iii) 2% per annum; provided that with respect to
a Eurocurrency Rate Loan, a Substitute Rate Loan, a Money Market Rate Loan and a
Supplemental Rate Loan, if any, the Default Rate shall be an interest rate equal
to the interest rate (including any Applicable Margin and any Mandatory Cost)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Margin plus 2%
per annum.

11



--------------------------------------------------------------------------------



 



     “Defaulting Lender” means any Lender that: (a) has failed to fund any Loan
(including any portion of any applicable Fronting Loan), any participation in
L/C Obligations or any participation in a Swing Line Loan within two Business
Days of the date required to be funded by it hereunder, unless such failure has
been cured; (b) has notified any Borrower, Global Administrative Agent, any
Funding Agent, any L/C Issuer or any other Lender in writing that it does not
intend to comply with any of its funding obligations hereunder (unless such
notice has been withdrawn and the effect of such notice has been cured) or has
made a public statement to that effect (unless such statement has been
retracted); (c) has failed, within three Business Days after written request by
Global Administrative Agent or Prologis, to confirm in writing to Global
Administrative Agent and Prologis that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans (including any
portion of an applicable Fronting Loan), participations in L/C Obligations or
participations in Swing Line Loans, unless such failure has been cured; (d) has
otherwise failed to pay to Global Administrative Agent, any Funding Agent, any
L/C Issuer or any other Lender any other amount (other than a de minimus amount)
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute or such failure has been cured;
or (e) has, or has a direct or indirect parent company that has, (i) become the
subject of a bankruptcy or insolvency proceeding, (ii) had a receiver,
conservator, trustee or custodian appointed for it, or (iii) taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in such Lender or any direct or indirect parent company thereof by a
Governmental Authority, so long as the ownership or acquisition of such Equity
Interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contract
or agreement made with such Lender.
     “Designated Borrower” means (a) with respect to the General Partner
Guaranty, all Borrowers, and (b) with respect to the Prologis Guaranty, all
Borrowers other than Prologis.
     “Designated Senior Debt” has the meaning specified in the Security Agency
Agreement.
     “Disposition” or “Dispose” means the sale, transfer, license, lease,
contribution or other disposition (including any sale and leaseback transaction,
but excluding charitable contributions) of any property by any Person, including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.
     “Disqualified Stock” means any Equity Interests of a Person that by its
terms (or by the terms of any Equity Interests into which it is convertible or
for which it is exchangeable or exercisable) (a) matures or is subject to
mandatory redemption, pursuant to a sinking fund obligation or otherwise on or
prior to the Maturity Date, (b) is convertible into or exchangeable or
exercisable for a Liability or Disqualified Stock on or prior to the Maturity
Date, (c) is redeemable on or prior to the Maturity Date at the option of the
holder of such Equity Interests or (d) otherwise requires any payments by such
Person on or prior to the Maturity Date.
     “Dollar” and “$” mean lawful money of the United States.

12



--------------------------------------------------------------------------------



 



     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Foreign Currency, the equivalent amount thereof in Dollars as
determined by Global Administrative Agent, the applicable Funding Agent or the
applicable L/C Issuer, as the case may be, at such time on the basis of the Spot
Rate (as of the most recent Revaluation Date) for the purchase of Dollars with
such Foreign Currency.
     “Domestic Borrower” means, with respect to each Tranche, a Borrower under
such Tranche that is not a Foreign Borrower under such Tranche.
     “Dutch Banking Act” means the Act on the Supervision of the Financial
Markets dated September 28, 2006 (Wet op het Financieel Toezicht).
     “Dutch Borrower” means any Borrower that is organized under the Laws of The
Netherlands.
     “Eligible Affiliate” means any Person in which Prologis directly or
indirectly holds an Equity Interest.
     “Eligible Qualified Institution” means a Qualified Institution that meets
the following requirements: (a) to the extent that a Lender is a Qualified
Lender with respect to an outstanding Loan in which a Fronting Lender has funded
a portion of such Loan, then an “Eligible Qualified Institution” with respect to
the assignment of such Loan by such Qualified Lender is a Qualified Lender; and
(b) such Qualified Institution is able to make the representations set forth in
Section 7.1.5(a) with respect to the applicable Tranche; provided that “Eligible
Qualified Institution” shall not include any Company or any Affiliate of any
Company.
     “EMU” means the European economic and monetary union in accordance with the
Treaty of Rome 1957, as amended by the Single European Act 1986, the Maastricht
Treaty of 1992 and the Amsterdam Treaty of 1998.
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
     “Environmental Laws” means all Federal, state, provincial, local and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Prologis, any other Loan Party or any of their
respective Affiliates directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the

13



--------------------------------------------------------------------------------



 



environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Interests” means, with respect to any Person, all shares of capital
stock of (or other ownership or profit interests in) such Person, all warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all securities convertible into or exchangeable for shares of capital
stock of (or other ownership or profit interests in) such Person, and all other
ownership, beneficial or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, in each case to
the extent then outstanding; provided that the convertible senior notes of
Prologis shall not constitute Equity Interests unless such notes are converted
into capital stock of Prologis.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Prologis within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Prologis or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by Prologis or any ERISA Affiliate from a
Multiemployer Plan or receipt by Prologis or any ERISA Affiliate of notification
that a Multiemployer Plan is in reorganization; (d) the filing by Prologis or
any ERISA Affiliate of a notice of intent to terminate any Pension Plan, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; or (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan.
     “Euro” and “EUR” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
     “Euro Aggregate Commitments” means, at any time, the Euro Commitments of
all Euro Qualified Lenders and Euro Non-Qualified Lenders, provided that the
Euro Aggregate Commitments shall not include the Fronting Commitments.
     “Euro Borrower” means each Borrower listed under the heading “Euro Tranche”
on Schedule 2.3 and any other Borrower added to the Euro Tranche pursuant to
Section 6.11.
     “Euro Commitment” means, as to each Euro Lender, its obligation to (a) make
Euro Committed Loans to Euro Borrowers pursuant to Section 3.1, (b) purchase
participations in Euro Fronting Loans to the extent such Euro Lender is a Euro
Non-Qualified Lender, (c) purchase participations in Euro L/C Obligations and
(d) purchase participations in Euro Swing Line Loans, in the Euro Equivalent
aggregate principal amount at any one time outstanding not to

14



--------------------------------------------------------------------------------



 



exceed the amount set forth opposite such Euro Lender’s name on the most recent
Schedule 2.1, as prepared by Global Administrative Agent or Euro Funding Agent
(or if the applicable assignment occurred after such preparation, in the most
recent Assignment and Assumption to which such Euro Lender is a party), as such
amount may be adjusted from time to time in accordance with this Agreement.
     “Euro Committed Borrowing” means a borrowing consisting of simultaneous
Euro Committed Loans of the same Type and having the same Interest Period made
by each Euro Lender (other than any applicable Euro Non-Qualified Lender)
pursuant to Section 3.1.
     “Euro Committed Loan” has the meaning specified in Section 3.1, and shall
include any Euro Fronting Loan made in connection with a Euro Committed
Borrowing.
     “Euro Committed Loan Notice” means a notice of (a) a Euro Committed
Borrowing, (b) a conversion of Euro Committed Loans from one Type to the other
or (c) a continuation of Eurocurrency Rate Loans, pursuant to Section 3.3.1,
which, if in writing, shall be substantially in the form of Exhibit A-2.
     “Euro Credit Exposure” means, for any Euro Lender at any time, the
aggregate Euro Outstanding Amount of all Euro Committed Loans (other than Euro
Fronting Loans) of such Euro Lender plus such Euro Lender’s Applicable Tranche
Percentage of the Euro Outstanding Amount of all Euro L/C Obligations and all
Euro Swing Line Loans plus, as to any Euro Non-Qualified Lenders, the Euro
Outstanding Amount of such Euro Lender’s participation in all applicable Euro
Fronting Loans.
     “Euro Credit Extension” means each of the following: (a) a Euro Committed
Borrowing, (b) a Euro Swing Line Borrowing and (c) a Euro L/C Credit Extension.
     “Euro Equivalent” means, at any time, (a) with respect to any amount
denominated in Euro, such amount, and (b) with respect to any amount denominated
in any Alternative Currency under the Euro Tranche, the equivalent amount
thereof in Euro as determined by Euro Funding Agent or the applicable Euro L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate (as of
the most recent Revaluation Date) for the purchase of Euro with such Alternative
Currency.
     “Euro Existing Letters of Credit” means the letters of credit outstanding
on the date hereof and described on Schedule 2.4(b).
     “Euro Fronting Loan” has the meaning specified in Section 3.2.1.
     “Euro Funding Agent” means RBS plc, in its capacity as Euro funding agent
under the Loan Documents, or any successor Euro funding agent.
     “Euro Funding Agent’s Office” means, with respect to the Euro Tranche, Euro
Funding Agent’s Office address and, as appropriate, account as set forth on
Schedule 14.2 with respect to the Euro Tranche, or (subject to Section 14.2.5)
such other address or account with respect to Euro Tranche as Euro Funding Agent
may from time to time notify to Prologis, Global Administrative Agent, the other
Funding Agents and Euro Lenders.

15



--------------------------------------------------------------------------------



 



     “Euro L/C Borrowing” means an extension of credit resulting from a drawing
under any Euro Letter of Credit which has not been reimbursed on the date when
made or refinanced as a Euro Committed Borrowing. All Euro L/C Borrowings shall
be denominated in Euro or Sterling, as applicable.
     “Euro L/C Credit Extension” means, with respect to any Euro Letter of
Credit, the issuance thereof, the extension of the expiry date thereof or the
increase of the amount thereof.
     “Euro L/C Issuers” means RBS NV, in its individual capacity as a bank
issuing Euro Letters of Credit hereunder, and any other Euro Lender, in its
individual capacity, approved by Global Administrative Agent and Euro Funding
Agent to issue Euro Letters of Credit hereunder, including each issuer of a Euro
Existing Letter of Credit; and “Euro L/C Issuer” means any one of the Euro L/C
Issuers.
     “Euro L/C Obligations” means, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Euro Letters of
Credit plus the aggregate of all Euro Unreimbursed Amounts, including all Euro
L/C Borrowings.
     “Euro Lender” means each Lender listed on Schedule 2.1(b) and any Person
that becomes a Euro Lender pursuant to Section 6.13, in each case including such
Person’s successors and permitted assigns.
     “Euro Letter of Credit” means any standby letter of credit, bank guaranty,
bank bond or comparable instrument issued under the Euro Tranche (including the
Euro Existing Letters of Credit). Euro Letters of Credit may only be issued in
Euro or Sterling.
     “Euro Letter of Credit Sublimit” means an amount equal to the lesser of (a)
EUR 50,000,000 and (b) the Euro Aggregate Commitments. The Euro Letter of Credit
Sublimit is part of, and not in addition to, the Euro Aggregate Commitments.
     “Euro Loan” means an extension of credit by a Euro Lender to a Borrower
under Article III in the form of a Euro Committed Loan or Euro Swing Line Loan.
     “Euro Non-Qualified Lender” means a Euro Lender that is not a Euro
Qualified Lender.
     “Euro Outstanding Amount” means: (a) with respect to Euro Committed Loans
(other than Euro Fronting Loans), the aggregate outstanding Euro Equivalent
principal amount thereof after giving effect to any borrowings and repayments of
Euro Committed Loans; (b) with respect to Euro Fronting Loans, the aggregate
outstanding Euro Equivalent principal amount thereof after giving effect to any
borrowings and repayments of Euro Fronting Loans; (c) with respect to Euro Swing
Line Loans, the aggregate outstanding Euro Equivalent principal amount thereof
after giving effect to any borrowings and repayments of Euro Swing Line Loans;
and (d) with respect to any Euro L/C Obligations, the aggregate outstanding Euro
Equivalent principal amount thereof after giving effect to any Euro L/C Credit
Extension occurring on such date and any other change in the outstanding amount
of the Euro L/C Obligations on such date, including as a result of any
reimbursement by any Euro Borrower of Euro Unreimbursed Amounts.

16



--------------------------------------------------------------------------------



 



     “Euro Qualified Lender” means, as of any date of determination, a Euro
Lender that (a) has committed hereunder to make Euro Committed Loans in the
applicable currency requested by a Euro Borrower to be funded under the Euro
Tranche, (b) is capable of making the requested Euro Committed Loans to the
Foreign Borrower requesting such Euro Committed Loan without the imposition of
any withholding taxes and (c) to the extent the applicable Euro Borrower
requesting a Euro Committed Loan is a TMK, is an institution from which such
Euro Borrower may, pursuant to the Laws of Japan, borrow money.
     “Euro Required Lenders” means, as of any date of determination, Euro
Lenders having more than 50% of the Euro Aggregate Commitments or, if the Euro
Aggregate Commitments have terminated, Euro Lenders holding in the aggregate
more than 50% of the Euro Total Outstandings (with the aggregate amount of each
Euro Lender’s risk participation and funded participation in Euro L/C
Obligations, Euro Fronting Loans and Euro Swing Line Loans being deemed “held”
by such Euro Lender for purposes of this definition); provided that the Euro
Commitment of, and the portion of the Euro Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Euro Required Lenders.
     “Euro Swing Line” means the Euro revolving credit facility made available
by Euro Swing Line Lender pursuant to Section 3.5.
     “Euro Swing Line Borrowing” means a borrowing of a Euro Swing Line Loan
pursuant to Section 3.5.
     “Euro Swing Line Lender” means RBS NV in its capacity as provider of Euro
Swing Line Loans, or any successor Euro swing line lender hereunder.
     “Euro Swing Line Loan” has the meaning specified in Section 3.5.1.
     “Euro Swing Line Loan Notice” means a notice of a Euro Swing Line Borrowing
pursuant to Section 3.5.2, which, if in writing, shall be substantially in the
form of Exhibit B-2.
     “Euro Swing Line Sublimit” means an amount equal to the lesser of (a) EUR
100,000,000 and (b) the Euro Aggregate Commitments. The Euro Swing Line Sublimit
is part of, and not in addition to, the Euro Aggregate Commitments.
     “Euro Total Outstandings” means the aggregate Euro Outstanding Amount of
all Euro Committed Loans (including all Euro Fronting Loans), all Euro Swing
Line Loans and all Euro L/C Obligations.
     “Euro Tranche” means the revolving credit facility described in
Article III.
     “Euro Unreimbursed Amount” means any unreimbursed amount under Section 5.3
with respect to a Euro Letter of Credit.
     “Eurocurrency Rate” means, for any Interest Period with respect to:

17



--------------------------------------------------------------------------------



 



     (a) any Eurocurrency Rate Loan under the U.S. Tranche, any Eurocurrency
Rate Loan under the Euro Tranche (other than Euro Loans denominated in Euro) and
any Eurocurrency Rate Loan under the Yen Tranche (other than Yen Committed Loans
denominated in Yen), the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or another commercially
available source providing quotations of BBA LIBOR as designated by the
applicable Funding Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the applicable Funding
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted by such
Funding Agent and with a term equivalent to such Interest Period would be
offered by such Funding Agent’s London Branch (or other appropriate branch or
Affiliate of such Funding Agent) to major banks in the London or other offshore
interbank market for such currency at their request at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.
     (b) any Eurocurrency Rate Loan denominated in Euro under the Euro Tranche
for any Interest Period, the rate per annum equal to the offered quotation which
appears on the Reuters Screen which displays the rate of the Banking Federation
of the European Union for the Euro (being currently page “EURIBOR01”) for such
Interest Period at approximately 11:00 a.m., Brussels time, two Business Days
prior to the commencement of such Interest Period for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, if such page shall cease to be available,
such other page or such other service for the purpose of displaying an average
rate of the Banking Federation of the European Union as Euro Funding Agent,
after consultation with Euro Lenders and Prologis, shall select. If such rate is
not available at such time for any reason, and Euro Funding Agent has not
selected an alternative service on which a quotation is displayed, then the
“Eurocurrency Rate” for such Interest Period shall be the arithmetic mean
(rounded upwards to four decimal places) of the rates (as notified to Euro
Funding Agent) at which each Reference Bank was offering to prime banks in the
European interbank market deposits in Euro for the relevant Interest Period at
approximately 11:00 a.m., Brussels time, two Business Days prior to the
commencement of such Interest Period.
     (c) any Eurocurrency Rate Loans denominated in Yen under the Yen Tranche
for any Interest Period, the rate which appears on the screen display “Reuters
Screen TIBM” under the caption “Average 10 Banks” on the Reuters Service (or
such other screen display or service as may replace it for purposes of
displaying Tokyo interbank offered rates of prime banks for Yen deposits) at
approximately 11:00 a.m., Tokyo time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Yen with a
maturity comparable to such Interest Period. If no such rate is available on the
Reuters Service (or such replacement), then the “Eurocurrency Rate” for such
Interest Period shall be the interest rate offered for Yen deposits for a period

18



--------------------------------------------------------------------------------



 



comparable to that Interest Period which appears on the screen display
designated as “Euro-Yen TIBOR” on page 23070 of the Telerate Service published
by the Japanese Banking Association (or such other screen display or service as
may replace it for purposes of displaying Tokyo interbank offered rates of prime
banks for Yen deposits). If such rate is not available on the Reuters Service
(or such replacement) or the Telerate Screen (or such replacement), then the
“Eurocurrency Rate” for such Interest Period shall be the rate per annum at
which Yen Funding Agent was offering to leading banks in the Tokyo interbank
market deposits in Yen for a period equal to the applicable Interest Period at
approximately 11:00 a.m., Tokyo time, two Business Days prior to the
commencement of such Interest Period. If such rate is not available on the
Reuters Service (or such replacement) or the Telerate Screen (or such
replacement) and Yen Funding Agent is unable to provide a rate referred to in
the sentence above, then the “Eurocurrency Rate” for such Interest Period shall
be the rate which is applied by Yen Funding Agent in Japan as its long-term
prime lending rate on the relevant date to its Yen loans with terms exceeding
one year to its prime customers in Japan and which Yen Funding Agent confirms
and notifies the applicable Borrower in writing as such.
     (d) any Supplemental Rate Loan under each Supplemental Tranche, as set
forth in the applicable Supplemental Addendum.
     “Eurocurrency Rate Loan” means any Committed Loan that bears interest at a
rate based on the Eurocurrency Rate.
     “Event of Default” has the meaning specified in Section 12.1.
     “Excluded Debt Service” means, for any period, any regularly scheduled
principal payments on (a) any Indebtedness that pays such Indebtedness in full,
but only to the extent that the amount of such final payment is greater than the
scheduled principal payment immediately preceding such final payment, and
(b) any Indebtedness (other than Secured Debt) that is rated at least Baa3 and
BBB-, as the case may be, by at least two of S&P, Moody’s and Fitch.
     “Excluded Taxes” means, with respect to any Agent, any Lender, any L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation of any Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized, in which its
principal office is located, in which it is otherwise conducting business (other
than as a result of entering into or receiving payments under this Agreement)
and subject to such taxes or, in the case of any Lender, in which its applicable
Lending Office is located, (b) any branch profits taxes imposed by the United
States or any similar tax imposed by any other jurisdiction in which such
Borrower is located, (c) except as provided in the following sentence, in the
case of a Foreign Lender (other than an assignee pursuant to a request by
Prologis under Section 14.13), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 7.1.4, except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional

19



--------------------------------------------------------------------------------



 



amounts from the applicable Borrower with respect to such withholding tax
pursuant to Section 7.1.1 and (d) any Taxes imposed under FATCA. Notwithstanding
anything to the contrary contained in this definition, except with respect to
any Taxes imposed under FATCA (for which the first sentence in this definition
controls), (x) prior to the Trigger Date, “Excluded Taxes” shall not include any
withholding tax imposed at any time on payments made by or on behalf of a
Foreign Obligor to any Lender hereunder or under any other Loan Document
(regardless of whether a Fronting Lender was utilized to mitigate any
withholding taxes), provided that such Lender shall have complied with its
obligations under Section 7.1.4 and (y) on or after the Trigger Date, “Excluded
Taxes” shall not include any withholding tax imposed at any time on payments
made to any Lender hereunder or under any other Loan Documents (regardless of
whether such Lender has complied with Section 7.1.4). Furthermore, except with
respect to any Taxes imposed under FATCA (for which the first sentence in this
definition controls), “Excluded Taxes” shall not include any withholding tax
imposed at any time on payments made by or on behalf of a Foreign Obligor to any
Lender (other than a Fronting Lender acting in such capacity) with respect to
any Loan that such Lender is required to make pursuant to Section 2.2.2(b) or
3.2.2.
     “Exemption Representation” has the meaning specified in Section 7.1.5(a).
     “Existing Credit Agreements” means, collectively, (a) the Fifth Amended and
Restated Revolving Credit Agreement dated as of July 16, 2007 among certain
borrowers, AMB Property, L.P., as guarantor, certain lenders and Bank of
America, as administrative agent, (b) the Fourth Amended and Restated Revolving
Credit Agreement dated as of November 10, 2010 among AMB Property, L.P., certain
lenders and JPMorgan Chase Bank, N.A., as administrative agent, and (c) the
Global Senior Credit Agreement dated as of October 6, 2005 among Old Prologis,
certain other borrowers, Bank of America, as administrative agent, certain other
agents and certain lenders.
     “Existing Indenture” means the Indenture dated as of June 30, 1998 among
General Partner, Prologis and U.S. Bank National Association (as successor in
interest to State Street Bank and Trust Company of California, N.A.), as
Trustee.
     “Existing Letters of Credit” means, collectively, the U.S. Existing Letters
of Credit, the Euro Existing Letters of Credit and the Yen Existing Letters of
Credit.
     “Extension Effective Date” has the meaning specified in Section 6.10.2.
     “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement and any regulations or official interpretations thereof.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the

20



--------------------------------------------------------------------------------



 



Federal Funds Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to U.S. Funding Agent on
such day on such transactions as determined by U.S. Funding Agent.
     “Fee Letters” means, collectively, the fee letters entered into by and
among Prologis and certain Agents and/or certain Credit Parties.
     “Fitch” means Fitch IBCA, Duff & Phelps, a division of Fitch, Inc. (or any
successor thereof) or, if Fitch no longer publishes ratings, then another
ratings agency selected by Prologis and reasonably acceptable to Global
Administrative Agent.
     “Fitch Rating” means the most recently-announced rating from time to time
of Fitch assigned to any class of long-term senior, unsecured debt securities
issued by Prologis, as to which no letter of credit, guaranty or third party
credit support is in place, regardless of whether any such Indebtedness has been
issued at the time such rating was issued.
     “Fixed Charge Coverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) (i) Adjusted EBITDA, minus (ii) Capital Expenditures,
to (b) the sum of (i) Debt Service in respect of all Indebtedness, plus
(ii) Preferred Dividends, in each case for the Companies on a consolidated basis
and for the four fiscal quarters ending on the date of determination.
     “Foreign Borrower” means a Borrower that (a) with respect to the U.S.
Tranche, (i) is not organized under the Laws of a jurisdiction of the United
States, a State thereof or the District of Columbia or (ii) is organized under
the Laws of a jurisdiction of the United States, a State thereof or the District
of Columbia but is domiciled and operating in another jurisdiction that results
in U.S. Loans to such Borrower being subject to withholding taxes, (b) with
respect to the Euro Tranche, (i) is not organized under the Laws of The
Netherlands or (ii) is organized under the Laws of The Netherlands but is
domiciled and operating in another jurisdiction that results in Euro Loans to
such Borrower being subject to withholding taxes, (c) with respect to the Yen
Tranche, (i) is not organized under the Laws of Japan or (ii) is organized under
the Laws of Japan but is domiciled and operating in another jurisdiction that
results in Yen Committed Loans to such Borrower being subject to withholding
taxes and (d) with respect to a Supplemental Tranche, (i) is not organized under
the Laws of the applicable Supplemental Primary Location or (ii) is organized
under the Laws of the applicable Supplemental Primary Location but is domiciled
and operating in another jurisdiction that results in Supplemental Loans to such
Borrower being subject to withholding taxes.
     “Foreign Currency” means any currency other than Dollars.
     “Foreign Currency Equivalent” means with respect to an amount denominated
in a Primary Currency of any Tranche, the equivalent in the applicable
Alternative Currency of such amount determined at the Spot Rate for the purchase
of such Alternative Currency with the applicable Primary Currency, as determined
by the applicable Funding Agent on the most recent Revaluation Date applicable
to such amount.
     “Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax

21



--------------------------------------------------------------------------------



 



purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
     “Foreign Obligor” means a Loan Party that (a) with respect to the U.S.
Tranche, (i) is not organized under the Laws of a jurisdiction of the United
States, a State thereof or the District of Columbia or (ii) is organized under
the Laws of a jurisdiction of the United States, a State thereof or the District
of Columbia but is domiciled and operating in another jurisdiction that results
in U.S. Loans to such Loan Party being subject to withholding taxes, (b) with
respect to the Euro Tranche, (i) is not organized under the Laws of The
Netherlands or (ii) is organized under the Laws of The Netherlands but is
domiciled and operating in another jurisdiction that results in Euro Loans to
such Loan Party being subject to withholding taxes, (c) with respect to the Yen
Tranche, (i) is not organized under the Laws of Japan or (ii) is organized under
the Laws of Japan but is domiciled and operating in another jurisdiction that
results in Yen Committed Loans to such Loan Party being subject to withholding
taxes and (d) with respect to a Supplemental Tranche, (i) is not organized under
the Laws of the applicable Supplemental Primary Location or (ii) is organized
under the Laws of the applicable Supplemental Primary Location but is domiciled
and operating in another jurisdiction that results in Supplemental Loans to such
Loan Party being subject to withholding taxes.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fronting Commitment” means, with respect to any Fronting Lender, the
aggregate Dollar Equivalent amount of Fronting Loans that such Fronting Lender
has agreed to make as set forth on Schedule 2.2, as such amount may be adjusted
in accordance with Section 14.13.
     “Fronting Lender Election” means the election by Prologis, in consultation
with the applicable Funding Agent, of one or more Fronting Lenders to make the
applicable Fronting Loans; provided that to the extent Prologis does not make
such election as to which Fronting Lenders fund such Fronting Loan within one
Business Day after a request for such information by the applicable Funding
Agent, then such Funding Agent, to the extent that it is a Fronting Lender,
shall fund such Fronting Loan in its capacity as a Fronting Lender; provided,
further, that if such Funding Agent, in its capacity as Fronting Lender, is
unable to fund any portion of such Fronting Loan due to the limitations set
forth in Section 2.2.1, 3.2.1 or 4.2.1, as applicable, then the Fronting Loan
(or the applicable portion thereof) shall be funded by the other Fronting
Lenders in the order of the Fronting Lenders with the highest unused Fronting
Commitments.
     “Fronting Lenders” means, collectively, the Lenders listed on Schedule 2.2,
and each successor or additional Fronting Lender hereunder, and “Fronting
Lender” means any one of the Fronting Lenders”; provided that, notwithstanding
the above, SMBC shall in no event be a Fronting Lender until the earlier of
(i) the date on which it provides written notice to Prologis and Global
Administrative Agent that it has received all approvals necessary to be a
Fronting Lender and (ii) June 18, 2011.
     “Fronting Loans” means, collectively, the U.S. Fronting Loans, the Euro
Fronting Loans and the Yen Fronting Loans; and “Fronting Loan” means any of the
Fronting Loans.

22



--------------------------------------------------------------------------------



 



     “Fronting Portion” means, with respect to any Fronting Loan, the portion of
such Fronting Loan that is funded by the applicable Fronting Lender, as
determined by the Funding Agent for the applicable Tranche.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Funding Agents” means, collectively, U.S. Funding Agent, Euro Funding
Agent, Yen Funding Agent and each Supplemental Funding Agent; and “Funding
Agent” means any of the Funding Agents.
     “Funding Agents’ Offices” means, collectively, the U.S. Funding Agent’s
Office, the Euro Funding Agent’s Office, the Yen Funding Agent’s Office and each
Supplemental Funding Agent’s Office; and “Funding Agent’s Office” means any one
of the Funding Agents’ Offices.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “General Partner” means Prologis, Inc., a Maryland corporation qualified as
a REIT (formerly known as AMB Property Corporation).
     “General Partner Audited Financial Statements” means the audited
consolidated balance sheet of General Partner (completed under the name “AMB
Property Corporation”) for the Fiscal Year ended December 31, 2010 and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such Fiscal Year, including the notes thereto.
     “General Partner Guaranty” means the Guaranty made by General Partner in
favor of Global Administrative Agent, for the benefit of the Lenders, pursuant
to Article XV.
     “Global Administrative Agent” means Bank of America, in its capacity as
global administrative agent under the Loan Documents, or any successor in such
capacity.
     “Global Administrative Agent’s Office” means, with respect to any currency,
Global Administrative Agent’s address and, as appropriate, account as set forth
on Schedule 14.2 with respect to such currency, or (subject to Section 14.2.5)
such other address or account with respect to such currency as Global
Administrative Agent may from time to time notify to Prologis, the Funding
Agents and Lenders.
     “Governmental Authority” means the government of the United States or any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to

23



--------------------------------------------------------------------------------



 



government (including any supra-national bodies such as the European Union or
the European Central Bank).
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. Guarantees shall not include contingent
obligations under any Special Limited Contribution Agreement (“SLCA”) in
connection with certain of such Person’s contributions of Properties to Property
Funds pursuant to which a Company is obligated to make additional capital
contributions to the respective Property Fund under certain circumstances unless
the obligations under such SLCA are required under GAAP to be included in
“liabilities” on the balance sheet of the Companies. The term “Guarantee” as a
verb has a corresponding meaning.
     “Guaranteed Obligations” means the principal and interest (whether such
interest is allowed as a claim in a bankruptcy proceeding with respect to any
Borrower or otherwise) of each Loan made under this Agreement to any Designated
Borrower, together with all other obligations (including obligations which, but
for the automatic stay under Section 362(a) of the United States Bankruptcy
Code, would become due) and liabilities (including indemnities, fees and
interest thereon), direct or indirect, of any Designated Borrower to any Credit
Party now existing or hereafter incurred under, arising out of or in connection
with this Agreement or any other Loan Document, including all costs, expenses
and fees, including court costs and reasonable attorneys’ fees, arising in
connection with the collection of any Guaranteed Obligations.
     “Guaranties” means the General Partner Guaranty, the Prologis Guaranty and
the Old Prologis Guaranty.
     “Guarantors” means, collectively, General Partner, Prologis and, until such
time as the Old Prologis Guaranty is terminated, Old Prologis, and “Guarantor”
means any of the Guarantors.

24



--------------------------------------------------------------------------------



 



     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Honor Date” has the meaning specified in Section 5.3.1.
     “Increasing Lender” has the meaning specified in Section 6.13.1.
     “Indebtedness” means for any Person, without duplication, all monetary
obligations, excluding trade payables and accrued expenses (including deferred
tax liabilities except as expressly provided below) incurred in the ordinary
course of business or for which reserves in accordance with GAAP or otherwise
reasonably acceptable to Global Administrative Agent have been provided, (a) of
such Person (i) for borrowed money, (ii) evidenced by bonds, debentures, notes
or similar instruments, (iii) to pay the deferred purchase price of property or
services, except (x) obligations incurred in the ordinary course of business to
pay the purchase price of stock so long as such obligations are paid within
customary settlement terms and (y) obligations to purchase stock (other than
stock of Prologis or any of its Consolidated Subsidiaries or Affiliates)
pursuant to subscription or stock purchase agreements in the ordinary course of
business, (iv) arising under Capital Leases to the extent included on a balance
sheet of such Person, (v) arising under Swap Contracts, excluding interest rate
contracts entered into to hedge Indebtedness, net of obligations owed to such
Person under non-excluded Swap Contracts, (vi) arising under any Guarantee of
such Person (other than (x) endorsements in the ordinary course of business of
negotiable instruments or documents for deposit or collection,
(y) indemnification obligations and purchase price adjustments pursuant to
acquisition agreements entered into in the ordinary course of business and
(z) any Guarantee of Liabilities of a third party that do not constitute
Indebtedness) and (vii) Settlement Debt or (b) secured by a Lien existing on any
property of such Person, whether or not such obligation shall have been assumed
by such Person; provided that the amount of any Indebtedness under this clause
(b) that has not been assumed by such Person shall be equal to the lesser of the
stated amount of such Indebtedness or the fair market value of the property
securing such Indebtedness. The amount of any Indebtedness shall be determined
without giving effect to any mark-to-market increase or decrease resulting from
the purchase accounting impact of corporate or portfolio acquisitions or any
mark-to-market remeasurement of the amount of any Indebtedness denominated in a
Foreign Currency. Indebtedness shall not include obligations under any
assessment, performance, bid or surety bond or any similar bonding obligation.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning specified in Section 14.4.2.
     “Industrial Property” means a Property that is used for manufacturing,
processing, warehousing or retail purposes.
     “Information” has the meaning specified in Section 14.7.
     “Initial Affiliate Borrowers” means the Eligible Affiliates that are listed
on Schedule 2.3.

25



--------------------------------------------------------------------------------



 



     “Interest Expense” means, for any Person for any period, without
duplication, (a) such Person’s “net interest expense” for such period as
reported on such Person’s most recent financial statements plus (b) Restricted
Payments of any kind or character with respect to, and other proceeds paid or
payable in respect of, any Disqualified Stock.
     “Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan
(including any Euro Swing Line Loan) or any Substitute Rate Loan (i) the last
day of each Interest Period applicable to such Loan and (ii) the Maturity Date;
provided that if any Interest Period for a Eurocurrency Rate Loan or Substitute
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; (b) as to any Base Rate Loan, Money Market Rate Loan or ABR Rate
Loan, (i) the last Business Day of each March, June, September and December and
(ii) the Maturity Date; and (c) as to any Supplemental Rate Loan that is not a
Eurocurrency Rate Loan, the dates set forth in the applicable Supplemental
Addendum.
     “Interest Period” means (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date seven, fourteen
or twenty-one days (to the extent available for the requested currency) or one,
two, three or six months thereafter, as selected by the applicable Borrower in
the applicable Committed Loan Notice, and (b) as to any Substitute Rate Loan, a
period agreed upon by the applicable Borrower and Euro Funding Agent (after
consultation with the Lenders) or, in the absence of such agreement, a period of
one month or such lesser period as Euro Funding Agent deems customary in the
relevant market for loans bearing interest based upon a rate similar to the
Substitute Rate; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
next succeeding Business Day falls in another calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
     “Investment” means any investment in any Person, Property or other asset,
whether by means of stock, purchase, loan, advance, extension of credit, capital
contribution or otherwise. The amount of any Investment shall be determined in
accordance with GAAP; provided that the amount of the Investment in any Property
shall be calculated based upon the undepreciated Investment in such Property.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

26



--------------------------------------------------------------------------------



 



     “Issuer Documents” means, with respect to any Letter of Credit, the
applicable Letter of Credit Application and any other document, agreement and
instrument entered into by the applicable L/C Issuer and the applicable Borrower
(or any Eligible Affiliate) or in favor of the applicable L/C Issuer and
relating to any Letter of Credit.
     “Japanese Prime Rate” means, on any day, the per annum rate of interest as
publicly announced by Yen Funding Agent as its “short prime rate” in Japan. The
“short prime rate” is a rate set by Yen Funding Agent based on various factors,
including Yen Funding Agent’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate (it being
understood that the same shall not necessarily be the best rate offered by Yen
Funding Agent to its customers). Any change in such rate announced by Yen
Funding Agent shall take effect at the opening of business on the day specified
in the public announcement of such change.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Lender under a particular
Tranche, such Lender’s funding of its participation in any L/C Borrowing under
such Tranche in accordance with its Applicable Tranche Percentage. All U.S. L/C
Advances shall be denominated in Dollars. All Euro L/C Advances shall be
denominated in Euro or Sterling, as applicable. All Yen L/C Advances shall be
denominated in Yen.
     “L/C Borrowing” means a Euro L/C Borrowing, a U.S. L/C Borrowing or a Yen
L/C Borrowing, as applicable.
     “L/C Credit Extensions” means, collectively, each U.S. L/C Credit
Extension, each Euro L/C Credit Extension, each Yen L/C Credit Extension and
each Supplemental L/C Credit Extensions; and “L/C Credit Extension” means any
one of the L/C Credit Extensions.
     “L/C Issuers” means, collectively, each U.S. L/C Issuer, each Euro L/C
Issuer, each Yen L/C Issuer and each Supplemental L/C Issuer; and “L/C Issuer”
means any one of the L/C Issuers.
     “L/C Obligations” means, collectively, the Dollar Equivalent of all of the
U.S. L/C Obligations, the Euro L/C Obligations, the Yen L/C Obligations and each
Supplemental L/C Obligation.
     “Lenders” means, collectively, U.S. Lenders, Euro Lenders, Yen Lenders and
Supplemental Lenders, and, as the context requires, includes the Fronting
Lenders and the Swing Line Lenders.

27



--------------------------------------------------------------------------------



 



     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify Prologis,
Global Administrative Agent and Funding Agent for the Tranche in which Lender
has a commitment or outstandings.
     “Letter of Credit Application” means, an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is the one year
anniversary after the Maturity Date; provided that if such day is not a Business
Day, the Letter of Credit Expiration Date shall be the immediately preceding
Business Day.
     “Letter of Credit Fee” has the meaning specified in Section 5.9.
     “Letter of Credit Sublimit” means any of the U.S. Letter of Credit
Sublimit, the Euro Letter of Credit Sublimit, the Yen Letter of Credit Sublimit
or any Supplemental Letter of Credit Sublimit.
     “Letters of Credit” means, collectively, the U.S. Letters of Credit, the
Euro Letters of Credit, the Yen Letters of Credit and each Supplemental Letter
of Credit; and “Letter of Credit” means any one of the Letters of Credit.
     “Liabilities” means (without duplication), for any Person, (a) any
obligations required by GAAP to be classified upon such Person’s balance sheet
as liabilities (excluding any deferred tax liabilities and any mark-to-market
increase or decrease in debt from the purchase accounting impact of corporate or
portfolio acquisitions and from the re-measurement of intercompany
indebtedness); (b) any liabilities secured (or for which the holder of the
liability has an existing right, contingent or otherwise, to be so secured) by
any Lien existing on property owned or acquired by that Person, whether or not
such obligation shall have been assumed by such Person, provided that the amount
of any Liability under this clause (b) that has not been assumed by such Person
shall be equal to the lesser of the stated amount of the liabilities secured (or
entitled to be secured) or the fair market value of the applicable property; and
(c) any Guarantees of such Person of liabilities or obligations of others.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing, but excluding the interest of a lessor
under an operating lease).
     “Loan Documents” means this Agreement, each Supplemental Addendum, each
Borrower Accession Agreement, each Issuer Document, the Fee Letters, the Old
Prologis Guaranty, the Security Documents and, prior to the Security Agency
Agreement Release Date, the Security Agency Agreement.

28



--------------------------------------------------------------------------------



 



     “Loan Parties” means, collectively, General Partner, Prologis, each
Affiliate Borrower and, so long as the Old Prologis Guaranty is in place, Old
Prologis; and “Loan Party” means any one of the Loan Parties.
     “Loans” means, collectively, all U.S. Loans, all Euro Loans, all Yen
Committed Loans and all Supplemental Loans, if any; and “Loan” means any of the
Loans.
     “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.1.
     “Material Acquisition” means, during any 12 month period, the acquisition
by any Company of one or more real property assets (including, without
limitation, interests in participating mortgages in which the interest therein
is characterized as equity according to GAAP) or portfolios of such assets or
operating businesses, each of which real property assets, portfolios of real
property assets or operating businesses, as the case may be, individually had a
purchase price of not less than 3% of Total Asset Value and all of which real
property assets, portfolio of real property assets or operating businesses
collectively had an aggregate purchase price of 7.5% or more of Total Asset
Value.
     “Material Adverse Effect” means an effect resulting from any circumstance
or event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or could reasonably be expected to,
materially and adversely impair (a) the ability of the Companies, taken as a
whole, to perform their respective obligations under the Loan Documents or
(b) the ability of any Credit Party to enforce the Loan Documents.
     “Maturity Date” means June 3, 2015 or, if the Maturity Date is extended in
accordance with the terms of Section 6.10, June 3, 2016.
     “Merger” means, collectively, the series of transactions contemplated by
the Merger Agreement.
     “Merger Agreement” means the Agreement and Plan of Merger dated as of
January 30, 2011 by and among AMB Property Corporation, AMB Property, L.P.,
Prologis and certain Affiliates thereof.
     “Money Market Rate” means, as to any Swing Line Loan made by any Swing Line
Lender pursuant to Sections 2.5 or 3.5 or any Fronting Loan that remains
outstanding after the last day of an Interest Period as contemplated by
Section 2.2.5, 3.2.5 or 4.2.5, a rate per annum that shall be determined for
each Loan by agreement between Prologis and the applicable Swing Line Lender or
Fronting Lender (but in no event to exceed (a) in the case of U.S. Swing Line
Loan, the Base Rate, or (b) in the case of Euro Swing Line Loans, 1.00% plus the
one-month Eurocurrency Rate for the applicable currency determined two Business
Days prior to the date of the applicable Euro Swing Line Borrowing).
     “Money Market Rate Loan” means any Loan that bears interest at a rate based
on the Money Market Rate.

29



--------------------------------------------------------------------------------



 



     “Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof)
or, if Moody’s no longer publishes ratings, another ratings agency selected by
Prologis and reasonably acceptable to Global Administrative Agent.
     “Moody’s Rating” means the most recently-announced rating from time to time
of Moody’s assigned to any class of long-term senior, unsecured debt securities
issued by Prologis, as to which no letter of credit, guaranty or third party
credit support is in place, regardless of whether any of such Indebtedness has
been issued at the time such rating was issued.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA to which Prologis or any ERISA Affiliate makes or
is obligated to make, or during the preceding five plan years has made or been
obligated to make, contributions.
     “NOI” means, for any period and any Property, the difference (if positive)
between (a) any rents (including rent with respect to which a tenant received
any free rent during such period, the amount of such free rent as if the same
had been paid in cash by such tenant), proceeds (other than proceeds from
Dispositions), expense reimbursements or income received from such Property (but
excluding security or other deposits, late fees, early lease termination or
other penalties of a non-recurring nature), less (b) all costs and expenses
(including interest on assessment bonds) incurred as a result of, or in
connection with, the development, operation or leasing of such Property (but
excluding depreciation, amortization, Interest Expense (other than interest on
assessment bonds) and Capital Expenditures).
     “Non-Consenting Lender” means any Lender that, within the preceding 60 days
failed to agree to an amendment, waiver or consent that was (a) requested by
Prologis and (b) approved by Lenders holding at least 40% of the Dollar
Equivalent amount of the Aggregate Tranche Commitments or, if the Aggregate
Tranche Commitments have terminated, of the Total Global Outstandings
(calculated in the same manner as in the definition of “Required Lenders”) or if
such amendment, waiver or consent related to a particular Tranche, at least 40%
of the Aggregate Tranche Commitment for such Tranche or, if such Aggregate
Tranche Commitment has terminated, of the Total Tranche Outstandings for such
Tranche.
     “Non-Industrial Property” means a Property that is not an Industrial
Property.
     “Non-Qualified Lender” means a U.S. Non-Qualified Lender, a Euro
Non-Qualified Lender or a Yen Non-Qualified Lender.
     “Non-Recourse Debt” means Indebtedness with respect to which recourse for
payment is limited to (a) specific Property or Properties encumbered by a Lien
securing such Indebtedness so long as there is no recourse to Prologis or
General Partner, or (b) any Consolidated Subsidiary of Prologis or
Unconsolidated Affiliate of Prologis (provided that if an entity is a
partnership, there is no recourse to Prologis or General Partner as a general
partner of such partnership); provided that personal recourse of Prologis or
General Partner for any such Indebtedness for Customary Recourse Exceptions
shall not, by itself, prevent such Indebtedness from being characterized as
Non-Recourse Debt. For purposes of the foregoing and for the avoidance of doubt,
(i) if the Indebtedness is partially guaranteed by Prologis or General Partner,
then the portion of such Indebtedness that is not so guaranteed shall still be
Non-Recourse Debt if it

30



--------------------------------------------------------------------------------



 



otherwise satisfies the requirements in this definition, and (ii) if the
liability of Prologis or General Partner under any such guaranty is itself
limited to specific Property or Properties, then such Indebtedness shall still
be Non-Recourse Debt if such Indebtedness otherwise satisfies the requirements
of this definition.
     “Non-U.S. Lender” means any Lender that is not organized under the Laws of
a jurisdiction of the United States, a State thereof or the District of
Columbia.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
     “Old Prologis” means Prologis, a Maryland real estate investment trust,
formerly known as ProLogis.
     “Old Prologis Audited Financial Statements” means the audited consolidated
balance sheet of Old Prologis for the fiscal year ended December 31, 2010 and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year, including the notes thereto.
     “Old Prologis Guaranty” means the Old Prologis Guaranty Agreement
substantially in the form of Exhibit E, executed by Old Prologis in favor of
Collateral Agent, for the benefit of the holders of Designated Senior Debt
(including the Obligations), pursuant to which Old Prologis guaranties the
Obligations of each Old Prologis Subsidiary Borrower.
     “Old Prologis Subsidiary Borrower” means, at any time, each Affiliate
Borrower that is at such time a direct or indirect Consolidated Subsidiary of
Old Prologis.
     “Organization Documents” means: (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity; and (d) with respect to a TMK, a copy of its
articles of incorporation (teikan) and asset liquidation plan (shisan ryudouka
keikaku).
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or

31



--------------------------------------------------------------------------------



 



under any other Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, this Agreement or any other Loan Document.
     “Outstanding Amount” means (a) with respect to all of the outstanding
Committed Loans on any date (other than the Fronting Loans), the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Committed
Loans occurring on such date; (b) with respect to Fronting Loans on any date,
the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Fronting Loans occurring on such date; (c) with respect to the outstanding
Swing Line Loans on any date, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; and
(d) with respect to any L/C Obligations on any date, the Dollar Equivalent
amount of the aggregate outstanding amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by any Borrower of Unreimbursed
Amounts.
     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the applicable Agent, the applicable L/C Issuer or
the applicable Swing Line Lender, as the case may be, in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in an Alternative Currency under the applicable Tranche, the rate of
interest per annum at which overnight deposits in such Alternative Currency, in
an amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of U.S.
Funding Agent in the applicable offshore interbank market for such currency to
major banks in such interbank market.
     “Participant” has the meaning specified in Section 14.6.4.
     “Participating Member State” means each state so described in any EMU
Legislation.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Prologis or any
ERISA Affiliate or to which Prologis or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
     “Permitted Liens” means (a) pledges or deposits made to secure payment of
worker’s compensation (or to participate in any fund in connection with worker’s
compensation insurance), unemployment insurance, pensions or social security
programs, (b) encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, provided that such items do not
materially impair the use of such property for the purposes intended and none of
which is violated in any material respect by existing or proposed structures

32



--------------------------------------------------------------------------------



 



or land use, (c) Liens for taxes not yet due and payable or being contested in
good faith by appropriate proceedings diligently conducted, and for which
reserves in accordance with GAAP or otherwise reasonably acceptable to Global
Administrative Agent have been provided, (d) Liens imposed by mandatory
provisions of law such as for materialmen’s, mechanic’s, warehousemen’s and
other like Liens arising in the ordinary course of business, securing payment of
any Liability whose payment is not yet due, (e) Liens on Properties where the
applicable Company or Unconsolidated Affiliate is insured against such Liens by
title insurance or other similar arrangements satisfactory to Global
Administrative Agent, (f) Liens securing assessments or charges payable to a
property owner association or similar entity, which assessments are not yet due
and payable or are being contested in good faith by appropriate proceedings
diligently conducted, and for which reserves in accordance with GAAP or
otherwise reasonably acceptable to Global Administrative Agent have been
provided, (g) Liens securing assessment bonds, (h) leases to tenants of space in
Properties that are entered into in the ordinary course of business, (i) any
netting or set-off arrangement entered into by any Company in the normal course
of its banking arrangements for the purpose of netting debit and credit balances
or any set-off arrangement that arises by operation of law as a result of any
Company opening a bank account, (j) any title transfer or retention of title
arrangement entered into by any Company in the normal course of its trading
activities on the counterparty’s standard or usual terms, (k) Liens over goods
and documents of title to goods arising out of letter of credit transactions
entered into in the ordinary course of business, (l) Liens securing Settlement
Debt in an aggregate amount not at any time exceeding $250,000,000, (m) Liens
that secure the Obligations, (n) Liens that secure senior Indebtedness of
General Partner or Prologis or any of their respective Consolidated Subsidiaries
on a pari passu basis with the Lien described in clause (m), and (o) Liens that
secure Indebtedness of a Company to another Company.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Prologis or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Platform” has the meaning specified in Section 10.2.
     “Pre-Approved Reallocations” means each of the pre-approved reallocations
set forth on Schedule 6.12. The Pre-Approved Reallocation of any Lender may from
time to time be increased or decreased pursuant to a written agreement executed
by Prologis, Global Administrative Agent and such Lender.
     “Preferred Dividends” means, for the Companies, on a consolidated basis,
for any period, Restricted Payments of any kind or character or other proceeds
paid or payable with respect to any Equity Interests except for common equity
(but excluding any Restricted Payments paid or payable to any Company).
     “Primary Currency” means (a) with respect to the U.S. Tranche, Dollars;
(b) with respect to the Euro Tranche, Euro; (c) with respect to the Yen Tranche,
Yen; and (d) with respect to each Supplemental Tranche, as set forth in the
applicable Supplemental Addendum.

33



--------------------------------------------------------------------------------



 



     “Primary Location” has the meaning specified in Section 6.8.2.
     “Prologis” has the meaning specified in the introductory paragraph hereto.
     “Prologis Guaranty” means the Guaranty made by Prologis in favor of Global
Administrative Agent, for the benefit of the Lenders, pursuant to Article XV.
     “Properties” means real estate properties (including land) owned by a
Company or an Unconsolidated Affiliate or any trust of which a Company or an
Unconsolidated Affiliate is the sole beneficiary, and “Property” means any one
of the Properties.
     “Property Fund” means an Unconsolidated Affiliate formed or sponsored by
Prologis to hold Properties.
     “Property Fund Borrower” means a Borrower of a Property Fund Loan made
pursuant to this Agreement.
     “Property Fund Loan” means Indebtedness of a Property Fund (which may
include Loans hereunder), the proceeds of which were used to finance the
contribution by Prologis or other Companies of Properties to such Property Fund.
     “Qualified Institution” means (a) a Lender (other than a Defaulting
Lender), (b) a bank, finance company, insurance company or other financial
institutions that (i) has (or, in the case of a bank is a subsidiary of a bank
holding company that has) a rating of its senior debt obligations of not less
than BBB+ by S&P or “Baa-1” by Moody’s or a comparable rating by a rating agency
acceptable to Global Administrative Agent and (ii) has total assets in excess of
$10,000,000,000 or (c) any other Person approved by Prologis, Global
Administrative Agent and the applicable Funding Agent.
     “Qualified Institutional Investor” (tekikaku kikan toshika) has the meaning
assigned thereto in Article 2, Paragraph 3, item 1 of the Financial Instruments
and Exchange Law (kinyu shohin torihiki ho) of Japan (Law No. 25 of 1948),
Article 10, Paragraph 1 of the regulations relating to the definitions contained
in such Article 2 and further defined in Article 67-14 of the Special Taxation
Measures Law (Law No. 26 of 1957).
     “Qualified Lenders” means any of the U.S. Qualified Lenders, the Euro
Qualified Lenders and the Yen Qualified Lenders.
     “RBS NV” means The Royal Bank of Scotland N.V. and its successors.
     “RBS plc” means The Royal Bank of Scotland plc and its successors.
     “Reallocation Effective Date” has the meaning specified in Section 6.12.2.
     “Recourse Debt” means, for any Person, any Indebtedness that is not
Non-Recourse Debt.

34



--------------------------------------------------------------------------------



 



     “Reference Banks” means the principal London offices of RBS plc, Bank of
America and J.P. Morgan Chase Bank, N.A. or any successor to any of the
foregoing selected by Euro Funding Agent (in consultation with Prologis).
     “Register” has the meaning specified in Section 14.6.3.
     “Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of Prologis as prescribed by the
Securities Laws.
     “REIT” means a “real estate investment trust” for purposes of the Code.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Relevant Equivalent” has the meaning specified in Section 5.9.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means a request hereunder for a Credit
Extension.
     “Requested Tranche” has the meaning specified in Section 6.11.1.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Dollar Equivalent amount of the Aggregate Tranche
Commitments or, if the Aggregate Tranche Commitments have terminated, Lenders
holding in the aggregate more than 50% of the Dollar Equivalent amount of the
Total Global Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations, Fronting Loans and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Global Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
     “Responsible Officer” means the chief executive officer, the president, the
chief financial officer, a representative director, any vice president, the
treasurer or any assistant treasurer of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Company, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such capital stock or other Equity Interest, or on account of any return
of capital to any Company’s stockholders, partners or members (or the
equivalent).

35



--------------------------------------------------------------------------------



 



     “Revaluation Date” means (a) with respect to any Eurocurrency Rate Loan or
Substitute Rate Loan or L/C Obligations denominated in an Alternative Currency,
the first Business Day of each calendar month, and (b) such additional dates as
Global Administrative Agent, any Funding Agent or any L/C Issuer shall
reasonably determine or the Required Lenders shall reasonably require.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. (or any successor thereof), or, if S&P no longer
publishes ratings, then another ratings agency selected by Prologis and
reasonably acceptable to Global Administrative Agent.
     “S&P Rating” means the most recently-announced rating from time to time of
S&P assigned to any class of long-term senior, unsecured debt securities issued
by Prologis, as to which no letter of credit, guaranty or third party credit
support is in place, regardless of whether any of such Indebtedness has been
issued at the time such rating was issued.
     “Same Day Funds” means (a) with respect to disbursements and payments in
the Primary Currency of the applicable Tranche, immediately available funds, and
(b) with respect to disbursements and payments in an Alternative Currency of the
applicable Tranche, same day or other funds as may be determined by the
applicable Funding Agent or applicable L/C Issuer, as the case may be, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
     “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Debt” means, for any Person, Indebtedness of such Person secured
by any Liens (other than Permitted Liens) in any of such Person’s Properties or
other material assets.
     “Securities Laws” means the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board.
     “Security Agency Agreement” means the Amended and Restated Security Agency
Agreement dated as of October 6, 2005 among Global Administrative Agent, Bank of
America, as Collateral Agent and certain other holders of Designated Senior
Debt, and acknowledged by Prologis.
     “Security Agency Agreement Release Date” means the earlier to occur of
(a) the date on which the Security Agency Agreement is terminated and (b) the
date on which there is no Designated Senior Debt.
     “Security Documents” means with respect to each U.S. Bond L/C, the trust
indenture entered into in connection with such U.S. Bond L/C, and such other
agreements and documents delivered by the Issuer (as defined in the applicable
U.S. Bond L/C) and the applicable Trustee, pursuant to which such Issuer’s
interest in the Trust Estate, Revenues (each as defined in the

36



--------------------------------------------------------------------------------



 



applicable trust indenture) and similar items and, upon payment in full of the
applicable Bonds, such Trustee’s interest in the applicable Bond Documents, are
assigned to a collateral agent as security for payment of such Bonds.
     “Settlement Debt” means, for any Person, tax liabilities of such Person
payable in installments in connection with a settlement agreement with the
relevant taxing authority.
     “Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of Prologis and its Consolidated Subsidiaries as of that
date.
     “Short Term Affiliate Borrower” means any Affiliate Borrower that (a) will
not request any Committed Loans, (b) assumes only Outstanding Amounts of another
Borrower and (c) repays such Outstanding Amounts within 30 days after it assumes
such Outstanding Amounts.
     “SMBC” means Sumitomo Mitsui Banking Corporation, and it successors.
     “Solvent” means, as to a Person, that (a) the aggregate fair market value
of its assets exceeds its Liabilities, (b) it has sufficient cash flow to enable
it to pay its Liabilities as they mature and (c) it does not have unreasonably
small capital to conduct its businesses.
     “Specified Type” has the meaning specified in Section 5.3.1.
     “Spot Rate” for a currency means the rate that appears on the relevant
screen page on Bloomberg’s (Screen FXC) for cross currency rates with respect to
such currency two Business Days prior to the date on which the foreign exchange
computation is made; provided that if such page ceases to be available, such
other page for the purpose of displaying cross currency rates as Global
Administrative Agent, the applicable Funding Agent or the applicable L/C Issuer,
as applicable, may determine, in its reasonable discretion.
     “Stabilized Industrial Properties” means, as of any date, Industrial
Properties that have a Stabilized Occupancy Rate as of the first day of the most
recent fiscal quarter of Prologis for which information is available.
     “Stabilized Occupancy Rate” means, as of any date for any Property, that
the percentage of the rentable area of such Property leased pursuant to bona
fide tenant leases, licenses or other agreements requiring current rent or other
similar payments, is at least 90% or such higher percentage as Prologis requires
internally, consistent with past practices, to classify as a stabilized Property
of the relevant type in the relevant market.
     “Sterling” and “£” mean the lawful currency of the United Kingdom.
     “Substitute Rate” means (a) the Applicable Margin plus (b) (in the case of
any Lender that has lent from a Lending Office in the United Kingdom or a
Participating Member State) the Mandatory Cost plus (c) (i) to the extent
requested by Euro Funding Agent or Prologis, a negotiated rate agreed to by
Prologis, Euro Funding Agent and each Euro Lender or (ii) to the extent that a
negotiated rate is not requested or agreed to by the applicable parties, the
rate per annum determined by Euro Funding Agent to be the highest (rounded
upwards to four decimal places) of the rates notified by the Reference Banks to
Euro Funding Agent before the last day of

37



--------------------------------------------------------------------------------



 



the applicable Interest Period to be those which express as a percentage rate
per annum the cost to each such Reference Bank of funding its Loans from
whatever sources it may reasonably select during such Interest Period.
     “Substitute Rate Loan” means a Euro Committed Loan that bears interest at a
rate based on the Substitute Rate.
     “Supplemental Addendum” has the meaning specified in Section 6.14.2.
     “Supplemental Aggregate Commitments”, “Supplemental Borrowers”,
“Supplemental Commitments”, “Supplemental Committed Borrowing”, “Supplemental
Committed Loan” “Supplemental Committed Loan Notice”, “Supplemental Funding
Agent”, “Supplemental Funding Agent’s Office”, “Supplemental L/C Obligations”,
“Supplemental Lenders”, “Supplemental Letter of Credit”, “Supplemental Letter of
Credit Fee”, “Supplemental Letter of Credit Issuer”, “Supplemental Letter of
Credit Sublimit”, “Supplemental Loans”, “Supplemental Outstanding Amount”,
“Supplemental Rate Loan”, “Supplemental Required Lenders”, “Supplemental Swing
Line Borrowing”, “Supplemental Swing Line Lender”, “Supplemental Swing Line
Loans” and “Supplemental Swing Line Sublimit” have the respective meanings (if
any), with respect to any Supplemental Tranche, as set forth in the applicable
Supplemental Addendum.
     “Supplemental Primary Location” means, with respect to any Supplemental
Tranche, the primary jurisdiction of each Supplemental Borrower under such
Supplemental Tranche as designated in the applicable Supplemental Addendum.
     “Supplemental Tranche” has the meaning specified in Section 6.14.1.
     “Supplemental Tranche Effective Date” has the meaning specified in Section
6.14.4.
     “Supplemental Tranche Request” has the meaning specified in Section 6.14.1.
     “Swap Contract” means (a) all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap

38



--------------------------------------------------------------------------------



 



Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).
     “Swing Line Borrowings” means, collectively, U.S. Swing Line Borrowings,
Euro Swing Line Borrowings and each Supplemental Swing Line Borrowing.
     “Swing Line Lenders” means, collectively, U.S. Swing Line Lenders, Euro
Swing Line Lenders and Supplemental Swing Line Lenders; and “Swing Line Lender”
means any Swing Line Lender.
     “Swing Line Loans” means, collectively, the U.S. Swing Line Loans, the Euro
Swing Line Loans and the Supplemental Swing Line Loans; and “Swing Line Loan”
means any of the Swing Line Loans.
     “Swing Line Sublimit” means any of the U.S. Swing Line Sublimit, the Euro
Swing Line Sublimit or any Supplemental Swing Line Sublimit.
     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
Global Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “TMK” means a Tokutei Mokuteki Kaisha incorporated in Japan.
     “Total Asset Value” means, as of any date for the Companies on a
consolidated basis, the total (without duplication) of the following:
     (a) the quotient of (i) the sum of the most recent fiscal quarter’s NOI
from Stabilized Industrial Properties multiplied by four, divided by (ii) the
applicable Capitalization Rate; provided that, notwithstanding the foregoing,
(A) any Investments in Stabilized Industrial Properties acquired from Property
Funds less than 24 months prior to such date of determination shall be included
at 100% of the undepreciated book value of such Property and (B) any other
Investments in Stabilized Industrial Properties acquired less than 12 months
prior to such date of determination shall be included at 100% of the
undepreciated book value of such Property; plus
     (b) for any Transition Property, the greater of (i) the quotient of (a) the
most recent fiscal quarter’s NOI from such Property multiplied by four divided
by (b) the applicable Capitalization Rate or (ii) 100% of the undepreciated book
value of such Property; plus

39



--------------------------------------------------------------------------------



 



     (c) the amount of all other Investments in Properties under construction,
Non-Industrial Properties, notes receivable backed by real estate and Properties
subject to a ground lease with a Person that is not an Affiliate of Prologis, as
lessee, each on an undepreciated book basis; plus
     (d) the book value of raw land; plus
     (e) the book value of the Companies’ Investments in Unconsolidated
Affiliates; plus
     (f) the product of (A) management fee income of the Companies (prior to
deduction of amortization related to investment management contracts) for the
most recent fiscal quarter multiplied by (B) four, multiplied by (C) eight; plus
     (g) the value, if positive, of the Companies’ Swap Contracts, excluding
interest rate contracts entered into to hedge Indebtedness, net of obligations
owing by the Companies under non-excluded Swap Contracts; plus
     (h) to the extent not included in clauses (a) through (g) above, (i)
restricted funds that are held in escrow pending the completion of tax-deferred
exchange transactions involving operating Properties, (ii) infrastructure costs
related to projects that a Company is developing on behalf of others,
(iii) costs incurred related to future development projects, including purchase
options on land, (iv) the corporate office buildings of Prologis and its
Subsidiaries and (v) earnest money deposits associated with potential
acquisitions; plus
     (i) cash and Cash Equivalents; minus
     (j) the amount, if any, by which the amount in clause (e) above exceeds 15%
of the sum of clauses (a) through (i) above.
For the avoidance of doubt, with respect to each of clauses (b) through (j)
(other than clause (f)) above, impairments pursuant to GAAP shall be included.
     “Total Assets” means, for any Person as of any date, (a) such Person’s
total assets, plus (b) accumulated depreciation with respect to such assets.
     “Total Global Outstandings” means the aggregate Outstanding Amount of all
Loans and all L/C Obligations.
     “Total Tranche Outstandings” means, as applicable, the U.S. Total
Outstandings, the Euro Total Outstandings, the Yen Total Outstandings or any
Supplemental Outstanding Amount.
     “Tranche Required Lenders” means, as applicable, the U.S. Required Lenders,
the Euro Required Lenders, the Yen Required Lenders or any Supplemental Required
Lenders.

40



--------------------------------------------------------------------------------



 



     “Tranches” means, collectively, the U.S. Tranche, the Euro Tranche, the Yen
Tranche and each Supplemental Tranche; and “Tranche” means any of the Tranches.
     “Transition Properties” means, as of any date, Industrial Properties that
have been completed but are not Stabilized Industrial Properties.
     “Trigger Date” (a) prior to the Security Agency Agreement Release Date, has
the meaning specified in the Security Agency Agreement, and (b) at all times
thereafter, means the earliest to occur of: (i) the date on which the
Obligations have been accelerated in accordance with the terms hereof; (ii) the
date that is ten Business Days after the date on which any principal of any Loan
becomes due and payable in accordance with the terms hereof, other than as a
result of an acceleration thereof (but only if the same remains outstanding on
such date); and (iii) the date on which an Event of Default described in
Section 12.1.6 occurs; provided that the Trigger Date shall not occur as a
result of such an Event of Default if such Event of Default pertains to a
Borrower other than Prologis and, within ten Business Days of the occurrence of
such Event of Default, Required Lenders notify Prologis that such Event of
Default does not result in the occurrence of the Trigger Date.
     “Trigger Event” means occurrence of any of the following events: (a) the
acceleration of the Obligations pursuant to Section 12.2 (unless such
acceleration has been rescinded in accordance with the terms hereof); (b) any
Event of Default under Section 12.1.6 with respect to General Partner or
Prologis; and (c) the occurrence and continuance of any other Event of Default
and receipt by Global Administrative Agent of notice (which has not been
rescinded) from Tranche Required Lenders under any Tranche demanding that all
payments be subject to the sharing arrangements described in Section 6.9.2.
     “Trustee” means any Trustee designated as the beneficiary of a U.S. Bond
L/C.
     “Type” means (a) with respect to a U.S. Committed Loan, its character as a
Base Rate Loan or a Eurocurrency Rate Loan, (b) with respect to a Euro Committed
Loan, its character as a Eurocurrency Rate Loan or a Substitute Rate Loan, and
(d) with respect to a Yen Committed Loan, its character as a Eurocurrency Rate
Loan, Base Rate Loan (for a Dollar denominated Yen Committed Loan) or ABR Rate
Loan (for a Yen denominated Yen Committed Loan).
     “Unconsolidated Affiliate” means any Person in which Prologis directly or
indirectly holds Equity Interests but which is not consolidated under GAAP with
Prologis on the consolidated financial statements of Prologis.
     “Unencumbered Capital Expenditures” means, for any period, the total for
such period of the Capital Expenditures associated with all Unencumbered
Properties (except for Unencumbered Properties where the tenant is responsible
for capital expenditures).
     “Unencumbered Debt Service” means, for any period, the total for such
period of all Debt Service in respect of all Unsecured Debt of the Companies.
     “Unencumbered Debt Service Coverage Ratio” means, as of the last day of any
fiscal quarter, the ratio of (a) Unencumbered NOI minus Unencumbered Capital
Expenditures to (b)

41



--------------------------------------------------------------------------------



 



Unencumbered Debt Service, in each case for the four fiscal quarters ending on
the date of determination.
     “Unencumbered NOI” means, for any period, the total for such period of
(a) the NOI of all Unencumbered Properties; provided that this clause (a) shall
not include any NOI that is subject to any Lien (other than Permitted Liens);
plus (b) the management fees of the Companies that are not subject to any Lien
(other than Permitted Liens) less related expenses; plus (c) Allowed
Unconsolidated Affiliate Earnings that are not subject to any Lien (other than
Permitted Liens); minus (d) the amount, if any, by which the sum of the amounts
of clauses (b) and (c) above exceeds 40% of the sum of the amounts of clauses
(a), (b) and (c) above.
     “Unencumbered Property” means any Property that is (a) owned directly or
indirectly by a Company, (b) not subject to a Lien that secures Indebtedness of
any Person (other than Permitted Liens) and (c) not subject to any negative
pledge that would prohibit any pledge of such asset to Global Administrative
Agent; provided that the provisions of Section 1013 of the Existing Indenture,
and any similar requirement for the grant of an equal and ratable lien in
connection with a pledge of any asset to Global Administrative Agent, shall not
constitute a negative pledge.
     “Unfunded Euro Swing Line Amount” has the meaning specified in Section
3.5.3(c).
     “Unfunded U.S. Swing Line Amount” has the meaning specified in Section
2.5.3(c).
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amounts” means, collectively, the U.S. Unreimbursed Amount,
the Euro Unreimbursed Amounts and the Yen Unreimbursed Amounts.
     “Unrestricted Cash” means cash and Cash Equivalents that are not subject to
any pledge, lien or control agreement, less (a) $10,000,000, (b) amounts
normally and customarily set aside by Prologis for operating capital and
interest reserves and (c) amounts placed with third parties as deposits or
security for contractual obligations.
     “Unsecured Debt” means, for any Person, Indebtedness of such Person that is
not Secured Debt.
     “U.S. Aggregate Commitments” means, at any time, all of the U.S.
Commitments of U.S. Qualified Lenders and U.S. Non-Qualified Lenders; provided
that the U.S. Aggregate Commitments shall not include the Fronting Commitments.
     “U.S. Bond L/Cs” means all U.S. Letters of Credit issued by any U.S. L/C
Issuer at the request of a Domestic Borrower under the U.S. Tranche, for the
benefit of any Company, in support of the Bonds issued by any issuer of
tax-exempt bonds, which U.S. Letters of Credit satisfy the conditions set forth
in Section 5.13.1, and renewals or extensions thereof.
     “U.S. Borrower” means each Borrower listed under the heading “U.S. Tranche”
on Schedule 2.3(a) and any other Borrower added to the U.S. Tranche pursuant to
Section 6.11.

42



--------------------------------------------------------------------------------



 



     “U.S. Commitment” means, as to each U.S. Lender, its obligation to (a) make
U.S. Committed Loans to U.S. Borrowers pursuant to Section 2.1, (b) purchase
participations in U.S. Fronting Loans to the extent such U.S. Lender is a U.S.
Non-Qualified Lender, (c) purchase participations in U.S. L/C Obligations and
(d) purchase participations in U.S. Swing Line Loans, in the Dollar Equivalent
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such U.S. Lender’s name on the most recent Schedule 2.1(a),
as prepared by Global Administrative Agent or U.S. Funding Agent (or if the
applicable assignment occurred after such preparation, in the most recent
Assignment and Assumption to which such U.S. Lender is a party), as such amount
may be adjusted from time to time in accordance with this Agreement.
     “U.S. Committed Borrowing” means a borrowing consisting of simultaneous
U.S. Committed Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each U.S. Lender (other than the
applicable U.S. Non-Qualified Lenders) pursuant to Section 2.1.
     “U.S. Committed Loan” has the meaning specified in Section 2.1, and shall
include any U.S. Fronting Loans made in connection with a U.S. Committed
Borrowing.
     “U.S. Committed Loan Notice” means a notice of (a) a U.S. Committed
Borrowing, (b) a conversion of U.S. Committed Loans from one Type to the other
or (c) a continuation of Eurocurrency Rate Loans, pursuant to Section 2.3.1,
which, if in writing, shall be substantially in the form of Exhibit A-1.
     “U.S. Credit Exposure” means, for any U.S. Lender at any time, the
aggregate U.S. Outstanding Amount of all U.S. Committed Loans (other than U.S.
Fronting Loans) of such U.S. Lender plus such U.S. Lender’s Applicable Tranche
Percentage of the U.S. Outstanding Amount of all U.S. L/C Obligations and all
U.S. Swing Line Loans plus, as to any U.S. Non-Qualified Lenders, the U.S.
Outstanding Amount of such U.S. Lender’s participation in all applicable U.S.
Fronting Loans.
     “U.S. Credit Extension” means each of the following: (a) a U.S. Committed
Borrowing, (b) U.S. Swing Line Borrowing and (c) a U.S. L/C Credit Extension.
     “U.S. Existing Letters of Credit” means the letters of credit outstanding
on the date hereof and described on Schedule 2.4(a).
     “U.S. Fronting Loan” has the meaning specified in Section 2.2.1.
     “U.S. Funding Agent” means Bank of America, in its capacity as U.S. funding
agent under the Loan Documents, or any successor thereof.
     “U.S. Funding Agent’s Office” means, with respect to the U.S. Tranche, U.S.
Funding Agent’s Office address and, as appropriate, account as set forth on
Schedule 14.2 with respect to the U.S. Tranche, or (subject to Section 14.2.5)
such other address or account with respect to the U.S. Tranche as U.S. Funding
Agent may from time to time notify to Prologis, Global Administrative Agent, the
other Funding Agents and U.S. Lenders.

43



--------------------------------------------------------------------------------



 



     “U.S. L/C Borrowing” means an extension of credit resulting from a drawing
under any U.S. Letter of Credit which has not been reimbursed on the date when
made or refinanced as a U.S. Committed Borrowing. All U.S. L/C Borrowings shall
be denominated in Dollars.
     “U.S. L/C Credit Extension” means, with respect to any U.S. Letter of
Credit, the issuance thereof, the extension of the expiry date thereof or the
increase of the amount thereof.
     “U.S. L/C Issuers” means Bank of America, in its individual capacity as a
bank issuing U.S. Letters of Credit hereunder, and any other U.S. Lender, in its
individual capacity, approved by Global Administrative Agent and U.S. Funding
Agent to issue U.S. Letters of Credit hereunder, including each issuer of a U.S.
Existing Letter of Credit; and “U.S. L/C Issuer” means any one of the U.S. L/C
Issuers.
     “U.S. L/C Obligations” means, as of any date of determination, the
aggregate amount available to be drawn under all outstanding U.S. Letters of
Credit (including any reinstatement of or increase in the face amount thereof
which may be reflected pursuant to the terms of any U.S. Bond L/C) plus the
aggregate of all U.S. Unreimbursed Amounts, including all U.S. L/C Borrowings
(including all U.S. L/C Borrowings and unpaid reimbursement obligations under
any U.S. Bond L/C).
     “U.S. Lender” means each Lender listed on Schedule 2.1(a) and any Person
that becomes a U.S. Lender pursuant to Section 6.13, in each case including such
Person’s successors and permitted assigns.
     “U.S. Letter of Credit” means any standby letter of credit issued under the
U.S. Tranche (including the U.S. Existing Letters of Credit). U.S. Letters of
Credit may only be issued in Dollars and Canadian Dollars.
     “U.S. Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$150,000,000 and (b) the U.S. Aggregate Commitments. The U.S. Letter of Credit
Sublimit is part of, and not in addition to, the U.S. Commitments.
     “U.S. Loan” means an extension of credit by a Lender to a Borrower under
Article II in the form of a U.S. Committed Loan or U.S. Swing Line Loan.
     “U.S. Non-Qualified Lender” means a U.S. Lender that is not a U.S.
Qualified Lender.
     “U.S. Outstanding Amount” means: (a) with respect to U.S. Committed Loans
(other than U.S. Fronting Loans), the aggregate outstanding Dollar Equivalent
principal amount thereof after giving effect to any borrowings and repayments of
U.S. Committed Loans; (b) with respect to U.S. Fronting Loans, the aggregate
outstanding Dollar Equivalent principal amount thereof after giving effect to
any borrowings and repayments of U.S. Fronting Loans; (c) with respect to U.S.
Swing Line Loans, the aggregate outstanding Dollar Equivalent principal amount
thereof after giving effect to any borrowings and repayments of U.S. Swing Line
Loans; and (d) with respect to any U.S. L/C Obligations, the aggregate
outstanding Dollar Equivalent principal amount thereof after giving effect to
any U.S. L/C Credit Extension occurring on such date and any other change in the
outstanding amount of the U.S. L/C Obligations on such date, including as a
result of any reimbursement by any U.S. Borrower of U.S. Unreimbursed Amounts.

44



--------------------------------------------------------------------------------



 



     “U.S. Qualified Lender” means, as of any date of determination, a U.S.
Lender that (a) has committed hereunder to make U.S. Committed Loans in the
applicable currency requested by a U.S. Borrower to be funded under the U.S.
Tranche, (b) is capable of making the requested U.S. Committed Loans to the
Foreign Borrower requesting such U.S. Committed Loan without the imposition of
any withholding taxes and (c) to the extent the U.S. Borrower requesting U.S.
Committed Loans is a TMK, is an institution from which such U.S. Borrower may,
pursuant to the Laws of Japan, borrow money.
     “U.S. Required Lenders” means, as of any date of determination, U.S.
Lenders having more than 50% of the U.S. Aggregate Commitments or, if the U.S.
Aggregate Commitments have terminated, U.S. Lenders holding in the aggregate
more than 50% of the U.S. Total Outstandings (with the aggregate amount of each
U.S. Lender’s risk participation and funded participation in U.S. L/C
Obligations, U.S. Fronting Loans and U.S. Swing Line Loans being deemed “held”
by such U.S. Lender for purposes of this definition); provided that the U.S.
Commitment of, and the portion of the U.S. Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of U.S. Required Lenders.
     “U.S. Swing Line” means the U.S. revolving credit facility made available
by U.S. Swing Line Lender pursuant to Section 2.5.
     “U.S. Swing Line Borrowing” means a borrowing of a U.S. Swing Line Loan
pursuant to Section 2.5.
     “U.S. Swing Line Lender” means Bank of America, in its capacity as provider
of U.S. Swing Line Loans, or any successor in such capacity.
     “U.S. Swing Line Loan” has the meaning specified in Section 2.5.1.
     “U.S. Swing Line Loan Notice” means a notice of a U.S. Swing Line Borrowing
pursuant to Section 2.5.2, which, if in writing, shall be substantially in the
form of Exhibit B-1.
     “U.S. Swing Line Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the U.S. Aggregate Commitments. The U.S. Swing Line
Sublimit is part of, and not in addition to, the U.S. Aggregate Commitments.
     “U.S. Total Outstandings” means the aggregate U.S. Outstanding Amount of
all U.S. Committed Loans (including all U.S. Fronting Loans), all U.S. Swing
Line Loans and all U.S. L/C Obligations.
     “U.S. Tranche” means the U.S. credit facility described in Article II
hereof.
     “U.S. Unreimbursed Amount” means any unreimbursed amounts under Section 5.3
with respect to a U.S. Letter of Credit.
     “Wholly-owned” when used in connection with any Consolidated Subsidiary of
any Person shall mean a Consolidated Subsidiary of which all of the issued and
outstanding shares of

45



--------------------------------------------------------------------------------



 



Equity Interests shall be owned by such Person or one or more of its
Wholly-owned Consolidated Subsidiaries.
     “Yen” and “¥” mean the lawful currency of Japan.
     “Yen Aggregate Commitments” means, at any time, all of the Yen Commitments
of Yen Qualified Lenders and Yen Non-Qualified Lenders, provided that the Yen
Aggregate Commitments shall not include the Fronting Commitments.
     “Yen Borrower” means each Borrower listed under the heading “Yen Tranche”
on Schedule 2.3(c) and any other Borrower added to the Yen Tranche pursuant to
Section 6.11.
     “Yen Commitment” means, as to each Yen Lender, its obligation to (a) make
Yen Committed Loans to Yen Borrowers pursuant to Section 4.1, (b) purchase
participations in Yen Fronting Loans to the extent such Yen Lender is a Yen
Non-Qualified Lender and (c) purchase participations in Yen L/C Obligations, in
the Yen Equivalent aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Yen Lender’s name on the most recent
Schedule 2.1(c), prepared by Global Administrative Agent or Yen Funding Agent
(or if the applicable assignment occurred after such preparation, in the most
recent Assignment and Assumption to which such Yen Lender is a party), as such
amount may be adjusted from time to time in accordance with this Agreement.
     “Yen Committed Borrowing” means a borrowing consisting of simultaneous Yen
Committed Loans of the same Type and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each Yen Lender (other than the
applicable Yen Non-Qualified Lenders) pursuant to Section 4.1.
     “Yen Committed Loan” has the meaning specified in Section 4.1, and shall
include any Yen Fronting Loans made in connection with a Yen Committed
Borrowing.
     “Yen Committed Loan Notice” means a notice of (a) a Yen Committed
Borrowing, (b) a conversion of Yen Committed Loans from one Type to the other or
(c) a continuation of Eurocurrency Rate Loans, pursuant to Section 4.3.1, which,
if in writing, shall be substantially in the form of Exhibit A-3.
     “Yen Credit Exposure” means, for any Yen Lender at any time, the aggregate
Yen Outstanding Amount of all Yen Committed Loans (other than Yen Fronting
Loans) of such Yen Lender plus such Yen Lender’s Applicable Tranche Percentage
of the Yen Outstanding Amount of all Yen L/C Obligations plus, as to any Yen
Non-Qualified Lenders, the Yen Outstanding Amount of such Yen Lender’s
participation in all applicable Yen Fronting Loans.
     “Yen Credit Extension” means each of the following: (a) a Yen Committed
Borrowing, and (b) a Yen L/C Credit Extension.
     “Yen Equivalent” means, at any time, (a) with respect to any amount
denominated in Yen, such amount, and (b) with respect to any amount denominated
in any Alternative Currency under the Yen Tranche, the equivalent amount thereof
in Yen as determined by Yen Funding Agent or the applicable Yen L/C Issuer, as
the case may be, at such time on the basis of the Spot

46



--------------------------------------------------------------------------------



 



Rate (as of the most recent Revaluation Date) for the purchase of Yen with such
Alternative Currency.
     “Yen Existing Letters of Credit” means the letters of credit outstanding on
the date hereof and described on Schedule 2.4(c).
     “Yen Fronting Loan” has the meaning specified in Section 4.2.1.
     “Yen Funding Agent” means SMBC, in its capacity as Yen funding agent under
the Loan Documents, or any successor in such capacity.
     “Yen Funding Agent’s Office” means, with respect to the Yen Tranche, Yen
Funding Agent’s Office address and, as appropriate, account as set forth on
Schedule 14.2 with respect to the Yen Tranche, or (subject to Section 14.2.5)
such other address or account with respect to the Yen Tranche as Yen Funding
Agent may from time to time notify to Prologis, Global Administrative Agent, the
other Funding Agents and Yen Lenders.
     “Yen L/C Borrowing” means an extension of credit resulting from a drawing
under any Yen Letter of Credit which has not been reimbursed on the date when
made or refinanced as a Yen Committed Borrowing. All Yen L/C Borrowings shall be
denominated in Yen.
     “Yen L/C Credit Extension” means, with respect to any Yen Letter of Credit,
the issuance thereof, the extension of the expiry date thereof or the increase
of the amount thereof.
     “Yen L/C Issuers” means SMBC, in its individual capacity as a bank issuing
Letters of Credit hereunder, and any other Yen Lender, in its individual
capacity, approved by Global Administrative Agent and Yen Funding Agent to issue
Yen Letters of Credit hereunder, including each issuer of a Yen Existing Letter
of Credit; and “Yen L/C Issuer” means any one of Yen L/C Issuers.
     “Yen L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Yen Letters of Credit plus
the aggregate of all Yen Unreimbursed Amounts, including all Yen L/C Borrowings.
     “Yen Lender” means each Lender listed on Schedule 2.1(c) and any Person
that becomes a Yen Lender pursuant to Section 6.13, in each case including such
Person’s successors and permitted assigns; provided that such Person and its
permitted successors or assigns in each case is (a) an institution from which a
TMK may, pursuant to the Laws of Japan, borrow money and (b) a Qualified
Institutional Investor.
     “Yen Letter of Credit” means any standby letter of credit issued under the
Yen Tranche (including the Yen Existing Letters of Credit). Yen Letters of
Credit may only be issued in Yen.
     “Yen Letter of Credit Sublimit” means an amount equal to the lesser of (a)
¥2,150,000,000 and (b) the Yen Aggregate Commitments. The Yen Letter of Credit
Sublimit is part of, and not in addition to, the Yen Aggregate Commitments.
     “Yen Non-Qualified Lender” means a Yen Lender that is not a Yen Qualified
Lender.

47



--------------------------------------------------------------------------------



 



     “Yen Outstanding Amount” means: (a) with respect to Yen Committed Loans
(other than Yen Fronting Loans), the aggregate outstanding Yen Equivalent
principal amount thereof after giving effect to any borrowings and repayments of
Yen Committed Loans; (b) with respect to Yen Fronting Loans, the aggregate
outstanding Yen Equivalent principal amount thereof after giving effect to any
borrowings and repayments of Yen Fronting Loans; and (c) with respect to any Yen
L/C Obligations, the aggregate outstanding Yen Equivalent principal amount
thereof after giving effect to any Yen L/C Credit Extension occurring on such
date and any other change in the outstanding amount of the Yen L/C Obligations
on such date, including as a result of any reimbursement by any Yen Borrower of
Yen Unreimbursed Amounts.
     “Yen Qualified Lender” means, as of any date of determination, a Yen Lender
that (a) has committed hereunder to make Yen Committed Loans in the applicable
currency requested by a Yen Borrower to be funded under the Yen Tranche, (b) is
capable of making the requested Yen Committed Loans to the applicable Foreign
Borrower requesting such Yen Committed Loan without the imposition of any
withholding taxes, and (c) has not provided written notice to Global
Administrative Agent and Yen Funding Agent that it cannot make Yen Committed
Loans that are ABR Rate Loans; provided that if a Bank fails to constitute a Yen
Qualified Lender solely because it fails to meet clause (c), such Bank shall be
considered a Yen Qualified Lender for all purposes other than a request for a
Yen Committed Borrowing consisting of ABR Rate Loans.
     “Yen Required Lenders” means, as of any date of determination, Yen Lenders
having more than 50% of the Yen Aggregate Commitments or, if the Yen Aggregate
Commitments have terminated, Yen Lenders holding in the aggregate more than 50%
of the Yen Total Outstandings (with the aggregate amount of each Yen Lender’s
risk participation and funded participation in Yen L/C Obligations and Yen
Fronting Loans being deemed “held” by such Yen Lender for purposes of this
definition); provided that the Yen Commitment of, and the portion of the Yen
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Yen Required Lenders.
     “Yen Total Outstandings” means the aggregate Yen Outstanding Amount of all
Yen Committed Loans (including all Yen Fronting Loans) and all Yen L/C
Obligations.
     “Yen Tranche” means the Yen credit facility as described in Article IV
hereof.
     “Yen Unreimbursed Amount” means any unreimbursed amounts under Section 5.3
with respect to a Yen Letter of Credit.
     Section 1.2 Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other

48



--------------------------------------------------------------------------------



 



document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to all tangible
and intangible assets and properties, including cash, securities, accounts and
contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     Section 1.3 Accounting Terms.
     Section 1.3.1 Generally. All accounting and financial terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.
     Section 1.3.2 Changes in GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either Prologis or the Required Lenders shall so request,
Global Administrative Agent, Lenders and Prologis shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(b) Prologis shall provide to Global Administrative Agent and each Lender
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

49



--------------------------------------------------------------------------------



 



     Section 1.3.3 Consolidation of Variable Interest Entities. All references
herein to consolidated financial statements of the Companies or to the
determination of any amount for the Companies on a consolidated basis or any
similar reference shall, in each case, be deemed to include each variable
interest entity that Prologis is required to consolidate pursuant to FASB
Interpretation No. 46 — Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Consolidated Subsidiary as defined herein. Notwithstanding the foregoing
or any other provision of this Agreement or any other Loan Document, Parkridge
Holdings Limited (“Parkridge”) shall not be deemed to be a Consolidated
Subsidiary for any purpose so long as Prologis does not own, directly or
indirectly, more than 50% of the Equity Interests in Parkridge.
     Section 1.3.4 Property Funds. Notwithstanding the foregoing, in the event
of a change in GAAP resulting in Property Funds being treated as Consolidated
Subsidiaries under GAAP, such Property Funds shall continue to be considered
Unconsolidated Affiliates.
     Section 1.4 Exchange Rates; Currency Equivalents.
     (a) Global Administrative Agent, the applicable Funding Agent or the
applicable L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Equivalent amount, the
Euro Equivalent amount and the Yen Equivalent amount of Credit Extensions and
any Credit Extensions denominated in the Alternative Currency of each applicable
Tranche. Such Spot Rates shall become effective as of such Revaluation Date and
shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date.
     (b) Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan, or the
issuance, amendment or extension of a Letter of Credit, or a Swing Line Loan, an
amount (such as a required minimum or multiple amount) is expressed in a Primary
Currency of the applicable Tranche, but such Committed Borrowing, Eurocurrency
Rate Loan, Letter of Credit or Swing Line Loan is denominated in an Alternative
Currency, such amount shall be the relevant Foreign Currency Equivalent of such
Primary Currency amount (rounded to the nearest unit of such Foreign Currency,
with 0.0001 of a unit being rounded upward), as determined by the applicable
Funding Agent on the applicable Revaluation Date under and in accordance with
the provisions of this Agreement.
     Section 1.5 Change of Currency.
     (a) Each obligation of Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Committed Borrowing in the currency of such member

50



--------------------------------------------------------------------------------



 



state is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Committed Borrowing, at the end of the then current
Interest Period.
     (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as Global Administrative Agent (in consultation with any
other relevant Agent and, to the extent a Default does not exist, Prologis) may
from time to time specify to be appropriate to reflect the adoption of the Euro
by any member state of the European Union and any relevant market conventions or
practices relating to the Euro.
     (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as Global Administrative Agent (in
consultation with any other relevant Agent and, to the extent a Default does not
exist, Prologis) may from time to time specify to be appropriate to reflect a
change in currency of any other country and any relevant market conventions or
practices relating to such change in currency.
     Section 1.6 Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to United States Central time (daylight or
standard, as applicable).
     Section 1.7 Determination of Letter of Credit Amounts and Whether a Letter
of Credit is Outstanding.
     (a) Unless otherwise specified herein, the amount of a Letter of Credit at
any time shall be deemed to be the Dollar Equivalent for the U.S. Tranche of the
stated amount of such U.S. Letter of Credit in effect at such time; the Euro
Equivalent for the Euro Tranche of the stated amount of such Euro Letter of
Credit in effect at such time; and the Yen Equivalent for the Yen Tranche of the
stated amount of such Yen Letter of Credit in effect at such time; provided that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the Dollar Equivalent for the U.S. Tranche, the Euro Equivalent for the
Euro Tranche and the Yen Equivalent for the Yen Tranche of the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.
     (b) For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
ARTICLE II
U.S. COMMITMENTS AND U.S. CREDIT EXTENSIONS
     Section 2.1 U.S. Committed Loans. Subject to the terms and conditions set
forth herein, each U.S. Lender severally agrees to make loans (each such loan, a
“U.S. Committed Loan”) to each U.S. Borrower in Dollars or in one or more
Alternative Currencies of the U.S. Tranche, subject to Section 2.2, from time to
time, on any Business Day during the Availability Period, under the U.S.
Tranche, in an aggregate amount not to exceed at any time outstanding the amount
of such U.S. Lender’s U.S. Commitment; provided that after giving effect to any
U.S. Committed Borrowing, (a) the U.S. Total Outstandings shall not exceed the
U.S. Aggregate

51



--------------------------------------------------------------------------------



 



Commitments and (b) the U.S. Credit Exposure of any U.S. Lender shall not exceed
such U.S. Lender’s U.S. Commitment. Within the limits of each U.S. Lender’s U.S.
Commitment, U.S. Borrowers may borrow under this Section 2.1, prepay under
Section 2.6 and reborrow under this Section 2.1. U.S. Committed Loans
denominated in Dollars may be Base Rate Loans or Eurocurrency Rate Loans, and
U.S. Committed Loans denominated in any Alternative Currency may be Eurocurrency
Rate Loans, as further provided herein.
     Section 2.2 U.S. Fronting Loans.
     Section 2.2.1 U.S. Fronting Loans. Subject to the terms and conditions set
forth in this Section 2.2, upon a request for a U.S. Committed Borrowing in an
Alternative Currency or to a Foreign Borrower in compliance with Section 2.1,
each Fronting Lender agrees, subject to the limitations set forth below, to fund
its Fronting Portion of such U.S. Committed Borrowing in the requested currency
on behalf of each applicable U.S. Non-Qualified Lender with respect to such U.S.
Committed Borrowing and in the amount of each such U.S. Non-Qualified Lender’s
Applicable Tranche Percentage for such U.S. Committed Loan (each a “U.S.
Fronting Loan”), notwithstanding the fact that such U.S. Fronting Loan, when
aggregated with the U.S. Credit Exposure of such Fronting Lender, may exceed the
amount of such Fronting Lender’s U.S. Commitment; provided that (a) after giving
effect to any U.S. Fronting Loan, the aggregate Dollar Equivalent amount of all
Fronting Loans funded by such Fronting Lender shall not exceed the Fronting
Commitment of such Fronting Lender, and (b) such Fronting Lender shall not be a
U.S. Non-Qualified Lender for purposes of such U.S. Fronting Loan. Immediately
upon the making of a U.S. Fronting Loan on behalf of a U.S. Non-Qualified
Lender, such U.S. Non-Qualified Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from such Fronting Lender a
risk participation in one 100% of such U.S. Fronting Loan. The purchase of such
risk participation in each U.S. Fronting Loan by such U.S. Non-Qualified Lender
shall satisfy such U.S. Non-Qualified Lender’s funding requirements under
Section 2.1. Notwithstanding any other provision herein, no more than five
Credit Extensions that utilize U.S. Fronting Loans shall be made during any
calendar month.
     Section 2.2.2 Election of Fronting Lenders. (a) Upon a request for a U.S.
Committed Borrowing in accordance with Section 2.3 in an Alternative Currency,
or to a TMK, with respect to which there are U.S. Non-Qualified Lenders, there
shall be a Fronting Lender Election. If the Fronting Lenders based on the
limitations set forth in the proviso to the first sentence of Section 2.2.1 are
unable to fund the entire requested U.S. Fronting Loan in such Alternative
Currency or to such TMK, then the applicable U.S. Borrower may decrease the
amount of the requested U.S. Committed Borrowing within one Business Day after
notice by U.S. Funding Agent of such limitation. If such U.S. Borrower does not
reduce its request for a U.S. Committed Borrowing to an amount equal to or less
than the available Fronting Commitment subject to the limitation set forth in
the proviso to the first sentence in Section 2.2.1, then the requested U.S.
Committed Loan shall not be made by U.S. Lenders.
(b) Upon a request for a U.S. Committed Borrowing in accordance with Section 2.3
(other than in an Alternative Currency) to a Foreign Borrower (other than with
respect to a TMK as set forth in paragraph (a) above) with respect to which
there are U.S. Non-Qualified Lenders, there shall be a Fronting Lender Election.
If there are no available Fronting Lenders based on the limitations set forth in
the proviso to the first sentence of Section 2.2.1 to fund the entire

52



--------------------------------------------------------------------------------



 



requested U.S. Fronting Loan to such Foreign Borrower, then the applicable U.S.
Borrower may decrease the amount of the requested U.S. Committed Borrowing
within one Business Day after notice by U.S. Funding Agent of such limitation.
If such U.S. Borrower does not reduce its request for a U.S. Committed Borrowing
to an amount equal to or less than the available Fronting Commitment subject to
the limitation set forth in the proviso to the first sentence in Section 2.2.1,
then (x) the requested U.S. Committed Loan shall be deemed to be reduced to the
available Fronting Commitments and (y) the applicable U.S. Borrower shall be
deemed to have requested an additional U.S. Committed Loan in the amount of the
excess of the requested U.S. Committed Loan over the available Fronting
Commitments which shall be made by U.S. Lenders without the utilization of any
Fronting Loans.
     Section 2.2.3 Refinancing of the U.S. Fronting Loans.
     (a) (i) On the Trigger Date, U.S. Funding Agent shall notify each U.S.
Non-Qualified Lender of its obligation to fund its participation in each
applicable U.S. Fronting Loan. Each applicable U.S. Non-Qualified Lender shall
make the amount of its participation in each applicable U.S. Fronting Loan
specified in such notice available to U.S. Funding Agent in Same Day Funds for
the account of the applicable Fronting Lender at U.S. Funding Agent’s Office for
payments in the same currency as the applicable U.S. Fronting Loan not later
than 1:00 p.m. on the Business Day specified in such notice.
          (ii) To the extent that a U.S. Non-Qualified Lender that has a risk
participation in a U.S. Fronting Loan assigns all or part of its interest in
such risk participation under Section 14.6 to a U.S. Qualified Lender for
purposes of such U.S. Fronting Loan, then such U.S. Qualified Lender shall make
the amount of its assigned participation in such U.S. Fronting Loan available to
U.S. Funding Agent in Same Day Funds for the account of the applicable Fronting
Lender at U.S. Funding Agent’s Office for payments in the same currency as the
applicable U.S. Fronting Loan not later than 1:00 p.m. on the third Business Day
following the effective date of the assignment.
     (b) If any applicable U.S. Lender fails to make available to any Fronting
Lender any amount required to be paid by such U.S. Lender pursuant to the
foregoing provisions of this Section 2.2.3 by the time specified in
Section 2.2.3(a), such Fronting Lender shall be entitled to recover from such
U.S. Lender (acting through U.S. Funding Agent), on demand, such amount in the
same currency as the applicable U.S. Fronting Loan with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Fronting Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of a
Fronting Lender submitted to any applicable U.S. Lender (through U.S. Funding
Agent) with respect to any amount owing under this clause (b) shall be
conclusive absent manifest error.
     (c) Each applicable U.S. Lender’s obligation to purchase and fund risk
participations in U.S. Fronting Loans pursuant to this Section 2.2.3 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right which
such U.S. Lender may have against the applicable Fronting Lender, any U.S.
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or (iii) any other occurrence, event or condition,
whether or not similar

53



--------------------------------------------------------------------------------



 



to any of the foregoing. No such funding of risk participations shall relieve or
otherwise impair the obligation of any U.S. Borrower to repay any Fronting
Lender, together with interest as provided herein.
     (d) At any time after any U.S. Lender has purchased and funded a risk
participation in a U.S. Fronting Loan, if the applicable Fronting Lender
receives any payment on account of such U.S. Fronting Loan, such Fronting Lender
will distribute to such U.S. Lender such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such U.S.
Lender’s participation was funded) in the same funds and currency as those
received by such Fronting Lender.
     (e) If any payment received by any Fronting Lender (and paid to a U.S.
Lender) in respect of principal or interest on any U.S. Fronting Loan is
required to be returned by such Fronting Lender under any of the circumstances
described in Section 14.5 (including pursuant to any settlement entered into by
such Fronting Lender in its discretion), such U.S. Lender shall pay to such
Fronting Lender in the applicable currency of such Fronting Loan the amount of
such payment in respect of such U.S. Fronting Loan on demand of U.S. Funding
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate.
U.S. Funding Agent will make such demand upon the request of the applicable
Fronting Lender. The obligations of the applicable U.S. Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.
     Section 2.2.4 Payments for Account of the applicable Fronting Lender.
Notwithstanding any other provision of this Agreement, until the applicable U.S.
Lender funds its risk participation pursuant to this Section 2.2 to refinance
such U.S. Lender’s applicable U.S. Fronting Loan, all payments made hereunder in
respect of the portion of any U.S. Committed Loans that was funded in part by a
Fronting Lender on behalf of such U.S. Lender shall be solely for the account of
the applicable Fronting Lender.
     Section 2.2.5 Defaulting Lender. Notwithstanding the foregoing, no Fronting
Lender shall be required to make a U.S. Fronting Loan on behalf of a U.S.
Non-Qualified Lender that is a Defaulting Lender at the time of the receipt by
U.S. Funding Agent of the applicable U.S. Committed Loan Notice or at any time
prior to the funding of such U.S. Fronting Loan. In addition, to the extent
(a) a U.S. Fronting Loan is outstanding, (b) a U.S. Non-Qualified Lender becomes
a Defaulting Lender and (c) the applicable Fronting Lender makes a demand for
repayment to the applicable U.S. Borrower, then such U.S. Borrower shall repay
such U.S. Fronting Loan (i) on or before the earlier of (A) 30 days following
receipt of such demand or (B) the fifth day following the last day of the
applicable Interest Period ending after receipt of such demand or (ii) if no
Interest Period is in effect with respect to such U.S. Fronting Loan, within ten
days following receipt of such demand. If any such U.S. Fronting Loan is not
repaid in full on the last day of an Interest Period (if applicable or required
under clause (i)(B) above), subject to Section 6.4.2, such U.S. Fronting Loan
shall bear interest at the Money Market Rate plus the Applicable Margin until
such payment is made hereunder.

54



--------------------------------------------------------------------------------



 



     Section 2.3 U.S. Committed Borrowings, Conversions and Continuations of
U.S. Committed Loans.
     Section 2.3.1 Procedures for U.S. Committed Borrowings. Each U.S. Committed
Borrowing, each conversion of U.S. Committed Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
requesting U.S. Borrower’s irrevocable notice to U.S. Funding Agent, which may
be given by telephone. Each such notice must be received by U.S. Funding Agent
not later than 11:00 a.m. (a) three Business Days prior to the requested date of
any U.S. Committed Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans (other than a U.S. Committed Borrowing denominated in Yen), (b) four
Business Days prior to the requested date of any U.S. Committed Borrowing
denominated in Yen or any continuation of Eurocurrency Rate Loans denominated in
Yen and (c) one Business Day prior to the requested date of any U.S. Committed
Borrowing of Base Rate Committed Loans or of any conversion of Eurocurrency Rate
Loans denominated in Dollars to Base Rate Committed Loans. Each telephonic
notice by the requesting U.S. Borrower pursuant to this Section 2.3.1 must be
confirmed promptly by delivery to U.S. Funding Agent of a written U.S. Committed
Loan Notice, appropriately completed and signed by a Responsible Officer of such
U.S. Borrower. Each U.S. Committed Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans shall be in a principal amount permitted by
Section 6.1.1. Except as provided in Sections 5.3 and 2.5.3, each U.S. Committed
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount permitted by Section 6.1.1. Each U.S. Committed Loan Notice (whether
telephonic or written) shall specify (i) the jurisdiction of the applicable U.S.
Borrower and whether such Borrower is a Foreign Borrower, (ii) whether such U.S.
Borrower is requesting a U.S. Committed Borrowing, a conversion of U.S.
Committed Loans from one Type to the other, or a continuation of Eurocurrency
Rate Loans, (iii) the requested date of the U.S. Committed Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iv) the
principal amount of U.S. Committed Loans to be borrowed, converted or continued,
(v) the Type of U.S. Committed Loans to be borrowed or to which existing U.S.
Committed Loans are to be converted, (vi) if applicable, the duration of the
Interest Period with respect thereto and (vii) the currency of the U.S.
Committed Loans to be borrowed or continued. If the requesting U.S. Borrower
fails to specify a currency in a U.S. Committed Loan Notice requesting a U.S.
Committed Borrowing, then the U.S. Committed Loans so requested shall be made in
Dollars. If the requesting U.S. Borrower fails to specify a Type of U.S.
Committed Loan in a U.S. Committed Loan Notice or if the requesting U.S.
Borrower fails to give a timely notice requesting a continuation, then the
applicable U.S. Committed Loans shall be made as, or converted to, Base Rate
Loans; provided that in the case of a failure to timely request a continuation
of U.S. Committed Loans denominated in an Alternative Currency of the U.S.
Tranche, such U.S. Committed Loans shall be continued as Eurocurrency Rate Loans
in their original currency with an Interest Period of one month. Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the requesting U.S. Borrower requests a U.S. Committed Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in any such U.S.
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No U.S. Committed Loan
may be converted into or continued as a U.S. Committed Loan denominated in a
different currency, but instead must be repaid in the original currency of such
U.S. Committed Loan and reborrowed in the other currency.

55



--------------------------------------------------------------------------------



 



     Section 2.3.2 Funding of U.S. Committed Loans. Following receipt of a U.S.
Committed Loan Notice, U.S. Funding Agent shall promptly notify each U.S. Lender
of the amount and currency of its Applicable Tranche Percentage of the
applicable U.S. Committed Borrowing, and if no timely notice of a conversion or
continuation is provided by the applicable U.S. Borrower, U.S. Funding Agent
shall notify each U.S. Lender of the details of any automatic conversion to Base
Rate Loans or continuation of U.S. Committed Loans denominated in a currency
other than Dollars, in each case as described in Section 2.3.1. In the case of a
U.S. Committed Borrowing, each U.S. Qualified Lender and the applicable Fronting
Lender, if any, shall make the amount of its U.S. Committed Loan available to
U.S. Funding Agent in Same Day Funds at U.S. Funding Agent’s Office for the
applicable currency not later than 1:00 p.m., in the case of any U.S. Committed
Loan denominated in Dollars, and not later than the Applicable Time specified by
U.S. Funding Agent in the case of any U.S. Committed Loan in an Alternative
Currency under the U.S. Tranche, in each case on the Business Day specified in
the applicable U.S. Committed Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 8.2 (and, if such U.S. Committed Borrowing is
the initial Credit Extension, Section 8.1), U.S. Funding Agent shall make all
funds so received available to the applicable U.S. Borrower in like funds as
received by U.S. Funding Agent either by (a) crediting the account of such U.S.
Borrower on the books of U.S. Funding Agent with the amount of such funds or
(b) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) U.S. Funding Agent by such U.S.
Borrower; provided that if, on the date the U.S. Committed Loan Notice with
respect to such U.S. Committed Borrowing denominated in Dollars is given by such
U.S. Borrower, such U.S. Borrower has outstanding U.S. L/C Borrowings, then the
proceeds of such U.S. Committed Borrowing, first, shall be applied to the
payment in full of such U.S. L/C Borrowings, and, second, shall be made
available to the applicable U.S. Borrower as provided above.
     Section 2.3.3 Certain Continuations and Conversions. Except as otherwise
provided herein, a Eurocurrency Rate Loan may be continued or converted only on
the last day of an Interest Period for such Eurocurrency Rate Loan. During the
existence of a Default, the U.S. Required Lenders may, at their option, by
notice to the U.S. Borrowers (which notice may be revoked at the option of the
U.S. Required Lenders notwithstanding any provision of Section 14.1) declare
that (a) no U.S. Loans denominated in Dollars may be requested as, converted to
or continued as Eurocurrency Rate Loans, and (b) no U.S. Loans denominated in an
Alternative Currency may be requested or continued as Eurocurrency Rate Loans,
other than as Eurocurrency Rate Loan with an Interest Period of one month.
     Section 2.3.4 Notice of Rates. U.S. Funding Agent shall promptly notify the
applicable U.S. Borrower and U.S. Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate. At any time that Base Rate Loans are outstanding, U.S. Funding Agent shall
notify the applicable U.S. Borrower and U.S. Lenders of any change in U.S.
Funding Agent’s “prime rate” used in determining the Base Rate promptly
following the public announcement of such change.
     Section 2.3.5 Number of Interest Periods. After giving effect to all U.S.
Committed Borrowings, all conversions of U.S. Committed Loans from one Type to
the other, and all continuations of U.S. Committed Loans as the same Type, there
shall not be more than 12 Interest Periods in effect with respect to U.S.
Committed Loans.

56



--------------------------------------------------------------------------------



 



     Section 2.4 U.S. Letters of Credit. Subject to the terms and conditions set
forth herein, (a) each U.S. L/C Issuer agrees, in reliance upon the agreements
of U.S. Lenders set forth in this Section 2.4 and Article V, (i) from time to
time on any Business Day during the Availability Period, to issue U.S. Letters
of Credit denominated in Dollars or Canadian Dollars for the account of any U.S.
Borrower or any Eligible Affiliate, and to amend or extend U.S. Letters of
Credit previously issued by it, in accordance with Section 5.2, and (ii) to
honor drawings under the applicable U.S. Letters of Credit; and (b) U.S. Lenders
severally agree to participate in U.S. Letters of Credit issued for the account
of any U.S. Borrower or any Eligible Affiliates and any drawings thereunder;
provided that after giving effect to any U.S. L/C Credit Extension with respect
to any U.S. Letter of Credit, (x) the U.S. Total Outstandings shall not exceed
the U.S. Aggregate Commitments, (y) the U.S. Credit Exposure of any U.S. Lender
shall not exceed such U.S. Lender’s U.S. Commitment and (z) the U.S. Outstanding
Amount of the U.S. L/C Obligations shall not exceed the U.S. Letter of Credit
Sublimit. Within the foregoing limits, any U.S. Borrower’s ability to obtain
U.S. Letters of Credit shall be fully revolving, and accordingly each U.S.
Borrower may, during the foregoing period, obtain U.S. Letters of Credit to
replace U.S. Letters of Credit that have expired or that have been drawn upon
and reimbursed. All U.S. Existing Letters of Credit that were originally issued
for the account of a Person that is not a U.S. Borrower shall, immediately upon
the effectiveness hereof, be deemed to have been issued pursuant hereto for the
account of the applicable U.S. Borrower identified as the “Account Obligor” on
Schedule 2.4(a) (which U.S. Borrower hereby assumes all U.S. L/C Obligations
with respect to such U.S. Existing Letter of Credit), and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.
     Section 2.5 U.S. Swing Line Loans.
     Section 2.5.1 The U.S. Swing Line. Subject to the terms and conditions set
forth herein, U.S. Swing Line Lender agrees, in reliance upon the agreements of
the other U.S. Lenders set forth in this Section 2.5, to make loans in Dollars
(each such loan, a “U.S. Swing Line Loan”) to any Domestic Borrower under the
U.S. Tranche from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the U.S. Swing Line Sublimit, notwithstanding the fact that such U.S. Swing
Line Loans, when aggregated with the Applicable Tranche Percentage of the U.S.
Outstanding Amount of U.S. Committed Loans and U.S. L/C Obligations of the U.S.
Lender acting as U.S. Swing Line Lender, may exceed the amount of such U.S.
Lender’s U.S. Commitment; provided that after giving effect to any U.S. Swing
Line Loan, (a) the U.S. Total Outstandings shall not exceed the U.S. Aggregate
Commitments and (b) the U.S. Credit Exposure of any U.S. Lender shall not exceed
such U.S. Lender’s U.S. Commitment, and provided, further, that no U.S. Borrower
shall use the proceeds of any U.S. Swing Line Loan to refinance any other
outstanding U.S. Swing Line Loan. Within the foregoing limits, each Domestic
Borrower may borrow under this Section 2.5, prepay under Section 2.6 and
reborrow under this Section 2.5. Each U.S. Swing Line Loan shall be a Money
Market Rate Loan. Immediately upon the making of a U.S. Swing Line Loan, each
U.S. Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from U.S. Swing Line Lender a risk participation in such
U.S. Swing Line Loan in an amount equal to the product of such U.S. Lender’s
Applicable Tranche Percentage times the amount of such U.S. Swing Line Loan.
Notwithstanding the foregoing, (i) no U.S. Swing Line Loan shall be made to any
Foreign Borrower under the U.S. Tranche and (ii) U.S. Swing Line Lender shall
have no obligation to

57



--------------------------------------------------------------------------------



 



make any U.S. Swing Line Loan if any U.S. Lender has failed to fund any amount
required under Section 2.5.3, unless such failure has been cured, or is at the
time of making any U.S. Swing Line Loan a Defaulting Lender, unless U.S. Swing
Line Lender has entered into arrangements satisfactory to U.S. Swing Line
Lender, in its sole discretion, with the applicable Borrower or such U.S. Lender
to eliminate U.S. Swing Line Lender’s risk with respect to such U.S. Lender.
     Section 2.5.2 Borrowing Procedures. Each U.S. Swing Line Borrowing shall be
made upon the requesting U.S. Borrower’s irrevocable notice to U.S. Swing Line
Lender and U.S. Funding Agent, which may be given by telephone. Each such notice
must be received by U.S. Swing Line Lender and U.S. Funding Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (a) the amount to
be borrowed, which shall be a minimum of $500,000, and (b) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to U.S. Swing Line Lender and U.S. Funding
Agent of a written U.S. Swing Line Loan Notice, appropriately completed and
signed by a Responsible Officer of the requesting U.S. Borrower. Promptly after
receipt by U.S. Swing Line Lender of any telephonic U.S. Swing Line Loan Notice,
U.S. Swing Line Lender will confirm with U.S. Funding Agent (by telephone or in
writing) that it has also received such U.S. Swing Line Loan Notice and, if not,
U.S. Swing Line Lender will notify U.S. Funding Agent (by telephone or in
writing) of the contents thereof. Unless U.S. Swing Line Lender has received
notice (by telephone or in writing) from Global Administrative Agent, U.S.
Funding Agent (including at the request of any U.S. Lender) or any Credit Party
prior to 2:00 p.m. on the date of the proposed U.S. Swing Line Borrowing
(i) directing U.S. Swing Line Lender not to make such U.S. Swing Line Loan as a
result of the limitations set forth in the proviso to the first sentence of
Section 2.5.1 or (ii) that one or more of the applicable conditions specified in
Article VIII is not then satisfied, then, subject to the terms and conditions
hereof, U.S. Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such U.S. Swing Line Loan Notice, make the amount of its U.S.
Swing Line Loan available to the requesting U.S. Borrower.
     Section 2.5.3 Refinancing of U.S. Swing Line Loans.
     (a) U.S. Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the applicable U.S. Borrower (which hereby irrevocably
authorizes U.S. Swing Line Lender to so request on its behalf), that each U.S.
Lender make a Base Rate Committed Loan in an amount equal to such U.S. Lender’s
Applicable Tranche Percentage of the amount of the U.S. Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a U.S. Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.3, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Committed
Loans, but subject to the unutilized portion of the U.S. Aggregate Commitments
and the conditions set forth in Section 8.2. U.S. Swing Line Lender shall
furnish such U.S. Borrower with a copy of the applicable U.S. Committed Loan
Notice promptly after delivering such notice to U.S. Funding Agent. Each U.S.
Lender shall make an amount equal to its Applicable Tranche Percentage of the
amount specified in such U.S. Committed Loan Notice available to U.S. Funding
Agent in Same Day Funds for the account of U.S. Swing Line Lender at U.S.
Funding Agent’s Office for Dollar-denominated payments not later than 12:00 noon
on the day specified in such U.S. Committed Loan Notice, whereupon, subject to
Section 2.5.3(b), each U.S. Lender that so makes

58



--------------------------------------------------------------------------------



 



funds available shall be deemed to have made a Base Rate Committed Loan to such
U.S. Borrower in such amount. U.S. Funding Agent shall remit the funds so
received to U.S. Swing Line Lender.
     (b) If for any reason any U.S. Swing Line Loan cannot be refinanced by a
U.S. Committed Borrowing in accordance with Section 2.5.3(a), the request for
Base Rate Committed Loans submitted by U.S. Swing Line Lender as set forth
herein shall be deemed to be a request by U.S. Swing Line Lender that each U.S.
Lender fund its risk participation in the relevant U.S. Swing Line Loan and each
U.S. Lender’s payment to U.S. Funding Agent for the account of U.S. Swing Line
Lender pursuant to Section 2.5.3(a) shall be deemed payment in respect of such
participation.
     (c) If any U.S. Lender fails to make available to U.S. Funding Agent for
the account of U.S. Swing Line Lender any amount (the “Unfunded U.S. Swing Line
Amount”) required to be paid by such U.S. Lender pursuant to the foregoing
provisions of this Section 2.5.3 by the time specified in Section 2.5.3(a),
(i) U.S. Swing Line Lender shall be entitled to recover from such U.S. Lender
(acting through U.S. Funding Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to U.S. Swing Line Lender at a rate
per annum equal to the applicable Overnight Rate from time to time in effect;
and (ii) for the avoidance of doubt, the Unfunded U.S. Swing Line Amount shall
become due and payable on the date specified in Section 6.3(b)(i). A certificate
of U.S. Swing Line Lender submitted to any U.S. Lender (through U.S. Funding
Agent) with respect to any amount owing under this clause (c) shall be
conclusive absent manifest error.
     (d) Each U.S. Lender’s obligation to make U.S. Committed Loans or to
purchase and fund risk participations in U.S. Swing Line Loans pursuant to this
Section 2.5.3 shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right which any Lender may have against U.S. Swing Line Lender, any U.S.
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each U.S. Lender’s
obligation to make U.S. Committed Loans pursuant to this Section 2.5.3 is
subject to the conditions set forth in Section 8.2. No such funding of risk
participations shall relieve or otherwise impair the obligation of any U.S.
Borrower to repay U.S. Swing Line Loans, together with interest as provided
herein.
     Section 2.5.4 Repayment of Participations.
     (a) At any time after any U.S. Lender has purchased and funded a risk
participation in a U.S. Swing Line Loan, if U.S. Swing Line Lender receives any
payment on account of such U.S. Swing Line Loan, U.S. Swing Line Lender will
distribute to such U.S. Lender its Applicable Tranche Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such U.S. Lender’s risk participation was funded) in the
same funds as those received by U.S. Swing Line Lender.
     (b) If any payment received by U.S. Swing Line Lender in respect of
principal or interest on any U.S. Swing Line Loan is required to be returned by
U.S. Swing Line Lender

59



--------------------------------------------------------------------------------



 



under any of the circumstances described in Section 14.5 (including pursuant to
any settlement entered into by U.S. Swing Line Lender in its discretion), each
U.S. Lender shall pay to U.S. Swing Line Lender its Applicable Tranche
Percentage thereof on demand of U.S. Funding Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. U.S. Funding Agent will make such demand
upon the request of U.S. Swing Line Lender. The obligations of U.S. Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
     Section 2.5.5 Interest for Account of U.S. Swing Line Lender. U.S. Swing
Line Lender shall be responsible for invoicing the applicable U.S. Borrowers for
interest on the U.S. Swing Line Loans. Until a U.S. Lender funds its Base Rate
Committed Loan or risk participation pursuant to this Section 2.5 to refinance
such U.S. Lender’s Applicable Tranche Percentage of any U.S. Swing Line Loan,
interest in respect of such U.S. Lender’s Applicable Tranche Percentage shall be
solely for the account of U.S. Swing Line Lender.
     Section 2.5.6 Payments Directly to U.S. Swing Line Lender. Each U.S.
Borrower shall make all payments of principal and interest in respect of the
U.S. Swing Line Loans directly to U.S. Swing Line Lender.
     Section 2.6 U.S. Prepayments.
     Section 2.6.1 Prepayments of Committed Loans. Each U.S. Borrower may, upon
notice to U.S. Funding Agent, at any time or from time to time voluntarily
prepay U.S. Committed Loans in whole or in part without premium or penalty;
provided that (a) such notice must be received by U.S. Funding Agent, not later
than 11:00 a.m. (i) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans and (ii) on the date of prepayment of any Base Rate
Committed Loans; and (b) any prepayment of U.S. Committed Loans shall be in a
principal amount permitted by Section 6.1.2 or, if less, the entire principal
amount thereof then outstanding; provided that if U.S. Lenders have made any
U.S. Committed Loans pursuant to Section 2.5.3 or 5.3.2, then the applicable
U.S. Borrower may make a prepayment in any other amount so long as, after giving
effect thereto, the aggregate principal amount of all Base Rate Committed
Borrowings is in the principal amount of $1,000,000 or a higher integral
multiple of $100,000. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Eurocurrency Rate
Loans. U.S. Funding Agent will promptly notify each U.S. Lender and each
Fronting Lender, as applicable, of its receipt of each such notice, and of the
amount of such U.S. Lender’s Applicable Tranche Percentage of such prepayment.
If such notice is given by such U.S. Borrower, then such U.S. Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amount required pursuant to Section 7.5. Subject to
Sections 2.2.4 and 6.8.3, each such prepayment shall be applied to the U.S.
Committed Loans of U.S. Lenders in accordance with their respective Applicable
Tranche Percentages.
     Section 2.6.2 Prepayments of Swing Line Loans. The applicable U.S. Borrower
may, upon notice to U.S. Swing Line Lender (with a copy to U.S. Funding Agent),
at any time or

60



--------------------------------------------------------------------------------



 



from time to time, voluntarily prepay any U.S. Swing Line Loans in whole or in
part without premium or penalty; provided that (a) such notice must be received
by U.S. Swing Line Lender and U.S. Funding Agent not later than 12:00 noon on
the date of the prepayment and (b) any such prepayment shall be in a minimum
principal amount of $500,000. Each such notice shall specify the date and amount
of such prepayment. If such notice is given by such U.S. Borrower, such U.S.
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
     Section 2.6.3 Prepayments Due to Currency Fluctuations. U.S. Funding Agent
shall calculate the Dollar Equivalent of the U.S. Total Outstandings (but only
with respect to Eurocurrency Rate Loans denominated in an Alternative Currency)
on each applicable Revaluation Date. If on the Revaluation Date that occurs on
the first Business Day of each calendar month, or such other times as U.S.
Funding Agent may determine in its reasonable discretion, such calculation
reflects that, as of such Revaluation Date, the Dollar Equivalent of the U.S.
Total Outstandings exceeds an amount equal to 105% of the U.S. Aggregate
Commitments then in effect, then, within three Business Days after notice of
such calculation from U.S. Funding Agent to Prologis, U.S. Borrowers shall
prepay U.S. Loans and/or Cash Collateralize U.S. L/C Obligations in an aggregate
amount sufficient to reduce the U.S. Total Outstandings as of such date of
payment to an amount not exceeding 100% of the U.S. Aggregate Commitments then
in effect; provided that solely for purposes of measuring compliance with this
Section 2.6.3, the amount of Cash Collateral delivered to U.S. Funding Agent
under this Section 2.6.3 shall be deemed to have reduced the U.S. Total
Outstandings. Subject to Section 2.2.4, each such prepayment shall be applied to
the U.S. Committed Loans of U.S. Lenders in accordance with their respective
Applicable Tranche Percentages.
     Section 2.6.4 Other Prepayments. If at any time the Dollar Equivalent of
the U.S. Total Outstandings exceeds the U.S. Aggregate Commitments then in
effect and such excess is not due to a currency exchange fluctuation covered
under Section 2.6.3, then, within two Business Days after notice from U.S.
Funding Agent to Prologis, U.S. Borrowers shall prepay the U.S. Loans and/or
Cash Collateralize the U.S. L/C Obligations in an aggregate amount sufficient to
reduce the Dollar Equivalent of such U.S. Total Outstandings as of such date of
payment to an amount not to exceed the U.S. Aggregate Commitments then in
effect, without regard to any minimum or multiples specified in Section 6.1.2
with respect to prepayments. Subject to Section 2.2.4, each such prepayment
shall be applied to the U.S. Committed Loans of U.S. Lenders in accordance with
their respective Applicable Tranche Percentages.
ARTICLE III
EURO COMMITMENTS AND EURO CREDIT EXTENSIONS
     Section 3.1 Euro Committed Loans. Subject to the terms and conditions set
forth herein, each Euro Lender severally agrees to make loans (each such loan, a
“Euro Committed Loan”) to each Euro Borrower in Euro or in one or more
Alternative Currencies of the Euro Tranche, subject to Section 3.2, from time to
time, on any Business Day during the Availability Period, under the Euro
Tranche, in an aggregate amount not to exceed at any time outstanding the amount
of such Euro Lender’s Euro Commitment; provided that after giving effect to any
Euro Committed Borrowing, (a) the Euro Total Outstandings shall not exceed the
Euro Aggregate Commitments and (b) the Euro Credit Exposure of any Euro Lender
shall not exceed

61



--------------------------------------------------------------------------------



 



such Euro Lender’s Euro Commitment. Within the limits of each Euro Lender’s Euro
Commitment, Euro Borrowers may borrow under this Section 3.1, prepay under
Section 3.6 and reborrow under this Section 3.1. Euro Committed Loans may be
Eurocurrency Rate Loans or, solely upon the occurrence of an event described in
Section 7.2 or 7.3, Substitute Rate Loans, as further provided herein.
     Section 3.2 Euro Fronting Loans.
     Section 3.2.1 Euro Fronting Loans. Subject to the terms and conditions set
forth in this Section 3.2, upon a request for a Euro Committed Borrowing in an
Alternative Currency or to a Foreign Borrower in compliance with Section 3.1,
each Fronting Lender agrees, subject to the limitations set forth below, to fund
its Fronting Portion of such Euro Committed Borrowing in the requested currency
on behalf of each applicable Euro Non-Qualified Lender with respect to such Euro
Committed Borrowing and in the amount of each such Euro Non-Qualified Lender’s
Applicable Tranche Percentage for such Euro Committed Loan (each a “Euro
Fronting Loan”), notwithstanding the fact that such Euro Fronting Loan, when
aggregated with the Euro Credit Exposure of such Fronting Lender, may exceed the
amount of such Fronting Lender’s Euro Commitment; provided that (a) after giving
effect to any Euro Fronting Loan, the aggregate Dollar Equivalent amount of all
Fronting Loans funded by such Fronting Lender shall not exceed the Fronting
Commitment of such Fronting Lender and (b) such Fronting Lender shall not be a
Euro Non-Qualified Lender with respect to such Euro Fronting Loan. Immediately
upon the making of a Euro Fronting Loan on behalf of a Euro Non-Qualified
Lender, such Euro Non-Qualified Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from such Fronting Lender a
risk participation in 100% of such Euro Fronting Loan. The purchase of such risk
participation in each Euro Fronting Loan by such Euro Non-Qualified Lender shall
satisfy such Euro Non-Qualified Lender’s funding requirements under Section 3.1.
Notwithstanding any other provision herein, no more than five Credit Extensions
that utilize Euro Fronting Loans shall be made during any calendar month.
     Section 3.2.2 Election of Fronting Lenders. (a) Upon a request for a Euro
Committed Borrowing in accordance with Section 3.3 in an Alternative Currency,
or to a TMK, with respect to which there are Euro Non-Qualified Lenders, there
shall be a Fronting Lender Election. If the Fronting Lenders based on the
limitations set forth in the proviso to the first sentence of Section 3.2.1 are
unable to fund the entire requested Euro Fronting Loan in such Alternative
Currency or to such TMK, then the applicable Euro Borrower may decrease the
amount of the requested Euro Committed Borrowing within one Business Day after
notice by Euro Funding Agent of such limitation. If such Euro Borrower does not
reduce its request for a Euro Committed Borrowing to an amount equal to or less
than the available Fronting Commitment subject to the limitation set forth in
the proviso to the first sentence in Section 3.2.1, then the requested Euro
Committed Loan shall not be made by Euro Lenders.
     (b) Upon a request for a Euro Committed Borrowing (other than in an
Alternative Currency) in accordance with Section 3.3 to a Foreign Borrower
(other than a TMK as set forth in paragraph (a) above) with respect to which
there are Euro Non-Qualified Lenders, there shall be a Fronting Lender Election.
If the Fronting Lenders based on the limitations set forth in the proviso to the
first sentence of Section 3.2.1 are unable to fund the entire requested Euro
Fronting Loan to such Foreign Borrower, then the applicable Euro Borrower may
decrease the

62



--------------------------------------------------------------------------------



 



amount of the requested Euro Committed Borrowing within one Business Day after
notice by Euro Funding Agent of such limitation. If such Euro Borrower does not
reduce its request for a Euro Committed Borrowing to an amount equal to or less
than the available Fronting Commitment subject to the limitation set forth in
the proviso to the first sentence in Section 3.2.1, then (x) the requested Euro
Committed Loan shall be deemed to be reduced to the available Fronting
Commitments and (y) the applicable Euro Borrower shall be deemed to have
requested an additional Euro Committed Loan in the amount of the excess of the
requested Euro Committed Loan over the available Fronting Commitments which
shall be made by Euro Lenders without the utilization of any Fronting Loans.
     Section 3.2.3 Refinancing of the Euro Fronting Loans.
     (a) (i) On the Trigger Date, Euro Funding Agent shall notify each Euro
Non-Qualified Lender of its obligation to fund its participation in each
applicable Euro Fronting Loan. Each applicable Euro Non-Qualified Lender shall
make the amount of its participation in each applicable Euro Fronting Loan
specified in such notice available to Euro Funding Agent in Same Day Funds for
the account of the applicable Fronting Lender at Euro Funding Agent’s Office for
payments in the same currency as the applicable Euro Fronting Loan not later
than 10:00 a.m., Brussels time, on the Business Day specified in such notice.
          (ii) To the extent that a Euro Non-Qualified Lender that has a risk
participation in a Euro Fronting Loan assigns all or part of its interest in
such risk participation under Section 14.6 to a Euro Qualified Lender for
purposes of such Euro Fronting Loan, then such Euro Qualified Lender shall make
the amount of its assigned participation in such Euro Fronting Loan available to
Euro Funding Agent in Same Day Funds for the account of the applicable Fronting
Lender at Euro Funding Agent’s Office for payments in the same currency as the
applicable Euro Fronting Loan not later than 1:00 p.m., Brussels time, on the
third Business Day following the effective date of the assignment.
     (b) If any applicable Euro Lender fails to make available to any Fronting
Lender any amount required to be paid by such Euro Lender pursuant to the
foregoing provisions of this Section 3.2.3 by the time specified in
Section 3.2.3(a), such Fronting Lender shall be entitled to recover from such
Euro Lender (acting through Euro Funding Agent), on demand, such amount in the
same currency as the applicable Euro Fronting Loan with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Fronting Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of a
Fronting Lender submitted to any applicable Euro Lender (through Euro Funding
Agent) with respect to any amount owing under this clause (b) shall be
conclusive absent manifest error.
     (c) Each applicable Euro Lender’s obligation to purchase and fund risk
participations in Euro Fronting Loans pursuant to this Section 3.2.3 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right which
such Euro Lender may have against the applicable Fronting Lender, any Euro
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such funding of risk
participations shall relieve or otherwise impair

63



--------------------------------------------------------------------------------



 



the obligation of any Euro Borrower to repay any Fronting Lender, together with
interest as provided herein.
     (d) At any time after any Euro Lender has purchased and funded a risk
participation in a Euro Fronting Loan, if the applicable Fronting Lender
receives any payment on account of such Euro Fronting Loan, such Fronting Lender
will distribute to such Euro Lender such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such Euro
Lender’s participation was funded) in the same funds and currency as those
received by such Fronting Lender.
     (e) If any payment received by any Fronting Lender (and paid to a Euro
Lender) in respect of principal or interest on any Euro Fronting Loan is
required to be returned by such Fronting Lender under any of the circumstances
described in Section 14.5 (including pursuant to any settlement entered into by
such Fronting Lender in its discretion), such Euro Lender shall pay to such
Fronting Lender in the applicable currency of such Euro Fronting Loan the amount
of such payment in respect of such Euro Fronting Loan on demand of Euro Funding
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate.
Euro Funding Agent will make such demand upon the request of the applicable
Fronting Lender. The obligations of Euro Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.
     Section 3.2.4 Payments for Account of the Applicable Fronting Lender.
Notwithstanding any other provision of this Agreement, until the applicable Euro
Lender funds its risk participation pursuant to this Section 3.2 to refinance
such Euro Lender’s applicable Euro Fronting Loan, all payments made hereunder in
respect of the portion of any Euro Committed Loan that was funded in part by a
Fronting Lender on behalf of such Euro Lender shall be solely for the account of
the applicable Fronting Lender.
     Section 3.2.5 Defaulting Lender. Notwithstanding the foregoing, no Fronting
Lender shall be required to make a Euro Fronting Loan on behalf of a Euro
Non-Qualified Lender that is a Defaulting Lender at the time of the receipt by
Euro Funding Agent of the applicable Euro Committed Loan Notice or at any time
prior to the funding of such Euro Fronting Loan. In addition, to the extent
(a) a Euro Fronting Loan is outstanding, (b) a Euro Non-Qualified Lender becomes
a Defaulting Lender and (c) the applicable Fronting Lender makes a demand for
repayment to the applicable Euro Borrower, then such Euro Borrower shall repay
such Euro Fronting Loan (i) on or before the earlier of (A) 30 days following
receipt of such demand or (B) the fifth day following the last day of the
applicable Interest Period ending after receipt of such demand or (ii) if no
Interest Period is in effect with respect to such Euro Fronting Loan, within ten
days following receipt of such demand. If any such Euro Fronting Loan is not
repaid in full on the last day of an Interest Period (if applicable or required
under clause (i)(B) above), subject to Section 6.4.2, such Euro Fronting Loan
shall bear interest at the Money Market Rate plus the Applicable Margin until
such payment is made hereunder.

64



--------------------------------------------------------------------------------



 



     Section 3.3 Euro Committed Borrowings, Conversions and Continuations of
Euro Committed Loans.
     Section 3.3.1 Procedures for Euro Committed Borrowings. Each Euro Committed
Borrowing, each conversion of Euro Committed Loans from one Type to the other
and each continuation of Eurocurrency Rate Loans shall be made upon the
requesting Euro Borrower’s irrevocable written notice to Euro Funding Agent.
Each such notice must be received by Euro Funding Agent not later than
10:00 a.m., Brussels time, three Business Days prior to the requested date of
any Euro Committed Borrowing of, or continuation of, Eurocurrency Rate Loans.
Each Euro Committed Loan Notice must be in writing and appropriately completed
and signed by a Responsible Officer of such Euro Borrower. Each Euro Committed
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount permitted by Section 6.1.1. Each Euro Committed Loan
Notice shall be in writing and shall specify (i) the jurisdiction of the
applicable Euro Borrower and whether such Borrower is a Foreign Borrower,
(ii) whether the applicable Euro Borrower is requesting a Euro Committed
Borrowing, a conversion of Euro Committed Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (iii) the requested date of the Euro
Committed Borrowing or continuation, as the case may be (which shall be a
Business Day), (iv) the principal amount of Euro Committed Loans to be borrowed
or continued, (v) the Type of Euro Committed Loans to be borrowed, (vi) if
applicable, the duration of the Interest Period with respect thereto and (vii)
the currency of the Euro Committed Loans to be borrowed or continued. If the
requesting Euro Borrower fails to specify a currency in a Euro Committed Loan
Notice requesting a Borrowing, then the Committed Loans so requested shall be
made in Euro. If the requesting Euro Borrower fails to specify a Type of Euro
Committed Loan in a Euro Committed Loan Notice or if the requesting Euro
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Euro Committed Loans shall be continued as Eurocurrency Rate
Loans in their original currency with an Interest Period of one month. If the
requesting Euro Borrower requests a Euro Committed Borrowing of, or continuation
of, Eurocurrency Rate Loans in any such Euro Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. No Euro Committed Loan may be continued as a Euro Committed
Loan denominated in a different currency, but instead must be repaid in the
original currency of such Euro Committed Loan and reborrowed in the other
currency.
     Section 3.3.2 Funding of Euro Committed Loans. Following receipt of a Euro
Committed Loan Notice, Euro Funding Agent shall promptly notify each Euro Lender
of the amount (and currency) of its Applicable Tranche Percentage of the
applicable Euro Committed Borrowings, and if no timely notice of a continuation
is provided by the applicable Euro Borrower, Euro Funding Agent shall notify
each Euro Lender of the details of any automatic continuations, in each case as
described in Section 3.3.1. In the case of a Euro Committed Borrowing, each Euro
Qualified Lender and the applicable Fronting Lender, if any, shall make the
amount of its Euro Committed Loan available to Euro Funding Agent in Same Day
Funds at Euro Funding Agent’s Office for the applicable currency not later than
10:00 a.m., Brussels time, in the case of any Euro Committed Loan denominated in
any Euro or Sterling, and not later than the Applicable Time specified by Euro
Funding Agent in the case of any Euro Committed Loan in an Alternative Currency,
other than Sterling, under the Euro Tranche, in each case on the Business Day
specified in the applicable Euro Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 8.2 (and, if such Euro Committed
Borrowing is the initial Credit Extension, Section 8.1), Euro Funding Agent
shall make all funds so received available to the applicable Euro Borrower in
like funds as received by Euro Funding Agent either

65



--------------------------------------------------------------------------------



 



by (a) crediting the account of such Euro Borrower on the books of Euro Funding
Agent with the amount of such funds or (b) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
Euro Funding Agent by such Euro Borrower; provided that if, on the date a Euro
Committed Loan Notice, with respect to a Euro Committed Borrowing denominated in
Euro or Sterling is given by the requesting Euro Borrower, such Borrower has
outstanding Euro L/C Borrowings denominated in such currency of such Borrowing,
then the proceeds of such Euro Committed Borrowing, first, shall be applied to
the payment in full of such Euro L/C Borrowings, and, second, shall be made
available to the requesting Euro Borrower as provided above.
     Section 3.3.3 Certain Continuations and Conversions. Except as otherwise
provided herein, a Eurocurrency Rate Loan may be continued only on the last day
of an Interest Period for such Eurocurrency Rate Loan. During the existence of a
Default, the Euro Required Lenders may at their option, by notice to the Euro
Borrowers (which notice may be revoked at the option of Euro Required Lenders
notwithstanding any provision of Section 14.1) declare that no Euro Loans may be
requested or continued as Eurocurrency Rate Loans, other than as Eurocurrency
Rate Loan with an Interest Period of one month.
     Section 3.3.4 Notice of Rates. Euro Funding Agent shall promptly notify
each applicable Euro Borrower and Euro Lender of the interest rate applicable to
any Interest Period for Eurocurrency Rate Loans upon determination of such
interest rate.
     Section 3.3.5 Number of Interest Periods. After giving effect to all Euro
Committed Borrowings and all continuations of Euro Committed Loans as the same
Type, there shall not be more than 12 Interest Periods in effect with respect to
Euro Committed Loans.
     Section 3.4 Euro Letters of Credit. Subject to the terms and conditions set
forth herein, (a) each Euro L/C Issuer agrees, in reliance upon the agreements
of Euro Lenders set forth in this Section 3.4 and Article V, (i) from time to
time on any Business Day during the Availability Period, to issue Euro Letters
of Credit denominated in Euro or Sterling for the account of any Euro Borrower
or any Eligible Affiliate, and to amend or extend Euro Letters of Credit
previously issued by it, in accordance with Section 5.2, and (ii) to honor
drawings under the applicable Euro Letters of Credit; and (b) Euro Lenders
severally agree to participate in Euro Letters of Credit issued for the account
of any Euro Borrower or any Eligible Affiliates and any drawings thereunder;
provided that after giving effect to any Euro L/C Credit Extension with respect
to any Euro Letter of Credit, (x) the Euro Total Outstandings shall not exceed
the Euro Aggregate Commitments, (y) the Euro Credit Exposure of any Euro Lender
shall not exceed such Euro Lender’s Euro Commitment and (z) the Euro Outstanding
Amount of the Euro L/C Obligations shall not exceed the Euro Letter of Credit
Sublimit. Within the foregoing limits, any Euro Borrower’s ability to obtain
Euro Letters of Credit shall be fully revolving, and accordingly each Euro
Borrower may, during the foregoing period, obtain Euro Letters of Credit to
replace Euro Letters of Credit that have expired or that have been drawn upon
and reimbursed. All Euro Existing Letters of Credit that were originally issued
for the account of a Person that is not a Euro Borrower shall, immediately upon
the effectiveness hereof, be deemed to have been issued pursuant hereto for the
account of the applicable Euro Borrower identified as the “Account Obligor” on
Schedule 2.4(b) (which Euro Borrower hereby assumes all Euro L/C Obligations

66



--------------------------------------------------------------------------------



 



with respect to such Euro Existing Letter of Credit), and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.
     Section 3.5 Euro Swing Line Loans.
     Section 3.5.1 The Euro Swing Line. Subject to the terms and conditions set
forth herein, Euro Swing Line Lender agrees, in reliance upon the agreements of
the other Euro Lenders set forth in this Section 3.5, to make loans in Euro or
Sterling (each such loan, a “Euro Swing Line Loan”) to any Domestic Borrower
under the Euro Tranche from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Euro Swing Line Sublimit, notwithstanding the fact that such
Euro Swing Line Loans, when aggregated with the Applicable Tranche Percentage of
the Euro Outstanding Amount of Euro Committed Loans and Euro L/C Obligations of
Euro Lender acting as Euro Swing Line Lender, may exceed the amount of such Euro
Lender’s Euro Commitment; provided that after giving effect to any Euro Swing
Line Loan, (i) the Euro Total Outstandings shall not exceed the Euro Aggregate
Commitments and (ii) the Euro Credit Exposure of any Euro Lender shall not
exceed such Euro Lender’s Euro Commitment, and provided, further, that no Euro
Borrower shall use the proceeds of any Euro Swing Line Loan to refinance any
other outstanding Euro Swing Line Loan. Within the foregoing limits, each Euro
Borrower may borrow under this Section 3.5, prepay under Section 3.6 and
reborrow under this Section 3.5. Each Euro Swing Line Loan shall be a Money
Market Rate Loan. Immediately upon the making of a Euro Swing Line Loan, each
Euro Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from Euro Swing Line Lender a risk participation in such
Euro Swing Line Loan in an amount equal to the product of such Euro Lender’s
Applicable Tranche Percentage times the amount of such Euro Swing Line Loan.
Notwithstanding the foregoing, (i) no Euro Swing Line Loan shall be made to any
Foreign Borrower under the Euro Tranche and (ii) Euro Swing Line Lender shall
have no obligation to make any Euro Swing Line Loan if any Euro Lender has
failed to fund any amount required under Section 3.5.3, unless such failure has
been cured, or is at the time of making any Euro Swing Line Loan a Defaulting
Lender, unless Euro Swing Line Lender has entered into arrangements satisfactory
to Euro Swing Line Lender, in its sole discretion, with the applicable Borrower
or such Euro Lender to eliminate Euro Swing Line Lender’s risk with respect to
such Euro Lender.
     Section 3.5.2 Borrowing Procedures. Each Euro Swing Line Borrowing shall be
made upon the requesting Euro Borrower’s irrevocable notice to Euro Swing Line
Lender and Euro Funding Agent, which may only be given by written notice. Each
such notice must be received by Euro Swing Line Lender and Euro Funding Agent
not later than 10:00 a.m., Brussels time, on the requested borrowing date, and
shall specify (a) the amount to be borrowed, which shall be a minimum of EUR
500,000 for a Euro denominated Euro Swing Line Loan and £500,000 for a Sterling
denominated Euro Swing Line Loan and (b) the requested borrowing date, which
shall be a Business Day. Each such written Euro Swing Line Loan Notice shall be
appropriately completed and signed by a Responsible Officer of the requesting
Euro Borrower. Promptly after receipt by Euro Swing Line Lender of any written
Euro Swing Line Loan Notice, Euro Swing Line Lender will confirm with Euro
Funding Agent (by telephone or in writing) that it has also received such Euro
Swing Line Loan Notice and, if not, Euro Swing Line Lender will notify Euro
Funding Agent (in writing) of the contents thereof. Unless Euro Swing Line
Lender has received notice (in writing) from Global Administrative Agent, Euro
Funding Agent

67



--------------------------------------------------------------------------------



 



(including at the request of any Euro Lender) or any Credit Party prior to 2:00
p.m. (Brussels time) on the date of the proposed Euro Swing Line Borrowing
(i) directing Euro Swing Line Lender not to make such Euro Swing Line Loan as a
result of the limitations set forth in the proviso to the first sentence of
Section 3.5.1 or (ii) that one or more of the applicable conditions specified in
Article VIII is not then satisfied, then, subject to the terms and conditions
hereof, Euro Swing Line Lender will, not later than 3:00 p.m. (Brussels time) on
the borrowing date specified in such Euro Swing Line Loan Notice, make the
amount of its Euro Swing Line Loan available to the requesting Euro Borrower.
     Section 3.5.3 Refinancing of Euro Swing Line Loans.
     (a) Euro Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the applicable Euro Borrower (which hereby irrevocably
authorizes Euro Swing Line Lender to so request on its behalf), that each Euro
Lender make a Eurocurrency Rate Loan with an Interest Period of one month
denominated in Euro or Sterling, as applicable, in an amount equal to such Euro
Lender’s Applicable Tranche Percentage of the amount of the Euro Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Euro Committed Loan Notice for purposes hereof)
and in accordance with the requirements of Section 3.3, without regard to the
minimum and multiples specified therein for the principal amount of Eurocurrency
Rate Loans, but subject to the unutilized portion of the Euro Aggregate
Commitments and the conditions set forth in Section 8.2. Euro Swing Line Lender
shall furnish to such Euro Borrower with a copy of the applicable Euro Committed
Loan Notice promptly after delivering such notice to Euro Funding Agent. To the
extent that the Euro Swing Line Loan is denominated in Sterling and there are
Euro Non-Qualified Lenders with respect to Sterling, then Euro Funding Agent may
elect a Fronting Lender in accordance with Section 3.2. Furthermore, to the
extent that there are no available Fronting Lenders, then such Euro Swing Line
Loan shall be converted to Euro based on the Euro Equivalent amount of such Euro
Swing Line Loan and refinanced as a Eurocurrency Rate Loan in Euro with an
Interest Period of one month. Each Euro Qualified Lender shall make an amount
equal to its Applicable Tranche Percentage of the amount specified in such Euro
Committed Loan Notice available to Euro Funding Agent, and the applicable
Fronting Lender, if any, shall make available the Euro Fronting Loan in
accordance with Section 3.2, in each case in Same Day Funds for the account of
Euro Swing Line Lender at Euro Funding Agent’s Office for Euro or Sterling
denominated payments, as applicable, not later than 1:00 p.m. (Brussels time) on
the day specified in such Euro Committed Loan Notice, whereupon, subject to
Section 3.5.3(b), each Euro Lender and each Fronting Lender that so makes funds
available shall be deemed to have made a Eurocurrency Rate Loan with an Interest
Period of one month to such Euro Borrower in such amount and in Euro or
Sterling, as applicable. Euro Funding Agent shall remit the funds so received to
Euro Swing Line Lender.
     (b) If for any reason any Euro Swing Line Loan cannot be refinanced by such
a Euro Committed Borrowing in accordance with Section 3.5.3(a), the request for
a Eurocurrency Rate Loan with an Interest Period of one month submitted by Euro
Swing Line Lender as set forth herein shall be deemed to be a request by Euro
Swing Line Lender that each Euro Lender fund its risk participation in the
relevant Euro Swing Line Loan; provided that to the extent that a Euro Swing
Line Loan is denominated in Sterling and there are Euro Non-Qualified Lenders
with respect to Sterling, then the aggregate amount of the Euro Swing Line Loan
shall be

68



--------------------------------------------------------------------------------



 



converted to Euro based on the Euro Equivalent amount of such Euro Swing Line
Loan and shall bear interest at the Default Rate for a Eurocurrency Rate Loan
with an Interest Period of one month, and each Euro Lender shall make a payment
in satisfaction of its participation obligations under this Section 3.5.3 in
Euro. Each Euro Lender’s payment to Euro Funding Agent for the account of Euro
Swing Line Lender pursuant to Section 3.5.3(a) shall be deemed payment in
respect of such participation.
     (c) If any Euro Lender fails to make available directly to Euro Funding
Agent or purchase a risk participation in the applicable Euro Fronting Loan for
the account of Euro Swing Line Lender any amount (the “Unfunded Euro Swing Line
Amount”) required to be paid by such Euro Lender pursuant to the foregoing
provisions of this Section 3.5.3 by the time specified in Section 3.5.3(a),
(i) Euro Swing Line Lender shall be entitled to recover from such Euro Lender
(acting through Euro Funding Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to Euro Swing Line Lender at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
and (ii) for the avoidance of doubt, the Unfunded Euro Swing Line Amount shall
become due and payable on the date specified in Section 6.3(b)(i). A certificate
of Euro Swing Line Lender submitted to any Euro Lender (through Euro Funding
Agent) with respect to any amounts owing under this clause (c) shall be
conclusive absent manifest error.
     (d) Each Euro Lender’s obligation to make Euro Committed Loans, to purchase
risk participations in Euro Fronting Loans pursuant to this Section 3.5.3 or to
purchase and fund risk participations in Euro Swing Line Loans pursuant to this
Section 3.5.3 shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right which such Euro Lender may have against Euro Swing Line Lender, any
Euro Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Euro Lender’s
obligation to make Euro Committed Loans pursuant to this Section 3.5.3 is
subject to the conditions set forth in Section 8.2. No such funding of risk
participations shall relieve or otherwise impair the obligation of any Euro
Borrower to repay Euro Swing Line Loans, together with interest as provided
herein.
     Section 3.5.4 Repayment of Participations.
     (a) At any time after any Euro Lender has purchased and funded a risk
participation in a Euro Swing Line Loan, if Euro Swing Line Lender receives any
payment on account of such Euro Swing Line Loan, Euro Swing Line Lender will
distribute to such Euro Lender its Applicable Tranche Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Euro Lender’s risk participation was funded) in the
same funds as those received by Euro Swing Line Lender.
     (b) If any payment received by Euro Swing Line Lender in respect of
principal or interest on any Euro Swing Line Loan is required to be returned by
Euro Swing Line Lender under any of the circumstances described in Section 14.5
(including pursuant to any settlement entered into by Euro Swing Line Lender in
its discretion), each Euro Lender shall pay to Euro Swing Line Lender its
Applicable Tranche Percentage thereof on demand of Euro Funding Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at

69



--------------------------------------------------------------------------------



 



a rate per annum equal to the applicable Overnight Rate. Euro Funding Agent will
make such demand upon the request of Euro Swing Line Lender. The obligations of
Euro Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
     Section 3.5.5 Interest for Account of Euro Swing Line Lender. Euro Swing
Line Lender shall be responsible for invoicing the applicable Euro Borrowers for
interest on the Euro Swing Line Loans. Until a Euro Lender funds its Euro
Committed Loan or risk participation pursuant to Section 3.5.3 to refinance such
Euro Lender’s Applicable Tranche Percentage of any Euro Swing Line Loan,
interest in respect of such Euro Lender’s Applicable Tranche Percentage shall be
solely for the account of Euro Swing Line Lender.
     Section 3.5.6 Payments Directly to Euro Swing Line Lender. Each Euro
Borrower shall make all payments of principal and interest in respect of the
Euro Swing Line Loans directly to Euro Swing Line Lender.
     Section 3.6 Euro Prepayments.
     Section 3.6.1 Prepayments of Committed Loans. Each Euro Borrower may, upon
notice to Euro Funding Agent, at any time or from time to time voluntarily
prepay Euro Committed Loans in whole or in part without premium or penalty;
provided that (a) such notice must be received by Euro Funding Agent not later
than 10:00 a.m., Brussels time, (i) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans and (ii) on the date of prepayment of any
Substitute Rate Loans; and (b) any prepayment of Eurocurrency Rate Loans shall
be in a principal amount permitted by Section 6.1.2 or, if less, the entire
principal amount thereof then outstanding, provided that if Euro Lenders have
made any Euro Committed Loans pursuant to Section 3.5.3 or 5.3.2, then the
applicable Euro Borrower may make a prepayment in any other amount so long as,
after giving effect thereto, the aggregate principal amount of all Eurocurrency
Rate Loans is in the principal Euro Equivalent amount of EUR 1,000,000 or a
higher integral multiple of EUR 100,000. Each such notice shall specify the date
and amount of such prepayment and the Type(s) of Euro Committed Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Eurocurrency Rate Loans. Euro Funding Agent will promptly
notify each Euro Lender of its receipt of each such notice, and of the amount of
such Euro Lender’s Applicable Tranche Percentage of such prepayment. If such
notice is given by such Euro Borrower, then such Euro Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amount required pursuant to Section 7.5. Subject to
Sections 3.2.4 and 6.8.3, each such prepayment shall be applied to the Euro
Committed Loans of Euro Lenders in accordance with their respective Applicable
Tranche Percentages.
     Section 3.6.2 Prepayments of Swing Line Loans. The applicable Euro Borrower
may, upon notice to Euro Swing Line Lender (with a copy to Euro Funding Agent),
at any time or from time to time, voluntarily prepay any Euro Swing Line Loans
in whole or in part without premium or penalty; provided that (a) such notice
must be received by Euro Swing Line Lender and Euro Funding Agent not later than
10:00 a.m., Brussels time, on the date of the prepayment,

70



--------------------------------------------------------------------------------



 



and (b) any such prepayment shall be in a minimum principal amount of EUR
500,000 for Euro denominated Euro Swing Line Loans and £500,000 for Sterling
denominated Swing Line Loans. Each such notice shall specify the date and amount
of such prepayment. If such notice is given by such Euro Borrower, such Euro
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
     Section 3.6.3 Prepayments Due to Currency Fluctuations. Euro Funding Agent
shall calculate the Euro Equivalent of the Euro Total Outstandings (but only
with respect to Eurocurrency Rate Loans denominated in an Alternative Currency)
on each Revaluation Date. If on the Revaluation Date that occurs on the first
Business Day of each calendar month, or such other times as Euro Funding Agent
may determine in its reasonable discretion, such calculation reflects that, as
of such Revaluation Date, the Euro Equivalent of the Euro Total Outstandings
exceeds an amount equal to 105% of the Euro Aggregate Commitments then in
effect, then, within three Business Days after notice of such calculation from
Euro Funding Agent to Prologis, Euro Borrowers shall prepay the Euro Loans
and/or Cash Collateralize the Euro L/C Obligations in an aggregate amount
sufficient to reduce the Euro Equivalent of such Euro Total Outstandings as of
such date of payment to an amount not to exceed 100% of the Euro Aggregate
Commitments then in effect, provided that solely for purposes of measuring
compliance with this Section 3.6.3, the amount of Cash Collateral delivered to
Euro Funding Agent under this Section 3.6.3 shall be deemed to have reduced the
Euro Total Outstandings. Subject to Section 3.2.4, each such prepayment shall be
applied to the Euro Committed Loans of Euro Lenders in accordance with their
respective Applicable Tranche Percentages.
     Section 3.6.4 Other Prepayments. If, on any date other than the Maturity
Date, the Euro Equivalent of the Euro Total Outstandings exceeds the Euro
Aggregate Commitments then in effect and such excess is not due to a currency
exchange fluctuation covered under Section 3.6.3, then, within two Business Days
after notice from Euro Funding Agent to Prologis, Euro Borrowers shall prepay
the Euro Loans and/or Cash Collateralize the Euro L/C Obligations in an
aggregate amount sufficient to reduce the Euro Equivalent of such Euro Total
Outstandings as of such date of payment to an amount not to exceed the Euro
Aggregate Commitments then in effect, without regard to any minimum or multiples
specified in Section 6.1.2 with respect to prepayments. Subject to
Section 3.2.4, each such prepayment shall be applied to the Euro Committed Loans
of Euro Lenders in accordance with their respective Applicable Tranche
Percentages.
ARTICLE IV
YEN COMMITMENTS AND YEN CREDIT EXTENSION
     Section 4.1 Yen Committed Loans. Subject to the terms and conditions set
forth herein, each Yen Lender severally agrees to make loans (each such loan, a
“Yen Committed Loan”) to each Yen Borrower, subject to Section 4.2, in Yen or in
one or more Alternative Currencies of the Yen Tranche from time to time, on any
Business Day during the Availability Period, under the Yen Tranche, in an
aggregate amount not to exceed at any time outstanding the amount of such Yen
Lender’s Yen Commitment; provided that after giving effect to any Yen Committed
Borrowing, (a) the Yen Total Outstandings shall not exceed the Yen Aggregate
Commitments and (b) the Yen Credit Exposure of any Yen Lender shall not exceed
such Yen Lender’s Yen Commitment, provided, further, that any Yen Committed Loan
denominated in

71



--------------------------------------------------------------------------------



 



Yen may only be made to a Yen Borrower organized under the Laws of Japan or
Prologis Japan Finance Incorporated (Delaware). Within the limits of each Yen
Lender’s Yen Commitment, Yen Borrowers may borrow under this Section 4.1, prepay
under Section 4.5 and reborrow under this Section 4.1. Yen Committed Loans may
be Base Rate Loans (if denominated in Dollars), ABR Rate Loans (if denominated
in Yen) or Eurocurrency Rate Loans, as further provided herein.
     Section 4.2 Yen Fronting Loans.
     Section 4.2.1 Yen Fronting Loans. Subject to the terms and conditions set
forth in this Section 4.2, upon a request for a Yen Committed Borrowing in an
Alternative Currency, consisting of ABR Rate Loans or to a Foreign Borrower in
compliance with Section 4.1, each Fronting Lender agrees, subject to the
limitations set forth below, to fund its Fronting Portion of such Yen Committed
Borrowing in the requested currency on behalf of each applicable Yen
Non-Qualified Lender with respect to such Yen Committed Borrowing and in the
amount of each such Yen Non-Qualified Lender’s Applicable Tranche Percentage for
such Yen Committed Loan (each a “Yen Fronting Loan”), notwithstanding the fact
that such Yen Fronting Loan, when aggregated with the Applicable Tranche
Percentage of the Yen Credit Exposure of such Fronting Lender may exceed the
amount of such Fronting Lender’s Yen Commitment; provided that (a) after giving
effect to any Yen Fronting Loan, the aggregate Dollar Equivalent amount of all
Fronting Loans funded by such Fronting Lender shall not exceed the Fronting
Commitment of such Fronting Lender and (b) such Fronting Lender shall not be a
Yen Non-Qualified Lender with respect to such Yen Fronting Loan. Immediately
upon the making of a Yen Fronting Loan on behalf of a Yen Non-Qualified Lender,
such Yen Non-Qualified Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such Fronting Lender a risk
participation in 100% of such Yen Fronting Loan. The purchase of such risk
participation in each Yen Fronting Loan by such Yen Non-Qualified Lender shall
satisfy such Yen Non-Qualified Lender’s funding requirements under Section 4.1.
Notwithstanding any other provision herein, no more than five Credit Extensions
that utilize Yen Fronting Loans shall be made during any calendar month.
     Section 4.2.2 Election of Fronting Lenders. Upon a request for a Yen
Committed Borrowing in accordance with Section 4.3 in an Alternative Currency,
consisting of ABR Rate Loans or for a Foreign Borrower with respect to which
there are Yen Non-Qualified Lenders, there shall be a Fronting Lender Election.
If the Fronting Lenders based on the limitations set forth in the proviso to the
first sentence of Section 4.2.1 are unable to fund the entire requested Yen
Fronting Loan, then the applicable Yen Borrower may decrease the amount of the
requested Yen Committed Borrowing within one Business Day after notice by Yen
Funding Agent of such limitation. If such Yen Borrower does not reduce its
request for a Yen Committed Borrowing to an amount equal to or less than the
available Fronting Commitment subject to the limitation set forth the proviso to
the first sentence in Section 4.2.1, then the requested Yen Committed Loan shall
not be made by Yen Lenders.
     Section 4.2.3 Refinancing of the Yen Fronting Loans.
     (a) (i) On the Trigger Date, Yen Funding Agent shall notify each Yen
Non-Qualified Lender of its obligation to fund its participation in each
applicable Yen Fronting Loan.

72



--------------------------------------------------------------------------------



 



Each applicable Yen Non-Qualified Lender shall make the amount of its
participation in each applicable Yen Fronting Loan specified in such notice
available to Yen Funding Agent in Same Day Funds for the account of the
applicable Fronting Lender at Yen Funding Agent’s Office for payments in the
same currency as the applicable Yen Fronting Loan not later than 1:00 p.m.,
Tokyo time, on the Business Day specified in such notice.
          (ii) To the extent that a Yen Non-Qualified Lender that has a risk
participation in a Yen Fronting Loan assigns all or part of its interest in such
risk participation under Section 14.6 to a Yen Qualified Lender for purposes of
such Yen Fronting Loan, then such Yen Qualified Lender shall make the amount of
its assigned participation in such Yen Fronting Loan available to Yen Funding
Agent in Same Day Funds for the account of the applicable Fronting Lender at Yen
Funding Agent’s Office for payments in the same currency as the applicable Yen
Fronting Loan not later than 1:00 p.m., Tokyo time, on the third Business Day
following the effective date of the assignment.
     (b) If any applicable Yen Lender fails to make available to any Fronting
Lender any amount required to be paid by such Yen Lender pursuant to the
foregoing provisions of this Section 4.2.3 by the time specified in
Section 4.2.3(a), the applicable Fronting Lender shall be entitled to recover
from such Yen Lender (acting through Yen Funding Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such Fronting Lender
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. A certificate of a Fronting Lender submitted to any applicable Yen
Lender (through Yen Funding Agent) with respect to any amount owing under this
clause (b) shall be conclusive absent manifest error.
     (c) Each applicable Yen Lender’s obligation to purchase and fund risk
participations in Yen Fronting Loans pursuant to this Section 4.2.3 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right which
such Yen Lender may have against the applicable Fronting Lender, any Yen
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such funding of risk
participations shall relieve or otherwise impair the obligation of any Yen
Borrower to repay any Fronting Lender, together with interest as provided
herein.
     (d) At any time after any Yen Lender has purchased and funded a risk
participation in a Yen Fronting Loan, if the applicable Fronting Lender receives
any payment on account of such Fronting Loan, such Fronting Lender will
distribute to such Yen Lender such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Yen
Lender’s risk participation was funded) in the same funds and currency as those
received by the applicable Fronting Lender.
     (e) If any payment received by any Fronting Lender (and paid to a Yen
Lender) in respect of principal or interest on any Yen Fronting Loan is required
to be returned by such Fronting Lender under any of the circumstances described
in Section 14.5 (including pursuant to any settlement entered into by such
Fronting Lender in its discretion), such Yen Lender shall pay to such Fronting
Lender in the applicable currency of such Yen Fronting Loan the amount of

73



--------------------------------------------------------------------------------



 



such payment in respect of such Yen Fronting Loan on demand of Yen Funding
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate.
Yen Funding Agent will make such demand upon the request of the applicable
Fronting Lender. The obligations of Yen Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.
     Section 4.2.4 Payments for Account of the applicable Fronting Lender.
Notwithstanding any other provision of this Agreement, until a Yen Lender funds
its risk participation pursuant to this Section 4.2 to refinance such Yen
Lender’s applicable Yen Fronting Loan, all payments made hereunder in respect of
the portion of any Yen Committed Loans that was funded in part by a Fronting
Lender on behalf of such Yen Lender shall be solely for the account of the
applicable Fronting Lender.
     Section 4.2.5 Defaulting Lender. Notwithstanding the foregoing, no Fronting
Lender shall be required to make a Yen Fronting Loan on behalf of a Yen
Non-Qualified Lender that is a Defaulting Lender at the time of the receipt by
Yen Funding Agent of the applicable Yen Committed Loan Notice or at any time
prior to the funding of such Yen Fronting Loan. In addition, to the extent (a) a
Yen Fronting Loan is outstanding, (b) a Yen Non-Qualified Lender becomes a
Defaulting Lender and (c) the applicable Fronting Lender makes a demand for
repayment to the applicable Yen Borrower, then such Yen Borrower shall repay
such Yen Fronting Loan (i) on or before the earlier of (A) 30 days following
receipt of such demand or (B) the fifth day following the last day of the
applicable Interest Period ending after receipt of such demand or (ii) if no
Interest Period is in effect with respect to such Yen Fronting Loan, within ten
days following receipt of such demand. If any such Yen Fronting Loan is not
repaid in full on the last day of an Interest Period (if applicable or required
under clause (i)(B) above), subject to Section 6.4.2, such Yen Fronting Loan
shall bear interest at the Money Market Rate plus the Applicable Margin until
such payment is made hereunder.
     Section 4.3 Yen Committed Borrowings, Conversions and Continuations of Yen
Committed Loans.
     Section 4.3.1 Procedures for Yen Committed Borrowings. Each Yen Committed
Borrowing, each conversion of Yen Committed Loans from one Type to the other and
each continuation of Eurocurrency Rate Loans shall be made upon the requesting
Yen Borrower’s irrevocable notice to Yen Funding Agent, which may be given by
telephone. Each such notice must be received by Yen Funding Agent not later than
11:00 a.m., Tokyo time, (a) three Business Days prior to the requested date of
any Yen Committed Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans and (b) two Business Days prior to the date of any Yen Committed
Borrowing of Base Rate Committed Loans or ABR Rate Loans. Each telephonic notice
by the requesting Yen Borrower pursuant to this Section 4.3 must be confirmed
promptly by delivery to Yen Funding Agent of a written Yen Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of such Yen
Borrower. Each Yen Committed Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount permitted by
Section 6.1.1, and except as provided in Section 5.3, each Yen Committed
Borrowing of or conversion to Base Rate Committed Loans or ABR Rate Loans shall
be in a principal amount permitted by Section 6.1.1. Each Yen Committed Loan
Notice (whether telephonic or written) shall specify (i) the jurisdiction of the
applicable Yen Borrower and

74



--------------------------------------------------------------------------------



 



whether such Borrower is a Foreign Borrower, (ii) whether the applicable Yen
Borrower is requesting a Yen Committed Borrowing, a conversion of Yen Committed
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(iii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iv) the principal amount of Yen
Committed Loans to be borrowed, converted or continued, (v) the Type of Yen
Committed Loans to be borrowed or to which existing Yen Committed Loans are to
be converted, (vi) if applicable, the duration of the Interest Period with
respect thereto and (vii) the currency of the Yen Committed Loans to be borrowed
or converted. If the requesting Yen Borrower fails to specify a currency in a
Yen Committed Loan Notice requesting a Yen Committed Borrowing, then the Yen
Committed Loans so requested shall be made in Yen. If the requesting Yen
Borrower fails to specify a Type of Yen Committed Loan in a Yen Committed Loan
Notice or fails to give a timely notice requesting a conversion or continuation,
then (A) if the applicable Yen Committed Loans are denominated in Dollars, such
Yen Committed Loans shall be made as, or converted to, Base Rate Loans; (B) if
the applicable Yen Committed Loans are denominated in Yen, such Yen Committed
Loans shall be made as, or converted to, ABR Rate Loans; and (C) if the
applicable Yen Committed Loans are denominated in a currency other than Dollars
or Yen, such Yen Committed Loans shall be made in the currency requested or, in
the case of a continuation, continued in the same currency, as Eurocurrency Rate
Loans with an Interest Period of one month. Any automatic conversion to Base
Rate Loans or ABR Rate Loan, as applicable, shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the requesting Yen Borrower requests a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in any such Yen
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Yen Committed Loan
may be converted into or continued as a Yen Committed Loan denominated in a
different currency, but instead must be repaid in the original currency of such
Yen Committed Loan and reborrowed in the other currency.
     Section 4.3.2 Funding of Yen Committed Loans. Following receipt of a Yen
Committed Loan Notice, Yen Funding Agent shall promptly notify each Yen Lender
of the amount (and currency) of its Applicable Tranche Percentage of the
applicable Yen Committed Borrowings, and if no timely notice of a conversion or
continuation is provided by the applicable Yen Borrower, Yen Funding Agent shall
notify each Yen Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Yen Committed Loans denominated in a currency other
than Dollars, in each case as described in the preceding Section. In the case of
a Yen Committed Borrowing, each Yen Qualified Lender and the applicable Fronting
Lender, if any, shall make the amount of its Yen Committed Loan available to Yen
Funding Agent in Same Day Funds at Yen Funding Agent’s Office for the applicable
currency not later than 12:00 noon, Tokyo time, in the case of any Yen Committed
Loan denominated in Yen, and not later than the Applicable Time specified by Yen
Funding Agent in the case of any Yen Committed Loan in an Alternative Currency
of the Yen Tranche, in each case on the Business Day specified in the applicable
Yen Committed Loan Notice. Upon satisfaction of the applicable conditions set
forth in Section 8.2 (and, if such Yen Committed Borrowing is the initial Credit
Extension, Section 8.1), Yen Funding Agent shall make all funds so received
available to the applicable Yen Borrower in like funds as received by Yen
Funding Agent either by (a) crediting the account of such Yen Borrower on the
books of Yen Funding Agent with the amount of such funds or (b) wire transfer of
such funds, in each case in accordance with instructions provided to (and

75



--------------------------------------------------------------------------------



 



reasonably acceptable to) Yen Funding Agent by the requesting Yen Borrower;
provided that if, on the date a Yen Committed Loan Notice with respect to a Yen
Committed Borrowing denominated in Yen is given by the requesting Yen Borrower,
such Yen Borrower has outstanding Yen L/C Borrowings, then the proceeds of such
Yen Committed Borrowing, first, shall be applied to the payment in full of such
Yen L/C Borrowings, and, second, shall be made available to the requesting Yen
Borrower as provided above.
     Section 4.3.3 Certain Continuations and Conversions. Except as otherwise
provided herein, a Eurocurrency Rate Loan may be continued or converted only on
the last day of an Interest Period for such Eurocurrency Rate Loan. During the
existence of a Default, the Yen Required Lenders may at their option, by notice
to the Yen Borrowers (which notice may be revoked at the option of Yen Required
Lenders notwithstanding any provision of Section 14.1) declare that (a) no Yen
Committed Loans denominated in Yen or Dollars may be requested as, converted to
or continued as Eurocurrency Rate Loans and (b) no Yen Committed Loans
denominated in any other Alternative Currency may be requested or continued as
Eurocurrency Rate Loans, other than as Eurocurrency Rate Loan with an Interest
Period of one month.
     Section 4.3.4 Notice of Rates. Yen Funding Agent shall promptly notify each
applicable Yen Borrower and Yen Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate. At any time that Base Rate Loans are outstanding, Yen Funding Agent shall
notify each applicable Yen Borrower and Yen Lenders of any change in U.S.
Funding Agent’s “prime rate” used in determining the Base Rate for Yen Committed
Loan denominated in Dollars promptly following the public announcement of such
change. At any time that ABR Rate Loans are outstanding, Yen Funding Agent shall
notify each applicable Yen Borrower and Yen Lenders of any change in Yen Funding
Agent’s “prime rate” used in determining the ABR Rate for Yen Committed Loans
denominated in Yen promptly following the public announcement of such change.
     Section 4.3.5 Number of Interest Periods. After giving effect to all Yen
Committed Borrowings, all conversions of Yen Committed Loans from one Type to
the other, and all continuations of Yen Committed Loans as the same Type, there
shall not be more than 20 Interest Periods in effect with respect to Yen
Committed Loans.
     Section 4.4 Yen Letters of Credit. Subject to the terms and conditions set
forth herein, (a) each Yen L/C Issuer agrees, in reliance upon the agreements of
Yen Lenders set forth in this Section 4.4 and Article V, (i) from time to time
on any Business Day during the Availability Period, to issue Yen Letters of
Credit denominated in Yen for the account of any Yen Borrower or any Eligible
Affiliate, and to amend or extend Yen Letters of Credit previously issued by it,
in accordance with Section 5.2, and (ii) to honor drawings under the applicable
Yen Letters of Credit; and (b) Yen Lenders severally agree to participate in Yen
Letters of Credit issued for the account of any Yen Borrower or any Eligible
Affiliates and any drawings thereunder; provided that after giving effect to any
Yen L/C Credit Extension with respect to any Yen Letter of Credit, (x) the Yen
Total Outstandings shall not exceed the Yen Aggregate Commitments, (y) the Yen
Credit Exposure of any Yen Lender shall not exceed such Yen Lender’s Yen
Commitment and (z) the Yen Outstanding Amount of the Yen L/C Obligations shall
not exceed the Yen Letter of Credit Sublimit. Within the foregoing limits, any
Yen Borrower’s ability to obtain Yen Letters of Credit shall be fully revolving,
and accordingly each

76



--------------------------------------------------------------------------------



 



Yen Borrower may, during the foregoing period, obtain Yen Letters of Credit to
replace Yen Letters of Credit that have expired or that have been drawn upon and
reimbursed. All Yen Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.
     Section 4.5 Yen Prepayments.
     Section 4.5.1 Prepayments of Yen Committed Loans. Each Yen Borrower may,
upon notice to Yen Funding Agent, at any time or from time to time voluntarily
prepay Yen Committed Loans in whole or in part without premium or penalty;
provided that (a) such notice must be received by Yen Funding Agent not later
than 11:00 a.m., Tokyo time, (i) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans and (ii) two Business Days prior to any
date of prepayment of Base Rate Committed Loans and ABR Rate Loans; and (b) any
prepayment of Yen Committed Loans shall be in a principal amount permitted by
Section 6.1.2, or, if less, the entire principal amount thereof then
outstanding; provided that if Yen Lenders have made any Yen Committed Loans
pursuant to 5.3.2, then the applicable Yen Borrower may make a prepayment in any
other amount so long as, after giving effect thereto, the aggregate principal
amount of all ABR Rate Loans is in an integral multiple of ¥100,000,000. Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Yen Committed Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Yen Committed Loans. Yen Funding Agent
will promptly notify each Yen Lender of its receipt of each such notice and of
the amount of such Yen Lender’s Applicable Tranche Percentage of such
prepayment. If such notice is given by such Yen Borrower, then such Yen Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amount required pursuant to
Section 7.5. Subject to Sections 4.2.4 and 6.8.3, each such prepayment shall be
applied to the Yen Committed Loans of Yen Lenders in accordance with their
respective Applicable Tranche Percentages.
     Section 4.5.2 Prepayments due to Currency Fluctuations. Yen Funding Agent
shall calculate the Yen Equivalent of the Yen Total Outstandings on each
Revaluation Date (but only with respect to Eurocurrency Rate Loans denominated
in an Alternative Currency). If on the Revaluation Date that occurs on the first
Business Day of each calendar month, or such other times as Yen Funding Agent
may determine in its reasonable discretion, such calculation reflects that, as
of such Revaluation Date, Yen Equivalent of the Yen Total Outstandings exceeds
an amount equal to 105% of the Yen Aggregate Commitments then in effect, then,
within three Business Days after notice of such calculation from Yen Funding
Agent to Prologis, Yen Borrowers shall prepay the Yen Committed Loans and/or
Cash Collateralize the Yen L/C Obligations in an aggregate amount sufficient to
reduce the Yen Equivalent of such Yen Total Outstandings as of such date of
payment to an amount not to exceed 100% of the Yen Aggregate Commitments then in
effect, provided that solely for purposes of measuring compliance with this
Section 4.5.2, the amount of Cash Collateral delivered to Yen Funding Agent
under this Section 4.5.2 shall be deemed to have reduced the Yen Total
Outstandings. Subject to Section 4.2.4, each such prepayment shall be applied to
the Yen Committed Loans of Yen Lenders in accordance with their respective
Applicable Tranche Percentages.

77



--------------------------------------------------------------------------------



 



     Section 4.5.3 Other Prepayments. If, on any date other than the Maturity
Date, the Yen Equivalent of the Yen Total Outstandings exceeds the Yen Aggregate
Commitments then in effect and such excess is not due to a currency exchange
fluctuation covered under Section 4.5.2, then, within two Business Days after
notice from Yen Funding Agent to Prologis, Yen Borrowers shall prepay the Yen
Committed Loans and/or Cash Collateralize the Yen L/C Obligations in an
aggregate amount sufficient to reduce the Yen Equivalent of such Yen Total
Outstandings as of such date of payment to an amount not to exceed the Yen
Aggregate Commitments then in effect, without regard to any minimum or multiples
specified in Section 6.1.2 with respect to prepayments. Subject to
Section 4.2.4, each such prepayment shall be applied to the Yen Committed Loans
of Yen Lenders in accordance with their respective Applicable Tranche
Percentages.
ARTICLE V
GENERAL PROVISIONS APPLICABLE TO LETTERS OF CREDIT
     Section 5.1 Limitations on Obligations to Issue Letters of Credit.
     Section 5.1.1 Prohibited Issuances. No L/C Issuer shall issue any Letter of
Credit, if:
     (a) subject to Section 5.2.3, the expiry date of such requested Letter of
Credit would occur more than 12 months after the date of issuance (or, if
applicable, the most recent extension) thereof, unless the applicable Tranche
Required Lenders have approved such expiry date; or
     (b) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date.
     Section 5.1.2 Limitations on Obligations of L/C Issuers. No L/C Issuer
shall be under any obligation to issue any Letter of Credit if:
     (a) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
     (b) the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer;
     (c) except as otherwise agreed by the applicable Funding Agent and the
applicable L/C Issuer, such Letter of Credit would be in an initial stated
amount of less than $100,000 for a U.S. Letter of Credit denominated in Dollars,
Cdn$100,000 for a U.S. Letter of Credit

78



--------------------------------------------------------------------------------



 



denominated in Canadian Dollars, EUR 100,000 for a Euro Letter of Credit
denominated in Euro, £100,000 for a Euro Letter of Credit denominated in
Sterling and ¥100,000,000 for a Yen Letter of Credit;
     (d) (i) with respect to a U.S. Letter of Credit, such Letter of Credit is
to be denominated in a currency other than Dollars or Canadian Dollars,
(ii) with respect to a Euro Letter of Credit, such Letter of Credit is to be
denominated in a currency other than Euro or Sterling, and (iii) with respect to
a Yen Letter of Credit, such Letter of Credit is to be denominated in a currency
other than Yen;
     (e) such Letter of Credit contains any provision for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (f) any Applicable Tranche Lender has failed to fund any amount required
under Section 5.3.1 or 5.3.2, unless such failure has been cured, or is at such
time a Defaulting Lender, unless (i) such L/C Issuer has entered into
satisfactory arrangements with the applicable Borrower or such Applicable
Tranche Lender to eliminate such L/C Issuer’s risk with respect to such Lender
and/or (ii) Cash Collateral has been provided by the applicable Borrowers in
accordance with Section 5.7.2.
     Section 5.1.3 Limitations on Amendments. No L/C Issuer shall be under any
obligation to renew, extend the expiry date for or increase the amount of any
Letter of Credit if (a) such L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof or
(b) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.
     Section 5.1.4 Authorization of L/C Issuers. Each L/C Issuer shall act on
behalf of the Applicable Tranche Lenders with respect to any Letters of Credit
issued by it and the documents associated therewith, and each L/C Issuer shall
have all of the benefits and immunities (a) provided to Agents in Article XIII
with respect to any acts taken or omissions suffered by such L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Agent” as used in Article XIII included such L/C Issuer with respect to
such acts or omissions, and (b) as additionally provided herein with respect to
such L/C Issuer.
     Section 5.2 Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     Section 5.2.1 Requests for Issuance or Amendment. Each Letter of Credit
shall be issued or amended, as the case may be, upon the request of any Borrower
delivered to the applicable L/C Issuer (with a copy to the applicable Funding
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of such Borrower. Such Letter of Credit
Application must be received by the applicable L/C Issuer and the applicable
Funding Agent not later than 11:00 a.m., Applicable Time, at least three
Business Days (or, in each case, such later date and time as such L/C Issuer and
such Funding Agent may both agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter

79



--------------------------------------------------------------------------------



 



of Credit, the applicable Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the applicable L/C Issuer: (a) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(b) the amount thereof; (c) the expiry date thereof; (d) the name and address of
the beneficiary thereof; (e) the documents to be presented by such beneficiary
in case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (g) in the case
of a request for a U.S. Letter of Credit or a Euro Letter of Credit, the
applicable currency thereof; and (h) such other matters as the applicable L/C
Issuer may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the applicable L/C Issuer: (i) the
Letter of Credit to be amended; (ii) the proposed date of amendment thereof
(which shall be a Business Day); (iii) the nature of the proposed amendment; and
(iv) such other matters as the applicable L/C Issuer may reasonably require.
Additionally, the requesting Borrower shall furnish to the applicable L/C Issuer
and the applicable Funding Agent such other documents and information pertaining
to such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or Funding Agent may reasonably require.
     Section 5.2.2 Issuance Procedures. Promptly after receipt of any Letter of
Credit Application, the applicable L/C Issuer will confirm with the applicable
Funding Agent (by telephone or in writing) that such Funding Agent has received
a copy of such Letter of Credit Application from the requesting Borrower and, if
not, such L/C Issuer will provide such Funding Agent with a copy thereof. Unless
such L/C Issuer has received written notice from Global Administrative Agent,
the applicable Funding Agent or any Credit Party, at least one Business Day
prior to the requested date of issuance or amendment of a Letter of Credit, that
one or more applicable conditions contained in Article VIII shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
requesting Borrower (or the applicable Eligible Affiliate) or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Applicable Tranche Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Tranche Percentage times
the amount of such Letter of Credit.
     Section 5.2.3 Auto-Extension Letters of Credit. If any Borrower so requests
in a Letter of Credit Application, the applicable L/C Issuer may, in its sole
and absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any Auto-Extension Letter of Credit must permit such L/C Issuer to prevent any
such extension at least once in each 12 month period (commencing with the date
of issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
12 month period to be agreed upon at the time such Letter of Credit is issued.
Unless otherwise directed by such L/C Issuer, the applicable Borrower shall not
be required to make a specific request to such L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
Applicable Tranche Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided that such L/C Issuer shall not

80



--------------------------------------------------------------------------------



 



permit any such extension if (a) such L/C Issuer has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 5.1.1(a) or Section 5.1.1(b) or otherwise), or (b) it
has received notice (which may be by telephone or in writing) on or before the
day that is five Business Days before the Non-Extension Notice Date (1) from
Global Administrative Agent or the applicable Funding Agent, that the applicable
Tranche Required Lenders have elected not to permit such extension or (2) from
Global Administrative Agent, the applicable Funding Agent or any Credit Party
that one or more of the applicable conditions specified in Section 8.2 is not
then satisfied, and in each such case directing such L/C Issuer not to permit
such extension.
     Section 5.2.4 Notice of Issuance. Promptly after its delivery of any Letter
of Credit or any amendment to a Letter of Credit to an advising bank with
respect thereto or to the beneficiary thereof, the applicable L/C Issuer will
also deliver to the applicable Borrower and the applicable Funding Agent a true
and complete copy of such Letter of Credit or amendment.
     Section 5.3 Drawings and Reimbursements; Funding of Participations.
     Section 5.3.1 Procedures Upon Drawing. Upon receipt from the beneficiary of
any Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable L/C Issuer shall notify the applicable Borrower and the applicable
Funding Agent thereof. Not later than 10:00 a.m., Applicable Time, on the date
of any payment by an L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the applicable Borrower shall reimburse such L/C Issuer through
the applicable Funding Agent in an amount equal to the amount of such drawing;
provided that, with respect to a U.S. Letter of Credit denominated in Canadian
Dollars, the applicable Borrower shall reimburse the U.S. L/C Issuer in Dollars
in an amount equal to the Dollar Equivalent amount of such drawing. If the
applicable Borrower fails to so reimburse an L/C Issuer by such time, the
applicable Funding Agent shall promptly notify each Applicable Tranche Lender of
the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”) and the amount of such Applicable Tranche Lender’s Applicable Tranche
Percentage thereof. In such event, the applicable Borrower shall be deemed to
have requested a Committed Borrowing of the Specified Type (as defined below) to
be disbursed on the first Business Day after the Honor Date in an amount equal
to the Unreimbursed Amount, without regard to the minimum and multiples
specified elsewhere in this Agreement for the principal amount of a Committed
Borrowing, but subject to the amount of the unutilized portion of the Aggregate
Tranche Commitment and the conditions set forth in Section 8.2 (other than the
delivery of a Committed Loan Notice). To the extent that any Unreimbursed Amount
under the Euro Tranche is in Sterling and there are Euro Non-Qualified Lenders
with respect to Sterling, then Euro Funding Agent may elect a Fronting Lender in
accordance with Section 3.2 on behalf of the applicable Euro Borrower (which
hereby irrevocably authorizes Euro Funding Agent to so elect on its behalf);
provided that to the extent that there are no available Fronting Lenders, then
such portion of the Unreimbursed Amount shall be converted to Euro based on the
Euro Equivalent amount of such portion and refinanced as a Eurocurrency Rate
Loan in Euro with an Interest Period of one month. Any notice given by an L/C
Issuer or a Funding Agent pursuant to this Section 5.3.1 may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice. For purposes of the foregoing, “Specified Type” means (a) with
respect to the U.S.

81



--------------------------------------------------------------------------------



 



Tranche, Base Rate Loans; (b) with respect to the Yen Tranche, ABR Rate Loans;
and (c) with respect to the Euro Tranche, a Eurocurrency Rate Loan with an
Interest Period of one month.
     Section 5.3.2 Reimbursement via Committed Borrowing. Each Applicable
Tranche Lender (or, in the case of a Euro Letter of Credit, each Euro Qualified
Lender and each applicable Fronting Lender) shall upon receipt of any notice
pursuant to Section 5.3.1 make funds available to the applicable Funding Agent
for the account of the applicable L/C Issuer, in the applicable currency of the
applicable Letter of Credit, at such Funding Agent’s Office in an amount equal
to each such Applicable Tranche Lender’s Applicable Tranche Percentage (or, in
the case of a Euro Letter of Credit, each Euro Qualified Lender’s Applicable
Tranche Percentage and each applicable Fronting Lender’s Euro Fronting Loan) of
the Unreimbursed Amount not later than 12:00 noon, Applicable Time, on the
Business Day specified in such notice by such Funding Agent, whereupon, subject
to the provisions of Section 5.3.3, each Applicable Tranche Lender (or in the
case of a Euro Letter of Credit, the Euro Qualified Lender and the Fronting
Lender) that so makes funds available shall be deemed to have made a Committed
Loan to the applicable Borrower in such amount. The applicable Funding Agent
shall remit the funds so received to the applicable L/C Issuer.
     Section 5.3.3 L/C Borrowings. With respect to any Unreimbursed Amount that
is not fully refinanced by a Committed Borrowing because the conditions set
forth in Section 8.2 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest),
in the currency in which payment was made under the applicable Letter of Credit
(or with respect to a U.S Letter of Credit denominated in Canadian Dollars, in
Dollars) and shall bear interest at the Default Rate for the applicable
Specified Type; provided that to the extent that a Euro L/C Borrowing is in
Sterling and there are Euro Non-Qualified Lenders with respect to Sterling, then
the aggregate amount of the Euro L/C Borrowing shall be converted to Euro based
on the Euro Equivalent amount of such Euro L/C Borrowing and shall bear interest
at the Default Rate for a Eurocurrency Rate Loan with an Interest Period of one
month. In such event, each applicable Lender’s payment to the applicable Funding
Agent for the account of such L/C Issuer pursuant to this Section 5.3.3 shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 5.3. For the avoidance of doubt, any Committed
Borrowing, L/C Borrowing or L/C Advance with respect to a U.S Letter of Credit
denominated in Canadian Dollars shall be in Dollars and based on the Dollar
Equivalent amount thereof.
     Section 5.3.4 Interest Prior to Lender Payments. Until an Applicable
Tranche Lender (and, in the case of the Euro Tranche, a Fronting Lender) funds
its Committed Loan or L/C Advance pursuant to this Section 5.3 to reimburse the
applicable L/C Issuer for any amount drawn under any Letter of Credit, interest
in respect of the Committed Loan or L/C Advance to be made by such Applicable
Tranche Lender (or such Fronting Lender) shall be solely for the account of such
L/C Issuer.
     Section 5.3.5 Lender Obligations Unconditional. Each Applicable Tranche
Lender’s (and, if applicable, Fronting Lender’s) obligation to make Committed
Loans or L/C Advances or to purchase risk participations in Fronting Loans in
order to reimburse the applicable L/C Issuer

82



--------------------------------------------------------------------------------



 



for amounts drawn under Letters of Credit, as contemplated by this Section 5.3,
shall be absolute and unconditional and shall not be affected by any
circumstance, including: (a) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against such L/C Issuer, any Borrower,
any Eligible Affiliate or any other Person for any reason whatsoever; (b) the
occurrence or continuance of a Default or (c) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
such Person’s obligation to make Committed Loans pursuant to this Section 5.3 is
subject to the conditions set forth in Section 8.2 (other than delivery by the
applicable Borrower of a Committed Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the applicable
Borrower to reimburse the applicable L/C Issuer for the amount of any payment
made by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.
     Section 5.3.6 Interest on Overdue Amounts. If any Applicable Tranche Lender
(or, in the case of the Euro Tranche, Fronting Lender) fails to make available
directly to the applicable Funding Agent for the account of the applicable L/C
Issuer any amount required to be paid by such Lender (or Fronting Lender)
pursuant to the foregoing provisions of this Section 5.3 by the time specified
in Section 5.3.2, such L/C Issuer shall be entitled to recover from such Person
(acting through the applicable Funding Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at a rate
per annum equal to the applicable Overnight Rate from time to time in effect. A
certificate of an L/C Issuer submitted to any Lender (through the applicable
Funding Agent) with respect to any amount owing under this Section 5.3.6 shall
be conclusive absent manifest error.
     Section 5.4 Repayment of Participations.
     Section 5.4.1 Payments by L/C Issuers. At any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Applicable
Tranche Lender (or, in the case of the Euro Tranche, any Fronting Lender) such
Person’s L/C Advance in respect of such payment in accordance with Section 5.3,
if the applicable Funding Agent receives for the account of such L/C Issuer any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the applicable Borrower or otherwise, including proceeds
of Cash Collateral of the applicable Tranche applied thereto by the applicable
Funding Agent), the applicable Funding Agent will distribute to such Applicable
Tranche Lender (or Fronting Lender) its Applicable Tranche Percentage (or other
appropriate percentage) thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Person’s L/C Advance
was outstanding) in the same funds as those received by the applicable Funding
Agent.
     Section 5.4.2 Disgorgement. If any payment received by the applicable
Funding Agent for the account of any L/C Issuer pursuant to Section 5.4.1 is
required to be returned under any of the circumstances described in Section 14.5
(including pursuant to any settlement entered into by such L/C Issuer in its
discretion), each Applicable Tranche Lender (and, in the case of the Euro
Tranche, each Fronting Lender) shall pay to the applicable Funding Agent for the
account of such L/C Issuer its Applicable Tranche Percentage (or other
appropriate percentage) thereof on demand of the applicable Funding Agent (in
each case in the currency in which such payment originally was made), plus
interest thereon from the date of such demand to the date such amount

83



--------------------------------------------------------------------------------



 



is returned by such Applicable Tranche Lender (or Fronting Lender), at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.
     Section 5.4.3 Survival. The obligations of the Lenders, the Funding Agents,
the L/C Issuers and the Fronting Lenders under this Section 5.4 shall survive
the payment in full of the Obligations and the termination of this Agreement.
     Section 5.5 Borrower Obligations Absolute. The obligation of each Borrower
to reimburse the applicable L/C Issuer for each drawing under each Letter of
Credit issued by such L/C Issuer for the account of such Borrower and to repay
each L/C Borrowing incurred by such Borrower shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
     (a) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;
     (b) the existence of any claim, counterclaim, setoff, defense or other
right that any Borrower or any Eligible Affiliate may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), any L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (c) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (d) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (e) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Eligible Affiliate.
Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will promptly notify such L/C Issuer. Each Borrower shall be
conclusively deemed to have waived any such claim against any L/C Issuer and its
correspondents unless such notice is given as aforesaid.
     Section 5.6 Role of L/C Issuer. Each Lender and each Borrower agree that,
in paying any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any

84



--------------------------------------------------------------------------------



 



document (other than any sight draft, certificates and documents expressly
required by such Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. No L/C Issuer or Agent or any of their respective
Related Parties or any correspondent, participant or assignee of any L/C Issuer
shall be liable to any Lender for (a) any action taken or omitted in connection
herewith at the request or with the approval of all Lenders, all Applicable
Tranche Lenders, the applicable Tranche Required Lenders or the Required
Lenders, as applicable; (b) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (c) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude any Borrower pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. No
L/C Issuer or Agent or any of their respective Related Parties or any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (a) through (e) of
Section 5.5; provided that anything in such clauses to the contrary
notwithstanding, a Borrower may have a claim against an L/C Issuer, and such L/C
Issuer may be liable to such Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by such
Borrower which it proves were caused by such L/C Issuer’s willful misconduct or
gross negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of such Letter
of Credit. In furtherance and not in limitation of the foregoing, any L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
     Section 5.7 Cash Collateral.
     Section 5.7.1 Certain Cash Collateral. Upon the request of the applicable
Funding Agent or Required Lenders (for purposes of clause (a) below) or the
applicable Tranche Required Lenders (for purposes of clause (b) below),
(a) during the existence of an Event of Default or (b) if, as of the Maturity
Date, any L/C Obligations under the Available Tranches for any reason remains
outstanding, the applicable Borrower shall, in each case, promptly Cash
Collateralize the then Outstanding Amount of all L/C Obligations of such
Borrower under each applicable Available Tranche, in each case in the same
currency as the applicable L/C Obligations.
     Section 5.7.2 Cash Collateral and Defaulting Lender. If any L/C Obligation
under any Tranche exists at the time a Lender is a Defaulting Lender, the
applicable Borrower shall, within one Business Day of delivery of written notice
by the applicable Funding Agent, Cash Collateralize the amount of the Defaulting
Lender’s Applicable Tranche Percentage of the L/C Obligations under such Tranche
(after giving effect to Section 6.15.1(d) and any Cash Collateral provided by
the Defaulting Lender or retained pursuant to Section 6.15.1(b)). If a Borrower
is required to provide an amount of Cash Collateral pursuant to this
Section 5.7.2, such Cash

85



--------------------------------------------------------------------------------



 



Collateral shall be released and promptly returned to such Borrower from time to
time to the extent the amount deposited shall exceed the Defaulting Lender’s
Applicable Tranche Percentage of the L/C Obligations under such Tranche or if
such Lender ceases to be a Defaulting Lender.
     Section 5.7.3 Lien on Cash Collateral. Each Borrower hereby grants to each
of (a) the Funding Agent for the Tranche with respect to which Cash Collateral
is being delivered and (b) if such Cash Collateral is being delivered at any
time prior to the Security Agency Agreement Release Date, Collateral Agent, a
lien on and security interest in all such cash, all deposit accounts into which
such cash is deposited, all balances in such accounts and all proceeds of the
foregoing; provided that (i) until the Security Agency Agreement Release Date,
such Lien shall be subject to the terms of the Security Agency Agreement and
(ii) on the Security Agency Agreement Release Date, such Lien shall
automatically without any further action of any Person cease to be in favor of
the Collateral Agent and shall thereafter be solely in favor of such Funding
Agent. Cash Collateral shall be maintained in blocked, interest bearing deposit
accounts with the applicable Funding Agent (acting as an agent for Collateral
Agent at all times the Collateral Agent has a security interest therein).
     Section 5.8 Applicability of ISP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the applicable Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each Letter of Credit.
     Section 5.9 Letter of Credit Fees. Prologis shall (or shall cause the
applicable Borrower to) pay to the applicable Funding Agent for the account of
each Applicable Tranche Lender in accordance with its Applicable Tranche
Percentage, in the Primary Currency for the applicable Tranche, a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Margin as in effect from time to time multiplied by the daily
Relevant Equivalent (as defined below) amount available to be drawn under such
Letter of Credit. Letter of Credit Fees shall be (a) computed on a quarterly
basis in arrears and (b) due and payable on the last Business Day of each March,
June, September and December, on the Letter of Credit Expiration Date for each
Letter of Credit, and thereafter on demand. Notwithstanding anything to the
contrary contained herein, upon the request of the Tranche Required Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate. For purposes of the foregoing and of Section 5.10, “Relevant
Equivalent” means (i) in the case of the U.S. Letters of Credit, the Dollar
Equivalent, (ii) in the case of the Euro Letters of Credit, the Euro Equivalent,
and (iii) in the case of the Yen Letters of Credit, the Yen Equivalent.
Notwithstanding the foregoing or any other provision of this Agreement, Prologis
shall not be required to pay any Letter of Credit Fee to any Lender for any
period during which such Lender is a Defaulting Lender.
     Section 5.10 Fronting Fee and Documentary and Processing Charges Payable to
each L/C Issuer. Prologis shall pay directly to the applicable L/C Issuer of
each Letter of Credit for its own account, in the Primary Currency of the
Tranche under which such Letter of Credit was issued, a fronting fee at the rate
per annum of 0.125% computed on the Relevant Equivalent (as defined in
Section 5.9) of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the last Business

86



--------------------------------------------------------------------------------



 



Day of each March, June, September and December in respect of the quarterly
period then ending (or portion thereof, in the case of the first payment), on
the Letter of Credit Expiration Date for each Letter of Credit, and thereafter
on demand. In addition, Prologis shall pay directly to the applicable L/C Issuer
for its own account, in Primary Currency of the Tranche under which the
applicable Letter of Credit was issued, the customary issuance, presentation,
amendment, extension and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect; provided that the total amount of all such fees shall not exceed a
Dollar Equivalent amount of $1,500 for any Letter of Credit. Such customary fees
and standard costs and charges are due and payable ten Business Days after
demand and are nonrefundable.
     Section 5.11 Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
     Section 5.12 Letters of Credit Issued for Eligible Affiliate.
Notwithstanding that a Letter of Credit is in support of obligations of, or is
for the account of, an Eligible Affiliate, the requesting Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for all drawings
under such Letter of Credit. Each Borrower acknowledges that the issuance of any
Letter of Credit requested by such Borrower for the account of an Eligible
Affiliate inures to the benefit of such Borrower. Notwithstanding the foregoing,
a Foreign Borrower under any Tranche shall not be the letter of credit applicant
with respect to any Letter of Credit.
     Section 5.13 U.S. Bond L/Cs. Notwithstanding any provision to the contrary
set forth in this Article V:
     Section 5.13.1 Terms and Conditions of U.S. Bond L/Cs. (a) U.S. Bond L/Cs
shall be subject to the terms and conditions of this Agreement and applicable
Law; provided that (i) a U.S. Bond L/C may have an expiration date later than
12 months from the date of issuance, so long as such date is not later than the
Letter of Credit Expiration Date; and (ii) the terms of each U.S. Bond L/C
(A) must be acceptable to the applicable U.S. L/C Issuer and U.S. Funding Agent,
(B) subject to the provisions of Section 5.14, may provide for the reinstatement
of drawn portions of the U.S. Bond L/C, whether or not reimbursement has been
received (which may have the effect of increasing the amount of the applicable
Borrower’s reimbursement obligations under such U.S. Bond L/C), (C) may provide
for automatic extensions thereof, so long as such terms comply with the auto
extension provisions set forth in Section 5.2.3 hereof, and (D) may contain
provisions whereby the applicable U.S. L/C Issuer is granted certain rights in
collateral and voting rights under the related Bond Documents, which rights are
expressly assigned by the applicable U.S. L/C Issuer to U.S. Funding Agent for
the benefit of Lenders pursuant to Section 5.14.2 herein.
     (b) Any Borrower may request that a U.S. L/C Issuer issue a U.S. Bond L/C
by providing at least 30 days prior written notice of such request to the
applicable U.S. L/C Issuer, and by delivering a certificate at least 30 days
prior to the issuance of any U.S. Bond L/C to U.S. Funding Agent certifying
that, after giving effect to the issuance of any such Bonds and, without
duplication, any Debt incurred by any Company with respect thereto, no Default
exists or would result after giving effect thereto.

87



--------------------------------------------------------------------------------



 



     Section 5.14 Reduction and Reinstatement of U.S. Bond L/Cs. In the event
that the proceeds of any drawing under any U.S. Bond L/C are used to pay the
purchase price of Bonds tendered or deemed tendered by the owner thereof
pursuant to the related Bond Documents (such drawing, including the drawing of
any accrued interest on the tendered Bonds, a “Bond Purchase Drawing”), then the
stated amount of such U.S. Bond L/C will be temporarily reduced by the amount of
such drawing, subject to automatic reinstatement (whether or not reimbursement
for any drawings thereunder has been received or the conditions set forth in
Sections 5.1.1 and 5.1.2 have been satisfied, and without further approval from
Lenders) pursuant to the provisions of the applicable U.S. Bond L/C by an amount
equal to the Bond Purchase Drawing, so long as (a) the applicable U.S. L/C
Issuer (or U.S. Funding Agent, as assignee of such U.S. L/C Issuer) has been
properly accounted for on the securities depository’s records as the beneficial
owner of such Bonds purchased with the proceeds (or portion thereof) of the U.S.
Bond L/C, (b) such Bonds have been delivered to the appropriate custodian and
registered as directed by such L/C Issuer (or U.S. Funding Agent, as assignee of
such U.S. L/C Issuer), or (c) to the extent provided for in the applicable U.S.
Bond L/C, such Bonds have been remarketed in accordance with the terms of the
applicable Bond Documents and released by the applicable U.S. L/C Issuer;
provided that if the repurchased Bonds are not transferred to such U.S. L/C
Issuer (or U.S. Funding Agent, as assignee of such U.S. L/C Issuer) pursuant to
clause (a) or (b) or remarketed pursuant to clause (c) above, then the
applicable U.S. L/C Issuer shall notify Global Administrative Agent (which shall
subsequently notify Lenders) of such failure. Unless otherwise directed by U.S.
Required Lenders, the applicable U.S. L/C Issuer shall then deliver notice to
the applicable Trustee prior to the fifth Business Day after the applicable Bond
Purchase Drawing that the amount of such drawing will not be reinstated, if the
applicable Bond Documents permit such notice; otherwise, the U.S. L/C Issuer may
send notice of an event of default and a direction to cause a redemption of the
applicable Bonds.
     Section 5.14.1 Interest Payments. If the interest portion of any U.S. Bond
L/C is drawn by the applicable Trustee to make scheduled interest payments on
the outstanding principal amount of the Bonds, then the stated amount of such
U.S. Bond L/C will be temporarily reduced by the amount of such drawing, subject
to automatic reinstatement of the interest portion of such U.S. Bond L/C
(whether or not reimbursement for any drawings thereunder has been received or
the conditions set forth in Sections 5.1.1 and 5.1.2 have been satisfied, and
without further approval from U.S. Lenders) pursuant to the provisions of the
applicable U.S. Bond L/C. Subject to compliance with Section 2.4 herein, the
stated amount of the related U.S. Bond L/C may be increased as required by the
related Bond Documents (to reflect an increase in the maximum rate of interest
or number of days of accrued interest covered by such U.S. Bond L/C or
otherwise).
     Section 5.14.2 Liens and Security Interests under Bond Documents. All liens
and security interests securing reimbursement obligations and other obligations
owed to the applicable U.S. L/C Issuer of any U.S. Bond L/C under the related
Bond Documents (including any U.S. L/C Borrowing), any rights in and to any
Bonds or other certificates of indebtedness issued to such L/C Issuer under the
related Bond Documents, and any voting rights or other rights created in favor
of such L/C Issuer under or pursuant to or in connection with any related Bond
Documents (collectively, the “Bond Rights”), now or hereafter existing in favor
of such L/C Issuer, are hereby assigned and conveyed by the applicable U.S. L/C
Issuer to U.S. Funding Agent for the ratable benefit of U.S. Lenders.
Notwithstanding anything to the contrary set forth

88



--------------------------------------------------------------------------------



 



in any U.S. Bond L/C, any Bonds or certificates of indebtedness purchased from
the owner thereof by the applicable Trustee with funds received pursuant to a
drawing under any U.S. Bond L/C shall be registered in the name of U.S. Funding
Agent and shall be delivered to or held by U.S. Funding Agent or such other
entity as may be specified by the applicable L/C Issuer and approved by U.S.
Funding Agent in a written instrument delivered to the applicable Trustee, for
the benefit of the applicable L/C Issuer, U.S. Funding Agent and the other U.S.
Lenders. Each L/C Issuer of a U.S. Bond L/C agrees to execute all such other
assignments, conveyances, financing statements and other documents required by
U.S. Funding Agent to effect the requirements of this Section 5.14.2; provided
that, U.S. Lenders, U.S. Funding Agent and such U.S. L/C Issuer agree that in
the event any Bonds or certificates of indebtedness are issued to such U.S. L/C
Issuer (or U.S. Funding Agent as the assignee of such U.S. L/C Issuer) as a
result of a drawing by the applicable Trustee under the U.S. Bond L/C for which
such U.S. L/C Issuer is not immediately reimbursed, and subsequently the Bonds
are remarketed and such U.S. L/C Issuer is reimbursed for all amounts so
advanced (which reimbursement may be a repayment of any Loan disbursed by U.S.
Lenders as payment of the related U.S. Letter of Credit reimbursement
obligations under Section 5.3.2 or a repayment of an U.S. L/C Borrowing), then
any Bonds or certificates of indebtedness shall be released by U.S. Funding
Agent and delivered to such Trustee without any further authorization from U.S.
Lenders or such U.S. L/C Issuer.
     Section 5.14.3 Discretion to Exercise Rights. To the extent rights
(including voting rights, rights to provide notice and elect remedies and rights
to approve waivers, consents or amendments of the related Bond Documents) are
created in favor of the U.S. L/C Issuer of any U.S. Bond L/C, such rights (other
than ministerial, non discretionary rights) may only be exercised with the
consent, or in accordance with the directions, of the U.S. Required Lenders.
     Section 5.14.4 Conflict. In the event of any conflict between the terms and
provisions of this Section 5.14 relating to U.S. Bond L/Cs and the terms and
provisions of any Loan Documents relating to U.S. Letters of Credit (other than
U.S. Bond L/Cs), the terms and provisions of this Section 5.14 shall control.
ARTICLE VI
GENERAL PROVISIONS APPLICABLE TO LOANS
     Section 6.1 Minimum Amounts for Committed Borrowings, Conversions or
Continuations and Prepayments.
     Section 6.1.1 Borrowing, Conversion, Continuation Amounts. Any Committed
Borrowing, conversion or continuation under an Available Tranche in any of the
following currencies shall be in the following principal amounts: (a) for
Committed Borrowings of, conversions to or continuations of Loans denominated in
Dollars, $1,000,000 or any higher whole multiple of $100,000, (b) for Committed
Borrowings of, conversions to or continuation of Loans denominated in Euro, EUR
1,000,000 or any higher whole multiple of EUR 100,000, (c) for Committed
Borrowings of, conversions to or continuations of Loans denominated in Sterling,
£1,000,000 or any higher whole multiple of £100,000, (d) for Committed
Borrowings of, conversions to or continuations of Loans denominated in Yen, any
whole multiple of ¥100,000,000, (e) for Committed Borrowings of, conversions to
or continuations of Eurocurrency Rate Loans denominated in Canadian Dollars,
Cdn$1,000,000 or a higher whole

89



--------------------------------------------------------------------------------



 



multiple of Cdn$100,000, and (f) for Committed Borrowings, conversions or
continuations under a Supplemental Tranche, the minimum and whole multiple
amounts set forth in the applicable Supplemental Addendum.
     Section 6.1.2 Prepayment Amounts. Any prepayment under a Tranche in any of
the following currencies shall be in the following aggregate principal amounts
(a) for prepayments of Loans denominated in Dollars, $1,000,000 or any higher
whole multiple of $100,000, (b) for prepayments of Loans denominated Euro, EUR
1,000,000 or any higher whole multiple of EUR 100,000, (c) for prepayments of
Loans denominated in Sterling, £1,000,000 or any higher whole multiple of
£100,000, (d) for prepayments of Loans denominated in Yen, any whole multiple of
¥100,000,000, (e) for prepayments of Loans denominated in Canadian Dollars,
Cdn$1,000,000 or a higher whole multiple of Cdn$100,000, and (f) for prepayments
under any Supplemental Tranche, the minimum and whole multiple amounts set forth
in the applicable Supplemental Addendum.
     Section 6.2 Termination or Reduction of Commitments and Removal of a
Borrower.
     Section 6.2.1 Termination or Reduction; Removal. Prologis may, upon notice
to Global Administrative Agent and the applicable Funding Agent, take any of the
following actions:
     (a) terminate the Aggregate Tranche Commitment under a particular Available
Tranche, or from time to time permanently reduce the Aggregate Tranche
Commitment under a particular Available Tranche; provided that:
     (i) any such notice shall be received by Global Administrative Agent and
the applicable Funding Agent not later than 11:00 a.m. three Business Days prior
to the date of termination or reduction;
     (ii) any such partial reduction shall be in an aggregate amount of (A)
$5,000,000 or any whole multiple of $100,000 in excess thereof for the U.S.
Tranche, (B) EUR 5,000,000 or any whole multiple of EUR 1,000,000 in excess
thereof for the Euro Tranche, (D) ¥500,000,000 or any whole multiple of
¥100,000,000 in excess thereof for the Yen Tranche and (F) the minimum amounts
and whole multiples set forth in the applicable Supplemental Addendum with
respect to a Supplemental Tranche; and
     (iii) Prologis shall not terminate or reduce any Aggregate Tranche
Commitment if, after giving effect thereto and to any concurrent prepayment
thereunder, the Total Tranche Outstandings of the applicable Tranche would
exceed such Aggregate Tranche Commitment.
     (b) at any time a Borrower (other than Prologis) has (i) no Obligations
under this Agreement or under a particular Tranche (excluding, for purposes of
this Section, (A) Obligations under any Loan Document other than this Agreement
and (B) Obligations under this Agreement that are expressly stated to survive
the termination of this Agreement and are not yet due and payable) and (ii) no
outstanding Request for Credit Extensions, remove such Borrower as a Borrower
under this Agreement or solely under one or more Tranches under this Agreement.

90



--------------------------------------------------------------------------------



 



Global Administrative Agent will promptly notify the applicable Tranche Lenders
of any notice provided by Prologis under this Section 6.2.1. The amount of any
Aggregate Tranche Commitment reduction shall not be applied to the U.S. Letter
of Credit Sublimit, the Euro Letter of Credit Sublimit, the Yen Letter of Credit
Sublimit, the U.S. Swing Line Sublimit or the Euro Swing Line Sublimit, as
applicable, unless otherwise specified by Prologis. Any reduction of any
Aggregate Tranche Commitment shall be applied to the applicable Commitment of
each Lender in such Tranche according to its Applicable Tranche Percentage of
such Tranche. All fees accrued under a particular Tranche shall be paid on the
effective date of the termination of the Aggregate Tranche Commitment for such
Tranche.
     Section 6.3 Repayment of Loans.
     (a) The aggregate principal amount of all outstanding Committed Loans shall
be paid on the Maturity Date.
     (b) Each Swing Line Loan shall be paid on the earlier to occur of (i) the
date ten Business Days after such Swing Line Loan is made and (ii) the Maturity
Date.
     (c) If, on any date, the Dollar Equivalent amount of the outstanding
Fronting Loans held by any Fronting Lender exceeds the Fronting Commitment of
such Fronting Lender then in effect, then, within two Business Days after notice
from such Fronting Lender to Prologis, the applicable Borrowers shall prepay the
Fronting Loans held by such Fronting Lender in an amount sufficient to reduce
the Dollar Equivalent amount of the outstanding Fronting Loans of such Fronting
Lender as of such date of payment to an amount not to exceed the Fronting
Commitment of such Fronting Lender then in effect, without regard to any minimum
or multiples specified in Section 6.1.2 with respect to prepayments.
     (d) Each Supplemental Loan shall be paid as set forth in the applicable
Supplemental Addendum.
     Section 6.4 Interest.
     Section 6.4.1 Interest Rates. Subject to the provisions of Sections 6.4.2
and 14.9:
     (a) each Eurocurrency Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Margin plus
(in the case of a Eurocurrency Rate Loan of any Lender which is lent from a
Lending Office in the United Kingdom or a Participating Member State) the
Mandatory Cost;
     (b) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin plus (in the case of a Base
Rate Loan of any Lender which is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost;
     (c) each ABR Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the ABR Rate plus the

91



--------------------------------------------------------------------------------



 



Applicable Margin plus (in the case of an ABR Rate Loan of any Lender which is
lent from a Lending Office in the United Kingdom or a Participating Member
State) the Mandatory Cost;
     (d) each U.S. Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Money Market Rate plus the Applicable Margin;
     (e) each Euro Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Money Market Rate plus the Applicable Margin plus (in the case of a
Euro Swing Line Loan which is lent from a Lending Office in the United Kingdom
or a Participating Member State) the Mandatory Cost; and
     (f) each Supplemental Committed Loan shall bear interest as set forth in
the applicable Supplemental Addendum.
     Section 6.4.2 Rates Upon Default
     (a) At any time and so long as an Event of Default pursuant to
Section 12.1.1 exists, any Obligations not paid when due shall bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (b) Upon the request of the Required Lenders at any time and so long as any
Event of Default exists, Borrowers shall pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (c) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     Section 6.4.3 Interest Payment Dates. Interest on each Loan shall be due
and payable in arrears on each Interest Payment Date applicable thereto and at
such other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
     Section 6.4.4 Interest Act (Canadian). For the purposes of the Interest Act
(Canada), (a) whenever a rate of interest or fee rate hereunder is calculated on
the basis of a year (the “deemed year”) that contains fewer days than the actual
number of days in the calendar year of calculation, such rate of interest or fee
rate shall be expressed as a yearly rate by multiplying such rate of interest or
fee rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (b) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (c) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields. This Section 6.4.4 shall apply
solely with respect to Committed Loans denominated in Canadian Dollars.

92



--------------------------------------------------------------------------------



 



     Section 6.5 Fees.
     Section 6.5.1 Facility Fees.
     (a) Prologis shall pay to the applicable Funding Agent, for the account of
each Applicable Tranche Lender, in accordance with such Applicable Tranche
Lender’s Applicable Tranche Percentage, a facility fee in the Primary Currency
of the applicable Tranche equal to the Applicable Margin for facility fees times
the actual daily amount of the Aggregate Tranche Commitment for such Tranche
(or, if the Aggregate Tranche Commitment for such Tranche has terminated, on the
Outstanding Amount for such Tranche of all Loans under such Tranche and, if
applicable, L/C Obligations under such Tranche), regardless of usage. The
facility fees shall accrue at all times during the Availability Period (and
thereafter so long as any Loans or L/C Obligations under the applicable Tranche
remain outstanding), including at any time during which one or more of the
conditions in Article VIII are not met, and shall be due and payable quarterly
in arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date (and, if applicable, thereafter on demand). The facility fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Margin during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect. Notwithstanding the foregoing
or any other provision of this Agreement, Prologis shall not be required to pay
a facility fee to any Lender for any day on which such Lender is a Defaulting
Lender.
     Section 6.5.2 Other Fees. In addition to certain fees described in Sections
5.9 and 5.10, and the facilities fees set forth above:
     (a) Prologis shall pay to Arrangers, Global Administrative Agent and the
Funding Agents for their own respective accounts, in the applicable currency,
fees in the amounts and at the times specified in the Fee Letters. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
     (b) Prologis shall pay to Lenders, in the applicable currencies, such fees
as shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
     Section 6.6 Computation of Interest and Fees. All computations of interest
for (a) Base Rate Loans, (b) ABR Rate Loans when the ABR Rate is determined by
the applicable Funding Agent’s “prime rate” and (c) Loans denominated in
Sterling shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year), or, in the case of interest in respect of
Committed Loans denominated in any Foreign Currency as to which market practice
differs from the foregoing, in accordance with such market practice. Interest
shall accrue on each Loan for the day on which such Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 6.8, bear interest for one day. Each
determination by Global Administrative Agent or the applicable Funding Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent demonstrable error.

93



--------------------------------------------------------------------------------



 



     Section 6.7 Evidence of Debt and Promissory Note.
     Section 6.7.1 Recordkeeping. The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by each Funding Agent for such Funding Agent’s applicable Tranche, in each
case in the ordinary course of business. The accounts or records maintained by
each Funding Agent and each Lender shall be rebuttable presumptive evidence of
the amount of the Credit Extensions made by Lenders to Borrowers and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligations of Borrowers
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by the applicable
Funding Agent for its Tranche and the accounts and records of any Lender in such
Tranche in respect of such matters, the accounts and records of such Funding
Agent shall control in the absence of manifest error.
     Section 6.7.2 Promissory Note. The provisions of this Section 6.7.2
constitute a promissory note for the benefit of each Lender. In furtherance of
the foregoing:
     (a) Each Borrower hereby promises, severally, but not jointly, to pay to
each Applicable Tranche Lender, in accordance with the provisions of this
Agreement, the principal amount of each Loan of such Borrower from time to time
made by such Applicable Tranche Lender to such Borrower. In addition, such
Borrower promises severally, but not jointly, to pay interest on the unpaid
principal amount of the Loans made to such Borrower, from the date of such Loans
until such principal amount is paid in full, at such interest rates and at such
times as provided in this Agreement.
     (b) All payments of principal and interest with respect to Loans shall be
made to the applicable Funding Agent for the account of the Applicable Tranche
Lenders in the currency in which such Committed Loan was denominated and in Same
Day Funds at such Funding Agent’s Office for such currency.
     Section 6.7.3 Participations. In addition to the accounts and records
referred to in Section 6.7.1, each Lender and each Funding Agent for its
applicable Tranche shall maintain in accordance with its usual practice accounts
or records evidencing the purchases and sales by such Lender of participations
in Fronting Loans, Letters of Credit and Swing Line Loans to the extent such
Tranche permits such subfacilities. In the event of any conflict between the
accounts and records maintained by the applicable Funding Agent for its Tranche
and the accounts and records of any Lender in such Tranche in respect of such
matters, the accounts and records of such Funding Agent shall control in the
absence of manifest error.
     Section 6.8 Payments Generally; Global Administrative Agent’s Clawback.
     Section 6.8.1 All Payments Generally. All payments to be made by Borrowers
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.
     Section 6.8.2 Payments Generally. Except as otherwise expressly provided
herein, all payments by a Borrower under a Tranche shall be made to the
applicable Funding Agent for such Tranche, for the account of the Applicable
Tranche Lenders to which such payment is owed, at such Funding Agent’s Office in
the Primary Currency of such Tranche and in Same

94



--------------------------------------------------------------------------------



 



Day Funds not later than 12:00 noon, Applicable Time (and by 10:00 a.m.,
Brussels time, for payments under the Euro Tranche), on the date specified
herein. Except as otherwise expressly provided herein, all payments by a
Borrower under a Tranche with respect to principal and interest on Loans under
such Tranche that are denominated in an Alternative Currency of such Tranche
shall be made to the applicable Funding Agent, for the account of the Applicable
Tranche Lenders to which such payment is owed, at the applicable Funding Agent’s
Office in such Alternative Currency and in Same Day Funds not later than the
Applicable Time specified by such Funding Agent on the dates specified herein.
Without limiting the generality of the foregoing, the applicable Funding Agent
may require that any payments due under this Agreement be made in the Primary
Location (as defined below). If, for any reason, any Borrower is prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
such Borrower shall make such payment in the Primary Currency in the Dollar
Equivalent, Euro Equivalent or Yen Equivalent, as applicable, of such
Alternative Currency payment amount. For purposes of this Section, “Primary
Location” means, with respect to the U.S. Tranche, the United States; with
respect to the Euro Tranche, The Netherlands; with respect to the Yen Tranche,
Japan; and with respect to any Supplemental Tranche, the Supplemental Primary
Location.
     Section 6.8.3 Distribution of Payments. With respect to payments and fees
as set forth herein to be paid to a Funding Agent, the applicable Funding Agent
will promptly distribute to each applicable Lender in such Tranche its
Applicable Tranche Percentage (or other applicable share as provided herein) of
such payment in like funds as received by wire transfer to such Lender’s Lending
Office. With respect to payments as set forth herein to be paid to Global
Administrative Agent, Global Administrative Agent will promptly distribute to
each Lender its Applicable Global Percentage (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by Global Administrative
Agent (a) after 1:00 p.m., in the case of payments in Dollars, or (b) after the
Applicable Time specified by Global Administrative Agent in the case of payments
in an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. All payments received by a Funding Agent (i) after 1:00 p.m., Applicable
Time, in the case of payments in the Primary Currency of the applicable Tranche,
or (ii) after the Applicable Time specified by such Funding Agent in the case of
payments in an Alternative Currency of such Tranche, shall in each case be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by any Borrower shall
become due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
     Section 6.8.4 Application of Payments. All payments by any Loan Party
hereunder shall be applied to such Obligations as such Loan Party shall specify;
provided that, subject to Section 6.15.1(b), during the existence of any Event
of Default, all payments by or on behalf of any Loan Party hereunder shall be
applied as follows, in each case to the extent that the applicable payor has
liability therefor:
     (a) First, to the payment of that portion of the Obligations constituting
unpaid fees, indemnities, costs, expenses and other amounts (other than
principal or interest) payable to any

95



--------------------------------------------------------------------------------



 



Agent Indemnitee in its capacity as such, ratably among them in proportion to
the respective amounts payable pursuant to this clause (a);
     (b) Second, to the payment of all amounts paid by Funding Agents to any
Agent Indemnitee pursuant to Section 14.4.4 (to the extent Funding Agents have
not previously been reimbursed therefor), ratably among them in proportion to
the respective amounts payable pursuant to this clause (b);
     (c) Third, to the payment of all amounts paid by Lenders to any Agent
Indemnitee pursuant to Section 14.4.3 (to the extent Lenders have not previously
been reimbursed therefor), ratably among them in proportion to the respective
amounts payable pursuant to this clause (c);
     (d) Fourth, to the payment of that portion of the Obligations constituting
unpaid fees, indemnities, costs, expenses and other amounts (other than
principal or interest) payable to any Person pursuant to Section 14.4.1, ratably
among them in proportion to the respective amounts payable pursuant to this
clause (d);
     (e) Fifth, to the payment of all amounts paid by Lenders to any Person
pursuant to Section 14.4.3 (to the extent Lenders have not previously been
reimbursed therefor), ratably among them in proportion to the respective amounts
payable pursuant to this clause (e);
     (f) Sixth, to the payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit Fees, facility fees and interest on the
Loans, L/C Borrowings and other Obligations, ratably among the Lenders in
proportion to the respective amounts payable to them pursuant to this clause
(f);
     (g) Seventh, to (i) the payment of the unpaid principal of the Loans and
L/C Borrowings and (ii) the applicable Funding Agents to Cash Collateralize
undrawn Letters of Credit, ratably among them in proportion to the respective
amounts of such principal and undrawn Letters of Credit;
     (h) Eighth, to the payment of all remaining unpaid Obligations, ratably
among the Lenders in proportion to the respective amounts payable pursuant to
this clause (h); and
     (i) Last, the balance, if any, after payment in full of all Obligations of
the applicable payor, to such payor or as otherwise required by Law.
Any amount used to Cash Collateralize undrawn Letters of Credit pursuant to
clause (g) above shall be applied by the applicable Funding Agent to satisfy
drawings under the applicable Letters of Credit as such drawings occur. If any
amount remains on deposit with any Funding Agent as Cash Collateral after all
applicable Letters of Credit have either been fully drawn or expired, the
remaining amount shall be applied to the other Obligations of the applicable
payor, if any, in the order set forth above.
Notwithstanding the above, if General Partner or Prologis makes any payments, or
there are recoveries from General Partner or Prologis, during the existence of
any Event of Default, then, if so elected by the Required Lenders, such payments
or recoveries shall be applied to the

96



--------------------------------------------------------------------------------



 



Obligations under the Tranches as directed by the Required Lenders; provided
that such application shall not affect the agreements set forth in Section 6.9.
     Section 6.8.5 Funding by Lenders; Presumption by Agent. Unless the
applicable Funding Agent shall have received notice from Global Administrative
Agent or a Lender in the same Tranche as the Funding Agent prior to the proposed
date of any Committed Borrowing that such Lender will not make available to such
Funding Agent such Lender’s share of such Committed Borrowing, such Funding
Agent may assume that such Lender directly or through the applicable Fronting
Lender has made such share available on such date in accordance with the
requirements of the applicable Tranche and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available directly or through the applicable Fronting Lender
to the applicable Funding Agent, then the applicable Lender and the applicable
Borrower severally agree to pay to such Funding Agent forthwith on demand such
corresponding amount in the same currency and in Same Day Funds with interest
thereon, for each day from the date such amount is made available to such
Borrower to the date of payment to such Funding Agent, at (a) in the case of a
payment to be made by such Lender, the Overnight Rate and (b) in the case of a
payment to be made by such Borrower, the interest rate applicable to the
applicable Loans. If such Borrower and such Lender shall pay such interest to
such Funding Agent for the same or an overlapping period, such Funding Agent
shall promptly remit to such Borrower the amount of such interest paid by such
Borrower for such period. If such Lender pays its share of the applicable
Committed Borrowing directly or through the applicable Fronting Lender to such
Funding Agent, then the amount so paid shall constitute such Lender’s Committed
Loan included in such Committed Borrowing. Any payment by a Borrower pursuant to
this Section shall be without prejudice to any claim such Borrower may have
against a Lender that shall have failed to make such payment to the applicable
Funding Agent.
     Section 6.8.6 Payments by Borrowers; Presumptions by Agents. Unless the
applicable Agent shall have received notice from the applicable Borrower prior
to the date on which any payment is due to such Agent for the account of the
applicable Lenders or the applicable L/C Issuer hereunder that such Borrower
will not make such payment, such Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each Lender or applicable L/C Issuer, as the case
may be, severally agrees to repay to such Agent forthwith on demand the amount
so distributed to such Lender or such L/C Issuer, in the same currency and in
Same Day Funds with interest thereon, for each day from the date such amount is
distributed to it to the date of payment to such Agent, at the Overnight Rate. A
notice by the applicable Agent to any Lender or Borrower with respect to any
amount owing under this Section 6.8.6 shall be conclusive, absent demonstrable
error.
     Section 6.8.7 Failure to Satisfy Conditions Precedent. If any Lender makes
available directly or through the applicable Fronting Lender to the applicable
Funding Agent funds for any Loan to be made by such Lender to any Borrower as
provided in this Agreement, and such funds are not made available to such
Borrower by such Agent because the conditions to such Loan set forth in
Article VIII are not satisfied or waived in accordance with the terms hereof,
such Agent shall promptly return such funds (in like funds as received from such
Lender)

97



--------------------------------------------------------------------------------



 



to such Lender, plus interest thereon from the date funds were made available to
such Agent by such Lender to the date such amount is returned by such Agent to
such Lender, at a rate per annum equal to the applicable Overnight Rate from
time to time in effect.
     Section 6.8.8 Obligations of Lenders Several. The obligations of Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit,
Fronting Loans and Swing Line Loans and to make payments pursuant to
Section 14.4.3 are several and not joint. The failure of any Lender to make any
Committed Loan, to fund any such participation or to make any payment under
Section 14.4.3 on any date required hereunder shall not relieve any other Lender
of its corresponding obligation (if any) to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to make any Committed
Loan, to purchase any such participation, or to make any payment under
Section 14.4.3.
     Section 6.8.9 Funding Source. Subject to Section 7.6.1, (a) each Lender
may, at its option, make any Loan available to any Borrower by causing any
foreign or domestic branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
such Borrower in accordance with the terms of this Agreement; and (b) nothing
herein shall be deemed to obligate any Lender to obtain the funds for any Loan
in any particular place or manner or to constitute a representation by any
Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
     Section 6.9 Sharing of Payments.
     Section 6.9.1 Sharing of Payments by Lenders in a Tranche. If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Committed Loans
made by it in a particular Tranche, or the participations in L/C Obligations or
in Swing Line Loans held by it in such Tranche, resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest in such Tranche greater than its
Applicable Tranche Percentage for such Tranche as provided herein, then the
Lender receiving such greater proportion shall (a) notify the applicable Funding
Agent of such fact and (b) purchase (for cash at face value) participations in
the Committed Loans and subparticipations in L/C Obligations, Swing Line Loans
and Fronting Loans of the other Lenders in the same Tranche, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by Lenders in such Tranche ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them (directly or via participations) in
such Tranche, provided that:
     if any such participations or subparticipations are purchased and any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
     the provisions of this Section shall not apply to (i) any payment made by a
Loan Party pursuant to and in accordance with the express terms of this
Agreement, (ii) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Committed Loans or a
subparticipation in L/C Obligations,

98



--------------------------------------------------------------------------------



 



Swing Line Loans or Fronting Loans to any assignee or participant, other than to
Prologis or any Eligible Affiliate thereof (as to which the provisions of this
Section shall apply), (iii) any payment pursuant to Article VII, (iv) any
payment made to a non-Defaulting Lender in accordance with the terms of this
Agreement that otherwise would have been made to a Defaulting Lender or (v) any
Cash Collateral obtained by an L/C Issuer in connection with arrangements made
to address the risk with respect to a Defaulting Lender.
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
     Section 6.9.2 Sharing of Payments by Tranches. If, at any time during the
existence of any Trigger Event, the Lenders under any Tranche (a “Group”) shall
obtain aggregate payments or other recoveries (whether voluntary, involuntary,
by application of offset or otherwise) on account of principal of or interest on
any Loan made, or principal of or interest on reimbursement obligations with
respect to any Letter of Credit issued, under such Tranche in excess of such
Group’s pro rata share (based on such Group’s percentage of the aggregate Dollar
Equivalent amount of all such obligations then owed to all Lenders hereunder) of
all payments and other recoveries received by all Groups hereunder, then the
Group receiving such excess payment (the “Benefitted Group”) shall immediately
(a) purchase (for cash at face value, and based on each such Lender’s Applicable
Tranche Percentage) participations in Obligations of the other Groups in order
to cause the Benefitted Group to share the excess payment or recovery ratably
with the other Groups and (b) pay such excess to (or as otherwise directed by)
Global Administrative Agent, which shall distribute such excess to the Funding
Agents for the other Groups, in order to effectuate such participations ;
provided that if all or any part of the payment or other recovery that gave rise
to any such excess payment or other recovery is thereafter recovered from the
Benefitted Group, then each other Group shall repay to Global Administrative
Agent for the account of the Benefitted Group the amount necessary to ensure
that each Group receives its pro rata share of all such payments or other
recoveries received by each Group. The obligation of each member of each Group
to make its share of any payment required under this Section 6.9.2 shall be
several, and not joint or joint and several, and after giving effect to any such
payment each Group shall make such other adjustments as shall be appropriate
under Section 6.9.1. The provisions of this Section 6.9.2 are solely for the
benefit of the Lenders and are not for the benefit of (and may not be enforced
by) any other Person. Global Administrative Agent, Funding Agents and Lenders
may, without the consent of any Loan Party or any other Person, make
arrangements among themselves to amend or otherwise modify this Section 6.9.2
and to establish different sharing arrangements with respect to payments and
other recoveries hereunder; provided that any such amendment, modification or
sharing arrangement shall be consented to by all Lenders affected thereby. If,
at any time after Lenders have purchased participations pursuant to this
Section 6.9.2, no Trigger Event exists, then Global Administrative Agent,
Funding Agents and Lenders shall take all actions necessary to rescind all
participations and subparticipations previously purchased pursuant to this
Section 6.9.2.

99



--------------------------------------------------------------------------------



 



     Section 6.10 Extension of Maturity Date.
     Section 6.10.1 Request for Extension. Not earlier than 180 days prior to,
nor later than 30 days prior to, the Maturity Date, Prologis may, upon written
notice to Global Administrative Agent (which shall promptly notify the Lenders)
and satisfaction of the conditions precedent set forth in Section 6.10.2, extend
the Maturity Date to June 3, 2016.
     Section 6.10.2 Extension Procedures. The extension of the Maturity Date
contemplated by Section 6.10.1 shall become effective on the date (the
“Extension Effective Date”) on which the following conditions precedent have
been satisfied: (a) Global Administrative Agent shall have received the written
notice referred to in Section 6.10.1 and (b) Prologis shall have paid to Global
Administrative Agent, for the benefit of each Lender, an extension fee in an
amount equal to 0.20% times such Lender’s Commitment, and Global Administrative
Agent shall promptly remit such extension fee to each Lender upon receipt
thereof; provided that if an Event of Default has occurred and is continuing on
the date on which such conditions are satisfied, the Extension Effective Date
shall be the first date thereafter, if any, on or before the Maturity Date on
which no Event of Default is continuing. Upon the satisfaction of the conditions
precedent set forth in this Section 6.10.2 and the occurrence of the Extension
Effective Date, Global Administrative Agent shall promptly confirm to Prologis
and the Lenders such extension and the Extension Effective Date. The extension
fee described above shall be payable in (i) Dollars with respect to U.S.
Commitments, (ii) Dollars or, at Prologis’ option, Euros with respect to Euro
Commitments, (iii) Yen with respect to Yen Commitments, and (iv) Dollars or, at
Prologis’ option, the applicable Primary Currency with respect to any
Supplemental Commitments.
     Section 6.11 Additional Affiliate Borrowers.
     Section 6.11.1 Procedures for Adding Affiliate Borrowers. Prologis may,
upon at least 15 days’ prior written notice to the applicable Funding Agent
(which shall promptly notify the Applicable Tranche Lenders) (or (x) such lesser
period as may be agreed to by such Funding Agent or (y) such longer period as is
determined by such Funding Agent to be reasonably necessary for the applicable
parties to comply with any governmental or regulatory requirements), request
that any Eligible Affiliate become an Affiliate Borrower by delivering the
Organization Documents of such Eligible Affiliate to such Funding Agent (with a
copy to Global Administrative Agent). At least five Business Days prior to an
Eligible Affiliate becoming an Affiliate Borrower, Prologis shall deliver the
drafts of the documents referenced in clauses (b)(i) and (ii) below, to the
applicable Funding Agent (with a copy to Global Administrative Agent). On or
prior to the date on which an Eligible Affiliate becomes an Affiliate Borrower,
Prologis shall deliver the following to the applicable Funding Agent (with a
copy to Global Administrative Agent), in each case reasonably acceptable to such
Funding Agent, (a) a Borrower Accession Agreement duly executed by Prologis and
such Eligible Affiliate that will, among other things, designate the applicable
Tranche under which such Eligible Affiliate will be an Affiliate Borrower (the
“Requested Tranche”) and (b) the following documents relating to such Eligible
Affiliate: (i) an opinion of such Eligible Affiliate’s counsel reasonably
acceptable to such Funding Agent (other than for Short Term Affiliate Borrowers
and Property Fund Borrowers; provided that if any Property Fund Borrower has any
outstanding Loans or L/C Obligations under this Agreement for 180 consecutive
days, then such Borrower shall provide an opinion of such Borrower’s counsel
reasonably acceptable to the applicable Funding Agent on or before the last day
of such 180 day period); (ii) an officer’s certificate certifying (A) the

100



--------------------------------------------------------------------------------



 



Organization Documents of such Eligible Affiliate, (B) resolutions of such
Eligible Affiliate’s Board of Directors or other governing body authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents, as applicable, certified as being in full force and effect without
modification or amendment, and (C) signatures and incumbency of officers of such
Eligible Affiliate or, with respect to any proposed Affiliate Borrower which is
organized under the Laws of Japan, a certificate of seal; (iii) certificates of
existence and good standing for such Eligible Affiliate issued by its state of
organization or the equivalent certificates, if any, from the applicable
Governmental Authorities for any Eligible Affiliate organized outside of the
U.S.; (iv) if the Requested Tranche is the Yen Tranche and the proposed
Affiliate Borrower is not organized under the Laws of Japan, an explanation in
reasonable detail as to why, in relation to the project in question, a TMK is
not being used as an Additional Affiliate Borrower; and (v) any additional
information regarding such Eligible Affiliate that the applicable Funding Agent
or any Applicable Tranche Lender may reasonably request under Section 14.16 or
14.17, or otherwise. Upon receipt by the applicable Funding Agent of the items
referenced in this Section 6.11, each in form and substance reasonably
acceptable to such Funding Agent and its counsel, and subject to Section 6.11.3,
such Eligible Affiliate shall become an Affiliate Borrower under the Requested
Tranche and assume all the rights, benefits and obligations of an Affiliate
Borrower under such Requested Tranche unless on such date a Default exists and
is continuing or would occur as a result of such Eligible Affiliate becoming an
Affiliate Borrower. Furthermore, the applicable Funding Agent shall promptly
notify each Applicable Tranche Lender of the addition of any Affiliate Borrower
pursuant to this Section 6.11.1.
     Section 6.11.2 Existing Borrowers. Prologis may, upon at least 15 days’
prior written notice to the applicable Funding Agent (which shall promptly
notify the Applicable Tranche Lenders) (or (x) such lesser period as may be
agreed to by such Funding Agent or (y) such longer period as is determined by
such Funding Agent to be reasonably necessary for the applicable parties to
comply with any governmental or regulatory requirements), request that any
existing Borrower under one Tranche become Borrower under a different Tranche.
On or prior to the date on which such existing Borrower becomes a Borrower under
a different Tranche, Prologis shall deliver the following to such Funding Agent
(with a copy to Global Administrative Agent), in each case reasonably acceptable
to such Funding Agent, (a) a Borrower Accession Agreement duly executed by
Prologis and such existing Borrower that will, among other things, designate the
applicable Tranche under which such existing Borrower will also become a
Borrower (the “Additional Tranche”) and (b) any information regarding such
existing Borrower that the applicable Funding Agent or any Applicable Tranche
Lender may reasonably request under Section 14.16 or 14.17, or otherwise. Upon
receipt by the applicable Funding Agent of the items referenced in this
Section 6.11.2, each in form and substance reasonably acceptable to such Funding
Agent and its counsel, and subject to Section 6.11.3, such existing Borrower
shall become a Borrower under the Additional Tranche unless on such date a
Default exists or would occur as a result of such existing Borrower becoming a
Borrower under the Tranche. Furthermore, the applicable Funding Agent shall
promptly notify each Applicable Tranche Lender of the addition of a Borrower
under an Additional Tranche pursuant to this Section 6.11.2.
     Section 6.11.3 Limitations. In addition to the conditions set forth in
Sections 6.11.1 and 6.11.2, to the extent applicable, neither (a) an Eligible
Affiliate that would qualify as a Foreign Borrower under the Requested Tranche
in which it would be a Borrower, nor (b) an

101



--------------------------------------------------------------------------------



 



existing Borrower under one Tranche that would otherwise qualify as Foreign
Borrower under the Additional Tranche, may be a Borrower under such Requested
Tranche or Additional Tranche, as applicable, unless the applicable Funding
Agent is reasonably satisfied that the addition of such Eligible Affiliate or
existing Borrower to such Requested Tranche or Additional Tranche, as
applicable, will not (i) violate any Laws, (ii) materially impair the ability of
Applicable Tranche Lenders to assign their Commitments or Loans under such
Requested Tranche or Additional Tranche, as applicable, or (iii) have any other
material adverse effect on the Applicable Tranche Lenders. Notwithstanding the
foregoing, the provisions of this Section 6.11.3 (other than clause (i) above)
shall not be conditions to an Eligible Affiliate that is organized under the
Laws of a Participating Member State becoming a Euro Borrower.
     Section 6.11.4 Qualification Status. Upon the delivery of a notice by the
applicable Funding Agent of a request by Prologis to add an Eligible Affiliate
as a Borrower or to add an existing Borrower to an Additional Tranche pursuant
to Section 6.11.1 or 6.11.2, as applicable, the applicable Funding Agent shall
request that each Applicable Tranche Lender represent and warrant to Prologis
and Funding Agent as to whether such Applicable Tranche Lender is capable of
making a Committed Loan to such Eligible Affiliate without the imposition of any
withholding taxes. Each Lender agrees that it shall respond to any such request
within three Business Days; provided that if an Applicable Tranche Lender does
not respond within the required time period, then the applicable Funding Agent
may deem such Applicable Tranche Lender to be unable to make a Committed Loan to
such Eligible Affiliate without the imposition of a withholding tax.
Furthermore, Global Administrative Agent may revise Annex 2 to the Assignment
and Assumption reflecting a new Borrower or the addition of a Borrower to an
Additional Tranche.
     Section 6.12 Reallocation of Commitments.
     Section 6.12.1 Reallocation Procedures. Global Administrative Agent may,
from time to time during the Availability Period at the written request of
Prologis (which request shall also be sent to each Funding Agent of an affected
Tranche) (a “Reallocation Request”), increase the Aggregate Tranche Commitment
under one Available Tranche with a corresponding reduction of the Aggregate
Tranche Commitment under a different Available Tranche by (a) utilizing the
Pre-Approved Reallocations of certain Lenders (each a “Pre-Approved Lender”) or
(b) reallocating the Commitment of any Lender (each an “Allocating Lender”),
subject to the following conditions:
     (A) at the time of such Reallocation Request, Prologis specifies which
Available Tranche shall be increased and which Available Tranche shall be
decreased, and whether any Pre-Approved Reallocation shall be utilized in such
reallocation;
     (B) the amount of the increase in an Available Tranche shall be equal to
the Foreign Currency Equivalent amount of the corresponding decrease in the
other Available Tranche;

102



--------------------------------------------------------------------------------



 



     (C) each Allocating Lender and Pre-Approved Lender satisfies the
requirements of an Eligible Qualified Institution under the Available Tranche in
which the Aggregate Tranche Commitment is being increased;
     (D) each Allocating Lender acknowledges in writing to Global Administrative
Agent and Prologis that it has agreed that its Commitment will be reallocated
hereunder (which acknowledgment shall be made in such Lender’s sole discretion);
provided that a Pre-Approved Reallocation shall be effective without any further
acceptances under this Section 6.12 by a Lender that has agreed to a
Pre-Approved Reallocation;
     (E) any request for a reallocation shall be in a minimum amount agreed to
by the applicable Funding Agents;
     (F) Prologis may make a maximum of one request per calendar quarter;
     (G) with respect to an increase of the Aggregate Tranche Commitment under
the Yen Tranche, each Allocating Lender and each Pre-Approved Lender must
qualify as an institution that may make Loans to a TMK under Japanese Laws upon
providing the increase of its Commitment;
     (H) no reduction in any Aggregate Tranche Commitment shall be permitted if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Tranche Outstandings under such Tranche would exceed the Aggregate Tranche
Commitment under such Tranche;
     (I) the amount of the increase in the applicable Aggregate Tranche
Commitment shall be in a minimum Dollar Equivalent amount of $5,000,000;
     (J) no Default exists; and
     (K) unless otherwise agreed among the applicable Funding Agent, the
affected Lender and the applicable Borrowers (which agreement may include a
phase-in of the applicable increase and/or Interest Periods with any agreed-upon
length), the applicable Borrowers shall prepay any Committed Loans outstanding
on the Reallocation Effective Date (and pay any additional amounts required
pursuant to Section 7.5) to the extent necessary to keep the outstanding
Committed Loans in the affected Available Tranches ratable with any revised
Applicable Tranche Percentages arising from any nonratable increase or decrease
in any Commitments of any Lenders under this Section 6.12.
     Section 6.12.2 Effectiveness of Reallocation. Upon the request of Global
Administrative Agent contemporaneously with any reallocation completed in
accordance with Section 6.12.1, each Funding Agent of an affected Tranche shall
provide to Global Administrative Agent a new Schedule 2.1 for its Tranche
reflecting any proposed reallocation. In addition, Global Administrative Agent,
the applicable Funding Agents and Prologis shall

103



--------------------------------------------------------------------------------



 



determine the effective date (the “Reallocation Effective Date”) of such
reallocation; provided that any Pre-Approved Reallocations shall be effective no
more than ten Business Days after the relevant Reallocation Request, and Global
Administrative Agent shall promptly notify Prologis and the affected Funding
Agents of the Reallocation Effective Date. After any Reallocation Effective Date
and the receipt of a revised Schedule 2.1 (if requested by Global Administrative
Agent) from each applicable Funding Agent, Global Administrative Agent shall
promptly provide to each Lender in the affected Tranches and to Prologis a new
Schedule 2.1 for the affected Tranches.
     Section 6.13 Increase in Commitments.
     Section 6.13.1 Increase Procedures. From time to time after the Closing
Date to the Maturity Date, Prologis may, by written request (an “Increase
Request”) to Global Administrative Agent and the Funding Agents for each
affected Tranche, increase any Aggregate Tranche Commitment by (a) admitting
additional Lenders hereunder (each a “Subsequent Lender”) or (b) increasing the
Commitment of any existing Lender (each an “Increasing Lender”), subject to the
following conditions:
     (a) at the time of such Increase Request, Prologis specifies its requested
allocation of the requested increase in the Aggregate Tranche Commitments to
each Tranche;
     (b) each Subsequent Lender is an Eligible Qualified Institution;
     (c) each Subsequent Lender executes and delivers to Global Administrative
Agent a Joinder Agreement substantially in the form of Exhibit H, which may be
modified to the extent that such Subsequent Lender will be party to a
Supplemental Tranche (a copy of which Global Administrative Agent will deliver
to each applicable Funding Agent);
     (d) each Increasing Lender executes and delivers to Global Administrative
Agent an increase certificate substantially in the form of Exhibit I (a copy of
which Global Administrative Agent will deliver to each applicable Funding
Agent);
     (e) the amount of all increases in the Aggregate Tranche Commitments
pursuant to this Section 6.13 shall not exceed the Dollar Equivalent of
$1,000,000,000 in the aggregate; it being understood that in determining the
aggregate increase amount for purposes of this clause (e), each increase amount
shall equal the Dollar Equivalent amount of such increase amount as determined
on the corresponding effective date of the increase in the Aggregate Tranche
Commitments; and (2) after giving effect to each such increase, the Dollar
Equivalent of the Aggregate Tranche Commitments shall not exceed $2,750,000,000
in the aggregate as determined on the applicable effective date of such
increase;
     (f) with respect to an increase of the Yen Aggregate Commitments, each
Subsequent Lender shall be an institution from which a TMK may, pursuant to the
Laws of Japan, borrow money;
     (g) the Dollar Equivalent of each increase in the Aggregate Tranche
Commitment shall be in a minimum amount of $5,000,000;

104



--------------------------------------------------------------------------------



 



     (h) no admission of any Subsequent Lender shall increase the Commitment of
any existing Lender without the written consent of such Lender;
     (i) no Default exists; and
     (j) unless otherwise agreed among the applicable Funding Agent, the
affected Lenders and the applicable Borrowers (which agreement may include a
phase-in of the applicable increase and/or Interest Periods with any agreed-upon
length), the applicable Borrowers shall prepay any Committed Loans outstanding
on the Increase Effective Date (and pay any additional amounts required pursuant
to Section 7.5) to the extent necessary to keep the outstanding Committed Loans
in the affected Tranches ratable with any revised Applicable Tranche Percentages
arising from any nonratable increase or decrease in any Commitments of any
Lender under this Section 6.13.
     Section 6.13.2 Effectiveness of Increase. Upon the request of Global
Administrative Agent, the Funding Agent of each affected Tranche shall provide
to Global Administrative Agent a new Schedule 2.1 for such Tranche reflecting
the Applicable Tranche Percentage of the Lenders under such Tranche after giving
effect to the proposed increase pursuant to this Section 6.13. In addition,
Global Administrative Agent, the applicable Funding Agents and Prologis shall
determine the effective date (the “Increase Effective Date”) of each increase in
an Aggregate Tranche Commitment under this Section 6.13, and Global
Administrative Agent shall promptly notify Prologis, the affected Funding Agents
and each Lender of the Increase Effective Date. After the Increase Effective
Date and receipt of a revised Schedule 2.1 (if requested by Global
Administrative Agent) from each applicable Funding Agent, Global Administrative
Agent shall promptly provide to each Lender and to Prologis a new Schedule 2.1.
     Section 6.13.3 Conflicting Provisions. This Section shall supersede any
provisions in Sections 6.9 or 14.1 to the contrary.
     Section 6.14 Establishment of Supplemental Tranche.
     Section 6.14.1 Supplemental Tranche Request. At the time of any Increase
Request under Section 6.13, Prologis may from time to time request, with the
same approval requirements of the Increase Request (each such request, a
“Supplemental Tranche Request”), certain Lenders to provide a supplemental
tranche for loans in which the primary currency of such supplemental tranche is
not one of the currencies set forth in the definition of “Primary Currency” at
the time of such Supplemental Tranche Request (each such new Tranche, a
“Supplemental Tranche”).
     Section 6.14.2 Supplemental Addendums. Each Supplemental Tranche Request
shall be made in the form of an addendum substantially in the form of Exhibit F
(a “Supplemental Addendum”) and sent to Global Administrative Agent and shall
set forth (a) the proposed Primary Currency and Alternative Currencies of such
Supplemental Tranche, (b) the proposed Supplemental Primary Location, (c) the
proposed interest types and rates for such Supplemental Tranche, (d) the type
and amount of any subfacilities of such Supplemental Tranche, (e) the proposed
borrowers under such Tranche and (f) any other specific terms of such
Supplemental Tranche that Prologis deems necessary; provided that the maturity
date of Supplemental Loans

105



--------------------------------------------------------------------------------



 



shall not be later than the Maturity Date. Promptly after a Supplemental Tranche
Request, Prologis shall, subject to the approval of Global Administrative Agent
(which shall not be unreasonably withheld or delayed) appoint the proposed
Funding Agent for such requested Supplemental Tranche.
     Section 6.14.3 Conditions to Supplemental Tranche. As conditions precedent
to the addition of a Supplemental Tranche to this Agreement, (a) each of the
conditions set forth in Section 6.13 must be satisfied and there must be an
increase in the Aggregate Tranche Commitments, (b) each Lender providing a
commitment under the Supplemental Tranche must be an Increasing Lender or
Subsequent Lender, (c) each Lender providing a commitment under such
Supplemental Tranche, the proposed Funding Agent for such Supplemental Tranche
and Global Administrative Agent must execute the requested Supplemental
Addendum, (d) each of the proposed borrowers under such Supplemental Tranche
shall be an existing Borrower or shall have complied with Section 6.11 and
(e) any other documents or certificates that shall be reasonably requested by
Global Administrative Agent in connection with the addition of the Supplemental
Tranche shall have been delivered to Global Administrative Agent in form and
substance reasonably satisfactory to Global Administrative Agent.
     Section 6.14.4 Effectiveness of Supplemental Tranche. If a Supplemental
Tranche Request is accepted in accordance with this Section, Global
Administrative Agent, the applicable Funding Agent and Prologis shall determine
the effective date of such Supplemental Tranche (the “Supplemental Tranche
Effective Date”) and the final allocation of such Supplemental Tranche. Global
Administrative Agent shall promptly distribute a revised Schedule 2.1 to each
Lender reflecting such new Supplemental Tranche and notify each Lender of the
Supplemental Tranche Effective Date.
     Section 6.15 Defaulting Lenders.
     Section 6.15.1 Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:
     (a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 14.1.
     (b) Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by Global Administrative Agent or any Funding Agent for
the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article XII or otherwise, and including any amounts made
available to any Funding Agent by such Defaulting Lender pursuant to
Section 14.8) shall be applied at such time or times as may be determined by
Global Administrative Agent or such Funding Agent as follows: first, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
Global Administrative Agent or any Funding Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the applicable L/C Issuer, Swing Line Lender or Fronting Lender hereunder;
third, if so determined by Global Administrative Agent or such Funding Agent or
requested by the applicable L/C Issuer, to be held as Cash Collateral for future
funding

106



--------------------------------------------------------------------------------



 



obligations of such Defaulting Lender of any participation in any applicable
Letter of Credit; fourth, if Prologis so requests (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by Global Administrative Agent; fifth, if so determined by Global
Administrative Agent and Prologis, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of such Defaulting Lender
to fund Loans under this Agreement; sixth, to the payment on a pro rata basis of
any amounts owing to any applicable Lender, L/C Issuer, Swing Line Lender or
Fronting Lender as a result of any judgment of a court of competent jurisdiction
obtained by any such Lender, L/C Issuer, Swing Line Lender or Fronting Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment on a pro rata basis of any amounts owing to any Loan Party as a
result of any judgment of a court of competent jurisdiction obtained by such
Loan Party against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loan or L/C Borrowing in respect of which such Defaulting Lender has not fully
funded its appropriate share and (y) such Loan or L/C Borrowing was made at a
time when the conditions set forth in Section 8.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all applicable non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loan of, or L/C Borrowing owed to, such Defaulting Lender.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 6.15.1(b) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents to the foregoing.
     (c) Certain Fees. Such Defaulting Lender (i) shall be limited in its right
to receive facility fees as provided in Section 6.5.1 and (ii) shall be limited
in its right to receive Letter of Credit Fees as provided in Section 5.9.
     (d) Reallocation of Applicable Tranche Percentages. During any period in
which there is a Defaulting Lender, for purposes of computing the amount of the
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit or Swing Line Loans pursuant to the terms
hereof, the “Applicable Tranche Percentage” of each non-Defaulting Lender shall
be computed without giving effect to the Commitment of such Defaulting Lender;
provided that (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender in the applicable
Tranche to acquire, refinance or fund participations in Letters of Credit and
Swing Line Loans in the applicable Tranche shall not exceed the positive
difference, if any, of (1) the U.S. Tranche Commitment, Euro Tranche Commitment
or Yen Tranche Commitment, as applicable, of that non-Defaulting Lender minus
(2) the aggregate U.S. Credit Exposure, Euro Credit Exposure or Yen Credit
Exposure, as applicable, of that Lender.
     Section 6.15.2 Defaulting Lender Cure. If Prologis, Global Administrative
Agent, each applicable Funding Agent, each applicable Swing Line Lender, each
applicable L/C Issuer and each applicable Fronting Lender agree in writing, each
in their sole discretion, that a

107



--------------------------------------------------------------------------------



 



Defaulting Lender should no longer be deemed to be a Defaulting Lender, Global
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as Global Administrative
Agent and/or the applicable Funding Agent may determine to be necessary to cause
the Loans and funded and unfunded participations in Letters of Credit, Swing
Line Loans and Fronting Loans of each applicable Tranche to be held on a pro
rata basis by the Lenders of such Tranche in accordance with their Applicable
Tranche Percentages (without giving effect to Section 6.15.1(d)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of any Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
     Section 6.15.3 Notice of Determination of Defaulting Lender. Upon any
determination by Global Administrative Agent or any Funding Agent that any
Lender constitutes a Defaulting Lender, Global Administrative Agent or such
Funding Agent, as applicable, shall promptly provide Prologis with notice of
such determination; provided that any failure to so notify Prologis of such
determination shall not have any effect on the status of such Lender as a
Defaulting Lender.
ARTICLE VII
TAXES, YIELD PROTECTION AND ILLEGALITY
     Section 7.1 Taxes.
     Section 7.1.1 Payments Free of Taxes. All payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if any Loan Party shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (a) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the applicable Credit Party receives
an amount equal to the sum it would have received had no such deductions been
made, (b) such Loan Party shall make such deductions and (c) such Loan Party
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.
     Section 7.1.2 Indemnification by Loan Parties. The applicable Loan Party
shall indemnify each Credit Party, within ten days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid or payable by such Credit Party on or with respect to
any payment made to such Credit Party by or on account of such Loan Party
hereunder or under any other Loan Document, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant

108



--------------------------------------------------------------------------------



 



Governmental Authority. A certificate as to the amount of such payment or
liability delivered to a Loan Party by a Lender or an L/C Issuer (with a copy to
Global Administrative Agent), or by Global Administrative Agent on its own
behalf or on behalf of a Lender or L/C Issuer, shall be conclusive absent
demonstrable error.
     Section 7.1.3 Evidence of Payments. As soon as practicable after any
payment of Indemnified Taxes or Other Taxes by any Loan Party to a Governmental
Authority, such Loan Party shall deliver to Global Administrative Agent the
original or a copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Global Administrative Agent.
     Section 7.1.4 Status of Lenders. Any Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which a Borrower is a resident for tax purposes (including in the case of the
United States, a disregarded entity (as defined in Treasury
Regulation Section 301.7701-3 of the Code) owned by a resident of the United
States or a qualified REIT subsidiary (as defined in Section 856(i) of the
Code)) or is otherwise subject to tax, or any treaty to which any such
jurisdiction is a party or which otherwise benefits such Lender, with respect to
payments hereunder or under any other Loan Document shall deliver to Prologis
(with a copy to Global Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by Prologis or Global Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, if requested by Prologis
or Global Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Prologis or Global
Administrative Agent as will enable Prologis or Global Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.
     Without limiting the generality of the foregoing, if a Borrower is a
resident for tax purposes in the United States, engaged in the conduct of a
trade or business in the United States, a disregarded entity (as defined in
Treasury Regulation Section 301.7701-3 of the Code) owned by a resident of the
United States, a qualified REIT subsidiary (as defined in Section 856(i) of the
Code) or otherwise subject to tax in the United States, any Non-U.S. Lender
shall deliver to Prologis and Global Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the request of Prologis or Global Administrative Agent, but
only if such Non-U.S. Lender is legally entitled to do so), whichever of the
following is applicable:
     (a) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (b) duly completed copies of Internal Revenue Service Form W-8ECI,
     (c) duly completed copies of Internal Revenue Service Form W-8IMY,

109



--------------------------------------------------------------------------------



 



     (d) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Non-U.S. Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of Section 881(c)(3)(B) of the Code or
(C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (e) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit Prologis or Global Administrative Agent to determine
the withholding or deduction required to be made.
     Without limiting the obligations of Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to Global
Administrative Agent, each applicable Funding Agent or Prologis, as such Agent
or Prologis shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authority under the Laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Laws to
confirm such Lender’s entitlement to any available exemption from, or reduction
of, applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by Borrowers pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in such other
jurisdiction.
     Each Lender shall promptly (i) notify Global Administrative Agent and each
applicable Funding Agent of any change in circumstances which would modify or
render invalid any claimed exemption from or reduction of Taxes or other Taxes,
and (ii) take such steps as shall not be materially disadvantageous to it, in
the reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Law that any Borrower make any deduction or withholding for taxes
from amounts payable to such Lender. Additionally, each Borrower shall promptly
deliver to the applicable Credit Party, as such Credit Party shall reasonably
request, on or prior to the Closing Date, and in a timely fashion thereafter,
such documents and forms required by any relevant taxing authorities under the
Laws of any jurisdiction, duly executed and completed by such Borrower, as are
required to be furnished by such Credit Party under such Laws in connection with
any payment by such Credit Party of Indemnified Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.
     Section 7.1.5 Exemption Representation.
     (a) Each Lender represents and warrants (such Lender’s “Exemption
Representation”) to the Borrowers that, as of the date of this Agreement or, in
the case of a Person that becomes a Lender after the Closing Date, as of the
date such Person becomes a party hereto (and, in the case of a Lender that
agrees to make Loans under a Tranche, as of the date such agreement become
effective), except as specified in writing to Global Administrative Agent, the
applicable Funding Agent and Prologis prior to the date of the applicable
Exemption Representation, it is entitled to receive payments from each Borrower
under each Tranche with

110



--------------------------------------------------------------------------------



 



respect to which it has a commitment to make Loans without any reduction or
withholding in respect of any Indemnified Taxes or Other Taxes and without any
amount being required to be paid by any applicable Borrower pursuant to
Section 7.1.2; provided that the Exemption Representation shall not apply to any
withholding tax imposed at any time on payments made by or on behalf of a
Foreign Obligor.
     (b) Notwithstanding any other provision of this Agreement, no Borrower
shall be obligated to pay any amount under this Section 7.1 to, or for the
benefit of, any Lender to the extent that such amount would not have been
required to be paid if (i) such Lender’s Exemption Representation had been
accurate or (ii) such Lender had complied with its obligations under
Section 7.1.4.
     Section 7.1.6 Treatment of Certain Refunds. If any Credit Party determines,
in its sole discretion, that it has received a refund of any Taxes as to which
it has been indemnified by any Loan Party or with respect to which any Loan
Party has paid additional amounts pursuant to this Section, it shall pay to such
Loan Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
with respect to the Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of such Credit Party, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that such Loan Party, upon the request of such Credit Party,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Credit Party in the event such Credit Party is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require any Credit Party to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Borrower or
any other Person.
     Section 7.1.7 FATCA. If a payment made to a Lender under any Loan Document
would be subject to United States Federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to each applicable Borrower, at the time
or times prescribed by Law and at such time or times reasonably requested by any
such Borrower, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by any such Borrower as may be necessary for
such Borrower to comply with its obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 7.1.7, “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
     Section 7.2 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans in any currency, or to determine or charge interest
rates based upon the Eurocurrency Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell or to take deposits of, any applicable currency in the applicable interbank
market, then, on notice thereof by such Lender to Prologis through the
applicable Funding Agent, any obligation of such

111



--------------------------------------------------------------------------------



 



Lender to make, continue or convert Loans to Eurocurrency Rate Loans in the
affected currency shall be suspended until such Lender notifies Global
Administrative Agent and Prologis that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the applicable
Borrower shall, upon demand from such Lender (with a copy to the applicable
Funding Agent), prepay or, if applicable and such Loans are denominated in
Dollars under the U.S. Tranche, Yen under the Yen Tranche or Euro under the Euro
Tranche, convert all applicable Eurocurrency Rate Loans of such Lender to Base
Rate Loans, ABR Rate Loans or Substitute Rate Loans, as applicable, either on
the last day of the Interest Period therefor or on such earlier date on which
such Lender may not lawfully continue to maintain such Eurocurrency Rate Loans.
Upon any such prepayment or conversion, the applicable Borrower shall also pay
accrued interest on the amount so prepaid or converted.
     Section 7.3 Inability to Determine Rates.
     Section 7.3.1 Determination of Rates. If the Tranche Required Lenders
determine for their Tranche (other than with respect to the Euro Tranche) that
for any reason in connection with any request for Eurocurrency Rate Loans or a
conversion to or continuation thereof that (a) deposits are not being offered to
banks in the applicable interbank market for the currency, amount and Interest
Period for such Loans, (b) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for the requested Interest Period for such
Loans or (c) the Eurocurrency Rate for any requested Interest Period for such
Loans does not adequately and fairly reflect the cost to such Lenders of funding
such Loans for the requested Interest Period, the applicable Funding Agent will
promptly so notify Prologis, each Borrower in the affected Tranche and each
Lender in the affected Tranche. Thereafter, the obligation of such Lenders to
make or maintain Eurocurrency Rate Loans in the affected currency or currencies
for the applicable Interest Period in the affected Tranche shall be suspended
until such Funding Agent (upon the instruction of the applicable Tranche
Required Lenders) revokes such notice. Upon receipt of such notice, the
applicable Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans under the
U.S. Tranche or ABR Rate Loans under the Yen Tranche, as applicable, in the
amount specified therein, and with respect to Loans under the U.S. Tranche and
the Yen Tranche, such Loans shall be converted to the Primary Currency of the
such Tranche in the Foreign Currency Equivalent amount of such Loans to the
extent such Loans are not in the Primary Currency of the applicable Tranche at
such time.
     Section 7.3.2 Market Disruptions. (a) If Euro Lenders (including any
applicable Fronting Lenders) holding at least 35% of the Euro Aggregate
Commitments or, if the Euro Aggregate Commitments have been terminated, Euro
Lenders holding in the aggregate at least 35% of the Euro Total Outstandings
determine that a requested Borrowing or continuation is affected by an event of
the type described in Section 7.3.1(a), (b) or (c), or (b) if the Eurocurrency
Rate is to be determined by reference to Reference Banks at or about 11:00 a.m.,
Brussels time, on the determination date for the Interest Period applicable to a
Borrowing or continuation, and none of the Reference Banks supplies a rate for
the purpose of determining the Eurocurrency Rate for such Borrowing or
continuation, then Euro Funding Agent will promptly so notify Prologis, each
Euro Borrower and each Euro Lender of such event. Thereafter, the obligation of
Euro Lenders to make or maintain Eurocurrency Rate Loans in the currency of the

112



--------------------------------------------------------------------------------



 



requested Borrowing or continuation for the affected currency shall be suspended
until Euro Funding Agent (upon the instruction Euro Required Lenders) revokes
such notice. Upon receipt of such notice, Prologis may revoke any pending
request for a Euro Committed Borrowing or continuation in the affected currency,
or, failing that, will be deemed to have converted such request into a request
for a Euro Committed Borrowing of Substitute Rate Loans denominated in Euro, and
any Euro Committed Loans that are not denominated in Euro and are affected by
this provision shall be converted to Euro in the Euro Equivalent amount of such
Euro Loans at such time.
     Section 7.4 Increased Costs Generally.
     Section 7.4.1 Increased Costs. If any Change in Law shall:
     (a) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Credit Party (except (i) any reserve requirement contemplated by
Section 7.4.4 and (ii) any amount included in the Mandatory Cost, other than as
set forth below);
     (b) subject any Credit Party to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any participation in a Letter of Credit
or any Loan made by it, or change the basis of taxation of payments to such
Credit Party in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 7.1 and the imposition of, or any change in the rate of, any
Excluded Tax);
     (c) result in the Mandatory Cost, as calculated hereunder, not representing
the cost to any Credit Party of complying with the requirements of the Bank of
England and/or the Financial Services Authority or the European Central Bank in
relation to its making, funding or maintaining Loans; or
     (d) impose on any Credit Party or any applicable interbank market any other
condition, cost or expense affecting this Agreement or any Loans made by such
Credit Party or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Credit Party of making or maintaining any Loan (or of maintaining its obligation
to make any Loan), or to increase the cost to such Credit Party of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Credit Party hereunder (whether
of principal, interest or any other amount) then, upon request of such Credit
Party, Prologis will pay (or cause the applicable Borrower to pay) to such
Credit Party, such additional amount or amounts as will compensate such Credit
Party for such additional costs incurred or reduction suffered.
     Section 7.4.2 Capital Requirements. If any Credit Party determines that any
Change in Law affecting such Credit Party or any Lending Office of such Credit
Party or such Credit Party’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Credit Party’s capital or on the capital of such Credit Party’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Credit

113



--------------------------------------------------------------------------------



 



Party or the Loans made by, or participations in Letters of Credit held by, such
Credit Party, or the Letters of Credit issued by such Credit Party, to a level
below that which such Credit Party or such Credit Party’s holding company could
have achieved but for such Change in Law (taking into consideration such Credit
Party’s policies and the policies of such Credit Party’s holding company with
respect to capital adequacy), then from time to time Prologis will pay (or cause
the applicable Borrower to pay) to such Credit Party, such additional amount or
amounts as will compensate such Credit Party or such Credit Party’s holding
company for any such reduction suffered.
     Section 7.4.3 Certificates for Reimbursement. Any Credit Party requesting
compensation pursuant to this Section 7.4 shall deliver to Prologis (with a copy
to Global Administrative Agent) a certificate setting forth in reasonable detail
the basis for such request and a calculation of the amount necessary to
compensate such Credit Party or its holding company, as the case may be, as
specified in Section 7.4.1 or 7.4.2 above, and any such certificate shall be
conclusive absent demonstrable error. Prologis shall pay (or cause the
applicable Borrower to pay) such Credit Party the amount shown as due on any
such certificate within 15 days after receipt thereof.
     Section 7.4.4 Additional Reserve Requirements. Each applicable Borrower
shall pay to each Lender, (a) as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent demonstrable error), and (b) as long as
such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive absent demonstrable error), which
in each case shall be due and payable on each date on which interest is payable
on such Loan, provided each applicable Borrower shall have received at least
15 days’ prior notice (with a copy to Global Administrative Agent) of such
additional interest or costs from such Lender. If a Lender fails to give notice
15 days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable 15 days from receipt of such notice.
     Section 7.4.5 Limitations on Lender Claims. Notwithstanding the foregoing
provisions of this Section 7.4, no Lender shall be entitled to compensation for
any cost, increased costs or liability resulting from a failure by such Lender
to comply with any request from or requirement of any central banking or
financial regulatory authority (whether or not having the force of law, but if
not having the force of law being a request of a nature with which banks
generally are expected or accustomed to comply).
     Section 7.5 Compensation for Losses. Each Borrower agrees that it will,
from time to time, compensate each Lender for and hold each Lender harmless from
any loss, cost or expense incurred by such Lender as a result of:

114



--------------------------------------------------------------------------------



 



     (a) any continuation, conversion, payment or prepayment of any Loan of such
Lender to such Borrower (other than a Base Rate Loan or ABR Rate Loan) on a day
other than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);
     (b) any failure by such Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan of
(or to be made by) such Lender to such Borrower (other than a Base Rate Loan or
ABR Rate Loan) on the date or in the amount notified by such Borrower;
     (c) any failure by such Borrower to make payment of any Loan or
reimbursement obligation under any Letter of Credit (or interest due thereon) in
the currency in which such Loan or reimbursement obligation is denominated; or
     (d) any assignment of a Eurocurrency Rate Loan of such Lender to such
Borrower on a day other than the last day of the Interest Period therefor as a
result of a request by Prologis pursuant to Section 14.12;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loans or from fees payable to terminate
the deposits from which such funds were obtained or, solely in the case of
subsection (c) above, any foreign exchange losses (but in each case excluding
any loss of anticipated profits).
     For purposes of calculating amounts payable by a Borrower to a Lender under
this Section 7.5, (A) each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded; and (B) the losses and
expenses of any Lender resulting from any event described in clause (a) above,
any failure by a Borrower to borrow or continue a Loan as contemplated by clause
(b) above or any assignment pursuant to clause (d) above shall not exceed the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of the applicable Loan had such event not occurred, at the
Eurocurrency Rate applicable (or that would have been applicable) to such Loan,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the applicable eurocurrency
market.
Any Lender requesting compensation pursuant to this Section 7.5 shall deliver to
the applicable Borrower (with copies to Prologis, Global Administrative Agent
and the applicable Funding Agent) a certificate setting forth in reasonable
detail a calculation of the amount demanded and any such certificate shall be
conclusive absent demonstrable error. The applicable Borrower shall pay the
applicable Lender the amount shown as due on any such certificate within 15 days
after receipt thereof.

115



--------------------------------------------------------------------------------



 



     Section 7.6 Mitigation Obligations; Replacement of Lenders.
     Section 7.6.1 Designation of a Different Lending Office. If any Credit
Party requests compensation under Section 7.4, or any Borrower is required to
pay any additional amount to any Credit Party or any Governmental Authority for
the account of any Credit Party pursuant to Section 7.1, or if any Credit Party
gives a notice pursuant to Section 7.2, then such Credit Party shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Credit Party, such designation or assignment (a) would eliminate or
reduce amounts payable pursuant to Section 7.1 or 7.4, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 7.2, and
(b) in each case, would not subject such Credit Party to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Credit Party.
Prologis hereby agrees to pay (or to cause the applicable Borrower to pay) all
reasonable costs and expenses incurred by any Credit Party in connection with
any such designation or assignment.
     Section 7.6.2 Delay in Requests. Failure or delay on the part of any Credit
Party to demand compensation pursuant to Section 7.1, 7.4 or 7.5 shall not
constitute a waiver of such Credit Party’s right to demand such compensation;
provided that no Borrower shall be required to compensate a Credit Party
pursuant to any such Section for any Indemnified Taxes, Other Taxes, increased
cost, reduction in return, funding loss or other amount (any of the foregoing, a
“Compensation Amount”) incurred or suffered more than six months prior to the
date that such Credit Party notified Prologis of the Change in Law or other
event giving rise to such Compensation Amount and of such Credit Party’s
intention to claim compensation therefor (except that, if the Change in Law or
other event giving rise to such Compensation Amount is retroactive, then the six
month period referred to above shall be extended to include the period of
retroactive effect thereof).
     Section 7.6.3 Replacement of Lenders. If any Lender requests compensation
under Section 7.4, or if any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 7.1, Prologis may replace such Lender in accordance with
Section 14.12.
     Section 7.7 Qualified Lender Status. If a Lender notifies the applicable
Funding Agent (orally or in writing) that it is a Qualified Lender with respect
to the imposition of a withholding tax, and (a) such Qualified Lender is subject
to withholding taxes immediately prior to and after the funding of the
applicable Loan, and (b) there were Fronting Lenders available to make such Loan
on behalf of such Lender as set forth in Section 2.2.2(b) or 3.2.2, as
applicable, then the applicable Borrower shall not be required to pay any
additional amounts under Section 7.1 with respect to withholding taxes imposed
on the payments to such Lender on account of such Loan. Furthermore, each
Funding Agent shall be permitted to rely solely on any notices, certificates or
Assignment and Assumptions provided by any Lender regarding its status as a
Qualified Lender, and such Funding Agent shall not be required to independently
verify such Lender’s status or request any updates from such Lender as to
whether it remains a Qualified Lender at the time of any request for a Credit
Extension. Notwithstanding the foregoing, this Section 7.7 shall not limit any
right or remedy of any Lender under this Article VII with respect

116



--------------------------------------------------------------------------------



 



to any Loan to the extent such Lender ceases to be a Qualified Lender due to a
Change in Law after the funding of such Loan.
     Section 7.8 Survival. All obligations under this Article VII shall survive
termination of the Aggregate Tranche Commitments and repayment of all other
Obligations hereunder.
ARTICLE VIII
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     Section 8.1 Conditions of Initial Credit Extension. The obligation of each
L/C Issuer and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:
     Section 8.1.1 Documents. Global Administrative Agent’s receipt (which may
be by facsimile or electronic mail, followed promptly by originals) of the
following, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to each Agent and each Lender:
     (a) executed counterparts of this Agreement and the Old Prologis Guaranty,
sufficient in number for distribution to each Agent and Prologis;
     (b) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Global Administrative Agent may reasonably require evidencing the
identity, authority and capacity of the Responsible Officers thereof authorized
to execute and deliver the Loan Documents to which such Loan Party is a party;
     (c) such documents and certifications as Global Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed
in the jurisdiction of its organization or formation;
     (d) favorable opinions of each of the law firms listed on Schedule 8.1, as
counsel to the Loan Parties as identified on Schedule 8.1, addressed to each
Agent, each L/C Issuer, and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as Global Administrative Agent may reasonably
request;
     (e) a certificate of a Responsible Officer of each Loan Party either
(i) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party, and
the validity against such Loan Party, of the Loan Documents to which it is a
party, each of which consents, licenses and approvals shall be in full force and
effect, or (ii) stating that no such consents, licenses or approvals are so
required;
     (f) a certificate signed by a Responsible Officer of Prologis certifying
(i) that the conditions specified in Sections 8.2.1 and 8.2.2 have been
satisfied; (ii) that there has been no event or circumstance since the date of
the General Partner Audited Financial Statements or the date of the Old Prologis
Audited Financial Statements that has had or would be reasonably

117



--------------------------------------------------------------------------------



 



expected to have, either individually or in the aggregate, a Material Adverse
Effect; and (iii) the current Moody’s Rating, S&P Rating, and Fitch Rating;
     (g) a certificate of a Responsible Officer of Old Prologis certifying that
the obligations of Old Prologis hereunder and under the Old Prologis Guaranty
have been designated as Designated Senior Debt, and attaching a copy of the
Notice of Designated Senior Debt;
     (h) such other assurances, certificates, documents, consents or opinions as
any Agent, any L/C Issuer, the Swing Line Lenders or any Tranche Required
Lenders reasonably may require; and
     (i) with respect to each Borrower that is a TMK, a certified copy of such
Borrower’s asset securitization plan.
     Section 8.1.2 Fees. Any fees required to be paid on or before the Closing
Date shall have been paid.
     Section 8.1.3 Expenses. Unless waived by Global Administrative Agent,
Prologis shall have paid all reasonable and documented fees, charges and
disbursements of counsel to Global Administrative Agent to the extent invoiced
prior to or on the Closing Date.
     Section 8.1.4 Merger. The Merger shall have been consummated on or prior to
such date, or shall be consummated substantially concurrently with the
effectiveness of this Agreement, in accordance with the terms of the Merger
Agreement, without any waiver or amendment thereof that is materially adverse to
the Lenders, unless Global Administrative Agent shall have consented to such
waiver or amendment.
     Section 8.1.5 Existing Credit Agreements. All obligations of the Companies
under the Existing Credit Agreements shall have been, or shall substantially
concurrently be, paid in full.
     Section 8.1.6 Closing Deadline. The Closing Date shall have occurred on or
before July 15, 2011.
Without limiting the generality of the provisions of Section 13.4, for purposes
of determining compliance with the conditions specified in this Section 8.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Global Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     Section 8.2 Conditions to all Credit Extensions. The obligation of each
Lender to honor any request for a Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:
     Section 8.2.1 Representations and Warranties. The representations and
warranties of each Loan Party contained in Article IX and each other Loan
Document or in any document

118



--------------------------------------------------------------------------------



 



furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 8.2, the representations and warranties contained in
subsections (a) and (b) of Section 9.5 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 10.1.
     Section 8.2.2 Default. No Default shall exist or would result from such
proposed Credit Extension or the application of the proceeds thereof.
     Section 8.2.3 Request for Credit Extension. The applicable Funding Agent
and, if applicable, an L/C Issuer or a Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.
     Section 8.2.4 Market Events Affecting Alternative Currencies. In the case
of a Credit Extension to be denominated in an Alternative Currency of the
applicable Tranche, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the applicable
Funding Agent, the applicable Tranche Required Lenders (in the case of any Loans
to be denominated in an Alternative Currency under such Tranche) or the
applicable L/C Issuer (in the case of any Letter of Credit to be denominated in
an Alternative Currency under such Tranche) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency under
such Tranche.
Each request for a Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to another Type or a
continuation of Eurocurrency Rate Loans) submitted by Prologis shall be deemed
to be a representation and warranty that the conditions specified in
Sections 8.2.1 and 8.2.2 have been satisfied on and as of the date of the
applicable Credit Extension.
ARTICLE IX
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Credit Parties that:
     Section 9.1 Existence, Qualification and Power; Compliance with Laws. Each
Loan Party (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c) above, to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

119



--------------------------------------------------------------------------------



 



     Section 9.2 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not: (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Consolidated Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law. Each Company is in compliance with
all Contractual Obligations referred to in clause (b)(i), except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
     Section 9.3 Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document (excluding
approvals, consents, exemptions and authorizations that have been obtained and
are in full force and effect and those which, if not made or obtained, would not
(a) materially and adversely affect the validity or enforceability of any Loan
Document or (b) result in a Default).
     Section 9.4 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable Debtor
Relief Laws and general principles of equity.
     Section 9.5 Financial Statements.
     (a) Each of the General Partner Audited Financial Statements and the Old
Prologis Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
entities covered thereby as of the date thereof and their results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show (either in the text thereof or the notes thereto) all
material Liabilities of the entities covered thereby as of the date thereof.
     (b) Each of (i) the unaudited consolidated balance sheet of General Partner
and its Consolidated Subsidiaries dated March 31, 2011 and (ii) the unaudited
consolidated balance sheet of the Old Prologis and its Consolidated Subsidiaries
dated March 31, 2011, and, in each case, the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (A) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (B) fairly present the financial condition of the entities
covered thereby as of the

120



--------------------------------------------------------------------------------



 



date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (A) and (B), to the absence of footnotes and to
normal year-end audit adjustments.
     Section 9.6 Litigation. As of the Closing Date, except as specifically
disclosed in Schedule 9.6, there are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Loan Party after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Company or against any
Company’s properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.
     Section 9.7 No Default. No Company is in default under or with respect to
any Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
     Section 9.8 Ownership of Property. Each Company has good record and
marketable title in fee simple to, or valid trust beneficiary interests or
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     Section 9.9 Environmental Compliance. Each Company conducts in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential Liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Companies have reasonably concluded that, except as
specifically disclosed in Schedule 9.9, such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     Section 9.10 Taxes. Each Company has filed all Federal and other material
state, provincial, and other Tax returns and reports required to be filed, and
has paid, collected, withheld and remitted all Federal and other material state,
provincial, and other material Taxes, assessments, fees and other governmental
charges levied or imposed upon it or its properties, income or assets otherwise
due and payable, or which it has been required to collect or withhold and remit,
except those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP or such Taxes, the failure to make payment of which when
due could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. There is no proposed tax assessment against any
Company that would, if made, have a Material Adverse Effect.
     Section 9.11 Pension Law Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of applicable Laws. Each Plan that is intended to qualify under
Section 401(a) of the Code has

121



--------------------------------------------------------------------------------



 



received a favorable determination or opinion letter from the IRS, or such Plan
is entitled to rely on an advisory or opinion letter issued with respect to an
IRS approved master and prototype or volume submitter plan, or an application
for such a letter is currently being processed by the IRS with respect thereto
and, to the best knowledge of Prologis, nothing has occurred which would
prevent, or cause the loss of, such qualification. Prologis and each ERISA
Affiliate have made all required contributions to each Pension Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any such Pension Plan.
     (b) There are no pending or, to the best knowledge of any Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. Neither Prologis nor any other Borrower has knowledge of any
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) or violation of the fiduciary responsibility rules (within
the meaning of Section 404 or 405 of ERISA) with respect to any Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither Prologis nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any Liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iii) neither Prologis nor any ERISA Affiliate has incurred any
unsatisfied, or reasonably expects to incur any, Liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such Liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither Prologis nor any ERISA Affiliate has
engaged in a transaction that reasonably could be expected to be subject to
Sections 4069 or 4212(c) of ERISA.
     Section 9.12 Margin Regulations; Investment Company Act.
     (a) No Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
     (b) No Loan Party is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
     Section 9.13 Disclosure. Each Loan Party has disclosed to the Credit
Parties all agreements, instruments and corporate or other restrictions to which
any Company is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any Loan Party to
any Credit Party in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading in any material
respect; provided

122



--------------------------------------------------------------------------------



 



that, with respect to projected financial information, each Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.
     Section 9.14 Compliance with Laws. Each Company is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
     Section 9.15 Dutch Banking Act. Each Dutch Borrower is in compliance with
the Dutch Banking Act and any regulations issued pursuant thereto.
     Section 9.16 Solvency. Each Loan Party is, and after giving effect to all
Obligations hereunder will be, Solvent.
     Section 9.17 Plan Assets. The assets of each Company are not “plan assets”
as defined in 29 C.F.R. § 2510.3-101(a)(1), as modified by Section 3(42) of
ERISA.
     Section 9.18 REIT Status. General Partner is qualified as a REIT.
ARTICLE X
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding:
     Section 10.1 Financial Statements. General Partner shall deliver, or cause
to be delivered, to Global Administrative Agent, in form and detail satisfactory
to Global Administrative Agent:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of General Partner and Prologis (commencing with the fiscal
year ended December 31, 2011), a consolidated balance sheet of each of
(i) General Partner and its Consolidated Subsidiaries and (ii) Prologis and its
Consolidated Subsidiaries, in each case as at the end of such fiscal year, and
the related consolidated statements of income or operations, equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail, audited and
accompanied by a report and opinion of a Registered Public Accounting Firm of
nationally recognized standing reasonably acceptable to Global Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and applicable Securities Laws; and
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of General Partner
and Prologis (commencing with the fiscal quarter ended June 30, 2011), a
consolidated balance sheet of each of (i) General Partner and its Consolidated
Subsidiaries and (ii) Prologis and its Consolidated Subsidiaries, in each case
as at the end of such fiscal quarter, and the related consolidated statements of
income

123



--------------------------------------------------------------------------------



 



or operations for such fiscal quarter and for the portion of the fiscal year
then ended, and equity and cash flows for the portion of the fiscal year then
ended, setting forth in each case in comparative form a balance sheet as of the
end of the previous fiscal year and statements of income or operation and cash
flows for the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by a Responsible Officer of Prologis as fairly
presenting the financial condition, results of operations, equity and cash flows
of the Companies, subject only to normal year-end audit adjustments and the
absence of footnotes.
As to any information contained in materials furnished pursuant to
Section 10.2(d), General Partner shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of General Partner to furnish the information
and materials described in clauses (a) and (b) above at the times specified
therein.
     Section 10.2 Certificates; Other Information. General Partner shall
deliver, or cause to be delivered, to Global Administrative Agent, in form and
detail satisfactory to Global Administrative Agent:
     (a) concurrently with the delivery of each set of financial statements
referred to in Section 10.1(a), an opinion from a Registered Public Accounting
Firm of nationally recognized standing to the effect that such financial
statements were prepared in accordance with GAAP and present fairly, in all
material respects, the consolidated financial condition of General Partner and
its Consolidated Subsidiaries, or Prologis and its Consolidated Subsidiaries, as
applicable, as of the date thereof and the consolidated results of operations of
General Partner and its Consolidated Subsidiaries, or Prologis and its
Consolidated Subsidiaries, as applicable, for the fiscal year then ended;
     (b) concurrently with the delivery of each set of financial statements
referred to in Sections 10.1(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of General Partner;
     (c) promptly after any request by Global Administrative Agent, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors of General Partner by independent accountants in
connection with the accounts or books of any Company, or any audit of any
Company;
     (d) promptly after filing, true, correct, and complete copies of all
material reports or filings filed by or on behalf of any Company with any
Governmental Authority (including copies of each Form 10-K, Form 10-Q, and Form
S-8 filed by or on behalf of any Company with the SEC); and
     (e) promptly, such additional information regarding the business, financial
or corporate affairs of any Company (and to the extent available to a Company,
any other Borrower), or compliance with the terms of the Loan Documents, as
Global Administrative Agent may from time to time reasonably request.
Documents required to be delivered pursuant to Section 10.1(a) or (b) or
Section 10.2(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date

124



--------------------------------------------------------------------------------



 



(i) on which a Company posts such documents, or provides a link thereto, on its
website on the internet at the website address listed on Schedule 14.2; or
(ii) on which such documents are posted on its behalf on an internet or intranet
website, if any, to which each Credit Party has access (whether a commercial,
third-party website or whether sponsored by Global Administrative Agent);
provided that a Company shall notify Global Administrative Agent (by facsimile
or electronic mail) of the posting of any such documents and, if requested,
provide to Global Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Except for such Compliance Certificates,
Global Administrative Agent shall have no obligation to request the delivery or
to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by any Company with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
Each of General Partner and Prologis hereby acknowledges that (a) Agents and/or
the Arrangers will make available to each Lender and the L/C Issuers materials
and/or information provided by or on behalf of General Partner and Prologis
hereunder (collectively, “Borrower Materials”) by posting Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to General Partner, Prologis or
their respective securities) (each, a “Public Lender”). Each of General Partner
and Prologis hereby agrees that: (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” General
Partner and Prologis shall be deemed to have authorized each Credit Party to
treat such Borrower Materials as not containing any material non-public
information with respect to General Partner, Prologis or their respective
securities for purposes of United States Federal and state securities laws
(provided that to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 14.7); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) Agents and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.” Notwithstanding the foregoing, neither General Partner nor Prologis
shall have any obligation to mark any Borrower Materials “PUBLIC”.
     Section 10.3 Notices. General Partner shall promptly notify, or cause a
Loan Party to notify, Global Administrative Agent:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including: (i) breach or non-performance
of, or any default under, a Contractual Obligation of any Company; (ii) any
dispute, litigation, investigation, proceeding or suspension between any Company
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Company, including
pursuant to any applicable Environmental Laws;
     (c) of the occurrence of any ERISA Event;

125



--------------------------------------------------------------------------------



 



     (d) of any material change in accounting policies or financial reporting
practices by any Company (except to the extent disclosed in financial statements
provided pursuant to Section 10.1, including the footnotes to such financial
statements); and
     (e) promptly upon receipt by General Partner or Prologis of notice thereof,
and in any event within five Business Days after any change in the Moody’s
Rating, the S&P Rating or the Fitch Rating, notice of such change.
Each notice pursuant to this Section 10.3 shall be accompanied by a statement of
a Responsible Officer of the applicable Loan Party setting forth details of the
occurrence referred to therein and stating what action such Loan Party has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 10.3(a) shall describe with particularity any provision of this
Agreement or any other Loan Document that has been breached. Global
Administrative Agent shall promptly notify Lenders of any notice received under
this Section 10.3.
     Section 10.4 Payment of Obligations. General Partner shall, and shall cause
each other Company to, pay and discharge as the same shall become due and
payable, all its Liabilities (including tax Liabilities), except to the extent
(a) the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained therefor or (b) the failure to pay and discharge such Liabilities
could not reasonably be expected to result in a Material Adverse Effect.
     Section 10.5 Preservation of Existence, Etc. General Partner shall, and
shall cause each other Company to: (a) preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 11.2; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
     Section 10.6 Maintenance of Properties. General Partner shall, and shall
cause each other Company to: (a) maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof, in each
case except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect.
     Section 10.7 Maintenance of Insurance. General Partner shall, and shall
cause each other Company to, maintain insurance (giving effect to reasonable and
prudent self-insurance) according to reasonable and prudent business practices.
     Section 10.8 Compliance with Laws. General Partner shall, and shall cause
each other Company to, comply in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its business or property, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being

126



--------------------------------------------------------------------------------



 



contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
     Section 10.9 Books and Records. General Partner shall, and shall cause each
other Company to, maintain proper books of record and account, in which true and
correct entries are made that are sufficient to prepare General Partner’s and
Prologis’ financial statements in conformity with GAAP consistently applied.
     Section 10.10 Inspection Rights. Upon reasonable request, and subject to
Section 14.7, General Partner shall, and shall cause each other Company to,
allow any Agent (or its Related Parties who may be accompanied by a Related
Party of one or more Lenders) to inspect any of its properties, to review
reports, files, and other records and to make and take away copies thereof, and
to discuss (provided that General Partner or the applicable other Company is
given the opportunity to be present for such discussions) any of its affairs,
conditions, and finances with its directors, officers, employees or
representatives from time to time upon reasonable notice, during normal business
hours; provided that unless a Default has occurred and is continuing and except
in the case of Global Administrative Agent and its Related Parties, such
inspections shall be at the applicable Credit Party’s sole cost and expense.
     Section 10.11 Use of Proceeds. Each Borrower shall use the proceeds of the
Credit Extensions for general corporate purposes not in contravention of any Law
or of any Loan Document.
     Section 10.12 REIT Status. General Partner shall, at all times, maintain
its status as a REIT.
     Section 10.13 Guaranties.
     (a) Pursuant to the General Partner Guaranty, General Partner shall
Guarantee the Obligations of all Borrowers.
     (b) Pursuant to the Prologis Guaranty, Prologis shall Guarantee the
Obligations of all Affiliate Borrowers.
     (c) At all times prior to the Security Agency Agreement Release Date, Old
Prologis shall Guarantee the Obligations of all Old Prologis Subsidiary
Borrowers pursuant to the Old Prologis Guaranty.
     Section 10.14 Claims Pari Passu. Each Loan Party shall ensure that at all
times the claims of the Credit Parties under the Loan Documents rank at least
pari passu with the claims of all its unsecured and unsubordinated creditors
other than those claims that are preferred by Debtor Relief Laws.
ARTICLE XI
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding:

127



--------------------------------------------------------------------------------



 



     Section 11.1 Secured Indebtedness. General Partner shall not permit the
ratio (expressed as a percentage) of (a) the aggregate amount of all Secured
Debt of the Companies outstanding as of the last day of any fiscal quarter, to
(b) Total Asset Value as of such date to exceed 35%; provided that as of the
last day of the four consecutive fiscal quarters immediately following any
Material Acquisition, such ratio may exceed 35% so long as it does not exceed
40%.
     Section 11.2 Fundamental Changes. General Partner shall not, and shall not
permit any other Company to, merge, dissolve, liquidate, consolidate with or
into another Person, except that, so long as no Default exists or would result
therefrom:
     (a) any Consolidated Subsidiary may merge with Prologis, provided that
Prologis shall be the continuing or surviving Person;
     (b) any Consolidated Subsidiary may merge with any one or more other
Consolidated Subsidiaries, provided that if any party to such merger was a
Borrower, then the continuing or surviving Person must be a Borrower;
     (c) any Company (other than General Partner, Prologis or any other
Borrower) may be voluntarily dissolved or liquidated under the laws of its
jurisdiction of organization (excluding any Debtor Relief Law); and
     (d) any Company or any Borrower may merge, dissolve, liquidate or
consolidate with or into another Person in connection with any transaction
designed to change the corporate, partnership, limited liability company or
other structure of such entity, or otherwise change its corporate or other form,
so long as (i) the succeeding or remaining entity assumes all of the assets and
liabilities of such Person and (ii) no Credit Party is adversely affected
thereby.
     Section 11.3 Restricted Payments. General Partner shall not, and shall not
permit any other Company to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
if an Event of Default pursuant to Section 12.1.1 exists, except that:
     (a) any Consolidated Subsidiary may at any time make Restricted Payments to
any other Company and, solely to the extent distributions to other holders of
its Equity Interests are required by its Organization Documents, to such other
holders of Equity Interests;
     (b) any Company may at any time declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Company;
     (c) any Company may at any time purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;
     (d) Prologis may at any time pay cash dividends and make other cash
distributions to General Partner and, to the extent corresponding distributions
to other holders of its Equity Interests are required by its Organization
Documents, to such other holders of Equity Interests,

128



--------------------------------------------------------------------------------



 



and General Partner may at any time pay cash dividends and make other cash
distributions to the holders of its Equity Interests, in each case, in an amount
not to exceed in the aggregate the greater of (i) 95% of the aggregate,
cumulative “Funds from Operations” (excluding non- cash impairment charges,
write-downs or losses) of Prologis as reported to its shareholders in either the
annual report of Prologis filed by or on behalf of Prologis with the SEC on a
Form 10-K or any quarterly investment package prepared for the holders of its
Equity Interests after December 31, 2010, and (ii) the amount of Restricted
Payments required to be paid in order for General Partner to eliminate its REIT
taxable income and/or to maintain its status as a REIT; and
     (e) General Partner and any Company may at any time make non-cash
Restricted Payments in connection with employee, trustee and director stock
option plans or similar employee, trustee and director incentive arrangements.
     Section 11.4 Change in Nature of Business. General Partner shall not, and
shall not permit any other Company to, engage in any material line of business
substantially different from those lines of business conducted by the Companies
on the date hereof or any business substantially related or incidental thereto.
     Section 11.5 Transactions with Affiliates. General Partner shall not, and
shall not permit any other Company to, enter into any transaction of any kind
with any Affiliate of General Partner, whether or not in the ordinary course of
business; provided that the foregoing restriction shall not apply to
(a) transactions with existing shareholders of Consolidated Subsidiaries and
Unconsolidated Affiliates, (b) transactions in the ordinary course of business
(i) on fair and reasonable terms substantially as favorable to such Company as
would be obtainable by such Company at the time in a comparable arm’s length
transaction with a Person other than an Affiliate or (ii) that comply with the
requirements of the North America Security Administrators Association’s
Statement of Policy of Real Estate Investment Trusts, (c) payments to or from
such Affiliates under leases of commercial space on market terms, (d) payment of
fees under asset or property management agreements under terms and conditions
available from qualified management companies, (e) intercompany Liabilities and
other Investments between any Company and its Consolidated Subsidiaries and
Unconsolidated Affiliates otherwise permitted pursuant to this Agreement, (f)
transactions between Companies, and (g) transactions otherwise permitted
hereunder.
     Section 11.6 Negative Pledge Agreements; Burdensome Agreements.
     (a) General Partner shall not, and shall not permit any other Company to,
grant a Lien (other than Permitted Liens) to any Person on the Equity Interests
of any Company if the Unencumbered NOI of such Company is used in the
calculation of Unencumbered Debt Service Coverage Ratio.
     (b) General Partner shall not, and shall not permit any other Company to,
enter into any negative pledge or other agreement with any other Person such
that any Company shall be prohibited from granting to Global Administrative
Agent, for the benefit of the Credit Parties, a first-priority Lien on the
Equity Interests of any Company (other than General Partner) if the Unencumbered
NOI of such Company is used in the calculation of Unencumbered Debt Service
Coverage Ratio; provided that the provisions of Section 1013 of the Existing
Indenture and any

129



--------------------------------------------------------------------------------



 



similar requirement for the grant of an equal and ratable lien in connection
with a pledge of any property or asset to Global Administrative Agent, shall not
constitute a negative pledge or any other agreement that violates this
Section 11.6(b).
     (c) General Partner shall not, and shall not permit any other Company to,
enter into any Contractual Obligation (other than this Agreement, any other Loan
Document or any other agreement or document evidencing or governing Indebtedness
of a Consolidated Subsidiary) that limits the ability of any Consolidated
Subsidiary to make Restricted Payments to any Company.
     Section 11.7 Use of Proceeds. Borrowers shall not use the proceeds of any
Credit Extension, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
     Section 11.8 Financial Covenants.
     Section 11.8.1 Consolidated Tangible Net Worth. General Partner shall not
permit Consolidated Tangible Net Worth at any time to be less than
$10,000,000,000.
     Section 11.8.2 Consolidated Leverage Ratio. General Partner shall not
permit the Consolidated Leverage Ratio, as of the last day of any fiscal
quarter, to exceed 0.60 to 1.0; provided that as of the last day of the four
consecutive fiscal quarters immediately following any Material Acquisition, such
ratio may exceed 0.60 to 1.0 so long as it does not exceed 0.65 to 1.0.
     Section 11.8.3 Fixed Charge Coverage Ratio. General Partner shall not
permit the Fixed Charge Coverage Ratio, as of the last day of any fiscal
quarter, to be less than 1.50 to 1.0.
     Section 11.8.4 Unencumbered Debt Service Coverage Ratio. General Partner
shall not permit the Unencumbered Debt Service Coverage Ratio, as of the last
day of any fiscal quarter, to be less than 1.50 to 1.0.
ARTICLE XII
EVENTS OF DEFAULT AND REMEDIES
     Section 12.1 Events of Default. Any of the following shall constitute an
“Event of Default”:
     Section 12.1.1 Non-Payment. Any Borrower or any other Loan Party fails to
pay (a) when and as required to be paid herein, any amount of principal of any
Loan or any L/C Obligation, or (b) within three Business Days after the same
becomes due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (c) within five days after the same becomes due, any other amount
payable hereunder or under any other Loan Document.
     Section 12.1.2 Specific Covenants. Any Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Section 10.10,
10.13, 11.1, 11.3 or 11.8.

130



--------------------------------------------------------------------------------



 



     Section 12.1.3 Other Defaults. General Partner (or, if applicable, any
other Loan Party) fails to perform or observe any other covenant or agreement
(not specified in Section 12.1.1 or 12.1.2 above) contained in any Loan Document
on its part to be performed or observed and such failure continues for 30 days
after the first to occur of (a) a Responsible Officer of General Partner or
Prologis obtaining knowledge of such failure or (b) General Partner’s receipt of
notice from Global Administrative Agent of such failure; provided that if such
failure is of such a nature that can be cured but cannot with reasonable effort
be completely cured within 30 days, then such 30 day period shall be extended
for such additional period of time (not exceeding 90 additional days) as may be
reasonably necessary to cure such failure so long as General Partner (or the
applicable Loan Party) commences such cure within such 30 day period and
diligently prosecutes same until completion.
     Section 12.1.4 Representations and Warranties. Any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Borrower or any other Loan Party herein, in any other Loan Document or in
any document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made and, with respect to
any representation, warranty, certification or statement not known by such Loan
Party at the time made or deemed made to be incorrect, the defect causing such
representation or warranty to be incorrect when made (or deemed made) is not
removed within 30 days after the first to occur of (a) a Responsible Officer of
General Partner or Prologis obtaining knowledge thereof or (b) written notice
thereof from Global Administrative Agent to General Partner.
     Section 12.1.5 Cross-Default.
     (a) Any Company fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) in respect of
any Recourse Debt (other than Indebtedness hereunder or under any other Loan
Document and Indebtedness under Swap Contracts) having an aggregate principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $50,000,000; or
     (b) Any Company fails to observe or perform any other agreement or
condition relating to or in respect of any Recourse Debt or contained in any
instrument or agreement evidencing, securing or relating to the same, or any
other event (excluding voluntary actions by any applicable Company) occurs, the
effect of which default or other event is to cause Recourse Debt having an
aggregate principal amount (including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $50,000,000, to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Recourse Debt to be made, prior to its stated maturity, or such
Recourse Debt to become payable or cash collateral in respect thereof to be
demanded; or
     (c) There occurs under any Swap Contract that constitutes Recourse Debt an
Early Termination Date (as defined in such Swap Contract) resulting from (i) any
event of default under such Swap Contract as to which any Company is the
Defaulting Party (as defined in such Swap Contract) or (ii) any Termination
Event (as so defined) under such Swap Contract as to which any Company is an
Affected Party (as so defined) and, in either event, the Swap

131



--------------------------------------------------------------------------------



 



Termination Value owed by such Company as a result thereof is greater than
$50,000,000 and such amount is not paid when due.
     Section 12.1.6 Insolvency Proceedings, Etc. Any Company institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
Company or to all or any material part of its property is instituted without the
consent of such Company and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding.
     Section 12.1.7 Inability to Pay Debts; Attachment. (a) Any Company becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due or (b) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any Company and is not released, vacated or fully bonded within 30 days after
its issue or levy.
     Section 12.1.8 Judgments. There is entered against any Company (a) a final
judgment or order for the payment of money in an aggregate amount exceeding
$50,000,000 (to the extent not covered by insurance as to which the insurer does
not dispute coverage) or (b) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (i) enforcement proceedings are
commenced by any creditor upon such judgment or order or (ii) there is a period
of ten consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect.
     Section 12.1.9 ERISA. (a) An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in Liability of any Company under Title IV of ERISA to such Pension Plan,
such Multiemployer Plan or the PBGC in an aggregate amount in excess of
$5,000,000, or (b) General Partner or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal Liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $5,000,000.
     Section 12.1.10 Invalidity of Loan Documents. Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect (unless such
cessation would not affect the obligations of any applicable Loan Party or the
rights and remedies of any Credit Party, in each case, in any material respect);
or any Loan Party contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further Liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document.

132



--------------------------------------------------------------------------------



 



     Section 12.1.11 Change of Control. (a) A Change of Control occurs or (b)
Prologis shall cease to own Equity Interests of any Affiliate Borrower unless
all Loans of such Affiliate Borrower have been paid in full.
     Section 12.1.12 Plan Assets. The assets of any Company at any time
constitute “plan assets” as defined in 29 C.F.R. § 2510.3-101(a)(1), as modified
by Section 3(42) of ERISA.
     Section 12.1.13 Insolvency Proceedings in Japan. Any Company which is
incorporated or established in Japan takes any corporate or legal actions, or
any other action or legal proceeding is commenced against such Company for the
purpose of winding-up, dissolution, liquidation, administration or
re-organization or for the appointment of a liquidator, receiver, administrator,
administrative receiver, conservator, custodian, trustee or similar officer of
it or of all or any material part of its revenues and assets (unless such
winding-up, dissolution, liquidation, administration, re-organization or
appointment is permitted under this Agreement or is otherwise carried out in
connection with a reconstruction or amalgamation when solvent, on terms
previously approved by Global Administrative Agent) under any domestic or
foreign bankruptcy, insolvency, receivership or similar Law now or hereafter in
effect (including, under Japanese Law, any corporate action or proceedings
relating to the commencement of bankruptcy proceedings (hasan tetsuzuki), the
commencement of civil rehabilitation proceedings (minji saisei tetsuzuki), the
commencement of corporate reorganization proceedings (kaisha kosei tetsuzuki) or
the commencement of special liquidation (tokubetsu seisan)); provided that there
shall be no Event of Default under this Section 12.1.13, to the extent any such
action or proceeding is not initiated by, at the request of, or with the
agreement of, such Company and such action, legal proceeding or appointment
continues undischarged or unstayed for a period ending on the earlier of
(a) 30 days after commencement or, if earlier, the date on which such proceeding
is advertised and (b) a judgment to commence proceedings (or preservative order)
has been made in relation to the matter in respect of which the action,
proceeding or appointment was initiated.
     Section 12.2 Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, Global Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of any L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;
     (c) require that each Borrower Cash Collateralize its respective L/C
Obligations (in an amount equal to the then Outstanding Amount of such L/C
Obligations); and
     (d) exercise on behalf of itself and each Lender all rights and remedies
available to it and Lenders under the Loan Documents;

133



--------------------------------------------------------------------------------



 



provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the United States Bankruptcy Code, the
obligation of each Lender to make Loans and any obligation of any L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of each Borrower
to Cash Collateralize its respective L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of Global
Administrative Agent or any Lender.
ARTICLE XIII
AGENTS
     Section 13.1 Appointment and Authority.
     (a) Each Lender and each L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as Global Administrative Agent and Collateral Agent
hereunder and under the other Loan Documents and authorizes Global
Administrative Agent and Collateral Agent to take such actions on its behalf and
to exercise such powers as are delegated to Global Administrative Agent and
Collateral Agent, as applicable, by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto.
     (b) Each U.S. Lender and each U.S. L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as U.S. Funding Agent hereunder and under
the other Loan Documents and authorizes U.S. Funding Agent to take such actions
on its behalf and to exercise such powers as are delegated to U.S. Funding
Agent, as applicable, by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.
     (c) Each Euro Lender and each Euro L/C Issuer hereby irrevocably appoints
RBS plc to act on its behalf as Euro Funding Agent hereunder and under the other
Loan Documents and authorizes Euro Funding Agent to take such actions on its
behalf and to exercise such powers as are delegated to Euro Funding Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
     (d) Each Yen Lender and each Yen L/C Issuer hereby irrevocably appoints
SMBC to act on its behalf as Yen Funding Agent hereunder and under the other
Loan Documents and authorizes Yen Funding Agent to take such actions on its
behalf and to exercise such powers as are delegated to Yen Funding Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
     The provisions of this Article are solely for the benefit of Agents,
Lenders, and L/C Issuers, and no Loan Party shall have rights as a third party
beneficiary of any of such provisions.
     Section 13.2 Rights as a Lender. Any Person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or the context
otherwise requires, include each Person serving as an Agent hereunder in its
individual capacity. Any Person and its Affiliates may

134



--------------------------------------------------------------------------------



 



accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Company and its Affiliates as if such Person were not an Agent hereunder and
without any duty to account therefor to Lenders.
     Section 13.3 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:
     (a) shall be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
     (b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other
number, percentage or group of Lenders as shall be expressly provided for herein
or in the other Loan Documents), provided that no Agent shall be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law; and
     (c) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, or be liable for failure to disclose, any
information relating to any Company or any of its Affiliates that is
communicated to or obtained by such Agent or any of its Affiliates.
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number,
percentage or group of Lenders as shall be necessary, or as such Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 14.1 and 12.2) or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until notice describing such Default is given to such Agent by a Loan
Party, a Lender or an L/C Issuer.
No Agent shall be responsible for or have any duty to ascertain or inquire into
(1) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document (other than its own statements, warranties
and representations), (2) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (3) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein or therein or the occurrence of
any Default, (4) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document or (5) the satisfaction of any condition set forth in Article VIII or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to such Agent.
     Section 13.4 Reliance by Agents. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement

135



--------------------------------------------------------------------------------



 



made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or any L/C Issuer, each Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless such Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. Any
Agent may consult with legal counsel (who may be counsel for the Companies),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     Section 13.5 Delegation of Duties. Each Agent may perform any of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any of its duties and exercise its rights and
powers by or through its Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as an Agent.
     Section 13.6 Resignation of Global Administrative Agent. Global
Administrative Agent may at any time give notice of its resignation to each
Funding Agent, Lenders, each L/C Issuer and Prologis. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with Prologis, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of a bank with an office in the
United States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after retiring
Global Administrative Agent gives notice of its resignation, then retiring
Global Administrative Agent may on behalf of Lenders and L/C Issuer, appoint a
successor Global Administrative Agent meeting the qualifications set forth
above; provided that if Global Administrative Agent shall notify Prologis and
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) retiring Global Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by Global Administrative Agent on behalf of
Lenders or L/C Issuer under the Loan Documents, the retiring Global
Administrative Agent shall continue to hold such collateral security until such
time as a successor Global Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through Global Administrative Agent shall instead be made by or to each Lender
and each L/C Issuer directly, until such time as the Required Lenders appoint a
successor Global Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Global Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Global
Administrative Agent, and the retiring Global Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by Prologis to a successor Global Administrative
Agent shall be the same as (but without duplication with) those payable to its
predecessor unless otherwise agreed between Prologis and

136



--------------------------------------------------------------------------------



 



such successor. After the retiring Global Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 14.4 shall continue in effect for the benefit of such retiring Global
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Global Administrative Agent was acting as Global Administrative Agent.
     Section 13.7 Resignation of Funding Agents. Each Funding Agent may at any
time give notice of its resignation as Funding Agent for a Tranche to the
Lenders with commitments in such Tranche, Global Administrative Agent and
Prologis. Upon receipt of any such notice of resignation, Global Administrative
Agent shall have the right, in consultation with Prologis, to appoint a
successor, which shall be a bank with an office in the applicable jurisdiction
of the affected Tranche, or an Affiliate of a bank with an office in the
applicable jurisdiction of the affected Tranche. If no such successor shall have
been so appointed by Global Administrative Agent and shall have accepted such
appointment within 30 days after the retiring Funding Agent gives notice of its
resignation, then the retiring Funding Agent may on behalf of the applicable
Lenders appoint a successor Funding Agent for the applicable Tranche meeting the
qualifications set forth above; provided that if Funding Agent shall notify
Global Administrative Agent, Prologis and the applicable Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Funding Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents with respect to the applicable Tranche and
(2) all payments, communications and determinations provided to be made by, to
or through such Funding Agent with respect to such Tranche shall instead be made
by or to Global Administrative Agent directly, until such time as Global
Administrative Agent appoints a successor Funding Agent for such Tranche as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as the applicable Funding Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Funding Agent with respect to the applicable
Tranche, and the retiring Funding Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents with respect
to such Tranche (if not already discharged therefrom as provided above in this
Section). The fees payable by Prologis to a successor Funding Agent (including,
if applicable, to Global Administrative Agent for any period) shall be the same
as (but without duplication of) those payable to its predecessor unless
otherwise agreed between Prologis and such successor. After the retiring Funding
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article XIII and Section 14.4 shall continue in effect for the benefit
of such retiring Funding Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Funding Agent was acting as a Funding Agent.
Any resignation by (a) U.S. Funding Agent pursuant to this Section shall also
constitute its resignation as a U.S. L/C Issuer, a Fronting Lender, and U.S.
Swing Line Lender, (b) Euro Funding Agent pursuant to this Section shall also
constitute its resignation as a Euro L/C Issuer, a Fronting Lender and Euro
Swing Line Lender, and (c) Yen Funding Agent pursuant to this Section shall also
constitute its resignation as a Yen L/C Issuer and a Fronting Lender.
If any Person resigns as an L/C Issuer under this Section, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit issued by it

137



--------------------------------------------------------------------------------



 



and outstanding as of the effective date of its resignation as an L/C Issuer and
all L/C Obligations with respect thereto (including the right to require Lenders
to make Committed Loans or fund risk participations in unreimbursed amounts). If
any Person resigns as a Fronting Lender or Swing Line Lender under this Section,
it shall retain all the rights of a Fronting Lender or Swing Line Lender
provided for hereunder with respect to Fronting Loans or Swing Line Loans, as
applicable, made by it and outstanding as of the effective date of such
resignation, including the right to require Lenders to make Committed Loans or
fund risk participations of such outstanding Loans (in the original currency of
such Loans).
Upon the acceptance of a successor’s appointment as the applicable Funding Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, Fronting
Lender and Swing Line Lender (to the extent such Funding Agent maintained these
roles immediately prior to its resignation) under the applicable Tranche,
(b) the applicable retiring L/C Issuer, Fronting Lender and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents under the applicable Tranche, and
(c) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit under the applicable Tranche, if any, outstanding at the
time of such succession or make other arrangements satisfactory to such retiring
L/C Issuer to effectively assume the obligations of such retiring L/C Issuer
with respect to such Letters of Credit.
     Section 13.8 Non-Reliance on Agents and Other Lenders. Each Lender and each
L/C Issuer acknowledges that it has, independently and without reliance upon any
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and each L/C
Issuer also acknowledges that it will, independently and without reliance upon
any Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
     Section 13.9 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of Global Co-Syndication Agents, Global Book Managers or
Global Lead Arrangers listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in their capacities, as applicable, as an Agent, a Lender or
an L/C Issuer hereunder.
     Section 13.10 Global Administrative Agent May File Proofs of Claim. In case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, Global Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Global Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations, and all
other Obligations that are owing and

138



--------------------------------------------------------------------------------



 



unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of Lenders, L/C Issuers, and Agents (including any
claim for the reasonable compensation, expenses, disbursements and advances of
Lenders, L/C Issuers, and Agents and their respective agents and counsel and all
other amounts due Lenders, L/C Issuers, and Agents under Sections 5.9, 5.10,
6.5, and 14.4) allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to Global Administrative
Agent and, in the event that Global Administrative Agent shall consent to the
making of such payments directly to Lenders and L/C Issuers, to pay to Global
Administrative Agent any amount due to Global Administrative Agent under
Sections 6.5 and 14.4.
Nothing contained herein shall be deemed to authorize Global Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Global Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.
     Section 13.11 Security Agency Agreement. Each Lender acknowledges that the
obligations of Old Prologis hereunder and under the Old Prologis Guaranty have
been designated as Designated Senior Debt pursuant to the terms of the Security
Agency Agreement and, as a result of such designation, until the Security Agency
Agreement Release Date or, if earlier, the date on which any such designation is
revoked, each Lender is a “Credit Party” under, and shall be bound by all of the
provisions of, the Security Agency Agreement as if it were a signatory thereto.
Each Lender acknowledges that (a) it and its counsel have had an opportunity to
review the Security Agency Agreement prior to the Closing Date (or, in the case
of any Lender that becomes a party hereto after the Closing Date, prior to
becoming a Lender hereunder); and (b) pursuant to the Security Agency Agreement,
it may be required to (and each Lender agrees that under the applicable
circumstances set forth in the Security Agency Agreement it will) return to
Collateral Agent (or to Global Administrative Agent for delivery to Collateral
Agent) amounts paid to such Lender for application to the Obligations.
     Section 13.12 Release of Old Prologis Guaranty. Each Credit Party agrees
that the Old Prologis Guaranty, and all obligations of Old Prologis thereunder,
will automatically, without any further act or consent of any Person, terminate
on the Security Agency Agreement Release Date. Global Administrative Agent
agrees that it will promptly execute and deliver all further instruments and
documents, and take all further action, that Prologis may reasonably request in
order to evidence such termination, and each Credit Party irrevocably authorizes
Global Administrative Agent to execute and deliver all such further instruments
and documents and take all such further actions on its behalf.

139



--------------------------------------------------------------------------------



 



ARTICLE XIV
MISCELLANEOUS
     Section 14.1 Amendments, Etc.
     Section 14.1.1 Amendments Generally. Except as otherwise expressly provided
herein, no amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by Prologis or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and Prologis or the applicable Loan Party, as the case may be, and
acknowledged by Global Administrative Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that (x) to the extent an amendment or waiver of any
provision of this Agreement or any other Loan Document only affects a specific
Tranche, then such amendment or waiver shall be effective with the written
consent of the applicable Tranche Required Lenders and Prologis and acknowledged
by Global Administrative Agent and the applicable Funding Agent; and (y) no
amendment, waiver or consent shall:
     (a) extend or increase the Commitment (except for adjustments from time to
time in accordance with this Agreement) of any Lender (or reinstate any
Commitment of any Lender terminated pursuant to Section 12.2) without the
written consent of such Lender;
     (b) postpone any date fixed by this Agreement or any other Loan Document
for any scheduled payment of principal, interest, fees or other amounts due to
any Lender hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
     (c) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Loan Document, without the written consent of each Lender and/or
Agent directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;
     (d) change Section 6.8.4 or Section 6.9 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each affected Lender;
     (e) amend the definition of “Alternative Currency” for any Tranche without
the written consent of each Applicable Tranche Lender;
     (f) change any provision of this Section 14.1, the definition of “Required
Lenders”, “Tranche Required Lenders”, “U.S. Required Lenders”, “Euro Required
Lenders”, “Yen Required Lenders” or “Supplemental Required Lenders” or any other
provision hereof specifying the number or percentage of the aggregate Lenders
(or of the Lenders in a particular Tranche) required to amend, waive or
otherwise modify any rights hereunder (or under such Tranche) or make any
determination or grant any consent hereunder (or under such Tranche) without the
written consent of each Lender (or each Lender in such Tranche); and

140



--------------------------------------------------------------------------------



 



     (g) authorize Global Administrative Agent to release Prologis from the
Prologis Guaranty or General Partner from the General Partner Guaranty without
the written consent of each Lender; and provided, further, that: (A) no
amendment, waiver or consent shall, unless in writing and signed by the
applicable L/C Issuer in addition to Lenders required above, affect the rights
or duties of such L/C Issuer under this Agreement or any Issuer Document
relating to any Letter of Credit issued or to be issued by it; (B) no amendment,
waiver or consent shall, unless in writing and signed by the applicable Swing
Line Lender or Fronting Lender in addition to Lenders required above, affect the
rights or duties of such Swing Line Lender or such Fronting Lender, as
applicable, under this Agreement; and (C) no amendment, waiver or consent shall,
unless in writing and signed by the applicable Agent in addition to Lenders
required above, affect the rights or duties of such Agent under this Agreement
or any other Loan Document. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended, nor the principal amount of the Loans owed to such
Lender reduced, or the final maturity thereof extended, nor this sentence
amended, in each case, without the consent of such Lender.
Notwithstanding any other provision of this Agreement, any changes to any
definitions in the Loan Documents pursuant to a Supplemental Addendum that do
not adversely affect any Lenders (other than Lenders party to the Supplemental
Addendum) shall be effective upon the execution of such Supplemental Addendum
pursuant to Section 6.14. For purposes of this paragraph, the addition of a
Supplemental Tranche shall not be deemed as having an adverse affect on any
Lender, so long as the requirements of Section 6.14 have been satisfied.
In addition, notwithstanding any other provision of this Agreement, Prologis and
Global Administrative Agent may, without the consent of any other Credit Party,
enter into such amendments to any provision of this Agreement or any other Loan
Document as Global Administrative Agent may, in its reasonable opinion,
determine to be necessary or appropriate (I) in connection with the
establishment of any Supplemental Tranche or other additional tranche so long as
such amendment does not adversely affect any Lender or (II) to correct any
ambiguity, omission or error herein, and, upon execution thereof by Prologis and
Global Administrative Agent, any such Amendment shall be binding on all of the
parties hereto.
     Section 14.1.2 Amendments to Extend Maturity. Notwithstanding any other
provision of this Agreement (and without limiting the foregoing provisions of
this Section 14.1 or the extension provisions set forth in Section 6.10),
Prologis may, by written notice to Global Administrative Agent (which shall
forward such notice to all Lenders) make an offer (a “Loan Modification Offer”)
to all Lenders to make one or more amendments or modifications to allow the
maturity of the Loans and/or Commitments of the Accepting Lenders (as defined
below) to be extended and, in connection with such extension, to (a) increase
the Applicable Margin and/or fees payable with respect to the applicable Loans
and/or the Commitments of the Accepting Lenders and/or the payment of additional
fees or other consideration to the Accepting Lenders and/or (b) change such
additional terms and conditions of this Agreement solely as applicable to the
Accepting Lenders (such additional changed terms and conditions (to the extent
not otherwise approved by the requisite Lenders under Section 14.1) to be
effective only during

141



--------------------------------------------------------------------------------



 



the period following the original maturity date prior to its extension by such
Accepting Lenders) (collectively, “Permitted Amendments”) pursuant to procedures
reasonably acceptable to each of Prologis and Global Administrative Agent. Such
notice shall set forth (i) the terms and conditions of the requested Permitted
Amendments and (ii) the date on which such Permitted Amendments are requested to
become effective (which shall not be less than 15 days nor more than 90 days
after the date of such notice). Permitted Amendments shall become effective only
with respect to the Loans and/or Commitments of the Lenders that accept the Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and/or
Commitments as to which such Lender’s acceptance has been made. Prologis, each
Accepting Lender and Global Administrative Agent shall enter into a loan
modification agreement (the “Loan Modification Agreement”) and such other
documentation as Global Administrative Agent shall reasonably specify to
evidence (x) the acceptance of the Permitted Amendments and the terms and
conditions thereof and (y) the authorization of Prologis to enter into and
perform its obligations under the Loan Modification Agreement. Global
Administrative Agent shall promptly notify each Lender as to the effectiveness
of any Loan Modification Agreement. Each party hereto agrees that, upon the
effectiveness of a Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Loans and Commitments of the Accepting Lenders as to which such
Lenders’ acceptance has been made. Prologis may effectuate no more than two Loan
Modification Agreements during the term of this Agreement.
     Section 14.2 Notices; Effectiveness; Electronic Communication.
     Section 14.2.1 Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 14.2.2 below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (a) if to General Partner, Borrowers, any Agent, any L/C Issuer or any
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 14.2; and
     (b) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent, if confirmation of
receipt has been received (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices delivered through
electronic communications to the extent provided in Section 14.2.2, shall be
effective as provided in such Section 14.2.2.

142



--------------------------------------------------------------------------------



 



     Section 14.2.2 Electronic Communications. Notices and other communications
to Lenders and any L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and internet or intranet websites)
pursuant to procedures approved by Global Administrative Agent and the
applicable Funding Agent; provided that the foregoing shall not apply to notices
to any Lender or any L/C Issuer pursuant to Articles II, III, IV or V if such
Lender or any L/C Issuer, as applicable, has notified Global Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. Global Administrative Agent or Prologis may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
     Unless Global Administrative Agent (in consultation with Funding Agents)
otherwise prescribes, (a) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(b) notices or communications posted to an internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (a) of notification that such
notice or communication is available and identifying the website address
therefor.
     Section 14.2.3 The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall any Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, any L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Loan Party’s or
any Agent’s transmission of Borrower Materials through the internet, except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Loan Party, any Lender, any L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
     Section 14.2.4 Delivery to Funding Agents. Global Administrative Agent’s
obligation hereunder to deliver any information to any Lender may be satisfied
by delivering the

143



--------------------------------------------------------------------------------



 



required notice to the applicable Funding Agent, on behalf of such Lender, and
such Funding Agent agrees to promptly deliver such notices to the necessary
Lender.
     Section 14.2.5 Change of Address, Etc. Any Loan Party, Agent, L/C Issuer or
Swing Line Lender may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to Prologis, Global
Administrative Agent and the applicable Funding Agent. In addition, each Lender
agrees to notify Global Administrative Agent and each applicable Funding Agent
from time to time to ensure that such Agents have on record (a) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (b) accurate
wire instructions for such Lender. Notwithstanding the foregoing, neither Global
Administrative Agent nor any Funding Agent shall change the location of Global
Administrative Agent’s Office with respect to any currency or Funding Agent’s
Office, as applicable, if such change would result in increased costs to the
applicable Borrowers.
     Section 14.2.6 Reliance by Agents, L/C Issuers and Lenders. Agents, L/C
Issuers and Lenders shall be entitled to rely and act upon any notice (including
any telephonic Committed Loan Notice or Swing Line Loan Notice) purportedly
given by or on behalf of any Borrower even if (a) such notice was not made in a
manner specified herein, was incomplete or was not preceded or followed by any
other form of notice specified herein or (b) the terms thereof, as understood by
the recipient, varied from any confirmation thereof. Each Borrower shall
indemnify each Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on any notice purportedly given by or on behalf of any
Borrower. All telephonic notices to and other telephonic communications with any
Agent may be recorded by such Agent, and each of the parties hereto hereby
consents to such recording.
     Section 14.2.7 Notice from Funding Agents to Global Administrative Agent.
On or before the fifth Business Day of each calendar month, each Funding Agent
shall deliver to Global Administrative Agent a schedule, in form reasonably
satisfactory to Global Administrative Agent, setting forth the Aggregate Tranche
Commitment of the applicable Tranche, the Outstanding Amounts under such
Tranche, and all outstanding Letters of Credit, Fronting Loans of each Fronting
Lender, and Swing Line Loans, if any, under such Tranche in the applicable
currency of such amounts or, at Global Administrative Agent’s request, in the
Foreign Currency Equivalent of such amounts, in each case as of the end of the
calendar month most recently ended. Furthermore, upon the request of Global
Administrative Agent, each Funding Agent shall promptly deliver to Global
Administrative Agent copies of all notices it has received under this Agreement
from any Borrower or Lender, including all Committed Loan Notices, to the extent
requested by Global Administrative Agent. The parties hereto agree Global
Administrative Agent may deem such information from each Funding Agent as
conclusive absent demonstrable error, and Global Administrative Agent shall have
no liability for omissions or errors in the reports delivered by a Funding
Agent.
     Section 14.3 No Waiver; Cumulative Remedies. No failure by any Lender or
any Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or

144



--------------------------------------------------------------------------------



 



privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.
     Section 14.4 Expenses; Indemnity; Damage Waiver.
     Section 14.4.1 Costs and Expenses. Prologis shall pay (a) all reasonable
out-of-pocket expenses incurred by any Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for such Agent), in
connection with (x) the syndication of the credit facilities provided for herein
and the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents and (y) any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated); provided that Prologis
shall have no liability under clause (x) for any fees, charges or disbursements
of any counsel other than Haynes and Boone, LLP, Clifford Chance and any other
counsel selected by the applicable Agent and approved by Prologis (such approval
not to be unreasonably withheld or delayed) and (b) all reasonable out-of-pocket
expenses incurred by any Agent, any Lender or any L/C Issuer (including the
reasonable fees, charges and disbursements of any counsel for any Agent, any
Lender or any L/C Issuer), and shall pay all fees and time charges for attorneys
who may be employees of any Agent, any Lender or any L/C Issuer, in connection
with the enforcement or protection of its rights (i) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (ii) in connection with the Loans or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations arising hereunder.
     Section 14.4.2 Indemnification by Borrowers. Prologis shall indemnify each
Agent, each Arranger, each Global Co-Syndication Agent (and any sub-agents
thereof), each Lender, and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person, an “Indemnitee”) against, and hold each
Indemnitee harmless from, all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all reasonable fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with or as a result of (a) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby or, in the case
of Global Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents,
(b) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (c) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by any Borrower or any Eligible Affiliate, or any
Environmental Liability related in any way to any Borrower or any

145



--------------------------------------------------------------------------------



 



Eligible Affiliates, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Prologis or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, in all cases whether or not caused by or arising, in whole or in
part, out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties or (y) result from a
claim brought by Prologis or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if Prologis or such other Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.
     Section 14.4.3 Reimbursement by Lenders. To the extent that Prologis for
any reason fails to indefeasibly pay any amount required under Section 14.4.1 or
14.4.2 to be paid by it to any Agent (or any sub-agent thereof), any L/C Issuer
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to such Agent (or any such sub-agent), such L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Global Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent (or any such sub-agent)
or such L/C Issuer in its capacity as such, or against any Related Party of any
of the foregoing acting for any Agent (or any such sub-agent) or any L/C Issuer
in connection with such capacity. The obligations of Lenders under this
Section 14.4.3 are subject to the provisions of Section 6.9.
     Section 14.4.4 Indemnification by Funding Agents. Each Funding Agent shall
indemnify Global Administrative Agent and Collateral Agent (and any sub-agent
thereof), and each Related Party of any of the foregoing Persons (each such
Person, an “Agent Indemnitee”) against, and hold each Agent Indemnitee harmless
from, all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Agent Indemnitee)
incurred by any Agent Indemnitee or asserted against any Agent Indemnitee by any
third party or by any Borrower or any other Loan Party to the extent such
losses, claims, damages, liabilities and related expenses arise from the action
of such Funding Agent, in all cases whether or not caused by or arising, in
whole or in part, out of the comparative, contributory or sole negligence of
such Agent Indemnitee; provided that such indemnity shall not, as to any Agent
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Agent Indemnitee or any of its Related
Parties or (y) result from a claim brought by such Funding Agent against an
Agent Indemnitee for breach in bad faith of such Agent Indemnitee’s obligations
hereunder or under any other Loan Document, if such Funding Agent has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

146



--------------------------------------------------------------------------------



 



     Section 14.4.5 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby except
to the extent that such damages are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.
     Section 14.4.6 Payments. All amounts due under this Section shall be
payable not later than ten Business Days after demand therefor.
     Section 14.4.7 Survival. The agreements in this Section shall survive the
resignation of any Agent and any L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Tranche Commitments and the repayment, satisfaction
or discharge of any of the Obligations.
     Section 14.5 Payments Set Aside. To the extent that any payment by or on
behalf of any Loan Party is made to any Agent, any L/C Issuer, any Fronting
Lender or any Lender, or any Agent, any Fronting Lender, any L/C Issuer or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any Agent, any L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each applicable Lender severally agrees to pay to the applicable Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by such Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, in the applicable currency of such
recovery or payment. The obligations of Lenders under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
     Section 14.6 Successors and Assigns.
     Section 14.6.1 Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (a) to a Qualified Institution in accordance with the provisions of
Section 14.6.2, (b) by way of

147



--------------------------------------------------------------------------------



 



participation in accordance with the provisions of Section 14.6.4 or (c) by way
of pledge or assignment of a security interest subject to the restrictions of
Section 14.6.6 (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and permitted assigns, Participants to the extent
provided in Section 14.6.4 and, to the extent expressly contemplated hereby, the
Related Parties of Agents, L/C Issuer and Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement. Notwithstanding the
foregoing, any Borrower may assign its rights under this Agreement to a Short
Term Affiliate Borrower that assumes the assigning Borrower’s obligations
hereunder.
     Section 14.6.2 Assignments by Lenders. Any Lender may at any time assign to
one or more Qualified Institutions all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this Section 14.6.2, participations in
L/C Obligations, in Swing Line Loans, and in Fronting Loans) at the time owing
to it); provided that
     (a) except in the case of an assignment from a Lender in a Tranche to any
affiliate of such Lender or to another Lender in the same Tranche (other than,
in each case, Defaulting Lenders), Global Administrative Agent, the applicable
Funding Agent and, unless an Event of Default has occurred and is continuing,
Prologis each shall have provided its prior written consent thereto (each such
consent not to be unreasonably withheld or delayed);
     (b) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender, the aggregate
amount of the Commitment or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the applicable Funding Agent
(with a copy to Global Administrative Agent) or, if “Trade Date” is specified in
the Assignment and Assumption, as of the Trade Date, shall not be less than (i)
$5,000,000 for assignments of Loans or Commitments denominated in Dollars,
(ii) EUR 5,000,000 for assignments of Loans or Commitments denominated in Euro,
(iii) £5,000,000 for assignments of Loans denominated in Sterling, (iv)
¥500,000,000 for assignments of Loans or Commitments denominated in Yen,
(v) Cdn$5,000,000 for assignments of Loans denominated in Canadian Dollars, and
(vii) the amount set forth in any Supplemental Tranche for any other currencies,
unless the applicable Funding Agent, and, so long as no Event of Default has
occurred and is continuing, Prologis otherwise consents (each such consent not
to be unreasonably withheld or delayed); provided that concurrent assignments to
members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Qualified Institution (or to a Qualified Institution
and members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;
     (c) each partial assignment under a particular Tranche shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under such Tranche with respect to the Loans or the Commitment
assigned, except that this clause (c) shall not apply to rights in respect of
Swing Line Loans and Fronting Loans;

148



--------------------------------------------------------------------------------



 



     (d) any assignment of a Commitment under any Tranche must be approved by
each applicable L/C Issuer, the applicable Swing Line Lender and the Fronting
Lenders (each such approval not to be unreasonably withheld or delayed) unless
the Person that is the proposed assignee is itself a Lender (whether or not the
proposed assignee would otherwise qualify as a Qualified Institution);
     (e) to the extent that a Lender is assigning any portion of its Commitment
or Loans under more than one Tranche, then such Lender must submit a separate
Assignment and Assumption for each Tranche and each such assignment shall be
deemed a separate assignment under this Section 14.6; and
     (f) the parties to each assignment shall execute and deliver to the
applicable Funding Agent (with a copy to Global Administrative Agent) an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 payable to such Funding Agent (which fee is not an obligation of any Loan
Party) and the Qualified Institution, if it is not a Lender, shall deliver to
the applicable Funding Agent (with a copy to Global Administrative Agent) an
Administrative Questionnaire.
Subject to acceptance and recording thereof by the applicable Funding Agent
pursuant to Section 14.6.3, from and after the effective date specified in each
Assignment and Assumption, the Qualified Institution thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of, and be subject to the obligations in,
Sections 7.1, 7.4, 7.5, and 14.4 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 14.6.4.
     Section 14.6.3 Register. Each Funding Agent, acting solely for this purpose
as an agent of Borrowers, shall maintain at such Funding Agent’s Office a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of Lenders, and the Commitments of, and
principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (each, a “Register”). The entries
in each Register shall be conclusive, and Borrowers, Global Administrative
Agent, each Funding Agent, and Lenders may treat each Person whose name is
recorded in a Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. Each
Register shall be available for inspection by any party to this Agreement at any
reasonable time and from time to time upon reasonable prior notice.
     Section 14.6.4 Participations. Any Lender may at any time, without the
consent of, or notice to, any Loan Party or any Agent, sell participations to
any Person (other than a natural

149



--------------------------------------------------------------------------------



 



person or Prologis or any of Prologis’ Affiliates or any Eligible Affiliates)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans and/or Fronting Loans) owing to it); provided that
(a) such Lender’s obligations under this Agreement shall remain unchanged,
(b) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (c) Loan Parties, Agents, Lenders and
L/C Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clause (y) of the
first proviso to Section 14.1 that affects such Participant. Subject to Section
14.6.5, each Borrower agrees that each Participant shall be entitled to the
benefits of, and be subject to the obligations in, Sections 7.1, 7.4 and 7.5 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 14.6.2. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 14.8 as though it
were a Lender, provided such Participant agrees to be subject to Section 6.9 as
though it were a Lender.
     Section 14.6.5 Limitation upon Participant Rights. A Participant shall not
be entitled to receive any greater payment under Section 7.1 or 7.4 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Prologis’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 7.1 unless Prologis is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of Borrowers, to
comply with Section 7.1.6 as though it were a Lender.
     Section 14.6.6 Certain Pledges. Any Lender may at any time pledge or assign
a security interest in any of its rights under this Agreement to secure
obligations of such Lender to a Federal Reserve Bank or the central bank of any
other country in which such Lender is organized; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute such pledgee or assignee for such Lender as a party hereto.
     Section 14.6.7 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     Section 14.6.8 Resignation as an L/C Issuer, Fronting Lender or a Swing
Line Lender after Assignment. Notwithstanding anything to the contrary contained
herein, if at any time any

150



--------------------------------------------------------------------------------



 



Agent or any Fronting Lender assigns all of its Commitment and Loans pursuant to
Section 14.6.2 above, such Agent or Fronting Lender, as applicable, may,
(a) upon 30 days’ notice to Prologis and Lenders in the affected Tranche, resign
as an L/C Issuer and/or (b) upon 30 days’ notice to Prologis and Lenders in the
affected Tranche, resign as a Fronting Lender and/or (c) upon 30 days’ notice to
Prologis and Lenders in the affected Tranche, resign as a Swing Line Lender. In
the event of any such resignation as an L/C Issuer, Fronting Lender or a Swing
Line Lender, Prologis shall be entitled to appoint from among Lenders a
successor L/C Issuer, Fronting Lender or Swing Line Lender hereunder; provided
that no failure by Prologis to appoint any such successor shall affect the
resignation of such Agent as an L/C Issuer, a Fronting Lender or a Swing Line
Lender, as the case may be. If any Person resigns as an L/C Issuer, it shall
retain all the rights, powers, privileges and duties of an L/C Issuer hereunder
with respect to all Letters of Credit issued by it and outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require Lenders to make Committed Loans
or fund risk participations in unreimbursed amounts). If any Lender resigns as a
Fronting Lender or Swing Line Lender, it shall retain all the rights of a
Fronting Lender or Swing Line Lender provided for hereunder with respect to
Fronting Loans or Swing Line Loans, as applicable, made by it and outstanding as
of the effective date of such resignation, including the right to require
Lenders to make Committed Loans or fund risk participations of such outstanding
Loans (in the original currency of such Loans). Upon the appointment of a
successor L/C Issuer, Fronting Lender, and/or Swing Line Lender, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges, obligations, and duties of the retiring L/C Issuer, Fronting Lender
or Swing Line Lender, as the case may be, and (ii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit issued
by the resigning L/C Issuer, if any, outstanding at the time of such succession
or make other arrangements satisfactory to such Agent to effectively assume the
obligations of such Agent with respect to such Letters of Credit.
     Section 14.7 Treatment of Certain Information; Confidentiality. Each Credit
Party agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any actual or prospective assignee of or
Participant in any of its rights or obligations under this Agreement or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Borrower and its obligations, (g) with the consent of
Prologis or (h) to the extent such Information becomes publicly available other
than as a result of a breach of this Section.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Company relating to any Loan Party or any Company or any
of their respective

151



--------------------------------------------------------------------------------



 



businesses, other than any such information that is available to the applicable
Credit Party on a nonconfidential basis from a source other than any Loan Party
or any Company.
Each Credit Party acknowledges that (1) the Information may include material
non-public information concerning any Loan Party or any Company, as the case may
be, (2) it has developed compliance procedures regarding the use of material
non-public information and (3) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.
     Section 14.8 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender, each L/C Issuer, and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of Global Administrative Agent, to the
fullest extent permitted by applicable law, to set off and apply all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, such L/C Issuer or such Affiliate to or for the credit or the
account of any Loan Party against any of the obligations of such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or such L/C Issuer, irrespective of whether or not such Lender or such
L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
Prologis and Global Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     Section 14.9 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the applicable Borrower. In determining
whether the interest contracted for, charged or received by any Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     Section 14.10 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in

152



--------------------------------------------------------------------------------



 



Section 8.1, this Agreement shall become effective when Global Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each party hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile shall be effective as delivery of
a manually executed counterpart of this Agreement.
     Section 14.11 Severability. If any provision of this Agreement or any other
Loan Document is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provision with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provision. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     Section 14.12 Replacement of Lenders. If any Lender requests compensation
under Section 7.4, or if any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 7.1, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then Prologis may, at its sole expense and effort, upon
notice to such Lender and Global Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 14.6), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:
     (a) Prologis shall have paid (or caused an Affiliate Borrower to pay) to
Global Administrative Agent the assignment fee specified in Section 14.6.2;
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 7.5) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
applicable Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 7.4 or payments required to be made pursuant to
Section 7.1, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Prologis to require such assignment and delegation cease
to apply.
     Section 14.13 Additional Fronting Lenders; Change in Fronting Commitments.
At any time after the Closing Date, Prologis may make a request to Global
Administrative Agent that any existing Lender act as an additional Fronting
Lender. Upon Global Administrative Agent’s approval that such Lender may act as
a Fronting Lender, Global Administrative Agent

153



--------------------------------------------------------------------------------



 



shall promptly notify such Lender of such request. Upon the agreement by the
applicable Lender to act as a Fronting Lender, such Lender shall become a
Fronting Lender hereunder with a Fronting Commitment in an amount agreed to by
Prologis, Global Administrative Agent, and such Fronting Lender, and Global
Administrative Agent shall promptly notify Prologis and each Agent of such
additional Fronting Lender and such Fronting Lender’s Fronting Commitment. In
addition, any Fronting Lender may from time to time increase or decrease its
Fronting Commitment pursuant to a written agreement executed by Prologis, Global
Administrative Agent, and such Fronting Lender and Global Administrative Agent
shall promptly notify each Agent of such change in a Fronting Lender’s Fronting
Commitment.
     Section 14.14 GOVERNING LAW; JURISDICTION; ETC.
     Section 14.14.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     Section 14.14.2 SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW
YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR IN SUCH
FEDERAL COURT. EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
     Section 14.14.3 WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 14.14.2. EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

154



--------------------------------------------------------------------------------



 



     Section 14.14.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS
TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.2.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
     Section 14.15 Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 14.16 USA Patriot Act Notice. Each Lender that is subject to the
Act (as defined below) and Global Administrative Agent and U.S. Funding Agent
(each for itself and not on behalf of any Lender) hereby notify Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies Borrowers, which information
includes the name and address of each Borrower and other information that will
allow such Lender or such Agent, as applicable, to identify such Borrower in
accordance with the Act.
     Section 14.17 Know Your Customers.
     Section 14.17.1 Loan Party Information. If:
     (a) any Change in Law;
     (b) any change in the status of any Loan Party after the date of this
Agreement; or
     (c) a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer;
requires any Funding Agent or any Lender (or, in the case of paragraph (c)
above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, each Loan Party under the applicable
Tranche shall promptly upon the request of the Funding Agent under such Tranche
or any Lender under such Tranche supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by such Funding
Agent (for itself or on behalf of any Lender under the applicable Tranche) or
such Lender (for itself or, in the case of the event described in paragraph (c)
above, on behalf of any prospective new Lender under the

155



--------------------------------------------------------------------------------



 



applicable Tranche) in order for such Funding Agent, such Lender or, in the case
of the event described in paragraph (c) above, such prospective new Lender to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable Laws pursuant to the
transactions contemplated in the Loan Documents.
     Section 14.17.2 Lender Information. Each Lender shall promptly upon the
request of the applicable Funding Agent supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by such Funding
Agent to carry out and be satisfied it has complied with all necessary “know
your customer” or other similar checks under all applicable Laws pursuant to the
transactions contemplated in the Loan Documents.
     Section 14.17.3 Additional Loan Parties. Following any request that an
Eligible Affiliate becomes an Affiliate Borrower under a Tranche pursuant to
Section 6.11, if the accession of such Affiliate Borrower requires any Lender to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
Prologis shall promptly upon the request of such Credit Party supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by such Credit Party (for itself or on behalf of any other Credit Party) in
order for such Credit Party or any prospective new Credit Party to carry out and
be satisfied it has complied with the results of all necessary “know your
customer” or other similar checks under all applicable Laws pursuant to the
accession of such Affiliate Borrower to this Agreement.
     Section 14.17.4 Limitation on Assignments. Notwithstanding Section 14.6, an
assignment under any Tranche will only be effective on performance by the
applicable Funding Agent of all “know your customer” or other checks relating to
any Person that it is required to carry out in relation to such assignment, the
completion of which the applicable Funding Agent shall promptly notify to the
assigning Lender and the applicable Qualified Institution.
     Section 14.17.5 Lender Responsibility. Nothing in this Agreement shall
require any Agent or any Arranger to carry out any “know your customer” or other
checks in relation to any person on behalf of any Lender and each Lender
confirms to each Agent and each Arranger that it is solely responsible for any
such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by any Agent or any Arranger.
     Section 14.18 TMK Representation. During the Availability Period, each Yen
Lender, each Fronting Lender and each other Lender that makes a Loan to a TMK
under this Agreement represents and warrants to Global Administrative Agent that
it is an institution from which a TMK may, pursuant to the Laws of Japan, borrow
money and is a Qualified Institutional Investor properly registered under the
laws of Japan.
     Section 14.19 Time of the Essence. Time is of the essence of the Loan
Documents.
     Section 14.20 Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the applicable
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The

156



--------------------------------------------------------------------------------



 



obligation of each Borrower in respect of any such sum due from it to any Credit
Party hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the applicable Agent of any sum adjudged
to be so due in the Judgment Currency, such Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the applicable Credit Party from such Borrower in the
Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the applicable Credit Party
against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the applicable Credit Party in such
currency, such Credit Party agrees to return the amount of any excess to such
Borrower (or to any other Person who may be entitled thereto under applicable
law).
     Section 14.21 Acknowledgment of Borrowers. Each Borrower acknowledges and
agrees to the terms and conditions set forth in, and agrees to be bound, at all
times prior to the Security Agency Agreement Release Date, by all of the
provisions of, the Security Agency Agreement as if it were a signatory thereto
including the provisions that provide for the allocation or reallocation of
Recoveries (as defined in the Security Agency Agreement) from such Borrower.
     Section 14.22 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
     Section 14.23 Termination of Existing Credit Agreements and Security Agency
Agreement.
     (a) Prologis (on behalf of itself and each applicable Affiliate) and the
Lenders that are parties to each Existing Credit Agreement (which Prologis
confirms constitute sufficient parties to make the agreements set forth in this
paragraph under each Existing Credit Agreement) agree that on the Closing Date,
(i) each borrower under such Existing Credit Agreement may make the payments
required under Section 8.1.5 without regard to any provision of such Existing
Credit Agreement that requires prior notice of any prepayment (it being
understood that each applicable borrower shall be liable for “breakage costs”,
if any, in accordance with the terms of such Existing Credit Agreement) and
(ii) after giving effect to such payments, the commitments (if any) under such
Existing Credit Agreement shall terminate (without regard to any provision
thereof that requires advance notice of such termination) and such Existing
Credit Agreement shall be of no further force or effect (except for provisions
thereof that by their terms survive termination thereof).
     (b) Old Prologis and the Lenders (the “SAA Lenders”) that are entitled to
the benefits of the Security Agency Agreement (which Old Prologis confirms
constitute Majority Credit

157



--------------------------------------------------------------------------------



 



Parties under and as defined in the Security Agency Agreement) agree that
Section 11(i) of the Security Agency Agreement is amended by adding the
following proviso at the end thereof:

    “provided that so long as there is no “Note Agreement” that constitutes an
Other DSD Agreement, Prologis may immediately and irrevocably terminate this
Agreement by delivering a written notice of termination to the Collateral
Agent.”

     In addition, the SAA Lenders hereby direct Bank of America, in its capacity
as Collateral Agent under the Security Agency Agreement, to release all
Collateral under and as defined in the Security Agency Agreement promptly upon
written request by Old Prologis.
     Section 14.24 No Fiduciary Duty. In connection with all aspects of each
transaction contemplated hereby, each Borrower acknowledges and agrees, and
acknowledges its respective Affiliates’ understanding, that: (i) the credit
facilities and Tranches provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between such Borrower and its
Affiliates, on the one hand, and Global Administrative Agent, any other Agent,
the Arrangers and the Lenders, on the other hand, and such Borrower is capable
of evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
Agent and each Arranger is and has been acting solely as a principal and is not
the financial advisor, agent or fiduciary for such Borrower or any of its
Affiliates, stockholders, creditors or employees; (iii) none of Global
Administrative Agent, any other Agent or any Arranger has assumed or will assume
an advisory, agency or fiduciary responsibility in favor of such Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether Global
Administrative Agent, any other Agent or any Arranger has advised or is
currently advising such Borrower or any of its Affiliates on other matters) and
none of Global Administrative Agent, any other Agent or any Arranger has any
obligation to such Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) Global Administrative Agent, each
other Agent, and the Arrangers and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
such Borrower and its Affiliates, and none of Global Administrative Agent, any
other Agent or any Arranger has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship; and (v) Global
Administrative Agent, each other Agent, and the Arrangers have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and such Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each Borrower hereby waives and releases, to the
fullest extent permitted by Law, any claim that it may have against Global
Administrative Agent, any other Agent, and the Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty.

158



--------------------------------------------------------------------------------



 



ARTICLE XV
GUARANTIES
     Section 15.1 The Guaranties. In order to induce the Lenders to enter into
this Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by each of General Partner and Prologis from the
proceeds of the Loans and the issuance of the Letters of Credit, each of General
Partner and Prologis hereby absolutely, irrevocably and unconditionally
guarantees, jointly and severally, as primary obligor and not merely as surety
the full and prompt payment when due, whether upon maturity, acceleration or
otherwise, of all of the Guaranteed Obligations of the applicable Designated
Borrowers and the due performance and compliance with all terms, conditions and
agreements contained in the Loan Documents by each such Designated Borrower. If
any of the Guaranteed Obligations of such Designated Borrowers to any Agent
and/or any Lender becomes due and payable hereunder, each of General Partner and
Prologis unconditionally promises to pay such indebtedness to such Agents and/or
such Lenders, as applicable, on demand, together with all reasonable expenses
which may be incurred by any Agent or the Lenders in collecting any of the
Guaranteed Obligations. If claim is ever made upon any Agent and/or any Lender
for repayment or recovery of any amount or amounts received in payment or on
account of any of the Guaranteed Obligations and any of the aforesaid payees
repays all or part of said amount by reason of (a) any judgment, decree or order
of any court or administrative body having jurisdiction over such payee or any
of its property or (b) any settlement or compromise of any such claim effected
by such payee with any such claimant (including the Designated Borrowers), then
and in such event each of General Partner and Prologis agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon such
entity, notwithstanding any revocation of the applicable guaranty under this
Article XV or other instrument evidencing any liability of any Designated
Borrower, and each of General Partner and Prologis shall be and remain liable to
the aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.
     Section 15.2 Insolvency. Additionally, each of General Partner and Prologis
unconditionally and irrevocably guarantees the payment of all of the Guaranteed
Obligations of the applicable Designated Borrowers to the Credit Parties,
whether or not due or payable by any such Designated Borrower, upon the
occurrence of any of the events specified in Section 12.1.6, and unconditionally
promises to pay such Guaranteed Obligations to the Credit Parties on demand.
     Section 15.3 Absolute and Unconditional Guaranty. The guaranty provided by
General Partner and Prologis under this Article XV is intended to be an
irrevocable, absolute and continuing guaranty of payment and is not a guaranty
of collection. This guaranty may not be revoked by General Partner or Prologis.
The liability of each of General Partner and Prologis hereunder is exclusive and
independent of any security for or other guaranty of the Guaranteed Obligations
of any Designated Borrower whether executed by General Partner, Prologis, any
other guarantor or by any other party, and the liability of each of General
Partner and Prologis hereunder is not affected or impaired by (a) any direction
as to application of payment by any Designated Borrower or by any other party;
or (b) any other continuing or other guaranty, undertaking or maximum liability
of a guarantor or of any other party as to the Guaranteed Obligations of any
Designated Borrower; or (c) any payment on or in reduction of any such other

159



--------------------------------------------------------------------------------



 



guaranty or undertaking; or (d) any dissolution, termination or increase,
decrease or change in personnel by any Designated Borrower; or (e) any payment
made to any Credit Party on the Guaranteed Obligations which any such Credit
Party repays to any Designated Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each of General Partner and Prologis waives any right to the
deferral or modification of its obligations hereunder by reason of any such
proceeding. The guaranty and liability of each of General Partner and Prologis
hereunder shall in all respects be a continuing, irrevocable, absolute and
unconditional guaranty of payment and performance and not only collectibility,
and shall remain in full force and effect (notwithstanding, without limitation,
the dissolution of any Designated Borrower, that at any time or from time to
time no Guaranteed Obligations are outstanding or any other circumstance) until
all Commitments have terminated and, subject to the last sentence of
Section 15.1, all Guaranteed Obligations have been paid in full.
     Section 15.4 Independent Obligation. The obligations of each of General
Partner and Prologis hereunder are independent of the obligations of any other
guarantor, any other party or any Borrower, and a separate action or actions may
be brought and prosecuted against General Partner and/or Prologis whether or not
action is brought against any other guarantor, any other party or any Borrower
and whether or not any other guarantor, any other party or any Borrower is
joined in any such action or actions. Each of General Partner and Prologis
waives, to the fullest extent permitted by Law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by a Borrower or other circumstance which operates to toll any statute
of limitations as to such Borrower shall operate to toll the statute of
limitations as to General Partner’s and Prologis’ respective obligations under
this Article XV.
     Section 15.5 Authorization. Each of General Partner and Prologis authorizes
the Credit Parties without notice or demand (except as shall be required by
applicable statute and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to:
     (a) change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the rate of
interest thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the guaranty of each of General Partner and
Prologis herein made shall apply to the Guaranteed Obligations as so changed,
extended, renewed or altered;
     (b) take and hold security for the payment of the Guaranteed Obligations
and sell, exchange, release, surrender, realize upon or otherwise deal with in
any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset thereagainst;
     (c) exercise or refrain from exercising any rights against any Borrower or
others or otherwise act or refrain from acting;

160



--------------------------------------------------------------------------------



 



     (d) release or substitute any one or more endorsers, guarantors, Borrowers
or other obligors;
     (e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
any part thereof to the payment of any liability (whether due or not) of any
Borrower to its creditors other than the Credit Parties;
     (f) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of any Borrower to the Credit Parties regardless of
what liability or liabilities of General Partner, Prologis or any Borrower
remain unpaid;
     (g) consent to or waive any breach of, or any act, omission or default
under, this Agreement or any of the instruments or agreements referred to
herein, or otherwise amend, modify or supplement this Agreement or any of such
other instruments or agreements; and/or
     (h) take any other action that would, under otherwise applicable principles
of common law, give rise to a legal or equitable discharge of General Partner or
Prologis from its liabilities under this Article XV;
it being understood that the foregoing shall not permit any action by Global
Administrative Agent or any Lender that is not otherwise permitted by this
Agreement or any other Loan Document.
The Guaranteed Obligations shall not be affected by any acts of any Governmental
Authority affecting any Borrower including any restrictions on the conversion of
currency or repatriation or control of funds or any total or partial
expropriation of any Borrower’s property, or by economic, political, regulatory
or other events in the countries where any Borrower is located.
     Section 15.6 Reliance. It is not necessary for any Credit Party to inquire
into the capacity or powers of any Borrower or the officers, directors, partners
or agents acting or purporting to act on their behalf, and any Guaranteed
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.
     Section 15.7 Subordination. Any indebtedness of any Borrower relating to
the Guaranteed Obligations now or hereafter owing to General Partner or Prologis
is hereby subordinated to the Guaranteed Obligations of such Borrower owing to
the Credit Parties, and if Global Administrative Agent so requests at a time
when an Event of Default exists, all such indebtedness relating to the
Guaranteed Obligations of such Borrower to the General Partner and Prologis
shall be collected, enforced and received by the General Partner or Prologis, as
applicable, for the benefit of the Credit Parties and be paid over to Global
Administrative Agent on behalf of the Credit Parties on account of the
Guaranteed Obligations of such Borrower to the Credit Parties, but without
affecting or impairing in any manner the liability of General Partner and
Prologis under the other provisions of this Article XV. Without limiting the
generality of the foregoing, each of General Partner and Prologis hereby agrees
with the Credit Parties that it will not exercise any right of subrogation which
it may at any time otherwise have as a result of the guaranty under this
Article XV (whether contractual, under Section 509 of the United States
Bankruptcy Code or otherwise) until, subject to the last sentence of
Section 15.1, all Guaranteed Obligations (other than contingent indemnities and
costs and reimbursement obligations to the extent no claim has been asserted
with respect thereto) have been irrevocably paid in full in cash.

161



--------------------------------------------------------------------------------



 



     Section 15.8 Waivers.
     (a) Each of General Partner and Prologis waives any right (except as shall
be required by applicable statute and cannot be waived) to require any Credit
Party to (i) proceed against any Borrower, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from any Borrower, any
other guarantor or any other party or (iii) pursue any other remedy in any
Credit Party’s power whatsoever. Each of General Partner and Prologis waives any
defense based on or arising out of any defense of any Borrower, any other
guarantor or any other party, other than payment in full of the Guaranteed
Obligations, based on or arising out of the disability of any Borrower, any
other guarantor or any other party, or the validity, legality or
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Borrower other
than payment in full of the Guaranteed Obligations. The Credit Parties may, at
their election, foreclose on any security, if any, held by Global Administrative
Agent or any other Credit Party by one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable (to the
extent such sale is permitted by applicable law), or exercise any other right or
remedy the Credit Parties may have against any Borrower or any other party, or
any security, without affecting or impairing in any way the liability of the
General Partner or Prologis hereunder except to the extent the Guaranteed
Obligations have been paid. Each of General Partner and Prologis waives any
defense arising out of any such election by the Credit Parties, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of General Partner or Prologis against any
Borrower or any other party or any security.
     (b) Except as otherwise expressly provided in this Agreement, each of
General Partner and Prologis waives all presentments, demands for performance,
protests and notices, including notices of any Event of Default, notices of
nonperformance, notices of protest, notices of dishonor, notices of acceptance
of the guaranty hereunder, notices of the existence, creation or incurring of
new or additional Guaranteed Obligations, and notices of any Credit Party’s
transfer or disposition of the Guaranteed Obligations, or any part thereof. Each
of General Partner and Prologis assumes all responsibility for being and keeping
itself informed of each Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which it assumes and
incurs hereunder, and agrees that no Agent or Lender shall have any duty to
advise it of information known to it regarding such circumstances or risks.
     Section 15.9 Nature of Liability. It is the desire and intent of each of
General Partner and Prologis and the Credit Parties that this Article XV shall
be enforced against each of General Partner and Prologis to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. If, however, and to the extent that, the
obligations of General Partner and Prologis under this Article XV shall be
adjudicated to be invalid or unenforceable for any reason (including because of
any applicable state or federal law relating to fraudulent conveyances or
transfers), then the amount of the Guaranteed Obligations shall be deemed to be
reduced and each of General Partner and Prologis shall pay the maximum amount of
the Guaranteed Obligations which would be permissible under applicable law.

162



--------------------------------------------------------------------------------



 



[Signature pages follow]

163



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF U.S. COMMITTED LOAN NOTICE
Date: ___________, _____
To: Bank of America, N.A., as U.S. Funding Agent
Ladies and Gentlemen:
Reference is made to the Global Senior Credit Agreement, dated as of June 3,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Prologis, L.P. (the “Company”), certain
Affiliate Borrowers from time to time party thereto, Prologis, Inc., as
guarantor, the Lenders from time to time party thereto, and Bank of America,
N.A., as Global Administrative Agent and various other capacities, and such
other Agents named therein.
The jurisdiction of organization or formation, as applicable, of the Borrower
listed below is ____________, and the Borrower [is] [is not] a Foreign Borrower
with respect to the U.S. Tranche. The Borrower hereby requests (select one):
o A U.S. Committed Borrowing of U.S. Committed Loans.
o A conversion or continuation of U.S. Committed Loans that currently are
[currency and Type of existing U.S. Committed Loans to be converted or
continued][with an Interest Period ending on ______.]

1.   On                                          (a Business Day).   2.   In the
aggregate amount of                     .   3.   Comprised of
                    .
[Type of U.S. Committed Loans requested]   4.   In the following currency:
                                        .   5.   For Eurocurrency Rate Loans:
with an Interest Period of                      days/months.

The U.S. Committed Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.1 of the Agreement.

            U.S. BORROWER:
      By:           Name:               Title:            

Exhibit A-1

1



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF EURO COMMITTED LOAN NOTICE
Date: ___________, _____
To: The Royal Bank of Scotland plc, as Euro Funding Agent
Ladies and Gentlemen:
Reference is made to the Global Senior Credit Agreement, dated as of June 3,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Prologis, L.P. (the “Company”), certain
Affiliate Borrowers from time to time party thereto, Prologis, Inc., as
guarantor, the Lenders from time to time party thereto, and Bank of America,
N.A., as Global Administrative Agent and various other capacities, and such
other Agents named therein.
The jurisdiction of organization or formation, as applicable, of the Borrower
listed below is ____________, and the Borrower [is] [is not] a Foreign Borrower
with respect to the Euro Tranche. The Borrower listed below hereby requests
(select one):
o A Euro Committed Borrowing of Euro Committed Loans.
o A continuation of Euro Committed Loans.

1.   On                                          (a Business Day).   2.   In the
aggregate amount of                     .   3.   In the following currency:
                                        .   4.   Eurocurrency Rate Loans: with
an Interest Period of                      days/months.

The Euro Committed Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 3.1 of the Agreement.

            EURO BORROWER:
      By:           Name:               Title:            

Exhibit A-2

1



--------------------------------------------------------------------------------



 



EXHIBIT A-3
FORM OF YEN COMMITTED LOAN NOTICE
Date: ___________, _____
To: Sumitomo Mitsui Banking Corporation, as Yen Funding Agent
Ladies and Gentlemen:
Reference is made to the Global Senior Credit Agreement, dated as of June 3,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Prologis, L.P. (the “Company”), certain
Affiliate Borrowers from time to time party thereto, Prologis, Inc., as
guarantor, the Lenders from time to time party thereto, and Bank of America,
N.A., as Global Administrative Agent and various other capacities, and such
other Agents named therein.
The jurisdiction of organization or formation, as applicable, of the Borrower
listed below is ____________, and the Borrower [is] [is not] a Foreign Borrower
with respect to the Yen Tranche. The Borrower listed below hereby requests
(select one):
o A Yen Committed Borrowing of Yen Committed Loans.
o A conversion or continuation of Yen Committed Loans that currently are
[currency and Type of existing Yen Committed Loans to be converted or
continued][with an Interest Period ending on ______.]

1.   On                                          (a Business Day).   2.   In the
aggregate amount of                     .   3.   Comprised of
                    .
[Type of Yen Committed Loans requested]   4.   In the following currency:
                                        .   5.   For Eurocurrency Rate Loans:
with an Interest Period of                      days/months.

The Yen Committed Borrowing, if any, requested herein complies with the provisos
to the first sentence of Section 4.1 of the Agreement.

            YEN BORROWER:
      By:           Name:               Title:            

Exhibit A-3

1



--------------------------------------------------------------------------------



 



EXHIBIT B-1
FORM OF U.S. SWING LINE LOAN NOTICE
Date: ___________, _____
To: Bank of America, N.A., as U.S. Swing Line Lender and U.S. Funding Agent
Ladies and Gentlemen:
Reference is made to the Global Senior Credit Agreement, dated as of June 3,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Prologis, L.P. (the “Company”), certain
Affiliate Borrowers from time to time party thereto, Prologis, Inc., as
guarantor, the Lenders from time to time party thereto, and Bank of America,
N.A., as Global Administrative Agent and various other capacities, and such
other Agents named therein.
The undersigned hereby requests a U.S. Swing Line Loan:

1.   On                                          (a Business Day).   2.   In the
amount of $                                         .

The U.S. Swing Line Borrowing requested herein complies with the requirements of
the provisos to the first sentence of Section 2.5.1 of the Agreement.

            U.S. BORROWER:
      By:           Name:               Title:            

Exhibit B-1

1



--------------------------------------------------------------------------------



 



EXHIBIT B-2
FORM OF EURO SWING LINE LOAN NOTICE
Date: ___________, _____
To: The Royal Bank of Scotland N.V., as Euro Swing Line Lender and Euro Funding
Agent
Ladies and Gentlemen:
Reference is made to the Global Senior Credit Agreement, dated as of June 3,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Prologis, L.P. (the “Company”), certain
Affiliate Borrowers from time to time party thereto, Prologis, Inc., as
guarantor, the Lenders from time to time party thereto, and Bank of America,
N.A., as Global Administrative Agent and various other capacities, and such
other Agents named therein.
The undersigned hereby requests a Euro Swing Line Loan:

1.   On                                          (a Business Day).   2.   In the
amount of                     .   3.   In the following currency: o Euro or o
Sterling.

The Euro Swing Line Borrowing requested herein complies with the requirements of
the provisos to the first sentence of Section 3.5.1 of the Agreement.

            EURO BORROWER:
      By:           Name:               Title:            

Exhibit B-2

1



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: _____________, _____
To: Bank of America, N.A., as Global Administrative Agent
Ladies and Gentlemen:
     Reference is made to the Global Senior Credit Agreement, dated as of
June 3, 2011 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement”; the terms defined therein being
used herein as therein defined), among Prologis, L.P. (“Prologis”), certain
Affiliate Borrowers from time to time party thereto, Prologis, Inc., as
guarantor (“General Partner”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Global Administrative Agent and various other
capacities, and such other Agents named therein.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the ____________________________ of General Partner, and that, as
such, he/she is authorized to execute and deliver this Certificate to Global
Administrative Agent on the behalf of General Partner, for itself and as general
partner of Prologis, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1. Attached hereto as Schedule 1-A are the year-end audited financial statements
required by Section 10.1(a)(i) of the Agreement for the fiscal year of General
Partner ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section. Attached
hereto as Schedule 1-B are the year-end audited financial statements required by
Section 10.1(a)(ii) of the Agreement for the fiscal year of Prologis ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1. Attached hereto as Schedule 1-A are the unaudited financial statements
required by Section 10.1(b)(i) of the Agreement for the fiscal quarter of
General Partner ended as of the above date. Such financial statements fairly
present the financial condition, results of operations, shareholders’ equity and
cash flows of General Partner and its Consolidated Subsidiaries in accordance
with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes. Attached hereto as Schedule 1-B
are the unaudited financial statements required by Section 10.1(b)(ii) of the
Agreement for the fiscal quarter of Prologis ended as of the above date. Such
financial statements fairly present the financial condition, results of
operations, shareholders’ equity and cash flows of Prologis and its Consolidated
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the condition (financial or otherwise) of the Companies as of the date
of the attached financial statements and for the accounting period then ended
with the purpose of determining whether the Companies were in compliance with
the Agreement as of such date, and
Exhibit C

Exhibit Page 1



--------------------------------------------------------------------------------



 



[select one:]
     [to the best knowledge of the undersigned, no Default existed on such
date.]
—or—
     [the following is a list of Defaults that, to the best knowledge of the
undersigned, existed on such date, together with a description of the nature and
status of each such Default:]
3. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
____________________, _______.

            PROLOGIS, INC.
      By:           Name:               Title:               PROLOGIS, L.P.
      By:   PROLOGIS, INC., General Partner             By:           Name:    
          Title:            

Exhibit C

Exhibit Page 2



--------------------------------------------------------------------------------



 



For the Quarter/Year ended __________________(“Statement Date”)
SCHEDULE 1-A
to the Compliance Certificate
Financial Statements
Exhibit C

Exhibit Page 3



--------------------------------------------------------------------------------



 



SCHEDULE 1-B
to the Compliance Certificate
Financial Statements
Exhibit C

Exhibit Page 4



--------------------------------------------------------------------------------



 



For the Quarter/Year ended __________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate ($ in 000’s)
     The following covenant computations, together with the supporting schedules
attached hereto, are true and correct:

                    a.    
Minimum Consolidated Tangible Net Worth.
               
 
               
Actual
  $                               
 
               
Required Minimum
  $ 10,000,000          
 
          b.    
Consolidated Leverage Ratio.
               
 
               
Indebtedness of the Companies1
  $                      (1)        
 
               
Total Asset Value2
  $                      (2)        
 
               
Ratio of (1) to (2)
                                  
 
               
Permitted Maximum
    0.60 to 1.00 3        
 
          c.    
Fixed Charge Coverage Ratio. 4
               
 
               
Adjusted EBITDA
  $                      (1)        
 
               
Capital Expenditures
  $                      (2)        
 
               
Subtotal (1) — (2)
  $                      (3)        
 
               
Debt Service
  $                      (4)        
 
               
Preferred Dividends
  $                      (5)        
 
               
Subtotal (4) + (5)
  $                      (6)        
 
               
Ratio of (3) to (6)
                                    
Required Minimum
    1.50 to 1.00  

 

1   Adjusted by deducting therefrom an amount equal to the lesser of (i) total
Indebtedness of the Companies that by its terms is scheduled to mature on or
before the date that is 24 months from the date of calculation and
(ii) Unrestricted Cash of the Companies.   2   Adjusted by deducting therefrom
the amount by which total Indebtedness is adjusted.   3   As of the last day of
the four fiscal quarters immediately following any Material Acquisition, such
ratio may exceed 0.60 to 1.0 so long as it does not exceed 0.65 to 1.00.   4  
Calculated for the four fiscal quarters ending on the date of determination.

Exhibit C

1



--------------------------------------------------------------------------------



 



                    d.    
Unencumbered Debt Service Coverage Ratio.5
               
 
               
NOI of Unencumbered Properties (see Schedule 3)6
  $                      (1)        
 
               
Management fees of the Companies less related expenses7
  $                      (2)        
 
               
Allowed Unconsolidated Affiliate Earnings8
  $                      (3)        
 
               
Subtotal of (1) + (2) + (3)
  $                      (4)        
 
               
Less the amount by which (2) + (3) exceeds 40% of (4)
  $                      (5)        
 
               
Unencumbered NOI (Subtotal of (4) — (5))
  $                      (6)        
 
               
Unencumbered Capital Expenditures9
  $                      (7)        
 
               
Subtotal (6) — (7)
  $                      (8)        
 
               
Unencumbered Debt Service
  $                      (9)        
 
               
Ratio of (8) to (9)
                                  
 
               
Required Minimum
    1.50 to 1.00          
 
          e.    
Secured Indebtedness.
               
 
               
Secured Debt of the Companies
  $                               
 
               
Total Asset Value
  $                               
 
               
Percentage of Secured Debt over Total Asset Value
                         %        
 
               
Maximum Permitted
    35 %10

 

5   Calculated for the four fiscal quarters ending on the date of determination.
  6   Not subject to any Lien (other than Permitted Liens).   7   Not subject to
any Lien (other than Permitted Liens).   8   Not subject to any Lien (other than
Permitted Liens).   9   Except for Unencumbered Properties where the tenant is
responsible for capital expenditures.   10   As of the last day of the four
fiscal quarters immediately following any Material Acquisition, such ratio may
exceed 35% so long as it does not exceed 40%.

Exhibit C

2



--------------------------------------------------------------------------------



 



                    f.    
Restricted Payments.
               
 
               
Funds from Operations
  $                      (1)        
 
               
95% of (1)
  $                      (2)        
 
               
Amount of Restricted Payments required to be paid in order for Prologis to
eliminate its REIT taxable income and/or to maintain its status as a REIT
  $                      (3)        
 
               
Permitted Maximum (greater of (2) and (3))
  $                      (4)11        
 
               
Aggregate cash dividends and other cash distributions
  $                      (not to exceed (4) if
a Default exists)

Date:                                         
 

11   Excluding Restricted Payments otherwise permitted by Section 11.3 of the
Agreement.

Exhibit C

3



--------------------------------------------------------------------------------



 



For the Quarter/Year ended __________________(“Statement Date”)
SCHEDULE 3
to the Compliance Certificate ($ in 000’s)
Detailed Calculation of NOI of Unencumbered Properties
Exhibit C

Exhibit Page 4



--------------------------------------------------------------------------------



 



EXHIBIT D
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
respective meanings given to them in the Agreement (as defined below), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Agreement, as of the Effective Date inserted by the
applicable Funding Agent as contemplated below, (i) all of the Assignor’s rights
and obligations as a Lender under the Agreement and any document or instrument
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective Tranches identified below (including, without
limitation, the Letters of Credit and the Swing Line Loans included in such
facilities1) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and other rights of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

         
1.
  Assignor:   ____________________  
2.
  Assignee:   ____________________ [and is an Affiliate of [identify Lender]2]  
3.
  Borrower(s):   ____________________  
4.
  Global Administrative Agent: Bank of America, N.A., as the global
administrative agent under the Agreement  
5.
  Applicable Funding Agent:
                                                            

 

1   Include all applicable subfacilities.   2   Select as applicable.

Exhibit D

1



--------------------------------------------------------------------------------



 



6. Agreement: Global Senior Credit Agreement, dated as of June 3, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Prologis, L.P. (the “Company”), certain Affiliate
Borrowers from time to time party thereto, Prologis, Inc., as guarantor, the
Lenders from time to time party thereto, Bank of America, N.A., as Global
Administrative Agent, U.S. Funding Agent, U.S. Swing Line Lender, and a U.S. L/C
Issuer, The Royal Bank of Scotland plc, as a Euro Funding Agent, Euro Swing Line
Lender, and a Euro L/C Issuer, and Sumitomo Mitsui Banking Corporation, as a Yen
Funding Agent and a Yen L/C Issuer.
7. Assigned Interest:

                              AGGREGATE AMOUNT OF         TRANCHE  
COMMITMENT/LOANS FOR ALL   AMOUNT OF   CUSIP ASSIGNED   APPLICABLE TRANCHE
LENDERS   COMMITMENT/LOANS   NUMBER
 
  $       $            
 
  $       $            
 
  $       $            

[8. Trade Date: __________________]3
9. Qualifications. Annex 2 attached hereto sets forth the specific
qualifications of the Assignee.
[10. Acknowledgment of Security Agency Agreement. Assignee acknowledges and
agrees to the terms and conditions set forth in, and agrees to be bound by all
of the provisions of, the Security Agency Agreement as if it were a signatory
thereto including the provisions that provide for the allocation or reallocation
of Recoveries (as defined in the Security Agency Agreement) from such
Assignee.]4
Effective Date: __________________, 20__ [TO BE INSERTED BY THE APPLICABLE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR


[NAME OF ASSIGNOR]
      By:           Name:             Title:          

 

3   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.   4   Applicable
with respect to assignments prior to the Security Agency Agreement Release Date.

Exhibit D

2



--------------------------------------------------------------------------------



 



            ASSIGNEE



[NAME OF ASSIGNEE]
      By:           Name:             Title:          

[Consented to and]5 Accepted:
                                        

             
By:
           
 
       
 
  Name:        
 
           
 
  Title:        
 
           
 
            [Consented to:]6    
 
           
PROLOGIS, L.P.
   
 
            By:   PROLOGIS, INC., General Partner    
 
           
By:
           
 
       
 
  Name:        
 
           
 
  Title:        
 
           

 

5   To be added only if the consent of the applicable Agent is required by the
terms of the Credit Agreement.   6   To be added only if the consent of the
Company and/or other parties (e.g. Swing Line Lender, L/C Issuer or Fronting
Lender) is required by the terms of the Credit Agreement.

Exhibit D

3



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
PROLOGIS SENIOR GLOBAL CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Agreement, (ii) it meets
all requirements of an Eligible Qualified Institution under the Agreement
(subject to receipt of such consents as may be required under the Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 10.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on any Agent
or any other Lender, and (v) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on any Agents, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the applicable Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and
Exhibit D

4



--------------------------------------------------------------------------------



 



Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.
Exhibit D

5



--------------------------------------------------------------------------------



 



ANNEX 2 TO ASSIGNMENT AND ASSUMPTION
PROLOGIS SENIOR GLOBAL CREDIT AGREEMENT
I. Alternative Currency Qualifications (complete for each assigned Tranche):
1. Assignee represents and warrants to U.S. Funding Agent that it can provide
U.S. Committed Loans in each of the following Alternative Currencies marked as
“Available” under the U.S. Tranche:

              Canadian Dollars   Euro   Sterling   Yen
Available / Not Available
  Available / Not Available   Available / Not Available   Available / Not
Available

2. Assignee represents and warrants to Euro Funding Agent that it can provide
Euro Committed Loans in each of the following Alternative Currencies marked as
“Available” under the Euro Tranche:

          Dollars   Sterling   Yen
Available / Not Available
  Available / Not Available   Available / Not Available

3. Assignee represents and warrants to Yen Funding Agent that it can provide Yen
Committed Loans in each of the following Alternative Currencies marked as
“Available” under the Yen Tranche:

          Dollars   Euro   Sterling
Available / Not Available
  Available / Not Available   Available / Not Available

II. TMK Qualifications:
[select one:]
[1. Assignee represents and warrants to the applicable Funding Agents that it is
an institution from which a TMK may, pursuant to the Laws of Japan, borrow
money.]
[1. Assignee represents and warrants to the applicable Funding Agents that it is
not an institution from which a TMK may, pursuant to the Laws of Japan, borrow
money.]
Note: a Yen Lender must be an institution from which a TMK may, pursuant to the
Laws of Japan, borrow money.
III. Foreign Borrower Qualifications (complete for each assigned Tranche):
1. Assignee represents and warrants to U.S. Funding Agent that it can provide
U.S. Committed Loans in each of the following jurisdictions marked as
“Available” under the U.S. Tranche without the imposition of any withholding
tax:
Exhibit D

6



--------------------------------------------------------------------------------



 



     
The Netherlands
  Japan
 
   
Available / Not Available
  Available / Not Available

2. Assignee represents and warrants to Euro Funding Agent that it can provide
Euro Committed Loans in each of the following jurisdictions marked as
“Available” under the Euro Tranche without the imposition of any withholding
tax:

     
United States
  Japan
 
   
Available / Not Available
  Available / Not Available

3. Assignee represents and warrants to Yen Funding Agent that it can provide Yen
Committed Loans in each of the following jurisdictions marked as “Available”
under the Yen Tranche without the imposition of any withholding tax:

     
United States
  The Netherlands
 
   
Available / Not Available
  Available / Not Available

IV. Yen Lender Representation Regarding ABR Rate Loans:
[select one:]
[1. Assignee represents and warrants to Yen Funding Agent that it is an
institution from which a Borrower may borrow ABR Rate Loans under the Yen
Tranche.]
[1. Assignee represents and warrants to Yen Funding Agent that it is not an
institution from which a Borrower may borrow ABR Rate Loans under the Yen
Tranche.]
Exhibit D

7



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF OLD PROLOGIS GUARANTY
FORM OF OLD PROLOGIS GUARANTY AGREEMENT
  THIS OLD PROLOGIS GUARANTY AGREEMENT (this “Guaranty Agreement”) is executed
as of June 3, 2011 by PROLOGIS, a Maryland real estate investment trust, as
guarantor (“Guarantor”), in favor of the Collateral Agent under and as defined
in the Security Agency Agreement referred to below for the benefit of the
Guaranteed Credit Parties (as defined below). Except as otherwise specified
herein, capitalized terms used but not defined herein have the respective
meanings set forth in the Security Agency Agreement or, if not defined therein,
in the Global Credit Agreement referred to below, and the rules of
interpretation set forth in Sections 1.2(a) and (c) of the Global Credit
Agreement shall apply herein as if fully set forth herein.
R E C I T A L S:
  1. Pursuant to a Global Senior Credit Agreement dated as of even date herewith
(the “Global Credit Agreement”) among ProLogis, Inc., various subsidiaries and
affiliates thereof (including Guarantor), Bank of America, N.A. (“Bank of
America”), as Global Administrative Agent (in such capacity, “Global
Administrative Agent”), and various other agents, letter of credit issuers and
lenders (Global Administrative Agent and such other agents, letter credit
issuers and lenders, the “Global Lenders”) have agreed to provide a credit
facility to ProLogis, Inc. and the subsidiaries and affiliates thereof that are
parties thereto.
  2. The Global Credit Agreement requires that, so long as the Security Agency
Agreement Release Date has not occurred, Guarantor shall guarantee all
Obligations (used herein as defined in the Global Credit Agreement) of the Old
ProLogis Subsidiary Borrowers (each an “Obligor” and collectively the
“Obligors”) under the Global Credit Agreement.
  3. This Guaranty Agreement is a “ProLogis Guaranty” under and as defined in
the Amended and Restated Security Agency Agreement dated as of October 6, 2005
(the “Security Agency Agreement”) among Bank of America, as Global
Administrative Agent and as Collateral Agent, and certain other creditors of
Guarantor.
  4. Guarantor intends that the Obligations and all other Credit Obligations of
Old ProLogis Subsidiary Borrowers shall be guaranteed pursuant to the terms
hereof.
  5. Guarantor has benefited and will continue to benefit from the extensions of
credit to the Obligors by the Guaranteed Credit Parties.
  NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, Guarantor hereby guarantees
payment of the Guaranteed Obligations (as defined below) as more specifically
described herein and hereby agree as follows:
SECTION 1
NATURE AND SCOPE OF GUARANTY
     1.1 Definitions of Guaranteed Credit Parties and Guaranteed Obligations;
Replacement of ProLogis Global Guaranty. As used herein, (a) the term
“Guaranteed Credit Parties” means all Global Lenders to which any Obligor has
any liability under the Global Credit Agreement and all other Credit Parties to
which any Obligor has any liability under any other

 



--------------------------------------------------------------------------------



 



Financing Agreement; and (b) the term “Guaranteed Obligations” means (i) all
Obligations of the Obligors, (ii) all other Credit Obligations owing to the
Guaranteed Credit Parties and (iii) all costs, expenses and fees, including
court costs and reasonable attorneys’ fees, arising in connection with the
collection of any Guaranteed Obligations. This Guaranty Agreement replaces the
ProLogis Global Guaranty in its entirety, and each reference to “ProLogis Global
Guaranty” in the Security Agency Agreement or any other Loan Document shall be
deemed to be a reference to this Guaranty Agreement.
     1.2 Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantor to the Guaranteed
Credit Parties hereunder shall not be reduced, discharged or released because or
by reason of any existing or future offset, claim or defense of any Obligor
(including any offset for present or future Taxes as set forth in Section 1.10
hereof), or any other party, against any Guaranteed Credit Party or against
payment of the Guaranteed Obligations, whether such offset, claim or defense
arises in connection with the Guaranteed Obligations (or the transactions
creating the Guaranteed Obligations) or otherwise. Without limiting the
foregoing or Guarantor’s liability hereunder, to the extent that any Guaranteed
Credit Party advances funds or extends credit to any Obligor, and does not
receive payments or benefits thereon in the amounts and at the times required or
provided by the Financing Agreements or under applicable law, Guarantor is
absolutely liable to make such payments to (and confer such benefits on) such
Guaranteed Credit Party, on a timely basis.
     1.3 Guaranty of Guaranteed Obligations. Guarantor hereby irrevocably and
unconditionally guarantees to the Guaranteed Credit Parties (a) the due and
punctual payment of the Guaranteed Obligations when due (whether at stated
maturity, upon acceleration or otherwise) and (b) the timely performance of all
other obligations now or hereafter owed by all Obligors to the Guaranteed Credit
Parties under the Financing Agreements. Guarantor hereby irrevocably and
unconditionally covenants and agrees that it is liable for the Guaranteed
Obligations as primary obligor and not merely as surety.
     1.4 Nature of Guaranty. This Guaranty Agreement is intended to be an
irrevocable, absolute and continuing guaranty of payment and is not a guaranty
of collection. This Guaranty Agreement may not be revoked by Guarantor. The fact
that at any time or from time to time the Guaranteed Obligations may be
increased or reduced or paid in full shall not release, discharge or reduce the
obligation of Guarantor with respect to indebtedness or obligations of any
Obligor to the Guaranteed Credit Parties thereafter incurred (or other
Guaranteed Obligations thereafter arising) under the Financing Agreements. This
Guaranty Agreement shall not be discharged by the assignment or negotiation of
all or part of the Guaranteed Obligations.
     1.5 Payment by Guarantor. If all or any part of the Guaranteed Obligations
shall not be punctually paid when due, whether at maturity or earlier by
acceleration or otherwise, then Guarantor shall, immediately upon demand by
Collateral Agent for the benefit of the Guaranteed Credit Parties, and without
presentment, protest, notice of protest, notice of nonpayment, notice of
intention to accelerate or acceleration or any other notice whatsoever, pay, at
the election of Collateral Agent, in the lawful currency in which the applicable
Guaranteed Obligations have been incurred or in lawful money of the United
States of America (or such other currency as may be required under the
applicable Financing Agreement), the amount due on the Guaranteed Obligations to
Collateral Agent, for the benefit of the Guaranteed Credit
Old ProLogis Guaranty Agreement

9



--------------------------------------------------------------------------------



 



Parties, at Collateral Agent’s principal office in Dallas, Texas. Any such
demand may be made at any time coincident with or after the time for payment of
all or part of the Guaranteed Obligations, and may be made from time to time
with respect to the same or different items of Guaranteed Obligations. Any such
demand shall be deemed made, given and received in accordance with Section 5.2
hereof. Guarantor agrees to make all payments hereunder strictly in accordance
with the terms hereof regardless of any law, regulation or order now or
hereafter in effect in the jurisdiction in which Guarantor is organized or
formed or any other jurisdiction (except the laws of the State of New York)
affecting any of such terms or the rights of the Guaranteed Credit Parties with
respect thereto.
     1.6 Payment of Expenses. If Guarantor breaches or fails to timely perform
any provision of this Guaranty Agreement, then Guarantor shall, immediately upon
demand by Collateral Agent, pay to Collateral Agent, for the benefit of the
Guaranteed Credit Parties, all costs and expenses (including court costs and
reasonable attorneys’ fees and expenses) incurred by the Guaranteed Credit
Parties in the enforcement hereof or the preservation of the Guaranteed Credit
Parties’ rights hereunder, including any of the foregoing arising out of any
case commenced by or against Guarantor under the Bankruptcy Code (Title 11,
United States Code) or any similar or successor statute. The covenant contained
in this Section 1.6 shall survive the payment of the Guaranteed Obligations.
     1.7 No Duty to Pursue Others. Neither Collateral Agent nor any other
Guaranteed Credit Party shall be required (and Guarantor hereby waives any
rights which it may have to require Collateral Agent or any other Guaranteed
Credit Party) to, in order to enforce payment by Guarantor, first (a) institute
suit or exhaust remedies against any Obligor or others liable on the Guaranteed
Obligations or any other Person, (b) enforce the Guaranteed Credit Parties’ (or
Collateral Agent’s) rights against any security which shall ever have been given
to secure the Guaranteed Obligations, (c) enforce the Guaranteed Credit Parties’
(or Collateral Agent’s) rights against any other guarantors of the Guaranteed
Obligations, (d) join Obligors or any others liable on the Guaranteed
Obligations in any action seeking to enforce this Guaranty Agreement,
(e) exhaust any remedies available to the Guaranteed Credit Parties (or
Collateral Agent) against any security which shall ever have been given to
secure the Guaranteed Obligations or (f) resort to any other means of obtaining
payment of the Guaranteed Obligations. The Guaranteed Credit Parties shall not
be required to mitigate damages or take any other action to reduce, collect or
enforce the Guaranteed Obligations. Further, Guarantor expressly waives each and
every right to which it may be entitled by virtue of the suretyship law of any
applicable jurisdiction.
     1.8 Waiver of Notices, etc. Guarantor agrees to the provisions of each of
the Financing Agreements, and hereby waives notice of (a) any loan or advance
made by any Guaranteed Credit Party to any Obligor or issuance or redemption of
any instrument evidencing indebtedness of an Obligor in favor of a Guaranteed
Credit Party, (b) acceptance of this Guaranty Agreement, (c) any amendment or
extension of any Financing Agreement or any other instrument or document
pertaining to all or any part of the Guaranteed Obligations, (d) the execution
and delivery by any Obligor and any Guaranteed Credit Party of any other loan or
credit agreement or of any Obligor’s execution and delivery of any promissory
note or other document in connection therewith, (e) the occurrence of any Event
of Default, (f) any Guaranteed Credit Party’s transfer or disposition of the
Guaranteed Obligations, or any part thereof, (g) sale or foreclosure (or posting
or advertising for sale or foreclosure) of any collateral
Old ProLogis Guaranty Agreement

10



--------------------------------------------------------------------------------



 



for the Guaranteed Obligations, (h) protest, proof of nonpayment or default by
any Obligor with respect to any of the Guaranteed Obligations, (i) the release
of any other guarantor of the Guaranteed Obligations or (j) any other action at
any time taken or omitted by any Guaranteed Credit Party, and, generally, all
demands and notices of every kind in connection with this Guaranty Agreement,
any Financing Agreement, and any other document or agreement evidencing,
securing or relating to any of the Guaranteed Obligations and the obligations
hereby guaranteed.
     1.9 Effect of Bankruptcy, Other Matters. If, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order, or decision thereunder, or for any other reason, (a) any
Guaranteed Credit Party must rescind or restore any payment, or any part
thereof, received by such Guaranteed Credit Party in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty Agreement given to Guarantor by such Guaranteed
Credit Party shall be without effect, and this Guaranty Agreement shall remain
in full force and effect, (b) any Obligor shall cease to be liable to the
Guaranteed Credit Parties for any of the Guaranteed Obligations (other than by
reason of the indefeasible payment in full thereof), then the obligations of
Guarantor under this Guaranty Agreement shall remain in full force and effect.
It is the intention of the Guaranteed Credit Parties and Guarantor that
Guarantor’s obligations hereunder shall not be discharged except by Guarantor’s
performance of such obligations and then only to the extent of such performance.
Without limiting the generality of the foregoing, it is the intention of the
Guaranteed Credit Parties and Guarantor that the filing of any Bankruptcy
Proceeding by or against any Obligor or any other Person obligated on any
portion of the Guaranteed Obligations shall not affect the obligations of
Guarantor under this Guaranty Agreement or the rights of the Guaranteed Credit
Parties (or Collateral Agent acting on their behalf) under this Guaranty
Agreement, including the right or ability of the Guaranteed Credit Parties (or
Collateral Agent on their behalf) to pursue or institute suit against Guarantor
for the entire Guaranteed Obligations.
     1.10 Taxes. If Guarantor makes a payment hereunder to which Indemnified
Taxes or Other Taxes apply or are at any time imposed on any payment under or in
respect of this Guaranty Agreement, Guarantor shall pay all such Taxes to the
relevant authority in accordance with applicable law such that the Guaranteed
Credit Parties receive the sum they would have received had no such deduction or
withholding of such Taxes been made and shall also pay to the Guaranteed Credit
Parties, on demand, all additional amounts which any such Guaranteed Credit
Party specifies as necessary to preserve the after-tax yield the Guaranteed
Credit Party would have received if such taxes had not been imposed. Guarantor
shall, as soon as practicable after any payment described above, deliver to
Collateral Agent the original or a certified copy of a receipt issued by the
relevant authority evidencing the payment of any such amount required to be
deducted or withheld.
     1.11 Release and Termination of Guaranty Agreement. Notwithstanding
anything herein or in any other Loan Document to the contrary, each Guaranteed
Credit Party by acceptance of the benefits of this Guaranty Agreement, agrees
that this Guaranty Agreement, and all obligations of Guarantor hereunder, will
automatically, without any further act or consent of any Person, be released and
terminated on the Security Agency Agreement Release Date. Collateral Agent
agrees that it will promptly execute and deliver all further instruments and
Old ProLogis Guaranty Agreement

11



--------------------------------------------------------------------------------



 



documents, and take all further action, that Guarantor may reasonably request in
order to evidence such termination, and each Guaranteed Credit Party, by
acceptance of the benefits of this Guaranty Agreement, irrevocably authorizes
Collateral Agent to execute and deliver all such further instruments and
documents and take all such further actions on its behalf.
SECTION 2
ADDITIONAL EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS
     Guarantor hereby consents and agrees to each of the following, and agrees
that Guarantor’s obligations under this Guaranty Agreement shall not be
released, diminished, impaired, reduced or adversely affected by any of the
following, and waives any common law, equitable, statutory or other rights
(including, without limitation, rights to notice) which Guarantor might
otherwise have as a result of or in connection with any of the following:
     2.1 Modifications, etc. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations or
of the Financing Agreements;
     2.2 Adjustment, etc. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by any Guaranteed Credit Party to Guarantor or
any Obligor;
     2.3 Condition, Composition or Structure of Obligor or Guarantor. The
insolvency, bankruptcy, arrangement, adjustment, composition, structure,
liquidation, disability, dissolution or lack of power of any Obligor, Guarantor
or any other party at any time liable for the payment of all or part of the
Guaranteed Obligations; or any dissolution of any Obligor or of Guarantor, or
any sale, lease or transfer of any or all of the assets of any Obligor or of
Guarantor, or any change in name, business, location, composition, structure,
shareholders, partners or members (whether by accession, secession, cessation,
death, dissolution, transfer of assets or otherwise) of any Obligor or of
Guarantor; or any reorganization of any Obligor or of Guarantor;
     2.4 Invalidity of Guaranteed Obligations. The invalidity, illegality, or
unenforceability of any part of the Guaranteed Obligations, or any document or
agreement executed in connection with the Guaranteed Obligations, for any reason
whatsoever, including the fact that (a) the Guaranteed Obligations, or any part
thereof, exceed the amount permitted by law, (b) the act of creating the
Guaranteed Obligations, or any part thereof, is ultra vires, (c) the officers or
representatives executing the Financing Agreements or any other documents
otherwise creating the Guaranteed Obligations acted in excess of their
authority, (d) the Guaranteed Obligations violate applicable usury laws, (e) any
Obligor has valid defenses, claims or offsets (whether at law, in equity or by
agreement) which render any Guaranteed Obligations wholly or partially
uncollectible from such Obligor, (f) the creation, performance or repayment of
the Guaranteed Obligations (or the execution, delivery, and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations, or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible, or
unenforceable, or (g) the Financing Agreements or other documents or instruments
pertaining to the Guaranteed Obligations have been forged or otherwise are
irregular or not genuine or authentic;
Old ProLogis Guaranty Agreement

12



--------------------------------------------------------------------------------



 



     2.5 Release of Obligors. Any full or partial release of the liability of
any Obligor on the Guaranteed Obligations, or any part thereof, or of any
co-guarantor or any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations, or any part
thereof, it being recognized, acknowledged and agreed by Guarantor that it may
be required to pay the Guaranteed Obligations in full without assistance or
support of any other party, and Guarantor has not been induced to enter into
this Guaranty Agreement on the basis of a contemplation, belief, understanding
or agreement that other parties will be liable to perform the Guaranteed
Obligations, or that the Guaranteed Credit Parties will look to other parties to
perform the Guaranteed Obligations; notwithstanding the foregoing, Guarantor
does not hereby waive or release (expressly or impliedly) any rights of
subrogation, reimbursement or contribution which it may have, after indefeasible
payment in full of the Guaranteed Obligations (other than contingent
indemnification obligations not yet due and payable (“Contingent Indemnification
Obligations”)), against others liable on the Guaranteed Obligations; provided
that Guarantor’s rights of subrogation, reimbursement and contribution are
subordinate to the rights and claims of the Guaranteed Credit Parties until the
payment in full of all Guaranteed Obligations (other than Contingent
Indemnification Obligations);
     2.6 Other Security. The taking or accepting of any other security,
collateral, guaranty or other assurance of payment for all or any part of the
Guaranteed Obligations;
     2.7 Release of Collateral, etc. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including negligent,
willful, unreasonable, or unjustifiable impairment) of any collateral, property
or security at any time existing in connection with, or assuring or securing
payment of, all or any part of the Guaranteed Obligations, including the release
of Collateral contemplated by Section 1.11;
     2.8 Care and Diligence. The failure of any Guaranteed Credit Party,
Collateral Agent or any other party to exercise diligence or reasonable care or
to act, fail to act or comply with any duty in the administration, preservation,
protection, enforcement, sale application, disposal or other handling or
treatment of all or any part of Guaranteed Obligations or any collateral,
property, or security at any time securing any portion thereof, including the
failure to conduct any foreclosure or exercise any other remedy fairly, in a
commercially reasonable manner, or in such a way so as to obtain the best
possible price or a favorable price or otherwise act or fail to act;
     2.9 Status of Liens. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations shall not be properly
perfected or created, or shall prove to be unenforceable or subordinate to any
other security interest or lien, it being recognized and agreed by Guarantor
that Guarantor is not entering into this Guaranty Agreement in reliance on, or
in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any collateral for the Guaranteed Obligations;
notwithstanding the foregoing, Guarantor does not hereby waive or release
(expressly or impliedly) any right to be subrogated to the rights of the
Guaranteed Credit Parties in any collateral or security for the Guaranteed
Obligations after payment in full of the Guaranteed Obligations; provided that
Guarantor’s rights of subrogation are subordinate to the rights, claims, liens,
and security interests of the Guaranteed Credit Parties
Old ProLogis Guaranty Agreement

13



--------------------------------------------------------------------------------



 



until the payment in full of the Guaranteed Obligations (other than Contingent
Indemnification Obligations);
     2.10 Offset. Any existing or future right of offset, claim or defense of
any Obligor against the Guaranteed Credit Parties or any other party, or against
payment of the Guaranteed Obligations, whether such right of offset, claim or
defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise;
     2.11 Merger. The reorganization, merger, or consolidation of any Obligor or
Guarantor into or with any other Person;
     2.12 Preference. Any payment by any Obligor to any Guaranteed Credit Party
being held to constitute a preference under bankruptcy laws, or for any reason
any Guaranteed Credit Party is required to refund such payment or pay such
amount to such Obligor or another Person (other than in accordance with the
Security Agency Agreement); or
     2.13 Other Actions Taken or Omitted. Any other action taken or omitted to
be taken with respect to the Financing Agreements, the Guaranteed Obligations,
or the security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood or risk that Guarantor will be
required to pay the Guaranteed Obligations pursuant to the terms hereof; it is
the unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, except for the full and final payment and satisfaction of the
Guaranteed Obligations.
SECTION 3
REPRESENTATIONS AND WARRANTIES
     To induce the Guaranteed Credit Parties to enter into the Global Credit
Agreement and the other Financing Agreements and to extend credit to Obligors,
Guarantor represents and warrants to the Guaranteed Credit Parties that:
     3.1 Benefit. Guarantor has received, or will receive, direct or indirect
benefit from the making of this Guaranty Agreement and the Guaranteed
Obligations;
     3.2 No Representation by the Guaranteed Credit Parties. No Guaranteed
Credit Party or any other Person has made any representation, warranty, or
statement to Guarantor in order to induce Guarantor to execute this Guaranty
Agreement;
     3.3 Guarantor’s Financial Condition. As of the date hereof, and after
giving effect to this Guaranty Agreement and the contingent obligations
evidenced hereby, Guarantor is, and will be, solvent;
     3.4 Legality. The execution, delivery, and performance by Guarantor of this
Guaranty Agreement and the consummation of the transactions contemplated
hereunder (a) have been duly authorized by all necessary trust action of
Guarantor, (b) do not, and will not,
Old ProLogis Guaranty Agreement

14



--------------------------------------------------------------------------------



 



contravene or conflict with any law, statute or regulation whatsoever to which
Guarantor is subject or constitute a default (or an event which with notice or
lapse of time or both would constitute a default) under, or result in the breach
of, any indenture, mortgage, deed of trust, charge or lien, or any contract,
agreement or other instrument to which Guarantor is a party or which may be
applicable to Guarantor or any of its assets or violate any provisions of its
Constituent Documents; and (c) this Guaranty Agreement is a legal and binding
obligation of Guarantor and is enforceable in accordance with its terms, except
as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditors’ rights and to general principles of
equity; and
     3.5 Survival. All representations and warranties made by Guarantor herein
shall survive the execution hereof.
SECTION 4
SUBORDINATION OF CERTAIN INDEBTEDNESS
     4.1 Subordination of Guarantor Claims. As used herein, the term “Guarantor
Claims” shall mean all debts and liabilities of any Obligor to Guarantor,
whether such debts and liabilities now exist or are hereafter incurred or arise,
or whether the obligations of such Obligor thereon be direct, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such debts or liabilities be evidenced by note, contract, open
account, or otherwise, and irrespective of the Person or Persons in whose favor
such debts or liabilities may, at their inception, have been, or may hereafter
be created, or the manner in which they have been or may hereafter be acquired
by Guarantor. The Guarantor Claims shall include all rights and claims of
Guarantor against any Obligor (arising as a result of subrogation or otherwise)
as a result of Guarantor’s payment of all or a portion of the Guaranteed
Obligations. If an Event of Default exists, Guarantor shall not receive or
collect, directly or indirectly, from any Obligor or any other party any amount
upon the Guarantor Claims unless and until the Guaranteed Obligations (other
than Contingent Indemnification Obligations) shall be paid and satisfied in full
and Guarantor shall have performed all of its obligations hereunder.
     4.2 Claims in Bankruptcy. In the event of any Bankruptcy Proceeding
involving any Obligor as debtor, Collateral Agent shall have the right to prove
the claims of each Guaranteed Credit Party in any such proceeding so as to
establish their rights hereunder and receive directly from the receiver, trustee
or other court custodian dividends and payments which would otherwise be payable
upon Guarantor Claims. Should Collateral Agent receive, for application upon the
Guaranteed Obligations, any such dividend or payment which is otherwise payable
to Guarantor, and which, as between any Obligor and Guarantor, shall constitute
a credit upon the Guarantor Claims, then upon payment to the Guaranteed Credit
Parties in full of the Guaranteed Obligations (other than Contingent
Indemnification Obligations), Guarantor shall become subrogated to the rights of
the Guaranteed Credit Parties to the extent that such payments to the Guaranteed
Credit Parties on the Guarantor Claims have contributed toward the liquidation
of the Guaranteed Obligations, and such subrogation shall be with respect to
that proportion of the Guaranteed Obligations which would have been unpaid if
Collateral Agent had not received dividends or payments upon the Guarantor
Claims.
Old ProLogis Guaranty Agreement

15



--------------------------------------------------------------------------------



 



     4.3 Payments Held in Trust. In the event that, notwithstanding Sections 4.1
and 4.2 above, Guarantor should receive any funds, payment, claim or
distribution which is prohibited by such Sections, Guarantor agrees to hold in
trust for Collateral Agent, in kind, all funds, payments, claims or
distributions so received, and agrees that it shall have absolutely no dominion
over such funds, payments, claims or distributions so received except to pay
them promptly to Collateral Agent, for the benefit of the Guaranteed Credit
Parties, and Guarantor covenants promptly to pay the same to Collateral Agent.
     4.4 Liens Subordinate. Guarantor agrees that any lien, security interest,
judgment lien, charge or other encumbrance upon any Obligor’s assets securing
payment of the Guarantor Claims shall be and remain inferior and subordinate to
any lien, security interest, judgment lien, charge or other encumbrance upon
such Obligor’s assets securing payment of the Guaranteed Obligations, regardless
of whether any such encumbrances presently exist or are hereafter created or
attach. Without the prior written consent of Collateral Agent, Guarantor shall
not (a) exercise or enforce any creditor’s right it may have against any Obligor
or (b) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceedings (judicial or otherwise, including the commencement of, or
joinder in, any Bankruptcy Proceeding) to enforce any lien, mortgage, deed of
trust, security interest, collateral right, judgment or other encumbrance on
assets of any Obligor held by Guarantor.
     4.5 Notation of Records. All promissory notes, accounts receivable ledgers,
or other evidences of the Guarantor Claims accepted by or held by Guarantor
shall contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Guaranty Agreement.
SECTION 5
MISCELLANEOUS
     5.1 Waiver. No failure to exercise, and no delay in exercising, on the part
of any Guaranteed Credit Party, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right. The rights and
remedies of the Guaranteed Credit Parties hereunder shall be in addition to all
other rights and remedies provided by law or in equity. No modification or
waiver of any provision of this Guaranty Agreement, or consent to departure
therefrom, shall be effective unless in writing and no such consent or waiver
shall extend beyond the particular case and purpose involved. No notice or
demand given in any case shall constitute a waiver of the right to take other
action in the same, similar, or other instances without such notice or demand.
The obligations hereunder shall not be affected, limited or impaired by any act
of any Governmental Authority affecting any Obligor, including any restriction
on or regarding the conversion of currency or repatriation or control of funds
or any total or partial expropriation of such Obligor’s property, or by any
economic, political, regulatory or other event in any country in which such
Obligor is located.
     5.2 Notices. Any notice or other communication required or permitted to be
given by this Guaranty Agreement must be (a) given in writing and delivered by
hand or overnight courier service or mailed by prepaid certified or registered
mail, return receipt requested, or (b) sent by
Old ProLogis Guaranty Agreement

16



--------------------------------------------------------------------------------



 



telecopier to the party to whom such notice or communication is directed (i) in
the case of a notice to a Guaranteed Credit Party or Collateral Agent, to the
address or facsimile number of such Person determined pursuant to the Security
Agency Agreement, and (ii) in the case of a notice to Guarantor, to the
following:
Guarantor:
ProLogis
4545 Airport Way, Suite 100
Denver, Colorado 80239
Attention: Mr. Phillip D. Joseph
Facsimile: 303- 567-5605
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Any party may change its address for purposes of this Guaranty
Agreement by giving notice of such change to the other party pursuant to this
Section 5.2. Any notice hereunder sent by Guarantor to Collateral Agent shall be
deemed to have been received by all Voting Credit Parties.
     5.3 GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS GUARANTY AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK. GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK, NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. GUARANTOR
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY AGREEMENT SHALL
AFFECT ANY RIGHT THAT ANY GUARANTEED CREDIT PARTY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER
FINANCING AGREEMENT AGAINST GUARANTOR OR ANY OTHER LOAN PARTY OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.
  GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED
FOR NOTICES IN SECTION 5.2. NOTHING IN THIS GUARANTY AGREEMENT WILL AFFECT THE
RIGHT OF ANY GUARANTEED CREDIT PARTY TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
Old ProLogis Guaranty Agreement

17



--------------------------------------------------------------------------------



 



     5.4 Invalid Provisions. If any provision of this Guaranty Agreement is held
to be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty Agreement, such provision shall be fully
severable and this Guaranty Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Guaranty Agreement, and the remaining provisions of this Guaranty Agreement
shall remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance from this Guaranty
Agreement, unless such continued effectiveness of this Guaranty Agreement, as
modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein.
     5.5 Entirety. This Guaranty Agreement embodies the entire agreement between
the parties and supersedes all prior agreements and understandings, if any,
relating to the subject matter hereof.
     5.6 Parties Bound; Assignment. This Guaranty Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns, and legal representatives; provided that Guarantor may not,
without the prior written consent of Collateral Agent, assign any of its rights,
powers, duties, or obligations hereunder.
     5.7 Role of Collateral Agent. This Guaranty Agreement has been delivered to
Collateral Agent for the benefit of the Credit Parties. Collateral Agent has
been authorized to enforce this Guaranty Agreement for itself and on behalf of
all other Credit Parties. Except as otherwise agreed by Collateral Agent, no
other Credit Party shall have any right to enforce this Guaranty Agreement
against Guarantor. All payments by Guarantor pursuant to this Guaranty Agreement
shall be made to or as directed by Collateral Agent for distribution in
accordance with the Security Agency Agreement.
     5.8 Multiple Counterparts. This Guaranty Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same agreement, and any of the parties hereto may execute this Guaranty
Agreement by signing any such counterpart. Delivery of an executed counterpart
of a signature page of this Guaranty Agreement by facsimile or in a .PDF or
similar electronic file shall be effective as delivery of a manually executed
counterpart of this Agreement.
     5.9 Rights and Remedies. If Guarantor becomes liable for any indebtedness
owing by an Obligor to the Guaranteed Credit Parties, by endorsement or
otherwise, other than under this Guaranty Agreement, then such liability shall
not be in any manner impaired or affected hereby and the rights of the
Guaranteed Credit Parties hereunder shall be cumulative of all other rights that
the Guaranteed Credit Parties (or any of them) may ever have against Guarantor.
The exercise by the Guaranteed Credit Parties of any right or remedy hereunder
or under any other instrument, or at law or in equity, shall not preclude the
concurrent or subsequent exercise of any other right or remedy.
     5.10 WAIVER OF TRIAL BY JURY. GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY AGREEMENT OR
Old ProLogis Guaranty Agreement

18



--------------------------------------------------------------------------------



 



THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).
     5.11 Foreign Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the applicable Funding
Agent under the Global Credit Agreement could purchase the first currency with
such other currency on the Business Day preceding that on which final judgment
is given. The obligation of Guarantor in respect of any such sum due from it to
the Guaranteed Credit Parties hereunder shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than that in which such Guaranteed
Obligation is denominated (the “Obligations Currency”), be discharged only to
the extent that on the Business Day following receipt by such Funding Agent of
any sum adjudged to be so due in the Judgment Currency, such Funding Agent may
in accordance with normal banking procedures purchase the Obligations Currency
with the Judgment Currency. If the amount of the Obligations Currency so
purchased is less than the sum originally due from Guarantor on such Guaranteed
Obligation, Guarantor agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify and hold the Guaranteed Credit Parties harmless
against such loss. If Global Administrative Agent so notifies Guarantor in
writing, at Global Administrative Agent’s sole and absolute discretion, payments
under this Guaranty Agreement shall be the Dollar Equivalent amount of the
Guaranteed Obligations or any portion thereof, determined as of the date payment
is made.
     5.12 Other Guaranties. Guarantor has issued other guaranties of Designated
Senior Debt. Any such other guaranty shall supplement and be in addition to, and
not limit or otherwise affect, this Guaranty Agreement.
[Remainder of Page Intentionally Left Blank.
Signature Pages Follow.]
Old ProLogis Guaranty Agreement

19



--------------------------------------------------------------------------------



 



          Acknowledged and Agreed:    
 
        PROLOGIS, a Maryland Real Estate Investment Trust
 
       
By:
       
Name:
 
 
   
 
       
Title:
       
 
       

Signature Page to Old ProLogis Guaranty Agreement





--------------------------------------------------------------------------------



 



            Acknowledged and agreed with respect to Section 1.11:



BANK OF AMERICA, N.A., as Collateral Agent
      By:           Name:             Title:             BANK OF AMERICA, N.A.,
as Global Administrative Agent
      By:           Name:             Title:          

Exhibit E

21



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF SUPPLEMENTAL ADDENDUM
Date: ___________, _____
To: The Lender under the Supplemental Tranche (as defined below)
Ladies and Gentlemen:
Reference is made to the Global Senior Credit Agreement, dated as of June 3,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Prologis, L.P. (the “Company”), certain
Affiliate Borrowers from time to time party thereto, Prologis, Inc., as
guarantor, the Lenders from time to time party thereto, and Bank of America,
N.A., as Global Administrative Agent, as Global Administrative Agent and various
other capacities, and such other Agents named therein.
Pursuant to Section 6.14 of the Agreement, Prologis hereby requests a
Supplemental Tranche (the “Supplemental Tranche”) on the terms and conditions
set forth below:

1.   A Supplemental Tranche with aggregate commitments from the Supplemental
Lender in Foreign Equivalent amount of $____________.   2.   The Primary
Currency of such Supplemental Tranche shall be ____________.   3.   The
Alternative Currencies with respect to such Supplemental Tranche shall be
_____________.   4.   The Supplemental Tranche shall have the following
subfacilities:       o A Supplemental Letter of Credit subfacility in the
maximum amount of $_____________.       o A Supplemental Swing Line subfacility
in the maximum amount of $_____________.   5.   The Facility Fee for such
Supplemental Tranche shall be                      %.   6.   Such Supplemental
Tranche shall be repaid as follows:                      .   7.   Pursuant to
Section 6.1, the minimum amount for Borrowings and repayments of such
Supplemental Tranche shall be as
follows:                                          .   8.   Pursuant to
Section 6.2, the minimum amount for termination and reductions of such
Supplemental Tranche shall be as
follows:                                          .   9.   Pursuant to
Section 6.4, such Supplemental Tranche shall bear interest at follows:      
 
  10.   The definitions listed on Annex A part 1 hereto shall the following
meanings for purposes of this Supplemental Tranche, and the definitions under
Annex A part 2 are hereby amended in their entirety for the purpose of this
Supplemental Tranche.

Exhibit F

1



--------------------------------------------------------------------------------



 



11.   Prologis confirms that the conditions set forth in Sections 6.13 and 6.14
have been satisfied.

THIS SUPPLEMENTAL ADDENDUM SHALL CONSTITUTE A LOAN DOCUMENT UNDER THE CREDIT
AGREEMENT AND SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Addendum to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

            PROLOGIS, L.P.
      By:   PROLOGIS, INC., General Partner               By:           Name:  
          Title:             PROLOGIS, INC.
      By:           Name:             Title:          

Exhibit F

2



--------------------------------------------------------------------------------



 



ANNEX A
DEFINED TERMS
Part 1 (delete from this Addendum any terms not defined in this Addendum):
“Supplemental Aggregate Commitments” means
                                                             .
“Supplemental Borrowers” means
                                                            .
“Supplemental Commitments” means
                                                            .
“Supplemental Committed Borrowing ” means            
                                            .
“Supplemental Committed Loan” means
                                                            .
“Supplemental Committed Loan Notice” means
                                                             
“Supplemental Funding Agent” means
                                                            .
“Supplemental Funding Agent’s Office” means
                                                            .
“Supplemental L/C Obligations” means
                                                            .
“Supplemental Lenders” means
                                                            .
“Supplemental Letter of Credit Fee” means
                                                             .
“Supplemental Letters of Credit” means
                                                            .
“Supplemental Letters of Credit Issuer” means
                                                       .
“Supplemental Letter of Credit Sublimit” means
                                                           .
“Supplemental Loans” means
                                                            .
“Supplemental Note means
                                                            .
“Supplemental Outstanding Amount ” means                                      
                         .

“Supplemental Rate Loan” means
                                                            .

“Supplemental Required Lenders” means
                                                            .

“Supplemental Swing Line Borrowing”
means                                                            .

“Supplemental Swing Line Lender” means
                                                            .

“Supplemental Swing Line Loans” means
                                                            .
Exhibit F

3



--------------------------------------------------------------------------------



 



Part 2 (delete from this Addendum any terms not amended):
“Applicable Tranche Percentage” means: (f)
                                                            
“Eurocurrency Rate” means, for any Interest Period with respect to: (d)
                                                             
“Interest Payment Date” means
(d)                                                            
Exhibit F

4



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF BORROWER ACCESSION AGREEMENT
Date: ___________, _____
To:                                         , as                      Funding
Agent
     Reference is made to the Global Senior Credit Agreement, dated as of
June 3, 2011 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among Prologis, L.P. (the “Company”),
certain Affiliate Borrowers from time to time party thereto, Prologis, Inc., as
guarantor, the Lenders from time to time party thereto, and Bank of America,
N.A., as Global Administrative Agent and various other capacities, and such
other Agents named therein.
The Company and [_________________] (“Eligible Affiliate”) agree as follows:

1.   The terms defined in the Credit Agreement shall, unless otherwise defined
herein, have the same meanings in this Borrower Accession Agreement (this
“Agreement”).   2.   Subject to satisfaction of the conditions precedent set
forth in Section 6.11 of the Credit Agreement, Eligible Affiliate shall become
an Affiliate Borrower under the [____________________] Tranche(s).   3.  
Eligible Affiliate is a [type of entity] duly organized under the laws of [name
of relevant jurisdiction].   4.   Eligible Affiliate confirms that it has
received from the Company a true and up-to-date copy of the Credit Agreement.  
5.   Eligible Affiliate undertakes, upon its becoming a Borrower, to perform all
the obligations expressed to be undertaken under the Credit Agreement by an
Affiliate Borrower and agrees that it shall be bound by the Credit Agreement in
all respects as if it had been an original party thereto as an Affiliate
Borrower.   6.   Prologis:

  (a)   confirms that the representations and warranties of a continuing nature
contained in the Credit Agreement are true and correct in all material respects,
with the same force and effect as though made on the date hereof (unless they
speak to a different date or are based on facts which have changed by
transactions contemplated or permitted by the Credit Agreement); and     (b)  
confirms that no Default or Event of Default is continuing or would occur as a
result of Eligible Affiliate becoming an Affiliate Borrower.

7.   Eligible Affiliate makes the representations and warranties set out in
Section IX of the Credit Agreement (to the extent applicable thereto).

Exhibit G

1



--------------------------------------------------------------------------------



 



8.   Administrative details for Eligible Affiliate are as follows:

         
 
  Address:                       
 
                          
 
                          
 
  Fax No.:                       

9.   This Agreement shall be governed by New York law.   [10.   Eligible
Affiliate is a Short Term Affiliate Borrower and agrees to assume [EUR/$/other
currency] of the principal amount of the outstanding [Tranche] Loans to [Name of
Borrower that has debt that will be assumed by Eligible Affiliate] consisting of
[_______ Loans [with an Interest Period ending on _________], which principal
amount shall be paid within thirty (30) days after the date of the effectiveness
hereof.]

            PROLOGIS, L.P.
      By:   PROLOGIS, INC., General Partner             By:           Name:    
        Title:             PROLOGIS, INC.
      By:           Name:             Title:             [NEW AFFILIATE
BORROWER]
      By:           Name:             Title:          

Exhibit G

2



--------------------------------------------------------------------------------



 



EXHIBIT H
JOINDER AGREEMENT
     Reference is made to the Global Senior Credit Agreement, dated as of
June 3, 2011 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement”; the terms defined therein being
used herein as therein defined), among Prologis, L.P. (the “Company”), certain
Affiliate Borrowers from time to time party thereto, Prologis, Inc., as
guarantor, the Lenders from time to time party thereto, and Bank of America,
N.A., as Global Administrative Agent and various other capacities, and such
other Agents named therein.
     Pursuant to Section 6.13 of the Agreement, the undersigned hereby agrees
that it shall be a party to the Agreement as a “Subsequent Lender” under the
[   ] Tranche(s) ([each an/the] “Applicable Tranche”) and shall have the rights
and obligations of a Lender under the Loan Documents.
     The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Joinder Agreement and to consummate the transactions contemplated hereby and to
become a Subsequent Lender under the Agreement, (ii) it meets all requirements
of Lender under the Agreement (subject to receipt of such consents as may be
required under the Agreement) and under [each/the] Applicable Tranche, (iii) it
has received a copy of the Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 10.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Joinder Agreement on the
basis of which it has made such analysis and decision independently and without
reliance on Global Administrative Agent or any other Lender, and (iv) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Agreement, duly completed and executed by the
undersigned; and (b) agrees that (i) it will, independently and without reliance
on Global Administrative Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.
     This Joinder Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns. This Joinder
Agreement may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Joinder Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Joinder Agreement. This Joinder Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York.
[Signature Page Follows.]
Exhibit H

1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the ______ day of __________, 20___.
SUBSEQUENT LENDER
[NAME OF SUBSEQUENT LENDER]
Include bracketed language below if the Applicable
Tranche includes the Yen Tranche.
[Subsequent Lender expressly confirms the
representations in Section 14.18 of the Agreement.]

                  By:           Name:             Title:          

Exhibit H

2



--------------------------------------------------------------------------------



 



EXHIBIT I
INCREASE CERTIFICATE
     Reference is made to the Global Senior Credit Agreement, dated as of
June 3, 2011 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement”; the terms defined therein being
used herein as therein defined), among Prologis, L.P. (the “Company”), certain
Affiliate Borrowers from time to time party thereto, Prologis, Inc., as
guarantor, the Lenders from time to time party thereto, and Bank of America,
N.A., as Global Administrative Agent and various other capacities, and such
other Agents named therein.
     Pursuant to Section 6.13 of the Agreement, the undersigned hereby agrees
and consents to an increase in its [   ] Commitment. After giving effect to such
increase, the [   ] Commitment of the undersigned will equal $____________.
     This Increase Certificate shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Increase Certificate may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Increase Certificate by telecopy shall be effective as
delivery of a manually executed counterpart of this Increase Certificate. This
Increase Certificate shall be governed by, and construed in accordance with, the
laws of the State of New York.
[Signature Page Follows.]
Exhibit I

1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Increase Certificate as of
the ______ day of __________, 20___.

            INCREASING LENDER
[NAME OF INCREASING LENDER]
      By:           Name:             Title:          

Exhibit I

2



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
MANDATORY COST FORMULAE
     The Mandatory Cost (to the extent applicable) is an addition to the
interest rate to compensate Lenders for the cost of compliance with:
     the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or
     the requirements of the European Central Bank.
     On the first day of each Interest Period (or as soon as practicable
thereafter) the applicable Agent shall calculate, as a percentage rate, a rate
(the “Additional Cost Rate”) for each Lender, in accordance with the paragraphs
set out below. The Mandatory Cost will be calculated by such Agent as a weighted
average of the Lenders’ Additional Cost Rates (weighted in proportion to the
percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The applicable Agent will, at the
request of Prologis or any Lender, deliver to Prologis or such Lender as the
case may be, a statement setting forth the calculation of any Mandatory Cost.
     The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
applicable Agent. This percentage will be certified by such Lender in its notice
to such Agent as the cost (expressed as a percentage of such Lender’s
participation in all Loans made from such Lending Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of Loans
made from that Lending Office.
     The Additional Cost Rate for any Lender lending from a Lending Office in
the United Kingdom will be calculated by the applicable Agent as follows:
     in relation to any Loan in Sterling:

              AB+C(B-D)+E x 0.01   per cent per annum   100 — (A+C)    

     in relation to any Loan in any currency other than Sterling:

                       E x 0.01            per cent per annum   300    

Where:
“A” is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.
“B” is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and any interest charged on overdue amounts pursuant to the first
sentence of Section 2.08(b) and, in the case of interest (other than on overdue
amounts) charged at the Default Rate, without counting any increase in interest
rate effected by the charging of the Default Rate) payable for the relevant
Interest Period of such Loan.
Schedule 1.1

1



--------------------------------------------------------------------------------



 



“C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.
“D” is the percentage rate per annum payable by the Bank of England to Global
Administrative Agent on interest bearing Special Deposits.
“E” is designed to compensate Lenders for amounts payable under the Fees
Regulations and is calculated by Global Administrative Agent as being the
average of the most recent rates of charge supplied by the Lenders to Global
Administrative Agent pursuant to paragraph 7 below and expressed in pounds per
£1,000,000.
     For the purposes of this Schedule:
     “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;
     “Fees Regulations” means the FSA Supervision Manual or such other law or
regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;
     “Fee Tariffs” means the fee tariffs specified in the Fees Regulations under
the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated
fee required pursuant to the Fees Regulations but taking into account any
applicable discount rate); and
     “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Regulations.
     In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.
     If requested by the applicable Agent or Prologis, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to such Agent and Prologis, the rate of charge payable by such Lender to
the Financial Services Authority pursuant to the Fees Regulations in respect of
the relevant financial year of the Financial Services Authority (calculated for
this purpose by such Lender as being the average of the Fee Tariffs applicable
to such Lender for that financial year) and expressed in pounds per £1,000,000
of the Tariff Base of such Lender.
     Each Lender shall supply any information required by such Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information in writing on or
prior to the date on which it becomes a Lender:
     its jurisdiction of incorporation and the jurisdiction of the Lending
Office out of which it is making available its participation in the relevant
Loan; and
     any other information that such Agent may reasonably require for such
purpose.
Each applicable Lender shall promptly notify such Agent in writing of any change
to the information provided by it pursuant to this paragraph.
Schedule 1.1

2



--------------------------------------------------------------------------------



 



     The percentages or rates of charge of each Lender for the purpose of A, C
and E above shall be determined by the applicable Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies such Agent to the contrary, each
Lender’s obligations in relation to cash ratio deposits, Special Deposits and
the Fees Regulations are the same as those of a typical bank from its
jurisdiction of incorporation with a Lending Office in the same jurisdiction as
such Lender’s Lending Office.
     No Agent shall have liability to any Person if such determination results
in an Additional Cost Rate which over- or under-compensates any Lender and shall
be entitled to assume that the information provided by any Lender pursuant to
paragraphs 3, 7 and 8 above is true and correct in all respects.
     The applicable Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each applicable Lender based on the information provided by each Lender
pursuant to paragraphs 3, 7 and 8 above.
     Any determination by the applicable Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.
     Any Agent may from time to time, after consultation with the Prologis and
the applicable Lenders, determine and notify to all parties any amendments which
are required to be made to this Schedule in order to comply with any change in
law, regulation or any requirements from time to time imposed by the Bank of
England, the Financial Services Authority or the European Central Bank (or, in
any case, any other authority which replaces all or any of its functions) and
any such determination shall, in the absence of manifest error, be conclusive
and binding on all parties hereto.
Schedule 1.1

3



--------------------------------------------------------------------------------



 



SCHEDULE 2.1
COMMITMENTS
AND APPLICABLE TRANCHE PERCENTAGES
2.1(a)
Applicable Tranche Percentage — U.S. Commitments

                                                                               
                                                      Currency Commitment  
Jurisdiction
Commitment                                                                      
  Canadian     TMK     Commitment   Applicable   Euro   Sterling   Yen   Dollars
  Japan   Qualified Lender   (in US Dollars)   Percentage   Yes   No   Yes   No
  Yes   No   Yes   No   Yes   No   Yes   No
Bank of America, N.A.
    43,333,333.33       5.485232067 %     X               X               X    
          X               X               X          
The Royal Bank of Scotland plc
    43,333,333.33       5.485232067 %     X               X               X    
          X               X               X          
Sumitomo Mitsui Banking Corporation
    50,000,000.00       6.329113924 %     X               X               X    
          X               X               X          
JPMorgan Chase Bank, N.A.
    43,333,333.33       5.485232067 %     X               X               X    
          X               X               X          
The Bank of Nova Scotia
    20,000,000.00       2.531645570 %     X               X               X    
          X               X               X          
Citicorp North America, Inc.
    50,000,000.00       6.329113924 %     X               X               X    
          X                       X               X  
Compass Bank
    15,000,000.00       1.898734177 %     X               X               X    
          X               X                       X  
Credit Agricole Corporate and Investment Bank
    20,000,000.00       2.531645570 %     X               X               X    
          X                       X               X  
Credit Suisse AG, Cayman Islands Branch
    20,000,000.00       2.531645570 %     X               X               X    
          X                       X               X  
Deutsche Bank AG New York Branch
    50,000,000.00       6.329113924 %     X               X                    
  X       X                       X               X  
Goldman Sachs Bank USA
    65,000,000.00       8.227848101 %     X               X               X    
          X                       X               X  
HSBC Bank USA, National Association
    25,000,000.00       3.164556962 %     X               X               X    
          X               X                       X  
ING Real Estate Finance (USA) LLC
    20,000,000.00       2.531645570 %     X               X               X    
          X                       X               X  

Schedule 2.1

1



--------------------------------------------------------------------------------



 



                                                                               
                                                      Currency Commitment  
Jurisdiction
Commitment                                                                      
  Canadian     TMK     Commitment   Applicable   Euro   Sterling   Yen   Dollars
  Japan   Qualified Lender   (in US Dollars)   Percentage   Yes   No   Yes   No
  Yes   No   Yes   No   Yes   No   Yes   No
Morgan Stanley Bank, N.A.
    35,000,000.00       4.430379747 %     X               X               X    
          X               X                       X  
Morgan Stanley Senior Funding, Inc.
    15,000,000.00       1.898734177 %     X               X               X    
          X               X                       X  
The Northern Trust Company
    20,000,000.00       2.531645570 %     X               X               X    
          X                       X               X  
PNC Bank, National Association
    25,000,000.00       3.164556962 %     X               X               X    
          X                       X               X  
Royal Bank of Canada
    65,000,000.00       8.227848101 %     X               X               X    
          X                       X               X  
Union Bank, N.A.
    50,000,000.00       6.329113924 %     X               X               X    
          X                       X               X  
U.S. Bank National Association
    50,000,000.00       6.329113924 %     X               X               X    
          X               X               X          
Wells Fargo Bank, N.A.
    65,000,000.00       8.227848101 %     X               X               X    
          X               X                       X  
Total
    789,999,999.99       100.000000000 %                                        
                                                       

Schedule 2.1

2



--------------------------------------------------------------------------------



 

\

SCHEDULE 2.1(b)
Applicable Tranche Percentage — Euro Commitments1

                                                                               
                                                                               
                              Jurisdiction                                
Currency Commitment   Commitment   TMK     Commitment   Applicable   Dollars  
Sterling   Yen   Japan   U.S.   Qualified Lender   (in Euro)   Percentage   Yes
  No   Yes   No   Yes   No   Yes   No   Yes   No   Yes   No
Bank of America, N.A.
    47,995,000.00       9.998958333 %     X               X               X    
          X               X               X          
The Royal Bank of Scotland N.V.
    47,995,000.00       9.998958333 %     X               X               X    
          X               X               X          
Sumitomo Mitsui Banking Corporation
    31,833,000.00       6.631875000 %     X               X               X    
          X               X               X          
JPMorgan Chase Bank, N.A.
    47,995,000.00       9.998958333 %     X               X               X    
          X               X               X          
Citicorp North America, Inc.
    31,833,000.00       6.631875000 %     X               X               X    
                  X       X                       X  
Compass Bank
    7,074,000.00       1.473750000 %     X               X               X      
        X               X                       X  
Credit Agricole Corporate and Investment Bank
    14,148,000.00       2.947500000 %     X               X               X    
                  X               X               X  
Credit Suisse AG, Cayman Islands Branch
    14,148,000.00       2.947500000 %     X               X               X    
                  X       X                       X  
Deutsche Bank AG New York Branch
    31,833,000.00       6.631875000 %     X               X                    
  X               X       X                       X  
Goldman Sachs Bank USA
    42,444,000.00       8.842500000 %     X               X               X    
                  X       X                       X  
HSBC Bank USA, National Association
    17,685,000.00       3.684375000 %     X               X               X    
          X               X                       X  
ING Real Estate Finance (USA) LLC
    14,148,000.00       2.947500000 %     X               X               X    
                  X       X                       X  
Morgan Stanley Senior Funding, Inc.
    31,833,000.00       6.631875000 %     X               X               X    
          X               X                       X  
Royal Bank of Canada
    42,444,000.00       8.842500000 %     X               X               X    
                  X       X                       X  
Scotiabank Europe plc
    14,148,000.00       2.947500000 %     X               X                    
  X               X       X                       X  
Wells Fargo Bank, N.A.
    42,444,000.00       8.842500000 %     X               X               X    
          X               X                       X  
Total
    480,000,000.00       100.000000000 %                                        
                                                       

 

1   Exchange Rates as of May 27, 2011.

Schedule 2.1

3



--------------------------------------------------------------------------------



 



SCHEDULE 2.1(c)
Applicable Tranche Percentage — Yen Commitments2

                                                                               
                                                                               
                      ABR Rate                                                  
                  Jurisdiction   Loan                     Currency Commitment  
Commitment   Qualification     Commitment   Applicable   Dollars   Euro  
Sterling   U.S.   Yen Tranche Lender   (in Yen)   Percentage   Yes   No   Yes  
No   Yes   No   Yes   No   Yes   No
Bank of America, N.A., Tokyo Branch
    3,293,559,514       14.384442302 %     X               X               X    
          X               X          
The Royal Bank of Scotland plc
    3,293,559,514       14.384442302 %     X               X               X    
          X               X          
Sumitomo Mitsui Banking Corporation
    2,440,500,000       10.658751205 %     X               X               X    
          X               X          
JPMorgan Chase Bank, N.A.
    3,293,559,514       14.384442302 %     X               X               X    
          X               X          
The Bank of Nova Scotia
    813,500,000       3.552917068 %     X               X               X      
        X               X          
Citibank Japan Ltd.
    2,440,500,000       10.658751205 %     X               X               X    
          X               X          
Credit Agricole Corporate and Investment Bank
    813,500,000       3.552917068 %     X               X               X      
        X               X          
Credit Suisse AG, Cayman Islands BranchMOrga
    813,500,000       3.552917068 %     X               X               X      
        X                       X  
Deutsche Bank AG, Tokyo Branch
    2,440,500,000       10.658751205 %     X               X               X    
          X               X          
ING Bank N.V., Tokyo Branch
    813,500,000       3.552917068 %             X               X              
X       X                       X  
Morgan Stanley MUFG Securities Co., Ltd.
    2,440,500,000       10.658751205 %     X               X               X    
          X               X          
Total
    22,896,678,542       100.000000000 %                                        
                                       

 

2   Exchange Rates as of May 27, 2011.

Schedule 2.1

4



--------------------------------------------------------------------------------



 



SCHEDULE 2.2
FRONTING LENDERS’ COMMITMENTS

          Lender   Commitment
Bank of America, N.A. (or its Affiliates)
  $ 50,000,000.00  
JPMorgan Chase Bank, N.A. (or its Affiliates)
  $ 50,000,000.00  
The Royal Bank of Scotland plc (or its Affiliates)
  $ 50,000,000.00  
Sumitomo Mitsui Banking Corporation1
  $ 50,000,000.00  
Total
  $ 200,000,000  

 

1   SMBC shall in no event be a Fronting Lender until the earlier of (i) the
date on which it provides written notice to Prologis and Global Administrative
Agent that it has received all approvals necessary to be a Fronting Lender and
(ii) June 18, 2011.

Schedule 2.2

1



--------------------------------------------------------------------------------



 



SCHEDULE 2.3
INITIAL BORROWERS

                                  US   Euro   Yen       Parent and % of        
Entity   Tranche   Tranche   Tranche   Jurisdiction   Ownership   FEIN   Address
Prologis, Inc. (Guarantor) (f/k/a AMB Property Corporation)
  N/A   N/A   N/A   MD Corp.   N/A   94-3285362   Pier 1, Bay 1,
San Francisco, CA
94111
 
                           
Prologis, L.P. (f/k/a AMB Property L.P.)
  þ   þ   þ   DE LP   AMB Property Corporation:
97%4   94-3285362   Pier 1, Bay 1,
San Francisco, CA
94111
 
                           
AMB Canada Investments, LLC
  þ   þ   þ   DE LLC   AMB Property, L.P.: 100%   94-3285362   Pier 1, Bay 1,
San Francisco, CA
94111
 
                           
Prologis (Old PLD)
  þ   þ   þ   MD REIT   N/A   74-2604728   4545 Airport Way,
Denver, CO 80239
 
                           
ProLogis Japan Finance LLC
  þ   þ   þ   DE LLC   ProLogis, Japan Holdings
LLC5: 100%   74-2604728   4545 Airport Way,
Denver, CO 80239
 
                           
ProLogis Logistics Services
Incorporated (“PLSI”)
  þ   þ   þ   DE Corporation   PLD-TRS Holding LLC6:
100%   74-2827271   4545 Airport Way,
Denver, CO 80239
 
                           
ProLogis Finance LLC
  þ   þ   þ   DE LLC   PLD International Finance
LLC7: 100%   20-1000907   4545 Airport Way,
Denver, CO 80239

 

4   This percentage fluctuates.   5   100% held by Prologis (Old PLD).   6  
(a) 35.4% held by Prologis (Old PLD) and (b) 64.6% by PAC Operating Limited
Partnership, whose general partner is Palmtree Acquisition Corporation, which is
held 80% by Prologis (Old PLD) and 20% by ProLogis Fraser, L.P. (see note 5)   7
  (a) 10% held by PLSI and (b) 90% by PLD International Incorporated, which is
held 100% by Prologis (Old PLD).

Schedule 2.3

1



--------------------------------------------------------------------------------



 



                                  US   Euro   Yen       Parent and % of        
Entity   Tranche   Tranche   Tranche   Jurisdiction   Ownership   FEIN   Address
Palmtree Acquisition Corporation
  þ   þ   þ   DE Corporation   (a) ProLogis (Old PLD): 80% &   20-3313813   4545
Airport Way,
 
                  (b) ProLogis Fraser,       Denver, CO 80239
 
                  L.P.8: 20%        
 
                           
PLD Canadian Funding US LLC
  þ   þ   þ   DE LLC   PLD International Finance LLC:   20-1000907   4545
Airport Way,
 
                  100%       Denver, CO 80239
 
                           
PLD Europe Finance B.V.
  þ   þ   þ   Dutch BV   PLD Finance Sarl9: 100%   74-2604728   4545 Airport
Way,
 
                          Denver, CO 80239
 
                           
PLD Europe Finance II B.V.
  þ   þ   þ   Dutch BV   PLD International Finance LLC:   20-1000907   4545
Airport Way,
 
                  100%       Denver, CO 80239
 
                           
ProLogis UK Funding II B.V.
  þ   þ   þ   Dutch BV   PLD Europe Finance B.V.: 100%   74-2604728   4545
Airport Way,
 
                          Denver, CO 80239
 
                           
ProLogis UK Funding III B.V.
  þ   þ   þ   Dutch BV   PLD Europe Finance II B.V.: 100%   20-1000907   4545
Airport Way,
 
                          Denver, CO 80239
 
                           
AMB Japan Finance YK
  þ   þ   þ   Japanese Yugen   AMB Japan Capital Pte.   94-3285362   Pier 1, Bay
1,
 
              Kaisha   Ltd.10: 100%       San Francisco, CA
 
                          94111

 

8   (a) 92.269% by Prologis (Old PLD) and (b) .932% by ProLogis Fraser GP LLC,
which is held 100% by Prologis (Old PLD).   9   (a) 70% held by PLD
International Incorporated (see note 4) and (b) 30% by ProLogis Developments
Holding Sarl, which is held 100% by PLD International Incorporated (see note 4).
  10   100% held by AMB Property Singapore Pte. Ltd, which is owned 100% by AMB
Asia LLC which is owned 100% by AMB Property, L.P.

Schedule 2.3

2



--------------------------------------------------------------------------------



 



                                  US   Euro   Yen       Parent and % of        
Entity   Tranche   Tranche   Tranche   Jurisdiction   Ownership   FEIN   Address
ProLogis Tokyo Finance
  þ   þ   þ   Japanese LP   ProLogis Tokyo Finance   20-1000907   4545 Airport
Way,
Investment Limited Partnership
                  LLC11, as general       Denver, CO 80239
 
                  partner, & ProLogis Tokyo Finance        
 
                  II LLC12, as limited        
 
                  partner:        
 
                  100%        

 

11   100% held by PLD International Finance.   12   100% held by PLD
International Finance.

Schedule 2.3

3



--------------------------------------------------------------------------------



 



SCHEDULE 2.4
EXISTING LETTERS OF CREDIT
2.4(a)
U.S. EXISTING LETTERS OF CREDIT
AS OF JUNE 3, 2011

                                      Issuer   Prod Type   LC #   Issue Date  
Expiry Date   Account Obligor   Account Party   Beneficiary Name   Liab USD Amt
Bank of America, N.A.
  TLFSB   3038232   6/19/2001   6/9/2011   ProLogis   CATELLUS URBAN DEVEL  
Wells Fargo Bank, NA   $ 23,725,137.81  
Bank of America, N.A.
  TLFSB   3050351   7/29/2002   7/26/2011   ProLogis   PROLOGIS   United States
Fidelity and   $ 450,000.00  
Bank of America, N.A.
  TLFSB   3057994   8/7/2003   6/30/2011   ProLogis   PROLOGIS   Zurich American
Insurance Company   $ 591,000.00  
Bank of America
  TLFSB   3062465   3/30/2004   3/1/2012   ProLogis   CATELLUS OPERATING   Old
Republic Insurance Company   $ 1,750,000.00  
Bank of America, N.A.
  TLPSB   3073767   3/17/2005   6/30/2011   ProLogis   Catellus Land and
Development Corporation   Village of Minooka   $ 131,250.00  
Bank of America, N.A.
  TLPSB   3075234   6/3/2005   6/30/2011   ProLogis   CATELLUS OPERATING  
Village of Minooka   $ 112,500.00  
Bank of America, N.A.
  TLFSB   3075453   7/21/2005   7/21/2011   ProLogis   CATELLUS OPERATING   The
Bank of New York Mellon Trust   $ 2,700,000.00  
Bank of America
  TLFSB   3077225   9/23/2005   9/10/2011   ProLogis   PROLOGIS   Hartford Fire
Insurance Company   $ 1,773,000.00  

Schedule 2.4

1



--------------------------------------------------------------------------------



 



                                      Issuer   Prod Type   LC #   Issue Date  
Expiry Date   Account Obligor   Account Party   Beneficiary Name   Liab USD Amt
Bank of America, N.A.
  TLPSB   3077645   11/18/2005   11/18/2011   ProLogis   PROLOGIS   Department
of Toxic Substances   $ 115,000.00  
Bank of America, N.A.
  TLPSB   3082007   6/15/2006   1/1/2012   ProLogis   PROLOGIS   Lower Nazareth
Township   $ 386,310.80  
Bank of America, N.A.
  TLPSB   3082009   6/21/2006   1/27/2012   ProLogis   PROLOGIS   Township of
Palmer   $ 279,410.36  
Bank of America, N.A.
  TLFSB   3083657   9/26/2006   9/25/2011   ProLogis   Catellus Development
Corporation   National Union Fire Insurance Co.   $ 1,000,000.00  
Bank of America, N.A.
  TLPSB   3087671   7/10/2007   7/10/2011   ProLogis   PROLOGIS   County
Administrator, Broward County   $ 24,000.00  
Bank of America, N.A.
  TLPSB   3090000   9/17/2007   9/18/2011   ProLogis   Catellus Operating LP  
City of Fremont   $ 300,274.00  
Bank of America, N.A.
  TLPSB   3090507   11/14/2007   1/1/2012   ProLogis   PROLOGIS   Lower Nazareth
Township   $ 12,323.00  
Bank of America, N.A.
  TLPSB   3092272   4/29/2008   12/31/2011   ProLogis   PROLOGIS   California
Department of Fish & Game   $ 60,000.00  
Bank of America, N.A.
  TLPSB   3092273   4/29/2008   12/31/2011   ProLogis   PROLOGIS   California
Department of Fish & Game   $ 931,250.00  
Bank of America, N.A.
  TLPSB   3092282   3/31/2008   3/1/2012   ProLogis   PROLOGIS   Lower Nazareth
Township   $ 362,485.98  

Schedule 2.4

2



--------------------------------------------------------------------------------



 



                                      Issuer   Prod Type   LC #   Issue Date  
Expiry Date   Account Obligor   Account Party   Beneficiary Name   Liab USD Amt
Bank of America, N.A.
  TLPSB   3092622   4/4/2008   3/18/2012   ProLogis   PROLOGIS   Township of
North Middleton   $ 78,600.00  
Bank of America
  TLPSB   3092623   4/4/2008   3/18/2012   ProLogis   PROLOGIS   Township of
North Middleton   $ 29,242.00  
Bank of America
  TLPSB   3092624   4/4/2008   3/18/2012   ProLogis   PROLOGIS   Township of
North Middleton   $ 142,388.40  
Bank of America, N.A.
  TLFSB   3092808   4/7/2008   3/10/2012   ProLogis   Allagash Property Trust  
Metropolitan Life Insurance Company   $ 6,000,000.00  
Bank of America, N.A.
  TLPSB   3094437   7/16/2008   7/31/2011   ProLogis   Catellus Land and
Development Corporation   Village of Minooka   $ 75,000.00  
Bank of America, N.A.
  TLFSB   3095450   9/3/2008   9/3/2011   ProLogis   Solution Insurance   Zurich
American Insurance Company   $ 18,000,000.00  
Bank of America, N.A.
  TLPSB   3098141   1/23/2009   1/22/2012   ProLogis   PROLOGIS   Honeywell
International Inc.   $ 2,325,000.00  
Bank of America, N.A.
  TLFSB   3099110   4/7/2009   3/26/2012   ProLogis   PROLOGIS   Westchester
Fire Insurance Company   $ 1,750,000.00  
Bank of America, N.A.
  TLFSB   3100270   7/24/2009   7/17/2011   ProLogis   PROLOGIS   Prince William
County   $ 461,133.00  
Bank of America, N.A.
  TLFSB   3114937   11/29/2010   11/3/2011   ProLogis   PROLOGIS   Metropolitan
Life Insurance Company   $ 1,216,292.00  
J.P. Morgan Chase Bank, N.A.
  CDCS   798189       11/4/2011   AMB Property LP   AMB Property, LP   The Port
of Portland   $ 140,649.96  

Schedule 2.4

3



--------------------------------------------------------------------------------



 



                                      Issuer   Prod Type   LC #   Issue Date  
Expiry Date   Account Obligor   Account Party   Beneficiary Name   Liab USD Amt
J.P. Morgan Chase Bank, N.A.
  CDCS   798204       11/4/2011   AMB Property LP   AMB Property, LP   The Port
of Portland   $ 144,735.67  
J.P. Morgan Chase Bank, N.A.
  P   010162       10/28/2011   AMB Property LP   AMB/AFCO Cargo Sea, LLC   The
Port of Seattle   $ 297,778.26  
J.P. Morgan Chase Bank, N.A.
  P   010163       10/28/2011   AMB Property LP   AMB/AFCO Cargo Sea, LLC  
Lasalle Bank, N.A., c/o Wells Fargo Bank as Master Servicer   $ 494,797.00  
J.P. Morgan Chase Bank, N.A.
  TPTS   321762       4/4/2012   AMB Property LP   AMB Property, L.P.   The
Dallas/Fort Worth International Airport Board   $ 341,113.15  
J.P. Morgan Chase Bank, N.A.
  TPTS   331310       5/22/2012   AMB Property LP   Headlands Realty Corporation
  Lower Macungie Township   $ 343,525.81  
J.P. Morgan Chase Bank, N.A.
  TPTS   349530       3/11/2012   AMB Property LP   AMB Property LP   Waste
Management Of New Jersey, Inc   $ 4,500,000.00  
J.P. Morgan Chase Bank, N.A.
  S   912133       5/20/2012   AMB Property LP   AMB Property LP   AMB Portview
Commerce Center, LLC   $ 16,080,096.72  

Schedule 2.4

4



--------------------------------------------------------------------------------



 



2.4(b)
EURO EXISTING LETTERS OF CREDIT

                                        Issue   Expiry                   L/C
Issuer   LC #   Date   Date   Account Obligor   Account Party   Beneficiary Name
    Liab Amt
RBS NV
  NLNL1NL05G813335       None   PLD Europe Finance II B.V.   ProLogis Italy SRL
  Municipality Piacenza   € 1,433,449.75
RBS NV
  NLNL1NL09G824508       12/8/2013   PLD Europe Finance II B.V.   Prologis
Slovak Republic Management S.R.O   Falcon II Reale Estate Investments   €
32,760.28
RBS NV
  NLNL1NL08G820717       None   PLD Europe Finance II B.V.   Prologis Spain XIV
SL   Ayuntamiento of Masalaves   € 135,695.72
RBS NV
  NLNL1ES09H125037       8/30/2011   PLD Europe Finance II B.V.   Prolois Spain
management SL   GMP Sociedad de Inversiones Inmobiliaris   € 44,022.00
RBS NV
  NLNL1NL10G831500       12/31/2011   PLD Europe Finance II B.V.   Prologis
Poland XXXIX Sp.zoo   RWE Polska S.A   € 400,000.00
RBS NV
  NLNL1N10G832431       12/31/2011   PLD Europe Finance II B.V.   ProLogis
Management Services II SAS   ProLogis Management Services II Sas   € 500,000.00
RBS NV
  NLNL1NL10G832430       12/31/2011   PLD Europe Finance II B.V.   ProLogis
Management Services II SAS   ProLogis Management Services II Sas   € 30,000.00
RBS NV
  NLNL1NL10G833501       11/30/2011   PLD Europe Finance II B.V.   Prologis
Management Services Eurl   SCI du Pot de Fer St Marcel   € 46,800.00
RBS NV
  NLNL1NL06G112690       None   PLD Europe Finance II B.V.   ProLogis France
XIII SarL   RBS GLOBAL BANKING (LUXEMBOURG) S.A   € 5,000.00
RBS NV
  NLNL1NL07G115204       None   PLD Europe Finance II B.V.   ProLogis Germany
Management GmbH   WESTINVEST GESELLSCHAFT   € 1,570.80
J.P. Morgan Chase Bank, N.A.
  P-241457       4/26/2012   AMB Property LP   AMB PROPERTY, LP   BANCO
SANTANDER CENTRAL HISPANO S.A   € 1,900,800.00
J.P. Morgan Chase Bank, N.A.
  P-243583       12/15/2011   AMB Property LP   AMB PROPERTY,LP   DEUTSCHE BANK
AG   € 1,200,000.00

Schedule 2.4

5



--------------------------------------------------------------------------------



 



2.4(c)
YEN EXISTING LETTERS OF CREDIT
NONE.
Schedule 2.4

1



--------------------------------------------------------------------------------



 



SCHEDULE 6.12
PRE-APPROVED REALLOCATIONS

                      Amount of Pre-             Approved       Available
Tranches Lender   Reallocations   Current Tranches   for Reallocation
Bank of America, N.A. (together with its Affiliates)
    0     U.S., Canadian, Euro, and Yen   U.S., Canadian, Euro, and Yen
Sumitomo Mitsui Banking Corporation (together with its Affiliates)
    0     U.S., Canadian, Euro, and Yen   U.S., Canadian, Euro, and Yen
JPMorgan Chase Bank, N.A. (together with its Affiliates)
    0     U.S., Canadian, Euro, and Yen   U.S., Canadian, Euro, and Yen
Total
    0          

 

*   Provided that the amount of the Pre-Approved Reallocation for a Lender and
its Affiliates shall not exceed, as of any date of determination, the Dollar
Equivalent aggregate amount of such Lender’s and its Affiliate’s Commitments
under each of the applicable Tranches.

Schedule 6.12

1



--------------------------------------------------------------------------------



 



SCHEDULE 8.1
OPINIONS

      Tranche   Law Firms Providing Opinions  
U.S. Tranche
  Mayer Brown LLP
Euro Tranche
  Weidema van Tol
Yen Tranche (Old PLD borrowers)
  Anderson, Mōri & Tomotsune
Yen Tranche (AMB borrowers)
  Morrison & Foerster LLP

Schedule 8.1

1



--------------------------------------------------------------------------------



 



SCHEDULE 9.6
LITIGATION
Clause (a) of Section 9.6: Two shareholder lawsuits related to the Merger that
are described in filings with the SEC and are expected to be settled
substantially concurrently with the consummation of the Merger.
Clause (b) of Section 9.6: None.
Schedule 9.6

1



--------------------------------------------------------------------------------



 



SCHEDULE 9.9
ENVIRONMENTAL MATTERS
None.
Schedule 9.9

1



--------------------------------------------------------------------------------



 



SCHEDULE 14.2
AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
PROLOGIS, GENERAL PARTNER and AFFILIATED BORROWERS:
Prologis
4545 Airport Way, Suite 100
Denver, Colorado 80239
Attn: Mr. Phillip D. Joseph, Jr.
Telephone: 303-567-5663
Fax: 303-567-5605
Electronic Mail: pjoseph@prologis.com
Website Address: www.prologis.com
GLOBAL ADMINISTRATIVE AGENT:
Notices as Global Administrative Agent:
Bank of America, N.A.
Agency Management
901 Main Street, 14th Floor
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attention: Sheri Starbuck
Telephone: 214 209-3712
Telecopier: 214 290-8392
Electronic Mail: sheri.starbuck@bankofamerica.com
Bank of America, N.A.
Portfolio Management
901 Main Street, 64th Floor
Mail Code: TX1-492-64-01
Dallas, TX 75202
Attention: Will T. Bowers
Telephone: 214 209-0276
Telecopier: 214 209-0995
Electronic Mail: will.t.bowers@bankofamerica.com
U.S. FUNDING AGENT
Global Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main Street, 14th Floor
Mail Code: TX1-492-14-05
Dallas, TX 75202
Attention: Nora Taylor
Telephone: 214 209-0592
Telecopier: 214 290-9673
Schedule 14.2

1



--------------------------------------------------------------------------------



 



Electronic Mail: nora.j.taylor@bankofamerica.com
Bank of America, NA
Dallas, Texas
ABA# 026009593
Account No. (for Dollars): 1292000883
Ref: Prologis, Attn: Credit Services
Account No. (for Euro): 65280019
Ref: Prologis, Attn: Credit Services
Swift Address: BOFAGB22
Account No. (for Sterling): 65280027
Ref: Prologis, Attn: Credit Services
London Sort Code: 16-50-50
Swift Address: BOFAGB22
Account No. (for Yen): 606490661046
Ref: Prologis, Attn: Credit Services
Swift Address: BOFAJJX
Account No. (for Canadian Transit# 01312): 711465003220
Ref: Prologis, Attn: Credit Services
Swift Address: BOFACATT
U.S. L/C ISSUER:
Bank of America, N.A.
Trade Operations
333 S Beaudry Avenue
Mail Code: CA9-703-19-23
Los Angeles, CA 90017
Attention: Rose T. Agustin
Telephone: 213 345-0132
Telecopier: 213 345-6684
Electronic Mail: rose.t.agustin@bankofamerica.com
U.S. SWING LINE LENDER:
Bank of America, N.A.
901 Main Street, 14th Floor
Mail Code: TX1-492-14-05
Dallas, TX 75202
Attention: Nora Taylor
Telephone: 214 209-0592
Telecopier: 214 290-9673
Electronic Mail: nora.j.taylor@bankofamerica.com
Bank of America, NA
Dallas, Texas
ABA# 026009593
Account No. (for Dollars): 1292000883
Ref: Prologis, Attn: Credit Services
Schedule 14.2

2



--------------------------------------------------------------------------------



 



EURO FUNDING AGENT:
Euro Funding Agent’s Office
Front Office:
Contact: Shawn Kaufman
Address: The Royal Bank of Scotland Plc
250 Bishopsgate
London
EC2M 4AA
E-mail: shawn.kaufman@rbs.com
Tel: +44 (0) 20 7678 0287
Fax: +44 (0) 20 7678 8727
Middle Office:
Contact: Saskia Newbon / Laura Church
Address: The Royal Bank of Scotland Plc
250 Bishopsgate
London
EC2M 4AA
E-mail: Saskia.newbon@rbs.com / Laura.church@rbs.com
Tel: +44 (0) 203 361 2360 / 1207
Fax: +44 (0) 207 615 0153
Back Office:
Contact: Ratheesh Baskaran / Divya Chenoli
Address: The Royal Bank of Scotland Plc
14 India Land Tech Park
3RD Main Road
Ambattur Industrial Estate
Chennai, 600058
E-mail: gbmukagency1@rbs.com
Tel: +91 44 4220 5240 / 5022
Fax: +44 (0) 207 678 6021
Account No. (for Dollars):
USD
Beneficiary Bank: The Royal Bank of Scotland Plc, London
Swift: RBOSGB2LGLO
A/c No: 400759136
Correspondent Bank Name: JP Morgan Chase Bank New York, ABA 021000021
Attn: Agency Europe
Schedule 14.2

3



--------------------------------------------------------------------------------



 



Account No. (for Euro):
EUR
Correspondent Bank: The Royal Bank of Scotland Plc, London
Swift Code: RBOSGB2L
Beneficiary Bank: The Royal Bank of Scotland Plc, London
Swift Code: RBOSGB2LGLO
IBAN: GB29RBOS16107010091313
Reference: Attn Agency Europe — Prologis
Account No. (for Sterling):
GBP
Correspondent Bank: The Royal Bank of Scotland Plc, London
Swift: RBOSGB2L
Beneficiary Bank: The Royal Bank of Scotland Plc, London
Swift: RBOSGB2LGLO
Account Number: 98394012
Branch Sort Code: 15 00 00
Reference: Attn Agency Europe — Prologis
Account No. (for Yen):
JPY
Beneficiary Bank: The Royal Bank of Scotland Plc, London
Swift: RBOSGB2LGLO
A/c No: 653-0445479
Correspondent Bank: The Bank of Tokyo-Mitsubishi UFJ Ltd, Tokyo
Swift: BOTKJPJT
Attn: Agency Europe
EURO L/C ISSUER:
The Royal Bank of Scotland N.V.
Loan Servicing CPM
Street Address: Paasheuvelweg 25
Mail: P.O. Box 12925
City, State ZIP Code: 1100 AX Amsterdam, The Netherlands
Attention: Hyder Hasib/Chancal Kumari
Telephone: +91 44 4220 5228
Telecopier: +31 20 464 2370
Electronic Mail: GBMCLONLLoanServicingCPMDesk@rbs.com
EURO SWING LINE LENDER:
The Royal Bank of Scotland N.V.
Loan Servicing CPM
Street Address: Paasheuvelweg 25
Mail: P.O. Box 12925
City, State ZIP Code: 1100 AX Amsterdam, The Netherlands
Attention: Hyder Hasib/Chancal Kumari
Telephone: +91 44 4220 5228
Telecopier: +31 20 464 2370
Schedule 14.2

4



--------------------------------------------------------------------------------



 



Electronic Mail: GBMCLONLLoanServicingCPMDesk@rbs.com
Bank: The Royal Bank of Scotland N.V., Amsterdam
Account no. 759898650 (IBAN NL14RBOS0759898650)
Account name: The Royal Bank of Scotland N.V.
Correspondent Bank: The Royal Bank of Scotland N.V., Amsterdam
Swift Code: RBOSNL2A
Beneficiary Bank: The Royal Bank of Scotland N.V., Amsterdam
Swift Code: RBOSNL2RGLO
YEN FUNDING AGENT:
Yen Funding Agent’s Office
(for payments and Requests for Credit Extensions):
Sumitomo Mitsui Banking Corporation
Yusen-Odenmacho Build.
13-6, Kodenma-cho Nihonbashi
Chuo-ku Tokyo 103-0001, Japan
Attention: Syndication Dept. / Masahiko Nakamura
Telephone: 81-3-5640-6726
Telecopier: 81-3-5695-5268
Electronic Mail: Nakamura_Masahiko@dn.smbc.co.jp
Account No. (for Dollars):
CITIBANK, NA
ABA#:021000089
Account #:36023837
Account Name: SMBC, NEW YORK
Attention: SDAD-LOAN SERVICES
Ref: Prologis
Account No. (for Euro):
DEUTSCHE BANK, AG
SWIFT ADDRESS: DEUTDEFF
Account #: 958780910
Account Name: SMBC, NY (SMBCUS33)
Attention: SDAD-LOAN SERVICES
Ref: Prologis
Account No. (for Sterling):
SMBC, London
SWIFT ADDRESS: SMBCGB2L
Account #: 680156
Account Name: SMBC, NY (SMBCUS33)
Attention: SDAD-LOAN SERVICES
Ref: Prologis
Account No. for Yen:
Bank Name: Sumitomo Mitsui Banking Corporation
Branch: Head Office, Account Type: Others
Account Name: Agent Account
Schedule 14.2

5



--------------------------------------------------------------------------------



 



Account #: 936020
Ref: Prologis Account, Attn: Credit Services
YEN L/C ISSUER:
Sumitomo Mitsui Banking Corporation, New York Branch
277 Park Avenue,
New York, NY10172
Attention: Delma C. Mitchell
Telephone: 1-212-224-4387
Telecopier: 1-212-224-4391
Electronic Mail: Delma_c_Mitchell@smbcgroup.com
Schedule 14.2

6